Exhibit 10.1

 

 

 

 

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

WIDEOPENWEST FINANCE, LLC,
as the Borrower

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE AG,
as the Administrative Agent

 

JPMORGAN CHASE BANK, N.A.,
as the Revolver Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

CREDIT SUISSE SECURITIES (USA) LLC,

MORGAN STANLEY SENIOR FUNDING, INC., and

UBS SECURITIES LLC,
as the Seventh Amendment Lead Arrangers

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

CREDIT SUISSE SECURITIES (USA) LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

UBS SECURITIES LLC,

RBC CAPITAL MARKETS(1),

SUNTRUST ROBINSON HUMPHREY, INC., and

MACQUARIE CAPITAL (USA) INC.,

as joint bookrunners for the Seventh Amendment

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE SECURITIES (USA) LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

UBS SECURITIES LLC,

RBC CAPITAL MARKETS,

SUNTRUST BANK, and

MACQUARIE CAPITAL (USA) INC.,

as co-syndication agents for the Seventh Amendment

 

--------------------------------------------------------------------------------

 

RAYMOND JAMES BANK, N.A.,

as documentation agent for the Seventh Amendment

 

 

 

 

--------------------------------------------------------------------------------

(1)  RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.

 

--------------------------------------------------------------------------------


 

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

This SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
May 31, 2017, is entered into among WIDEOPENWEST FINANCE, LLC, a Delaware
limited liability company (the “Borrower”), the PARENT GUARANTORS (as defined in
the Existing Credit Agreement referred to below), the SUBSIDIARY GUARANTORS (as
defined in the Existing Credit Agreement referred to below), the SEVENTH
AMENDMENT LENDERS (as defined below), CREDIT SUISSE AG, as the Letter of Credit
Issuer (as defined in the Existing Credit Agreement referred to below) (in such
capacity, the “Existing Letter of Credit Issuer”), JPMORGAN CHASE BANK, N.A., as
the New Letter of Credit Issuer (as defined below), CREDIT SUISSE AG, as
administrative agent under the Credit Agreement referred to below (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) and JPMORGAN CHASE BANK, N.A., as the Revolver Agent (as
defined below), and amends that certain Credit Agreement, dated as of July 17,
2012, as amended by the First Amendment to Credit Agreement, dated as of
April 1, 2013, the Second Amendment to Credit Agreement, dated as of
November 27, 2013, the Third Amendment to Credit Agreement, dated as of May 21,
2015, the Fourth Amendment to Credit Agreement, dated as of July 1, 2015, the
Fifth Amendment to Credit Agreement, dated as of May 11, 2016, and the Sixth
Amendment to Credit Agreement, dated as of August 19, 2016 (such Credit
Agreement, as so amended prior to this Amendment, the “Existing Credit
Agreement”; and the Existing Credit Agreement as modified pursuant to this
Amendment, the “Credit Agreement”), among the Borrower, the Parent Guarantors,
the Lenders party thereto and the Administrative Agent.

 

RECITALS

 

WHEREAS, pursuant to Section 2.19 of the Existing Credit Agreement, the Borrower
will refinance (the “Refinancing” and, together with the IPO, the
“Transactions”) the existing Revolving Credit Commitments and all outstanding
Revolving Credit Loans under the Existing Credit Agreement (such commitments,
the “Existing Revolving Commitments”; such loans, the “Existing Revolving
Loans”; and such commitments and loans, collectively, the “Existing Revolving
Facility”) and, in connection therewith, the Lenders and Additional Lenders
party hereto (collectively, the “Seventh Amendment Lenders”) will provide
Revolving Credit Commitments in an aggregate principal amount of $200,000,000.00
(the “Refinancing Revolving Commitments”) (subject to satisfaction or waiver of
the conditions set forth in Section 5 hereof);

 

WHEREAS, the proceeds of any Revolving Credit Loans made under such Refinancing
Revolving Commitments (the “Refinancing Revolving Loans”) will be used (a) in
the case of any Refinancing Revolving Loans made on the Seventh Amendment
Effective Date (as defined below), (i) to repay the Existing Revolving Loans,
(ii) to pay the fees, expenses and other transaction costs (including any
original issue discount and/or upfront fees) incurred in connection with the
Transactions and (iii) for general corporate purposes and (b) in the case of any
Refinancing Revolving Loans made after the Seventh Amendment Effective Date, for
general corporate purposes;

 

WHEREAS, after giving effect to the Refinancing Revolving Commitments, the
parties hereto will make certain amendments to the Existing Credit Agreement as
provided herein, such that, from and after the Seventh Amendment Effective Date,
the terms and provisions of the Existing Credit Agreement shall be as set forth
in the Credit Agreement;

 

WHEREAS, (a) the Administrative Agent desires to delegate its duties, rights and
powers under the Credit Agreement with respect to the Revolving Credit Facility
to the Revolver Agent as sub-administrative agent for the Revolving Credit
Facility and (b) the Revolver Agent agrees to accept such duties, rights and
powers and to act as sub-administrative agent for the Revolving Credit Facility;
and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Borrower desires to replace the Existing Letter of Credit Issuer as
Letter of Credit Issuer under the Credit Agreement with the New Letter of Credit
Issuer.

 

NOW, THEREFORE, in consideration of the covenants made hereunder, and other good
and valuable consideration, the receipt and legal sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.         Definitions.  Except as expressly provided herein,
capitalized terms used in this Amendment shall have the meanings set forth for
such terms in the Credit Agreement.

 

SECTION 2.         Amendments to the Existing Credit Agreement.  Effective upon
the Refinancing, the terms and provisions of the Existing Credit Agreement are
hereby amended as set forth on Exhibit A attached hereto such that all of the
newly inserted and underscored provisions and any formatting changes reflected
therein shall be deemed inserted or made, as applicable, and all of the stricken
provisions shall be deemed to be deleted therefrom, which Credit Agreement shall
immediately and automatically become effective upon the effectiveness of this
Amendment in accordance with Section 5 below.  Schedules and Exhibits to the
Credit Agreement shall remain as in effect under the Existing Credit Agreement,
except with respect to Schedule 1.1(B) attached hereto which shall replace
Schedule 1.1(B) to the Credit Agreement in its entirety.

 

SECTION 3.         Seventh Amendment Refinancing Revolving Commitments. Each
Seventh Amendment Lender hereby commits to provide the amount of Refinancing
Revolving Commitments as set forth opposite its name on Part I of Schedule
1.1(b) attached hereto pursuant to the terms and conditions hereof.

 

SECTION 4. Joinder to Credit Agreement.

 

(a)         Each Seventh Amendment Lender acknowledges and agrees that, upon the
effectiveness of this Amendment, it shall become a “Revolving Credit Lender” and
a “Lender” under, and for all purposes of, the Credit Agreement and the other
Credit Documents, and shall be subject to and bound by the terms thereof; and
shall perform all the obligations of and shall have all rights of a Revolving
Credit Lender and Lender thereunder.

 

(b)         Upon the effectiveness of this Amendment, unless the context
otherwise requires, all references in the Credit Documents to Revolving Credit
Loans of each Revolving Credit Lender party to this Amendment shall be deemed
to, and shall constitute, references to such Revolving Credit Loans as modified
hereby.

 

SECTION 5.         Conditions to Effectiveness of this Amendment.  This
Amendment shall become effective when all the conditions set forth in this
Section 5 shall have been satisfied (provided that such conditions are satisfied
no later than May 31, 2017) (the date such conditions are satisfied being the
“Seventh Amendment Effective Date”).

 

(a)           Execution of Counterparts.  The Administrative Agent shall have
executed this Amendment, it its capacity as Administrative Agent.  The Revolver
Agent shall have executed this Amendment, it its capacity as Revolver Agent. 
The Existing Letter of Credit Issuer and the New Letter of Credit Issuer shall
have executed this Amendment in each of their capacities as Letter of Credit
Issuer under the Existing Credit Agreement and the Credit Agreement, as
applicable. The Seventh Amendment Lenders shall have executed this Amendment. 
The Administrative Agent, the Revolving Agent, the Seventh Amendment Lenders and
the Seventh Amendment Lead Arrangers, shall have received counterparts of this
Amendment executed by a duly authorized officer of the Borrower, each Parent
Guarantor and each Subsidiary Guarantor.

 

2

--------------------------------------------------------------------------------


 

(b)           Legal Opinions.  The Seventh Amendment Lead Arrangers, the Seventh
Amendment Lenders, the Administrative Agent and the Revolver Agent shall have
received the executed legal opinion of (a) Kirkland & Ellis LLP, special New
York counsel to the Credit Parties and (b) Wilkinson Barker Knauer, LLP,
regulatory counsel to the Credit Parties, in each case, (i) dated the Seventh
Amendment Effective Date, (ii) addressed to the Administrative Agent, the
Revolver Agent, the Letter of Credit Issuers and the Lenders (including the
Additional Lenders), and (iii) in form and substance reasonably satisfactory to
the Administrative Agent, the Revolver Agent and the Seventh Amendment Lead
Arrangers.  The Borrower and the other Credit Parties hereby instruct such
counsel to deliver such legal opinion.

 

(c)           Secretary Certificates.  The Administrative Agent shall have
received a certificate of the Borrower, dated the Seventh Amendment Effective
Date and reasonably acceptable to the Administrative Agent, the Revolver Agent
and the Seventh Amendment Lead Arrangers, in each case with appropriate
insertions, executed by the President, Vice President or Chief Financial Officer
and the Secretary or any Assistant Secretary of the Borrower, and attaching
(i) a copy of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors (or similar governing body) of
the Borrower (or a duly authorized committee thereof), authorizing (x) the
execution and delivery of this Amendment and any agreements relating thereto to
which it is a party and (y) the performance of the Transactions, this Amendment
and the Credit Agreement, including any extensions of credit contemplated
hereunder, (ii) a true and complete copy of the certificate of formation and
limited liability company agreement of the Borrower, (iii) an incumbency
certificate of the officers of the Borrower executing this Amendment and (iv) a
good standing certificate certified as of a recent date from the applicable
Governmental Authority of the Borrower’s jurisdiction of organization.

 

(d)           Seventh Amendment Effective Date Certificate. The Administrative
Agent, the Revolver Agent and the Seventh Amendment Lenders shall have received
a certificate of an Authorized Officer of the Borrower, dated the Seventh
Amendment Closing Date, certifying that the conditions set forth in Sections
5(f) and 5(g) have been satisfied.

 

(e)           Fees and Expenses.  The Administrative Agent, Revolver Agent and
the Seventh Amendment Lenders shall have received all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, Revolver Agent and
the Seventh Amendment Lead Arrangers (including the reasonable fees, charges and
disbursements of outside counsel for the Revolver Agent and the Seventh
Amendment Lead Arrangers) required to be paid pursuant to (i) that certain fee
letter, dated as of May 8, 2017, between the Borrower, the Seventh Amendment
Lead Arrangers and the Seventh Amendment Lenders (the “Fee Letter”), (ii) that
certain agency fee letter, dated as of the date hereof, between the Borrower and
the Revolver Agent (the “Agent Fee Letter”) and (iii) the Existing Credit
Agreement or any other agreement relating to this Amendment and for which
invoices have been presented, no later than three Business Days prior to the
Seventh Amendment Effective Date (which amounts referred to in this clause
(iii) may, at the Borrower’s option, be offset against any proceeds of initial
Refinancing Revolving Loans made on the Seventh Amendment Effective Date).

 

(f)            Representations and Warranties.

 

i.                  As of the Seventh Amendment Effective Date, the
representations and warranties contained herein, in the Credit Agreement and in
the other Credit Documents shall be true and correct in all material respects on
and as of the Seventh Amendment Effective Date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date.

 

3

--------------------------------------------------------------------------------


 

ii.               With respect to each Credit Party other than the Borrower,
since the date of the last certification or delivery (as applicable) for such
Credit Party (A) there shall have been no changes to the certificate of
incorporation or certificate of formation and by-laws or limited liability
company agreement (or equivalent organizational documents) of such Credit Party
except as provided in the secretary’s certificate delivered on the Seventh
Amendment Effective Date, (B) the resolutions adopted by the Board of Directors
(or similar governing body) of such Credit Party and attached to the secretary’s
certificate of such Credit Party shall not have been modified, rescinded or
amended and shall be in full force and effect as of the Seventh Amendment
Effective Date, and (C) no changes shall have been made to the incumbency
certificate of the officers of such Credit Party.

 

(g)           No Default.  As of the Seventh Amendment Effective Date, no event
shall have occurred and be continuing or would result from the consummation of
the Transactions or the transactions contemplated by this Amendment on the
Seventh Amendment Effective Date that would constitute an Event of Default or a
Default.

 

(h)           Solvency Certificate.  On the Seventh Amendment Effective Date,
the Administrative Agent, the Revolver Agent and the Seventh Amendment Lead
Arrangers shall have received a certificate from the Chief Financial Officer or
Chief Executive Officer of the Borrower in substantially the form of Exhibit L
to the Existing Credit Agreement, demonstrating that after giving effect to the
consummation of the Transactions and the transactions contemplated hereunder,
the Borrower, on a consolidated basis with is Subsidiaries, is Solvent.

 

(i)            IPO. Substantially concurrently with the Seventh Amendment
Effective Date, a Qualified IPO shall be consummated with gross proceeds at the
time of such Qualified IPO of at least $310,000,000 (the “IPO”) and the net
proceeds of the IPO shall be applied to reduce the outstanding indebtedness of
the Borrower and its subsidiaries under the Senior Unsecured Notes or Term Loans
under the Credit Agreement.

 

(j)            Section 2.19. The Borrower shall have complied with Section 2.19
of the Existing Credit Agreement to the extent necessary to incur the
Refinancing Revolving Commitments (and Refinancing Revolving Loans made pursuant
thereto).

 

(k)           PATRIOT Act. The Administrative Agent and the Revolver Agent shall
have received, no later than five Business Days in advance of the Seventh
Amendment Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, that has been reasonably requested by the Administrative Agent or the
Revolver Agent at least ten days in advance of the Seventh Amendment Effective
Date.

 

(l)            Termination of Existing Revolving Facility. The Administrative
Agent shall have received a notice of termination with respect to the Existing
Revolving Commitments meeting the requirements of Section 4.2 of the Credit
Agreement and no Existing Revolving Loans shall be outstanding on the Seventh
Amendment Effective Date.

 

For purposes of determining compliance with the conditions specified in this
Section 5, each of the Seventh Amendment Lenders that has signed this Amendment
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to such Seventh Amendment Lenders
unless the Administrative Agent has received notice from such Seventh Amendment
Lenders prior to the Seventh Amendment Effective Date specifying its objection
thereto.

 

4

--------------------------------------------------------------------------------


 

SECTION 6.         Representations and Warranties.  Each Credit Party represents
and warrants as follows:

 

(a)           Status.  Each Parent Guarantor, the Borrower and each Restricted
Subsidiary (other than any Immaterial Subsidiary) (a) is a duly organized and
validly existing corporation or other entity in good standing under the laws of
the jurisdiction of its organization and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and (b) has duly qualified and is
authorized to do business and is in good standing in all jurisdictions where it
is required to be so qualified or in good standing, except where the failure to
be so qualified could not reasonably be expected to result in a Material Adverse
Effect; provided, however, that each Parent Guarantor, the Borrower and the
Subsidiaries may consummate any transaction permitted under Section 10.3 of the
Credit Agreement.

 

(b)           Power and Authority.  (i) Each Credit Party has the corporate or
other organizational power and authority to execute and deliver this Amendment
and to carry out the terms and provisions of this Amendment and the Credit
Agreement, to the extent such Credit Party is a party thereto and has taken all
necessary corporate or other organizational action to authorize the execution
and delivery of this Amendment and to authorize the performance of this
Amendment and the Credit Agreement, to the extent such Credit Party is a party
thereto (and, in the case of the Borrower, to borrow hereunder and under the
Credit Agreement); (ii) each Credit Party has duly executed and delivered this
Amendment, and each of this Amendment and the Credit Agreement, to the extent
such Credit Party is a party thereto, constitutes the legal, valid and binding
obligation of such Credit Party enforceable in accordance with its respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and subject to
general principles of equity and (iii) each Credit Party (x) has the corporate
or other organizational power and authority and possesses all franchises,
licenses, permits, authorizations and approvals, in each case from Governmental
Authorities, necessary to enable it to use its corporate name and to own, lease
or otherwise hold its properties and assets and to carry on its business as
presently conducted other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and (y) is in compliance with all applicable statutes, laws, ordinances, rules,
orders, permits, franchises and regulations of any applicable Governmental
Authority, domestic or foreign (including, without limitation, those related to
Hazardous Materials and substances), except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

 

(c)           Authorization; No Violation.  None of (i) the execution and
delivery by any Credit Party of this Amendment, (ii) the performance by any
Credit Party of this Amendment or the Credit Agreement, to the extent such
Credit Party is a party thereto, or (iii) compliance by any Credit Party with
the terms and provisions thereof, the Transactions or the other transactions
contemplated by this Amendment will (x) contravene any applicable provision of
any law, statute, rule, regulation, order, writ, injunction or decree of any
court or governmental instrumentality, except where such contravention could not
reasonably be expected to have a Material Adverse Effect, (y) result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
any Parent Guarantor, the Borrower or any of the Restricted Subsidiaries (other
than Liens created under the Credit Documents) pursuant to, the terms of any
indenture (including the Senior Unsecured Notes Indenture), loan agreement,
lease agreement, mortgage, deed of trust, agreement or other material instrument
to which any Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries is a party or by which it or any of its property or assets is
bound, except where such breach or default could not reasonably be expected to
have a Material Adverse Effect or (z) violate any provision of the certificate
of incorporation, by-laws or other constitutional documents of any Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries.

 

5

--------------------------------------------------------------------------------


 

(d)           Accuracy of Representations and Warranties.  The representations
and warranties of each Credit Party set forth in the Credit Documents
(including, for avoidance of doubt, in the Credit Agreement) are true and
correct in all material respects on and as of the Seventh Amendment Effective
Date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date.

 

(e)           No Default or Event of Default.  As of the Seventh Amendment
Effective Date, no Event of Default or Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Amendment on the Seventh Amendment Effective Date.

 

SECTION 7.         Validity of Obligations and Liens.

 

(a)           Validity of Obligations.  The Borrower, each Parent Guarantor and
each other Credit Party acknowledges and agrees that, both before and after
giving effect to this Amendment and the Credit Agreement, the Borrower, each
Parent Guarantor and each other Credit Party is, jointly and severally, indebted
to the Lenders (including, upon the effectiveness of this Amendment, to the
Seventh Amendment Lenders) and the other Secured Parties for the Obligations,
without defense, counterclaim or offset of any kind and the Borrower, each
Parent Guarantor and each other Credit Party hereby ratifies and reaffirms the
validity, enforceability and binding nature of such Obligations (except as the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and subject to general principles of
equity).  For the avoidance of doubt, it is acknowledged and agreed that, from
and after the Seventh Amendment Effective Date, “Obligations”, as used in this
Amendment or in any other Credit Documents shall include, without limitation,
the Revolving Credit Loans and all other Obligations under or related to the
Revolving Credit Commitments as modified by this Amendment.

 

(b)           Validity of Guarantees.  Each Parent Guarantor and each other
Guarantor hereby (i) acknowledges and agrees to the terms of this Amendment and
the Credit Agreement and (ii) confirms and agrees that, its guarantee under the
Guarantee Agreement is, and shall continue to be, in full force and effect, and
shall apply to all Obligations and such guarantee is hereby ratified and
confirmed in all respects.

 

(c)           Validity of Liens and Credit Documents.  The Borrower, each Parent
Guarantor and each other Credit Party hereby ratifies and reaffirms the validity
and enforceability (except as the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
subject to general principles of equity) of the Liens and security interests
granted to the Administrative Agent for the benefit of the Secured Parties to
secure any of the Obligations by the Borrower, each Parent Guarantor or any
other Credit Party pursuant to the Credit Documents to which any of the
Borrower, each Parent Guarantor or any other Credit Party is a party and hereby
confirms and agrees that notwithstanding the effectiveness of this Amendment and
the Credit Agreement, and except as expressly amended by this Amendment or
pursuant to the Credit Agreement, each such Credit Document is, and shall
continue to be, in full force and effect and each is hereby ratified and
confirmed in all respects, except that, on and after the effectiveness of this
Amendment and the Credit Agreement, (i) each reference in the Credit Documents
to the “Credit Agreement”, “thereunder”, “thereof” (and each reference in the
Credit Agreement to this “Agreement”, “hereunder” or “hereof”) or words of like
import shall mean and be a reference to the Credit Agreement (as amended and
modified hereby), and (ii) all references to “Revolving Credit Loans” and
“Revolving Credit Commitments” in the Credit Documents shall be deemed to be
references to the Revolving Credit Loans and Revolving Credit Commitments, as
amended hereby (including the Refinancing Revolving Loans and the Refinancing
Revolving Commitments), unless the context otherwise requires.

 

6

--------------------------------------------------------------------------------


 

SECTION 8.         Lender Consent and Authorization.

 

(a)           Each of the Lenders party hereto hereby acknowledges and agrees
that it has received a copy of the Credit Agreement and consents to, and
authorizes the Borrower, each Parent Guarantor, each other Credit Party and the
Administrative Agent to enter into such amendments, restatements, amendment and
restatements, supplements and modifications to the Security Agreement, the
Guarantee Agreement and the other Security Documents and Credit Documents as the
Administrative Agent deems reasonably necessary or desirable in connection with
this Amendment.

 

(b)           By executing and delivering this Agreement, each of the Seventh
Amendment Lenders, in its capacity as a Lender under the Credit Agreement,
hereby irrevocably authorizes and directs (i) Credit Suisse AG to execute this
Amendment in its capacities as Administrative Agent and (ii) JPMorgan Chase
Bank, N.A. to execute this Amendment in its capacities as Revolver Agent.

 

(c)           By executing and delivering this Agreement, each of the
Administrative Agent and the Letter of Credit Issuers consents to each
Additional Lender that is a Seventh Amendment Lender party hereto becoming a
Revolving Credit Lender.

 

(d)           For purposes of determining withholding Taxes imposed under FATCA,
from and after the Seventh Amendment Effective Date, the Borrower and the
Administrative Agent shall treat (and the Seventh Amendment Lenders hereby
authorize the Administrative Agent and the Revolver Agent to treat) the
Refinancing Revolving Loans and Letter of Credit Exposure under the Refinancing
Revolving Commitments as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

SECTION 9.         Appointment of Sub-Agent for Revolving Credit Facility.  The
Administrative Agent desires to delegate its duties, rights and powers under the
Credit Agreement with respect to the Revolving Credit Facility to JPMorgan Chase
Bank, N.A. as sub-administrative agent for the Revolving Credit Facility (in
such capacity, together with its successors and assigns in such capacity, the
“Revolver Agent”) and hereby appoints JPMorgan Chase Bank, N.A. as the Revolver
Agent, and JPMorgan Chase Bank, N.A. hereby agrees to accept such duties, rights
and powers, and such appointment as, the Revolver Agent, and in connection
therewith, the Administrative Agent and the Revolver Agent hereby agree as
follows:

 

(a)             On and after the Seventh Amendment Effective Date, the Revolver
Agent shall have the rights, obligations, duties and powers of the
Administrative Agent set forth below (“Revolver Agency Responsibilities”) with
respect to the Revolving Credit Facility under (and in accordance with) the
Credit Agreement, to the full extent as if the Revolver Agent were appointed
Administrative Agent for the Revolving Credit Facility in the first instance and
the Administrative Agent shall have no Revolver Agency Responsibilities.

 

(b)             It is further acknowledged and agreed that the Revolver Agent
shall assume the following responsibilities under the Revolving Credit Facility:

 

i.                  receiving and processing notices of borrowing, notices of
prepayment, notices of termination or reductions of commitments,  and notices
for conversions and continuations, in each case, with respect to the Revolving
Credit Facility;

 

ii.               receiving and processing requests for Incremental Commitments
and Loan Modification Offers, with respect to the Revolving Credit Facility;
providing notices with respect to Letters

 

7

--------------------------------------------------------------------------------


 

of Credit to the extent such notices were otherwise to be provided by the
Administrative Agent;

 

iii.            advancing funds to the Borrower in the case of Borrowings of
loans under the Revolving Credit Facility (and receiving funds advanced from
each Revolving Credit Lender in connection with such Borrowings);

 

iv.           receiving, processing, applying and distributing payments of
principal and interest on the Revolving Credit Loans and commitment fees in
respect of the Revolving Credit Commitments from the Borrower with respect to
the Revolving Credit Facility and Letter of Credit Fees;

 

v.              maintaining the Register for the Revolving Credit Facility
pursuant to Sections 2.5(d) and 13.6(b) of the Credit Agreement;

 

vi.           determining the interest rate for any Borrowing of Revolving
Credit Loans and the Commitment Fee Rate in effect at any time; and

 

vii.        consenting to assignments of Revolving Credit Loans and Revolving
Credit Commitments, to the extent consent of the Administrative Agent is
required under Section 13.6 of the Credit Agreement;

 

(c)             Article 12 of the Credit Agreement shall apply to the Revolver
Agent with equal force as if the Revolver Agent were the “Administrative Agent”
referred to thereunder to the extent such provisions are applicable to the
Revolver Agency Responsibilities, and each Seventh Amendment Lender and each
Letter of Credit Issuer and the Administrative Agent hereby consents and agrees
to the foregoing;

 

(d)             Neither the Revolver Agent nor the Administrative Agent shall
(i) have any fiduciary relationship with the other, (ii) have any obligation to
consult with, rely upon or seek consent from the other or (iii) have any
liability to the other for actions taken in their respective capacities as
Revolver Agent and Administrative Agent or omissions of the Revolver Agent and
Administrative Agent in their respective capacities as Revolver Agent and
Administrative Agent; and

 

(e)             Each Credit Party, each Seventh Amendment Lender and each Letter
of Credit Issuer hereby (i) consents and agrees to the provisions of this
Section 9, (ii) agrees that the Revolver Agent shall not have any liability to
any Credit Party, any Seventh Amendment Lender or any Letter of Credit Issuer
for actions taken by or omissions of the Administrative Agent in its capacity as
the Administrative Agent, and (iii) agrees that the Administrative Agent shall
not have any liability to any Credit Party, any Seventh Amendment Lender or any
Letter of Credit Issuer for actions taken by or omissions of the Revolver Agent
in its capacity as the Revolver Agent.

 

SECTION 10. Appointment of New Letter of Credit Issuer. Pursuant to Section 3.6
of the Credit Agreement, the Borrower hereby replaces the Existing Letter of
Credit Issuer with JPMorgan Chase Bank, N.A. as Letter of Credit Issuer under
the Credit Agreement (in such capacity, the “New Letter of Credit Issuer”) and
the New Letter of Credit Issuer accepts such appointment. On and from the
Seventh Amendment Effective Date, the Existing Letter of Credit Issuer shall
cease to be a Letter of Credit Issuer under the Credit Agreement and the New
Letter of Credit Issuer shall hereby have the rights, power and duties of a
Letter of Credit Issuer under the Credit Agreement; provided that the Existing
Letter of Credit Issuer shall continue to have all rights and obligations of a
Letter of Credit Issuer under the Credit Agreement and other Credit Documents
with respect to Letters of Credit previously issued by it. Letters

 

8

--------------------------------------------------------------------------------


 

of Credit issued by the Existing Letter of Credit Issuer and outstanding under
the Existing Credit Agreement (collectively, the “Existing Letters of Credit”
and each, an “Existing Letter of Credit”) on the Seventh Amendment Effective
Date shall not be Letters of Credit under the Credit Agreement and shall
constitute permitted Indebtedness under Section 10.1(iii) of the Credit
Agreement. Each Existing Letter of Credit shall remain outstanding on and after
the Seventh Amendment Effective Date; provided that, on and after the Seventh
Amendment Effective Date, the Existing Letter of Credit Issuer shall have no
further obligation to issue any new Letters of Credit, renew any Existing Letter
of Credit or extend the expiration date of any Existing Letter of Credit. On the
Seventh Amendment Effective Date, the Letter of Credit Commitments under the
Credit Agreement of the Existing Letter of Credit Issuer shall be terminated and
the Letter of Credit Commitments of the New Letter of Credit Issuer shall be
$40,000,000.00.

 

SECTION 11.Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER
OR RELATED TO THIS AMENDMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING
IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 12.       Execution in Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of this Amendment by telecopier or
electronic image scan transmission (e.g., PDF via electronic mail) shall be
effective as delivery of an original executed counterpart of this Amendment.

 

SECTION 13.       Execution of Amendment.  Execution of this Amendment by any
Person constitutes the agreement of such Person to (and results in such Person
being bound by) this Amendment and the Credit Agreement.

 

SECTION 14.       Severability.  Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 15.       Integration.  This Amendment, the Existing Credit Agreement,
the Credit Agreement, the other Credit Documents, the Fee Letter, the Agent Fee
Letter and that certain commitment letter, dated May 8, 2017, among the
Borrower, the Seventh Amendment Lead Arrangers and the Seventh Amendment Lenders
(the “Commitment Letter”), represent the agreement of the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Seventh Amendment Lead Arrangers or any Lender
relative to subject matter hereof not expressly set forth or referred to herein
or in the Existing Credit Agreement, the Credit Agreement, other Credit
Documents, the Commitment Letter, the Fee Letter and the Agent Fee Letter. This
Amendment shall constitute a “Credit Document” and a “Refinancing Amendment” for
all purposes under the Credit Agreement.

 

SECTION 16.       No Novation.  This Amendment shall not extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge or release the priority of any Credit Document or any
other security therefor.  Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Existing
Credit Agreement or the instruments,

 

9

--------------------------------------------------------------------------------


 

documents and agreements securing the same, which shall remain in full force and
effect.  Nothing in this Amendment shall be construed as a release or other
discharge of the Borrower, each Parent Guarantor or any other Credit Party from
any of its obligations and liabilities under the Existing Credit Agreement or
the other Credit Documents, all of which are continued on the terms set forth
herein and in the Credit Agreement.

 

SECTION 17.       Submission to Jurisdiction; Waivers.  Each of the Parent
Guarantors, each of the Subsidiary Guarantors and the Borrower each hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Amendment, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive jurisdiction of the courts of the
State of New York located in the Borough of Manhattan, New York, New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

 

(b)           consents and agrees that any such action or proceeding arising out
of or relating to this Amendment or any other Credit Document may be brought in
any court referred to in paragraph (a) of this Section 17 and waives any
objection that it may now or hereafter have to the laying of venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 13.2 of the Credit Agreement or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 17 any special, indirect, exemplary, punitive or consequential
damages.

 

Each of the parties hereto agrees that a final judgment in any such action or
proceeding arising out of or relating to this Amendment and brought in any court
referred to in paragraph (a) of this Section 17 shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

SECTION 18.       Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10

--------------------------------------------------------------------------------


 

SECTION 19.       Headings.  Section and subsection headings in this Amendment
are included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

SECTION 20.       Successors and Assigns.  This Amendment shall be binding upon
and inure to the benefit of (i) the Borrower, each Parent Guarantor and each
other Credit Party party hereto and their respective successors and assigns, and
(ii) the Administrative Agent, the Revolver Agent and the Lenders and each of
their respective successors and assigns.  Neither the Borrower’s nor any Parent
Guarantor’s, nor any other Credit Parties’ rights and obligations hereunder and
any interest herein may be assigned or delegated by the Borrower, each Parent
Guarantor or any other Credit Party without the prior written consent of (i) the
Lenders party hereto and (ii) each Agent and Lender whose consent is required
under the Existing Credit Agreement or Credit Agreement, as applicable, for any
such assignment or delegation.

 

[signature pages follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

BORROWER:

 

 

 

WIDEOPENWEST FINANCE, LLC

 

 

 

By:

/s/ Richard Edward Fish, Jr.

 

Name:

Richard Edward Fish, Jr.

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

PARENT GUARANTORS:

 

 

 

RACECAR ACQUISITION, LLC

 

WIDEOPENWEST, INC.

 

 

 

By:

/s/ Richard Edward Fish, Jr.

 

Name:

Richard Edward Fish, Jr.

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

WIDEOPENWEST CLEVELAND, LLC

 

WIDEOPENWEST ILLINOIS, LLC

 

WIDEOPENWEST MICHIGAN, LLC

 

WIDEOPENWEST NETWORKS, LLC

 

 

 

By:

/s/ Richard Edward Fish, Jr.

 

Name:

Richard Edward Fish, Jr.

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

WIDEOPENWEST GEORGIA, LLC

 

 

 

By:

/s/ Richard Edward Fish, Jr.

 

Name:

Richard Edward Fish, Jr.

 

Title:

Treasurer

 

[WideOpenWest Finance, LLC - Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WIDEOPENWEST OHIO, LLC

 

SIGECOM, LLC

 

WIDEOPENWEST CAPITAL CORP.

 

WIDEOPENWEST MID-MICHIGAN HOLDINGS, LLC

 

WIDEOPENWEST MID-MICHIGAN, LLC

 

KITE PARENT CORP.

 

KNOLOGY, INC.

 

KNOLOGY BROADBAND, INC.

 

KNOLOGY OF CENTRAL FLORIDA, INC.

 

KNOLOGY PROVIDER SOLUTIONS GROUP, INC.

 

KNOLOGY OF ALABAMA, INC.

 

KNOLOGY OF AUGUSTA, INC.

 

KNOLOGY OF CHARLESTON, INC.

 

KNOLOGY OF COLUMBUS, INC.

 

KNOLOGY OF FLORIDA, LLC

 

KNOLOGY OF GEORGIA, INC.

 

KNOLOGY OF HUNTSVILLE, INC.

 

KNOLOGY OF KNOXVILLE, INC.

 

KNOLOGY OF MONTGOMERY, INC.

 

KNOLOGY OF NASHVILLE, INC.

 

KNOLOGY OF SOUTH CAROLINA, INC.

 

KNOLOGY OF SOUTH DAKOTA, INC.

 

KNOLOGY OF TENNESSEE, INC.

 

GLOBE TELECOMMUNICATIONS, INC.

 

ITC GLOBE, INC.

 

KNOLOGY OF THE VALLEY, INC.

 

VALLEY TELEPHONE CO., LLC

 

KNOLOGY OF THE PLAINS, INC.

 

KNOLOGY COMMUNITY TELEPHONE, INC.

 

KNOLOGY OF THE BLACK HILLS, LLC

 

BLACK HILLS FIBER SYSTEMS, INC.

 

BHFC PUBLISHING, LLC

 

KNOLOGY TOTAL COMMUNICATIONS, INC.

 

KNOLOGY OF THE WIREGRASS, INC.

 

WIREGRASS TELCOM, INC.

 

COMMUNICATIONS ONE, INC.

 

KNOLOGY OF KANSAS, INC.

 

KNOLOGY DATA CENTER SERVICES, INC.

 

KNOLOGY OF KENTUCKY, INC.

 

 

 

By:

/s/ Richard Edward Fish, Jr.

 

Name:

Richard Edward Fish, Jr.

 

Title:

Chief Financial Officer

 

[WideOpenWest Finance, LLC - Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as Administrative Agent and Letter of Credit Issuer

 

 

 

By:

/s/ Judith Smith

 

Name:

Judith Smith

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Joan Park

 

Name:

Joan Park

 

Title:

Authorized Signatory

 

[WideOpenWest Finance, LLC - Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Revolver Agent and Letter of Credit Issuer

 

 

 

By:

/s/ Nicholas Gitron-Beer

 

Name:

Nicholas Gitron-Beer

 

Title:

Vice President

 

[WideOpenWest Finance, LLC - Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

REVOLVING CREDIT LENDERS:

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Seventh Amendment Lender

 

 

 

By:

/s/ Judith Smith

 

Name:

Judith Smith

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Joan Park

 

Name:

Joan Park

 

Title:

Authorized Signatory

 

[WideOpenWest Finance, LLC - Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Seventh Amendment Lender

 

 

 

By:

/s/ Nicholas Gitron-Beer

 

Name:

Nicholas Gitron-Beer

 

Title:

Vice President

 

[WideOpenWest Finance, LLC - Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as a Seventh Amendment Lender

 

 

 

By:

/s/ Michael King

 

Name:

Michael King

 

Title:

Vice President

 

[WideOpenWest Finance, LLC - Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

as a Seventh Amendment Lender

 

 

 

By:

/s/ Houssem Daly

 

Name:

Houssem Daly

 

Title:

Associate Director

 

 

 

 

By:

/s/ Darlene Arias

 

Name:

Darlene Arias

 

Title:

Director

 

[WideOpenWest Finance, LLC - Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Seventh Amendment Lender

 

 

 

By:

/s/ Allan Kortan

 

Name:

Allan Kortan

 

Title:

Authorized Signatory

 

[WideOpenWest Finance, LLC - Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Seventh Amendment Lender

 

 

 

By:

/s/ Marshall T. Mangum, III

 

Name:

Marshall T. Mangum, III

 

Title:

Director

 

[WideOpenWest Finance, LLC - Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MACQUARIE CAPITAL FUNDING LLC,

 

as a Seventh Amendment Lender

 

 

 

By:

/s/ Ayesha Farooqi

 

Name:

Ayesha Farooqi

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Stephen Mehos

 

Name:

Stephen Mehos

 

Title:

Authorized Signatory

 

[WideOpenWest Finance, LLC - Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as a Seventh Amendment Lender

 

 

 

By:

/s/ Michael Pelletier

 

Name:

Michael Pelletier

 

Title:

Senior Vice President

 

[WideOpenWest Finance, LLC - Seventh Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(b)

 

Revolving Credit Commitments and Term Loan Commitments

 

Part I

 

Revolving Credit Commitments

 

Lender

 

Amount

 

Address

JPMorgan Chase Bank, N.A.

 

$

33,333,333.34

 

383 Madison Avenue
New York, NY 10179

Credit Suisse AG

 

$

33,333,333.34

 

Eleven Madison Avenue
New York, NY 10010

Morgan Stanley Senior Funding, Inc.

 

$

33,333,333.33

 

585 Broadway
New York, NY 10036

UBS AG, Stamford Branch

 

$

33,333,333.33

 

600 Washington Boulevard
Stamford, CT 06901

Royal Bank of Canada

 

$

23,333,333.33

 

Three World Financial Center
200 Vessey Street
New York, NY 10281

SunTrust Bank

 

$

23,333,333.33

 

3333 Peachtree Rd., NE
Atlanta, GA 30326

Macquarie Capital Funding LLC

 

$

12,000,000.00

 

125 West 55th Street
New York, NY 10019

Raymond James Bank, N.A.

 

$

8,000,000.00

 

710 Carillon Parkway
St. Petersburg, FL 33716

Total

 

$

200,000,000.00

 

 

 

Part II — Term Loan Commitments

 

Part II-A

 

Refinancing Term Loan Commitments

 

Lender

 

Amount

 

Address

Morgan Stanley Senior Funding, Inc.

 

$

1,826,000,000

 

1585 Broadway
New York, New York 10036

Total

 

$

1,826,000,000

 

 

 

Part II-B

 

New Term Loan Commitments

 

Lender

 

Amount

 

Address

Morgan Stanley Senior Funding, Inc.

 

$

239,000,000

 

1585 Broadway
New York, New York 10036

Total

 

$

239,000,000

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A [Attached.]

[g145081kg09i001.gif]

 


Senior First Lien Credit Facilities CREDIT AGREEMENT dated as of July 17, 2012,
as amended by the First Amendment, dated as of April 1, 2013, the Second
Amendment, dated as of November 27, 2013, the Third Amendment, dated as of May
21, 2015, the Fourth Amendment, dated as of July 1, 2015, the Fifth Amendment,
dated as of May 11, 2016, and the Sixth Amendment, dated as of August 19, 2016,
and the Seventh Amendment, dated as of May 31, 2017 among WIDEOPENWEST FINANCE,
LLC, as Borrower, Racecar Acquisition, LLC and WideOpenWest KITE Inc., as Parent
Guarantors, The Several Lenders from Time to Time Parties Hereto and CREDIT
SUISSE AG, as Administrative Agent JPMORGAN CHASE BANK, N.A., as the Revolver
Agent _______________________ JPMORGAN CHASE BANK, N.A., CREDIT SUISSE
SECURITIES (USA) LLC, MORGAN STANLEY SENIOR FUNDING, INC. , and CREDIT SUISSEUBS
SECURITIES (USA), LLC, as the SixthSeventh Amendment Lead Arrangers

[g145081kg09i002.gif]

 


TABLE OF CONTENTS Page SECTION 1. Definitions 1 1.1 Defined Terms 1 SECTION 2.
Amount and Terms of Credit 5759 2.1 Commitments 5759 2.2 Minimum Amount of Each
Borrowing; Maximum Number of Borrowings 5962 2.3 Notice of Borrowing 5962 2.4
Disbursement of Funds 6063 2.5 Repayment of Loans; Evidence of Debt 6063 2.6
Conversions and Continuations 6164 2.7 Pro Rata Borrowings 6265 2.8 Interest
6266 2.9 Interest Periods 6366 2.10 Inability to Determine Interest Rate,
Illegality, etc 6467 2.11 Increased Costs 6568 2.12 Compensation 6669 2.13
Change of Lending Office 6670 2.14 Notice of Certain Costs 6770 2.15 Defaulting
Lenders 6770 2.16 Cash Collateral 6972 2.17 Incremental Commitments 6973 2.18
Loan Modification Offers 7276 2.19 Refinancing Amendments 7478 2.20 Repricing
Protection 7679 2.21 Refinancing Term B Loans; New Term B Loans 7680 2.22
Cashless Rollover of Term Loans 7780 SECTION 3. Letters of Credit 7780 3.1
Letters of Credit 7780 3.2 Letter of Credit Requests 7881 3.3 Letter of Credit
Participations 7882 3.4 Agreement to Repay Letter of Credit Drawings 8184 3.5
Increased Costs 8185 3.6 New or Successor Letter of Credit Issuer 8285 SECTION
4. Fees; Commitments 8386 4.1 Fees 8386 4.2 Voluntary Reduction of Revolving
Credit Commitments 8487 4.3 Mandatory Termination of Commitments 8488

[g145081kg09i003.gif]

 


SECTION 5. Payments 8488 5.1 Voluntary Prepayments 8488 5.2 Mandatory
Prepayments 8589 5.3 Method and Place of Payment 8892 5.4 Taxes 8992 5.5
Computations of Interest and Fees 9194 5.6 Limit on Rate of Interest 9194
SECTION 6. Conditions Precedent to Initial Borrowing. 9195 6.1 Credit Documents
9195 6.2 Collateral 9295 6.3 Legal Opinions 9396 6.4 Closing Certificate 9397
6.5 Senior Unsecured Notes and Senior Subordinated Notes 9397 6.6 Equity
Contribution 9397 6.7 Acquisition; Merger Agreement; Merger 9397 6.8 Company
Material Adverse Effect 9397 6.9 Closing Secretary Certificates 9397 6.10
Corporate Proceedings of Each Credit Party 9497 6.11 Corporate Documents; Good
Standing Certificates; Incumbency Certificates 9497 6.12 Fees 9498 6.13 Solvency
Certificate 9498 6.14 Historical Financial Statements 9498 6.15 Pro Forma
Financial Statements 9498 6.16 Insurance 9498 6.17 Existing Indebtedness 9498
6.18 Money Laundering 9598 SECTION 7. Conditions Precedent to All Credit Events
9599 7.1 No Default; Representations and Warranties 9599 7.2 Notice of
Borrowing; Letter of Credit Request 9599 SECTION 8. Representations, Warranties
and Agreements 9699 8.1 Corporate Status 9699 8.2 Corporate Power and Authority
96100 8.3 Authorization; No Violation 96100 8.4 Litigation 97100 8.5 Margin
Regulations 97100 8.6 Governmental Approvals 97101 8.7 Investment Company Act
97101 8.8 True and Complete Disclosure 97101 8.9 Financial Statements; Financial
Condition; Material Adverse Effect 97101 8.10 Tax Returns and Payments 98101
8.11 Compliance with ERISA 98102 8.12 Subsidiaries 98102

[g145081kg09i004.gif]

 


8.13 Patents, etc 98102 8.14 Environmental Laws 99102 8.15 Properties 99103 8.16
Security Documents 99103 8.17 Solvency 100104 8.18 Senior Indebtedness 100104
8.19 Use of Proceeds 100104 SECTION 9. Affirmative Covenants 101104 9.1
Information Covenants 101105 9.2 Books, Records and Inspections 103107 9.3
Maintenance of Insurance 103107 9.4 Payment of Taxes 104108 9.5 Consolidated
Corporate Franchises 104108 9.6 Compliance with Statutes, Regulations, etc.
104108 9.7 ERISA 104108 9.8 Good Repair 105109 9.9 Transactions with Affiliates
105109 9.10 End of Fiscal Years; Fiscal Quarters 106110 9.11 Additional
Guarantors and Grantors; Additional Subsidiaries 106110 9.12 Pledges of
Additional Capital Stock and Evidence of Indebtedness 106110 9.13 Use of
Proceeds 107111 9.14 Changes in Business 107111 9.15 Further Assurances 107111
9.16 Maintenance of Rating of Facilities 108112 9.17 Interest Rate Protection
108112 9.18 Limitations on Activities 108112 9.19 Designation of Subsidiaries
109112 9.20 Post-Closing Covenants 109113 SECTION 10. Negative Covenants 109113
10.1 Limitation on Indebtedness 109113 10.2 Limitation on Liens 113117 10.3
Limitation on Fundamental Changes 114118 10.4 Limitation on Sale of Assets
115119 10.5 Limitation on Investments 117121 10.6 Limitations on Dividends
118122 10.7 Limitations on Subordinated Debt Payments and Amendments 120124 10.8
Limitations on Sale Leasebacks 120124 10.9 Financial Covenant 120124 10.10
Limitations on Negative Pledges; Limitations on Clauses Restricting Subsidiary
Distributions 121125 SECTION 11. Events of Default 122126 11.1 Payments 122126
11.2 Representations, etc. 122126 11.3 Covenants 122126

[g145081kg09i005.gif]

 


11.4 Default Under Other Agreements 123127 11.5 Bankruptcy, etc. 123127 11.6
ERISA 123127 11.7 Guarantee Agreement 124128 11.8 Security Agreement and Pledge
Agreement 124128 11.9 Mortgages 124128 11.10 Judgments 124128 11.11 Change of
Control 124128 11.12 Cure Right 125129 11.13 Government Approvals and Consents
126130 11.14 Application of Proceeds 126130 SECTION 12. The Administrative Agent
126130 12.1 Appointment 126130 12.2 Delegation of Duties 127131 12.3 Exculpatory
Provisions 127131 12.4 Reliance by Administrative Agent 128132 12.5 Notice of
Default 128132 12.6 Non-Reliance on Administrative Agent and Other Lenders
128132 12.7 Indemnification 129133 12.8 Administrative Agent in its Individual
Capacity 129133 12.9 Successor Agent 129133 12.10 Withholding Tax 130134 12.11
Other Agents; Arranger and Bookrunner 130134 12.12 Administrative Agent May File
Proofs of Claim 131135 12.13 Collateral and Guaranty Matters 131135 12.14 Credit
Bidding 132136 12.15 Cash Management Obligations; Swap Agreements 132136 SECTION
13. Miscellaneous 133137 13.1 Amendments and Waivers 133137 13.2 Notices 135139
13.3 No Waiver; Cumulative Remedies 138143 13.4 Survival of Representations and
Warranties 138143 13.5 Payment of Expenses; Indemnification 138143 13.6
Successors and Assigns; Participations and Assignments 139144 13.7 Replacements
of Lenders under Certain Circumstances 146150 13.8 Adjustments; Set-off 147151
13.9 Counterparts 147152 13.10 Severability 148152 13.11 Integration 148153
13.12 GOVERNING LAW 148153 13.13 Submission to Jurisdiction; Waivers 148153
13.14 Acknowledgments 149154 13.15 WAIVERS OF JURY TRIAL 150154 13.16
Confidentiality 150154 13.17 USA Patriot Act 151155

[g145081kg09i006.gif]

 


13.18 Consent to Effectiveness 151155 13.19 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 151156

[g145081kg09i007.gif]

 


SCHEDULES Schedule 1.1(a) Mortgaged Properties Schedule 1.1(b) Revolving Credit
Commitments and Term Loan Commitments Schedule 1.1(c) Existing Letters of Credit
Schedule 1.1(d) Existing Specified Hedge Agreements Schedule 8.12 Subsidiaries
Schedule 8.16(b) UCC Filing Jurisdictions Schedule 8.16(c) Mortgage Recording
Jurisdictions Schedule 9.20 Post-Closing Covenants Schedule 10.1 Closing Date
Indebtedness Schedule 10.2 Closing Date Liens Schedule 10.5 Closing Date
Investments EXHIBITS Exhibit A Form of Assignment and Acceptance Exhibit B Form
of Guarantee Agreement Exhibit C-1 Form of Security Agreement Exhibit C-2 Form
of Pledge Agreement Exhibit D Form of Notice of Borrowing Exhibit E Form of
Mortgage (Real Property) Exhibit F Form of Perfection Certificate Exhibit G Form
of Letter of Credit Request Exhibit H-1 Form of Pari Passu Intercreditor
Agreement Exhibit H-2 Form of Second Lien Intercreditor Agreement Exhibit I Form
of U.S. Tax Compliance Certificate Exhibit J-1 Form of Borrower Closing
Certificate Exhibit J-2 Form of Credit Party Closing Certificate Exhibit K-1
Form of Promissory Note (Term Loans) Exhibit K-2 Form of Promissory Note
(Revolving Credit Loans) Exhibit L Form of Solvency Certificate

[g145081kg09i008.gif]

 


CREDIT AGREEMENT, dated as of July 17, 2012, as amended by the First Amendment,
dated as of April 1, 2013, the Second Amendment, dated as of November 27, 2013,
the Third Amendment, dated as of May 21, 2015, the Fourth Amendment, dated as of
July 1, 2015, the Fifth Amendment, dated as of May 11, 2016, and the Sixth
Amendment, dated as of August 19, 2016 and the Seventh Amendment, dated as of
May 31, 2017 among WIDEOPENWEST FINANCE, LLC, a Delaware limited liability
company (the “Borrower”), Racecar Acquisition, LLC, a Delaware limited liability
company (“Holdings”), WideOpenWest KITE Inc., a Delaware corporation (including
as successor by merger to WideOpenWest Cleveland, Inc., WideOpenWest Illinois,
Inc., WideOpenWest Networks, Inc., WideOpenWest Ohio, Inc. and WOW Sigecom,
Inc.) (“WOW Knology Parent”), the lending institutions from time to time parties
hereto (each a “Lender” and, collectively, the “Lenders”), and CREDIT SUISSE AG,
as Administrative Agent and JPMORGAN CHASE BANK, N.A. as the Revolver Agent. The
Borrower, Kingston Merger Sub, Inc., a Delaware corporation (“Merger Sub”), and
Knology, Inc., a Delaware corporation (the “Company”) have entered into an
Agreement and Plan of Merger dated as of April 18, 2012 (the “Merger
Agreement”), pursuant to which the Borrower has agreed to acquire (the
“Acquisition”) the Company. In connection with the Acquisition, on the Closing
Date, the Company will be merged (the “Merger”) with and into Merger Sub, with
the Company surviving as a direct wholly owned Subsidiary of the Borrower. In
connection with the Acquisition and the refinancing of the Existing Credit
Facilities (this and other capitalized terms used herein having the meanings
given to them in Section 1.1 below), the Borrower has requested the Lenders to
extend credit in the form of (a) Term Loans, in an initial aggregate principal
amount of $1,920,000,000 and (b) Revolving Credit Loans made available to the
Borrower at any time and from time to time prior to the applicable Maturity
Date, in an initial aggregate principal amount outstanding at any time prior to
the Non-Extended Revolving Credit Maturity Date not in excess of $200,000,000
less the aggregate Letters of Credit Outstanding at such time. The Borrower has
requested the Letter of Credit Issuer to issue Letters of Credit at any time and
from time to time prior to the L/C Maturity Date, in an aggregate face amount at
any time outstanding not in excess of the Letter of Credit Commitment. The
proceeds of the Term Loans, together with the proceeds of the Equity
Contribution and the proceeds of the Senior Unsecured Notes and the Senior
Subordinated Notes issued on the Closing Date, will be used by the Borrower
solely to effect the Refinancing Transactions and the Acquisition and to pay
Transaction Expenses. Proceeds of Revolving Credit Loans will be used solely for
general corporate purposes of Holdings, the Borrower and its Restricted
Subsidiaries (including Permitted Acquisitions, capital expenditures and
repayments of Indebtedness not prohibited hereunder) and to pay Transaction
Expenses to the extent permitted herein; provided that the proceeds of any
Refinancing Revolving Credit Loans may be used as set forth in the applicable
Refinancing Amendment. Letters of Credit will be used by the Borrower for
general corporate purposes. The parties hereto hereby agree as follows: SECTION
1. Definitions . 1.1 Defined Terms . As used herein, the following terms shall
have the meanings specified in this Section 1.1 (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):

[g145081kg09i009.gif]

 


“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1.0%, (c) the Adjusted LIBO Rate applicable for an
Interest Period of one month commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.0%; provided that,
solely for purposes of determining the Adjusted LIBO Rate for purposes of the
foregoing, the LIBO Rate for any day shall be based on the rate set forth on
such day at approximately 11:00 a.m. (London time) by reference to the ICE
Benchmark Administration Interest Settlement Rates for deposits in Dollars (as
set forth by any service selected by the Administrative Agent that has been
nominated by the ICE Benchmark Administration as an authorized vendor for the
purpose of displaying such rates), and (d) with respect to Term Loans only,
2.00%. If the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case may be, for
any reason, including the inability or failure of the Administrative Agent to
obtain sufficient quotations or offers in accordance with the terms of the
respective definitions thereof, the ABR shall be determined without regard to
clause (b) or (c), as applicable, of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
ABR due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the Federal Funds Effective Rate
or the Adjusted LIBO Rate, as the case may be. Notwithstanding the foregoing, if
the “ABR” as otherwise determined pursuant to this definition shall be less than
(a) with respect to Term Loans only, 1.00%, then such rate shall be deemed 1.00%
for the purposes of this Agreement and (b) with respect to Revolving Credit
Loans only, 0.00%, then such rate shall be deemed 0.00% for the purposes of this
Agreement. “ABR Loan” shall mean any Loan bearing interest at a rate determined
by reference to the ABR. “Acceptable Price” shall have the meaning assigned to
such term in the definition of “Dutch Auction”. “Accepting Lenders” shall have
the meaning provided in Section 2.18(a). “Acquired EBITDA” shall mean, with
respect to any Acquired Entity or Business or any Converted Restricted
Subsidiary (any of the foregoing, a “Pro Forma Acquired Entity”), for any
period, the amount for such period of Consolidated EBITDA of such Pro Forma
Acquired Entity (determined using such definitions as if references to the
Borrower and its Restricted Subsidiaries therein were to such Pro Forma Acquired
Entity and its Subsidiaries), all as determined on a consolidated basis for such
Pro Forma Acquired Entity in accordance with GAAP. “Acquired Entity or Business”
shall have the meaning provided in the definition of the term “Consolidated
EBITDA”. “Acquisition” shall have the meaning provided in the preamble to this
Agreement. “Additional Lender” shall have the meaning provided in Section
2.17(a). “Additional Revolving Credit Commitments” shall have the meaning
provided in Section 2.17(a).

[g145081kg09i010.gif]

 


“Adjusted LIBO Rate” shall mean, with respect to any LIBO Rate Loan for any
Interest Period, an interest rate per annum equal to the greater of (a) (i) with
respect to Term Loans only, 1.00% per annum and (ii) with respect to Revolving
Credit Loans only, 0.00% per annum, and (b) the product of (i) the LIBO Rate in
effect for such Interest Period and (ii) the Statutory Reserve Rate.
“Administrative Agent” shall mean Credit Suisse AG, as the administrative agent
under this Agreement and the other Credit Documents, together with any of its
successors and assigns in such capacity.; provided that on and after the Seventh
Amendment Effective Date, the Revolver Agent shall have the duties, rights and
powers of the Administrative Agent under this Agreement with respect to the
Revolving Credit Facility as set forth in the Seventh Amendment. “Administrative
Agent’s Office” shall mean the office of the Administrative Agent located at
Eleven Madison Avenue, New York, New York 10010, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto. “Administrative Questionnaire” shall have the meaning provided
in Section 13.6(b)(ii)(D). “Affected Class” shall have the meaning provided in
Section 2.18(a). “Affiliate” shall mean, with respect to any Person, any other
Person directly or indirectly controlling, controlled by, or under direct or
indirect common control with such Person. A Person shall be deemed to control
another Person (other than an individual) if the first Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such other Person, whether through the ownership of
voting securities, by contract or otherwise. Notwithstanding the foregoing, no
Secured Party shall be considered an Affiliate of any Credit Party. “Affiliated
Investment Fund” shall mean an Affiliate of the Sponsor (other than any Parent
Guarantor, the Borrower or any of their respective Subsidiaries) that is a bona
fide debt fund or an investment vehicle that is engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and with respect to which
the Sponsor and investment vehicles managed or advised by the Sponsor that are
not engaged primarily in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
do not make investment decisions for such entity. “Affiliated Lender” shall mean
a Lender that is the Sponsor or an Affiliate of the Sponsor, other than any
Parent Guarantor, the Borrower and their respective Subsidiaries or any natural
Person. “Agents” shall mean the Administrative Agent, the Joint Lead Arrangers,
the Co-Syndication Agents, the Documentation Agent and the Amendment Agents.
“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b). “Agreement” shall mean this Credit Agreement, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

[g145081kg09i011.gif]

 


“Amendment Agents” shall mean, collectively, the First Amendment Agents, the
Second Amendment Lead Arranger, the Third Amendment Lead Arranger, the Fourth
Amendment Lead Arranger, the Fifth Amendment Lead Arrangers and, the Sixth
Amendment Lead Arrangers and the Seventh Amendment Agents. “Amortization Amount”
shall have the meaning provided in Section 5.2(c). “Applicable ABR Margin” shall
mean at any date, (a) with respect to each ABR Loan that is a Term Loan, (i)
prior to the First Amendment Effective Date, 4.00% per annum, (ii) on and after
the First Amendment Effective Date and prior to the Third Amendment Effective
Date, with respect to each ABR Loan that is a Term B Loan, (x) if the Senior
Secured Leverage Ratio as of the most recent Calculation Date is greater than
5.00 to 1.00, 3.00% per annum, and (y) if the Senior Secured Leverage Ratio as
of the most recent Calculation Date is less than or equal to 5.00 to 1.00, 2.75%
per annum, and (iii) on and after the Third Amendment Effective Date and prior
to the Sixth Amendment Effective Date, with respect to each ABR Loan that is a
Term B Loan, 2.50% per annum and (iv) on and after the Sixth Amendment Effective
Date, with respect to each ABR Loan that is a Term B Loan, 2.50% per annum and
(b) with respect to each ABR Loan that is a Revolving Credit Loan, (i) prior to
the Seventh Amendment Effective Date, 2.50% per annum and (ii) on and after the
Seventh Amendment Effective Date, 2.00% per annum. Each change in the Applicable
ABR Margin resulting from a change in the Senior Secured Leverage Ratio as of
any Calculation Date after the Initial Financial Statement Delivery Date shall
be effective with respect to all Revolving Credit Loans and Letters of Credit
outstanding on and after the date of delivery to the Administrative Agent of the
Section 9.1 Financials indicating such change until the date immediately
preceding the next date of delivery of Section 9.1 Financials indicating another
such change. Anything contained herein to the contrary notwithstanding, in the
event that any financial statement or Compliance Certificate delivered hereunder
is discovered to be inaccurate within one year of delivery (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable ABR Margin for any period (an “Applicable ABR
Margin Period”) than the Applicable ABR Margin applied for such Applicable ABR
Margin Period, then (1) the Borrower shall promptly deliver to the
Administrative Agent a corrected financial statement and a corrected Compliance
Certificate for such Applicable ABR Margin Period, (2) the Applicable ABR Margin
shall be determined based on the corrected Compliance Certificate for such
Applicable ABR Margin Period, and (3) the Borrower shall promptly pay to the
Administrative Agent, for the account of the applicable Lenders, the accrued
additional interest and Letter of Credit Fees owing as a result of such
increased Applicable ABR Margin for such Applicable ABR Margin Period. None of
the foregoing shall limit the rights of the Administrative Agent or the Lenders
with respect to Section 2.8(c) or Section 11. “Applicable Amount” shall mean on
any date (the “Reference Date”): (A) the sum of, without duplication, (i) for
purposes of Section 10.5(g)(ii), the proviso to Section 10.5(h), Section
10.5(i), Section 10.6(c) and Section 10.7(a)(x), $50,000,000, and (ii) plus (A)
100% of the cumulative Consolidated EBITDA (without giving effect to any
adjustments based on Acquired EBITDA or Disposed EBITDA) for the period (treated
as one accounting period) from July 1,

[g145081kg09i012.gif]

 


2012, to the end of the most recent fiscal quarter ending immediately prior to
the Reference Date for which Section 9.1 Financials have been delivered (or, if
such cumulative Consolidated EBITDA for such period is a deficit, minus 100% of
such deficit) less (B) 1.4 times cumulative Consolidated Interest Expense of the
Borrower and its Restricted Subsidiaries for the same period; provided that, (1)
in the case of Section 10.5(g)(ii), the proviso to Section 10.5(h), Section
10.5(i), Section 10.6(c) and Section 10.7(a)(x), the amounts in clauses (i) and
(ii) above shall only be available if the Borrower shall be in compliance with,
on a Pro Forma Basis (which, for the avoidance of doubt, shall be determined
after giving effect to any investment or dividend actually made pursuant to
Section 10.5(g)(ii), the proviso to Section 10.5(h), Section 10.5(i), Section
10.6(c) or Section 10.7(a)(x) and to the incurrence of any Indebtedness or
utilization of cash or cash equivalents in connection therewith), with the
Financial Performance Covenant, as such covenant is recomputed as at the most
recent Calculation Date for which Section 9.1 Financials have been provided or
were required to be provided, (2) in the case of Section 10.7(a)(x) only, the
amounts in clauses (i) and (ii) above shall only be available if the Senior
Secured Leverage Ratio as of the applicable Reference Date is equal to or less
than 3.50 to 1.00, determined on a Pro Forma Basis (which, for the avoidance of
doubt, shall be determined after giving effect to any dividend actually made
pursuant to Section 10.6(c) and to the incurrence of any Indebtedness or
utilization of cash or cash equivalents in connection therewith), (3) in the
case of Section 10.6(c) only, the amounts in clauses (i) and (ii) above shall
only be available (x) beginning on November 21, 2017 and (y) subsequent to such
date referred to in the preceding clause (x), if the Senior Secured Leverage
Ratio as of the applicable Reference Date is equal to or less than 3.00 to 1.00,
determined on a Pro Forma Basis (which, for the avoidance of doubt, shall be
determined after giving effect to any dividend actually made pursuant to Section
10.6(c) and to the incurrence of any Indebtedness or utilization of cash or cash
equivalents in connection therewith), plus (B) the amount of net cash proceeds
received by Holdings from capital contributions and the net cash proceeds
received by Holdings from the issuance of its Qualified Capital Stock (other
than any capital contribution or issuance of Qualified Capital Stock to the
extent utilized in connection with other transactions permitted pursuant to
Section 10.5 or 10.6 or to the extent utilized in connection with the exercise
of the Cure Right) (to the extent contributed by Holdings (directly or through
other Parent Companies) as Qualified Capital Stock to the Borrower) during the
period from and including the Business Day immediately following the Closing
Date through and including the Reference Date, minus (C) the sum at the time of
determination of (i) the aggregate amount of Investments made since the Closing
Date pursuant to Section 10.5(g)(ii), the proviso to Section 10.5(h) and Section
10.5(i), (ii) the aggregate amount of dividends made since the Closing Date
pursuant to Section 10.6(c) and (iii) the aggregate amount of prepayments,
repurchases and redemptions made since the Closing Date pursuant to Section
10.7(a)(x) ; provided that the Applicable Amount shall only be available for any
purpose under this Agreement so long as (i) no Event of Default has occurred and
is continuing at the Reference Date or would result therefrom and (ii) with
respect to any Investment made pursuant to Section 10(g)(ii), the proviso to
Section 10.5(h) or Section 10.5(i), or any dividend made pursuant to Section
10.6(c) or any prepayments, repurchases and redemptions made pursuant to Section
10.7(a)(x), in the event the amount of such Investment, dividend or repayment,
repurchase or redemption exceeds $25,000,000, the Borrower shall deliver to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
setting forth in reasonable detail the Applicable Amount as at such Reference
Date and the amount of such Investment, dividend, repayment, repurchase or
redemption, together with all relevant financial information reasonably
requested by the Administrative Agent.

[g145081kg09i013.gif]

 


“Applicable Discount” shall have the meaning assigned to such term in the
definition of “Dutch Auction”. “Applicable LIBOR Margin” shall mean at any date,
(a) with respect to each LIBOR Loan that is a Term Loan, (i) prior to the First
Amendment Effective Date, 5.00% per annum, (ii) on and after the First Amendment
Effective Date and prior to the Third Amendment Effective Date, with respect to
each LIBOR Loan that is a Term B Loan, (x) if the Senior Secured Leverage Ratio
as of the most recent Calculation Date is greater than 5.00 to 1.00, 4.00% per
annum, and (y) if the Senior Secured Leverage Ratio as of the most recent
Calculation Date is less than or equal to 5.00 to 1.00, 3.75% per annum, (iii)
on and after the Third Amendment Effective Date and prior to the Sixth Amendment
Effective Date, with respect to each LIBOR Loan that is a Term B Loan, 3.50% per
annum and (iv) on and after the Sixth Amendment Effective Date, with respect to
each LIBOR Loan that is a Term B Loan, 3.50% per annum and (b) with respect to
each LIBOR Loan that is a Revolving Credit Loan, (i) prior to the Seventh
Amendment Effective Date, 3.50% per annum and (ii) on and after the Seventh
Amendment Effective Date, 3.00% per annum. Each change in the Applicable LIBOR
Margin resulting from a change in the Senior Secured Leverage Ratio as of any
Calculation Date after the Initial Financial Statement Delivery Date shall be
effective with respect to all Revolving Credit Loans and Letters of Credit
outstanding on and after the date of delivery to the Administrative Agent of the
Section 9.1 Financials indicating such change until the date immediately
preceding the next date of delivery of Section 9.1 Financials indicating another
such change. Anything contained herein to the contrary notwithstanding, in the
event that any financial statement or Compliance Certificate delivered hereunder
is discovered to be inaccurate within one year of delivery (regardless of
whether this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable LIBOR Margin for any period (an “Applicable
LIBOR Margin Period”) than the Applicable LIBOR Margin applied for such
Applicable LIBOR Margin Period, then (1) the Borrower shall promptly deliver to
the Administrative Agent a corrected financial statement and a corrected
Compliance Certificate for such Applicable LIBOR Margin Period, (2) the
Applicable LIBOR Margin shall be determined based on the corrected Compliance
Certificate for such Applicable LIBOR Margin Period, and (3) the Borrower shall
promptly pay to the Administrative Agent, for the account of the applicable
Lenders, the accrued additional interest and Letter of Credit Fees owing as a
result of such increased Applicable LIBOR Margin for such Applicable LIBOR
Margin Period. None of the foregoing shall limit the rights of the
Administrative Agent or the Lenders with respect to Section 2.8(c) or Section
11. “Approved Fund” shall have the meaning provided in Section 13.6(b). “Asset
Sale Prepayment Event” shall mean any sale, transfer or other disposition of any
business unit, asset or other property of the Borrower, any Parent Guarantor or
any of the Restricted Subsidiaries not in the ordinary course of business
(including any sale, transfer or other disposition of any Capital Stock of any
Subsidiary of a Parent Guarantor or the Borrower owned by a Parent Guarantor or
the Borrower or a Restricted Subsidiary, including any sale or issuance of any
Capital Stock of any Subsidiary of a Parent Guarantor). Notwithstanding the
foregoing, the term “Asset Sale Prepayment Event” shall not include any
transaction permitted by Section 10.4, other than transactions permitted by
Sections 10.4(b), (e) and (g).

[g145081kg09i014.gif]

 


“Asset Swap” shall mean any transaction or transactions involving the
disposition to one or more Persons of assets owned by one or more of the
Borrower or any of its Restricted Subsidiaries comprising one or more cable
television systems, or portions thereof, and related assets, and within three
months of such disposition, the acquisition by one or more of the Borrower
and/or any of the Subsidiary Guarantors (or any Restricted Subsidiary that is
not a Subsidiary Guarantor so long as the related disposition was not a
disposition of assets of the Borrower or a Subsidiary Guarantor), of assets
comprising one or more other cable television systems, or portions thereof, and
related assets, owned by such other Person or Persons, which assets acquired (in
the aggregate with any other such assets acquired within such period) have a
fair market value not less than the fair market value of the assets disposed of.
“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit A. “Auction Agent” means (a) the
Administrative Agent or (b) any other financial institution or advisor engaged
by the Borrower (whether or not an Affiliate of the Administrative Agent) to act
as an arranger in connection with any Purchase pursuant to Section 13.6(d) or
(e); provided that the Borrower shall not designate the Administrative Agent or
any other Person as the Auction Agent without the written consent of the
Administrative Agent or such other Person (it being understood that neither the
Administrative Agent nor any other Person shall be under any obligation to agree
to act as the Auction Agent); provided, further, that Affiliated Lenders,
Holdings and its Subsidiaries, and their respective Affiliates may not act as
the Auction Agent. “Auction Purchase” shall mean a purchase of Loans or
Commitments pursuant to a Dutch Auction (x) in the case of a Purchasing Borrower
Party, in accordance with the provisions of Section 13.6(e) or (y) in the case
of an Affiliated Lender, in accordance with the provisions of Section 13.6(d).
“Authorized Officer” shall mean the Chief Executive Officer, President,
Executive Vice President, Chief Operating Officer or Chief Financial Officer of
the applicable Credit Party or any other senior officer of the applicable Credit
Party designated as such in writing to the Administrative Agent by the
applicable Credit Party. “Available Commitment” shall mean an amount equal to
the excess, if any, of (a) the amount of the Total Revolving Credit Commitment
over (b) the sum of (i) the aggregate principal amount of all Revolving Credit
Loans then outstanding and (ii) the aggregate Letters of Credit Outstanding at
such time. “Avista” shall mean Avista Capital Holdings, LP or any of its Control
Investment Affiliates. “Bail-In Action” means the exercise of any Write-Down and
Conversion Powers by the applicable EEA Resolution Authority in respect of any
liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.

[g145081kg09i015.gif]

 


“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto. “Board”
shall mean the Board of Governors of the Federal Reserve System of the United
States (or any successor). “Borrower” shall have the meaning provided in the
preamble to this Agreement. “Borrower Historical Audited Financial Statements”
shall mean the audited financial statements of the Borrower and its consolidated
subsidiaries for the fiscal years of the Borrower ended December 31, 2009,
December 31, 2010 and December 31, 2011, consisting of balance sheets and the
related consolidated statements of income, stockholders’ equity and cash flows
for such fiscal years. “Borrower Historical Unaudited Financial Statements”
shall mean the unaudited financial statements of the Borrower and its
consolidated subsidiaries for the fiscal quarter of the Borrower ended March 31,
2012, prepared in accordance with GAAP consistently applied. “Borrower
Materials” shall have the meaning provided in Section 13.2(c). “Borrowing” shall
mean Loans of the same Class and Type made, converted or continued on the same
date and, in the case of LIBO Rate Loans, as to which a single Interest Period
is in effect. “Business Day” shall mean any day excluding Saturday, Sunday and
any day that shall be in The City of New York a legal holiday or a day on which
banking institutions are authorized by law or other governmental actions to
close; provided, however, that when used in connection with a LIBOR Loan or an
ABR Loan based on the Adjusted LIBO Rate, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits in
the London interbank market. “Calculation Date” means the last day of any fiscal
quarter. “Cancellation” shall mean the cancellation, termination and forgiveness
by Purchasing Borrower Party of all Loans, Commitments and related Obligations
acquired in connection with an Auction Purchase or other acquisition of Term
Loans, which cancellation shall be consummated as described in Section 13.6(e).
“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and its
Subsidiaries; provided that the term “Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution,
restoration or repair of assets (i) to the extent financed from insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (ii) with awards of compensation arising from the taking
by eminent domain or condemnation of the assets being replaced, (b) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (c) the purchase of plant, property or

[g145081kg09i016.gif]

 


equipment made within two years of the sale of any asset to the extent purchased
with the proceeds of such sale or (d) amounts expended for Permitted
Acquisitions. “Capital Lease” shall mean, as applied to any Person, any lease of
any property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is, or is required to be, accounted for as a capital lease
on the balance sheet of that Person; provided that for all purposes hereof, the
determination of whether a lease is to be treated as a capital lease shall be
made without giving effect to any change in accounting for leases under GAAP
after the Closing Date. “Capital Stock” shall mean any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent ownership interests in a Person
(other than a corporation), including, without limitation, common stock,
preferred stock, partnership interests (general and limited) and membership and
limited liability company interests, and any and all warrants, rights or options
to purchase or other arrangements or rights to acquire any of the foregoing.
“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP; provided that for all purposes hereof, the determination of whether a
lease is to be treated as a capital lease shall be made without giving effect to
any change in accounting for leases under GAAP after the Closing Date. “Cash
Collateral Agreement” shall have the meaning provided in Section 5.2(b). “Cash
Collateralize” shall mean, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Letter of Credit
Issuers or the Lenders, as collateral for the Letter of Credit Exposure or
obligations of the Lenders to fund participations in respect of the Letter of
Credit Exposure, cash or deposit account balances or, if the Administrative
Agent and each applicable Letter of Credit Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and each
applicable Letter of Credit Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support. “Cash Management Bank” shall mean any
Person that is a Lender or an Agent or an Affiliate of a Lender or an Agent at
the time it provides any Cash Management Services or that is a Lender or an
Agent or an Affiliate of a Lender or an Agent at the time it entered into an
agreement to provide Cash Management Services; provided that such Person
executes and delivers to Administrative Agent a letter agreement in form and
substance reasonably acceptable to Administrative Agent pursuant to which such
person (a) appoints the Administrative Agent as its agent under the applicable
Credit Documents and (b) agrees to be bound by the provisions of Section 12.3.
“Cash Management Obligations” shall mean obligations owed by any Credit Party to
any Cash Management Bank in respect of any overdraft and related liabilities
arising from Cash Management Services. “Cash Management Services” shall mean
treasury, depository and cash management services and any automated clearing
house fund transfer services “Casualty Event” shall mean, with respect to any
property of any Person, any loss of or damage to, or any condemnation or other
taking by a Governmental Authority of, such property for

[g145081kg09i017.gif]

 


which such Person or any of its Restricted Subsidiaries receives casualty
insurance proceeds, or proceeds of a condemnation award or other compensation.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority, regulatory authority or quasi-regulatory authority
(including any self-regulatory authority, such as the such as the National
Association of Insurance Commissioners) or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Change of Control” shall mean and be deemed to have occurred
if (a) (i) prior to a Qualified IPO, (x) the Permitted Investors shall at any
time not beneficially own (as defined in Rules 13(d)-3 and 13(d)-5 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), in the
aggregate at least 50.1% of the voting power of the outstanding Voting Stock of
Holdings and/or (y) any person, entity or “group” (within the meaning of Section
13(d) or 14(d) of the Exchange Act) shall at any time have acquired direct or
indirect beneficial ownership of a percentage of the voting power of the
outstanding Voting Stock of Holdings that exceeds the percentage of the voting
power of the Voting Stock of Holdings then beneficially owned, in the aggregate,
by the Permitted Investors, unless, in the case of either clause (x) or (y)
above, the Permitted Investors have, at such time, the right or the ability by
voting power, contract or otherwise to elect or appoint at least a majority of
the Board of Directors (or similar governing body) of Holdings, or (ii) after a
Qualified IPO, any person, entity or “group” (within the meaning of Section
13(d) or 14(d) of the Exchange Act) other than the Permitted Investors shall at
any time have acquired direct or indirect beneficial ownership of more than 35%
of the voting power of the outstanding Voting Stock of Holdings and the
percentage of the aggregate ordinary voting power so held is greater than the
percentage of the aggregate ordinary voting power represented by the Voting
Stock held by the Permitted Investors, unless the Permitted Investors otherwise
have the right (pursuant to contract, proxy, ownership of Equity Interests or
otherwise), directly or indirectly, to designate or appoint (and do so designate
or appoint) a majority of the Board of Directors of Holdings; and/or (b) at any
time, Holdings and/or the Parent Companies shall cease to directly own,
beneficially and of record, 100% of the issued and outstanding Capital Stock of
the Borrower; and/or (c) at any time, Holdings shall cease to directly own,
beneficially and of record, 100% of the issued and outstanding Capital Stock of
each Parent Company then in existence. “Class” (i) when used in reference to any
Loan or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, are a particular tranche of Revolving Credit Loans or a particular
tranche of Term Loans and (ii) when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Credit Commitment in respect of any
particular tranche of Revolving Credit Loans or a Term Loan Commitment in
respect of any particular tranche of Term Loans and (iii) when used in reference
to Lenders, refers to whether such Lenders are Lenders in respect of any
particular Class of Loans, Borrowings or Commitments. For the avoidance of
doubt, (a) any Term Loans having the same terms and conditions as an Existing
Class of Term Loans may specify that such Term Loans are of the same Class, but
otherwise any Term Loans incurred pursuant to an Incremental

[g145081kg09i018.gif]

 


Amendment, Refinancing Amendment or Loan Modification Offer shall be deemed to
constitute a separate Class of Term Loans, and (b) any Revolving Credit
Commitments having the same terms and conditions as an Existing Class of
Revolving Credit Commitments may specify that such Revolving Credit Commitments
are of the same Class, but otherwise any Revolving Credit Commitments incurred
pursuant to an Incremental Amendment, Refinancing Amendment or Loan Modification
Offer shall be deemed to constitute a separate Class of Revolving Credit
Commitments. “Closing Date” shall mean the date of the initial Borrowing
hereunder, which date is July 17, 2012. “Closing Date Representations” shall
mean (a) such of the representations and warranties made by Company with respect
to the Company or its Subsidiaries in the Merger Agreement as are material to
the interests of the Lenders, but only to the extent that any of Merger Sub, the
Borrower or any of their respective Affiliates have the right to terminate its
obligations under the Merger Agreement as a result of a breach of such
representations in the Merger Agreement, and (b) the representations and
warranties contained in Sections 8.1(a) (but only with respect to the Borrower
and the Guarantors), 8.2(a) and (b), 8.3(c) (but only as it relates to the
entering into and performance of the Credit Documents), 8.5, 8.7, 8.16, 8.17 and
8.18. “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor. “Co-Syndication Agent” shall mean
each of Credit Suisse Securities (USA) LLC, Morgan Stanley Senior Funding, Inc.,
RBC Capital Markets  and SunTrust Bank, each together with its affiliates, as
co-syndication agent under this Agreement and the other Credit Documents.
“Collateral” shall have the meaning provided in the Security Agreement, the
Pledge Agreement, any Mortgage or any other Security Document, as applicable,
and shall also include all assets or property pledged or secured (or purported
to be pledged or secured) under any Security Document. “Commitment Fee Rate”
shall mean, with respect to the Available Commitment on any day, if the Senior
Secured Leverage Ratio as of the most recent Calculation Date is greater than
3.50 to 1.00, 0.50% per annum, and (ii) if the Senior Secured Leverage Ratio as
of the most recent Calculation Date is less than or equal to 3.50 to 1.00,
0.375% per annum. Each change in the Commitment Fee Rate resulting from a change
in the Senior Secured Leverage Ratio as of any Calculation Date after the
Initial Financial Statement Delivery Date shall be effective on and after the
date of delivery to the Administrative Agent of the Section 9.1 Financials
indicating such change until the date immediately preceding the next date of
delivery of Section 9.1 Financials indicating another such change. “Commitments”
shall mean, with respect to each Lender, such Lender’s Term B Loan Commitment,
New Term B Loan Commitment or Revolving Credit Commitment.

[g145081kg09i019.gif]

 


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute. “Communications”
shall have the meaning provided in Section 13.2(c). “Compliance Certificate”
shall have the meaning provided in Section 9.1(d). “Company” shall have the
meaning provided in the preamble to this Agreement. “Company Historical Audited
Financial Statements” shall mean the audited financial statements of the Company
and its consolidated subsidiaries for the fiscal years of the Company ended
December 31, 2009, December 31, 2010, and December 31, 2011, consisting of
balance sheets and the related consolidated statements of income, stockholders’
equity and cash flows for such fiscal years. “Company Historical Unaudited
Financial Statements” shall mean the unaudited financial statements of the
Company and its consolidated subsidiaries for the fiscal quarter of the Company
ended March 31, 2012, prepared in accordance with GAAP consistently applied.
“Confidential Information” shall have the meaning provided in Section 13.16.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated June 2012 delivered to the Lenders in connection with this
Agreement. “Consolidated Earnings” shall mean, for any period, “income (loss)
before the deduction of income taxes” of the Borrower and the Restricted
Subsidiaries, excluding (a) extraordinary items for such period, and (b) the
cumulative effect of a change in accounting principles during such period.
“Consolidated EBITDA” shall mean, for any period, the sum, without duplication,
of the amounts for such period of: (a) Consolidated Earnings plus (b) to the
extent already deducted in arriving at Consolidated Earnings, the following: (i)
interest expense (net of interest income), (ii) depreciation expense, (iii)
amortization expense (including non-cash amortization of debt discount or
deferred financing costs), (iv) extraordinary, unusual or non-recurring losses
and charges (including severance, relocation costs, one-time compensation
charges and one time telephony switch transition costs), (v) non-cash charges
(including non-cash charges related to stock compensation expense) (provided
that if any such non-cash charges represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be

[g145081kg09i020.gif]

 


subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period), (vi) losses on asset
sales (other than asset sales in the ordinary course of business), (vii)
restructuring charges or reserves (including costs related to acquisitions after
the date hereof and to closure/consolidation of facilities), (viii) Transaction
Expenses, (ix) any expenses or charges (or any amortization thereof) incurred in
connection with any issuance (or proposed issuance) of debt, or equity or any
refinancing transaction (or proposed refinancing transaction) or any amendment
or other modification of any debt instrument, (x) any fees and expenses (or any
amortization thereof) related to Permitted Acquisitions (or proposed Permitted
Acquisitions Investment or disposition) or any other permitted Investment or
permitted disposition of assets, (xi) the amount of management, monitoring,
consulting and advisory fees and related expenses paid to the Sponsor, (xii) any
impairment charge or asset write-off pursuant to Financial Accounting Standards
Accounting Standards Codification No. 350 and 360 and any amortization of
intangibles arising pursuant Financial Accounting Standards Accounting Standards
Codification No. 805, (xiii) foreign withholding taxes paid or accrued in such
period, (xiv) expenses (including of internal software development costs) that
are expensed during the period but could have been capitalized under alternative
accounting policies in accordance with GAAP, (xv) loss from the early
extinguishment of Indebtedness or hedging obligations or other derivative
instruments, (xvi) any deductions attributable to minority interests, (xvii)
costs of surety bonds incurred during such period in connection with financing
activities, (xviii) letter of credit fees, (xix) to the extent actually
reimbursed, expenses incurred to the extent covered by indemnification
provisions in any agreement in connection with the Transactions or a Permitted
Acquisition,

[g145081kg09i021.gif]

 


(xx) to the extent covered by insurance under which the insurer has been
properly notified and has not denied or contested coverage, expenses with
respect to liability or casualty events or business interruption, (xxi)
mark-to-market losses recognized pursuant to Financial Accounting Standards
Accounting Standards Codification No. 815 or any successor thereof, (xxii)
payments in respect of purchase price adjustments, earn-outs and similar
contingent payments in connection with Permitted Acquisitions and Permitted
Investments pursuant to Section 10.5(i), and (c) the amount of “run rate” cost
savings projected by the Borrower in good faith to be realized as a result of
specified actions taken on or prior to the last day of the applicable Test
Period and which are expected to be realized within 12 months thereafter in
connection with the Transactions, future dispositions, discontinued operations
and cost saving, restructuring and other similar initiatives (which cost savings
shall be added to Consolidated EBITDA until fully realized (but, in no event,
for more than four fiscal quarters) and calculated on a pro forma basis as
though such cost savings had been realized on the first day of the relevant Test
Period), net of the amount of actual benefits realized during such period from
such actions; provided that (i) such cost savings are reasonably identifiable
and factually supportable, (ii) no cost savings shall be added pursuant to this
clause (c) to the extent duplicative of any expenses or charges relating to such
cost savings that are added to Consolidated Earnings pursuant to clause (b)
above (it being understood and agreed that “run rate” shall mean the full
recurring benefit that is associated with any action taken) and (iii) the
Administrative Agent shall have received a certificate from the Chief Financial
Officer or Treasurer (or other equivalent officer) of the Borrower setting forth
the calculation of such cost savings; provided, further, that (x) the aggregate
amount of additions made to Consolidated EBITDA for any Test Period pursuant to
this clause (c) (other than any cost savings in connection with the Transactions
that are reflected in the Confidential Information Memorandum, which shall not
exceed the amounts referenced therein) shall not exceed 10.0% of Consolidated
EBITDA for such test period (calculated prior to giving effect to any adjustment
pursuant to this clause (c)), and (y) cost savings added back pursuant to this
clause (c) shall not include any cost savings that would otherwise constitute a
Pro Forma Adjustment, less, to the extent included in arriving at Consolidated
Earnings, the sum of the following amounts for such period of: (a) extraordinary
gains, unusual gains and non-recurring gains, (b) non-cash gains (excluding any
such non-cash gain to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period) (also, for the avoidance of
doubt, non-cash income and/or gains resulting from the amortization of deferred
incentives and credits from upfront payments received in a prior period shall be
excluded), (c) gains on asset sales (other than asset sales in the ordinary
course of business), (d) any net after-tax income from the early extinguishment
of Indebtedness or hedging obligations or other derivative instruments, and

[g145081kg09i022.gif]

 


(e) mark-to-market gains recognized pursuant to Financial Accounting Standards
Board Statement No. 133 or any successor thereof, in each case, as determined on
a consolidated basis for the Borrower and the Restricted Subsidiaries in
accordance with GAAP; provided that: (i) except as provided in clause (iv)
below, there shall be excluded from Consolidated Earnings (as utilized in
determining Consolidated EBITDA) for any period the income from continuing
operations before income taxes and extraordinary items of all Unrestricted
Subsidiaries for such period to the extent otherwise included in Consolidated
Earnings, except to the extent actually received in cash by the Borrower or its
Restricted Subsidiaries during such period through dividends or other
distributions, (ii) there shall be excluded from Consolidated Earnings (as
utilized in determining Consolidated EBITDA) for any period the income from
continuing operations before income taxes and extraordinary items of each Joint
Venture for such period in accordance with GAAP, (iii) there shall be excluded
from Consolidated Earnings (as utilized in determining Consolidated EBITDA) for
any period the purchase accounting effects of adjustments to inventory,
property, equipment and intangible assets and deferred revenue in component
amounts required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Borrower and the
Restricted Subsidiaries), as a result of any consummated acquisition whether
consummated before or after the Closing Date, or the amortization or write-off
of any amounts thereof, and there shall be excluded in determining Consolidated
EBITDA non-operating currency transaction gains and losses related to currency
remeasurements of Indebtedness or intercompany balances (including the net loss
or gain resulting from Hedge Agreements for currency exchange risk), (iv) (x)
there shall be included in determining Consolidated EBITDA for any period (A)
the Acquired EBITDA of any Person, property, business or asset (other than an
Unrestricted Subsidiary) acquired to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
by the Borrower or any Restricted Subsidiary during such period (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (B) for the purposes of the
definition of the term “Permitted Acquisition” and Sections 2.17, 10.1(vi),
10.1(xiv), 10.4(b) and 10.9, an adjustment in respect of each Acquired Entity or
Business equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition or conversion) as specified in the Pro Forma
Adjustment Certificate delivered to the Lenders and the Administrative Agent and
(y) for purposes of determining the Senior Secured Leverage Ratio and the Total
Leverage Ratio only, there shall be excluded in determining Consolidated EBITDA
for any period the Disposed EBITDA of any Person, property, business or asset
(other than an Unrestricted Subsidiary) sold, transferred or otherwise disposed
of, closed or classified as discontinued operations by the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold, transferred or disposed of, closed or classified, a “Sold
Entity or Business”), and the Disposed EBITDA of any Restricted Subsidiary that
is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted

[g145081kg09i023.gif]

 


Subsidiary”), in each case based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closing, classification or conversion), and (v) there shall be
excluded from Consolidated Earnings and the determination of Consolidated EBITDA
for any period the effects of adjustments in component amounts required or
permitted by the Financial Accounting Standards Accounting Standards
Codification No. 805 and 350 and related authoritative pronouncements, as a
result of the Transactions, any acquisition consummated prior to the Closing
Date or Permitted Acquisitions or the amortization or write-off of any amounts
in connection with any thereof and related financings of any thereof.
Notwithstanding anything to the contrary contained herein, Consolidated EBITDA
shall be deemed to be $110,392,000 for the fiscal quarter ended on March 31,
2012, $114,165,000 for the fiscal quarter ended on December 31, 2011,
$110,419,000 for the fiscal quarter ended on September 30, 2011, and
$115,813,000 for the fiscal quarter ended on June 30, 2011; it being understood
that each of such amounts include $6,586,000 of cost savings in connection with
the Transactions that are reflected in the Confidential Information Memorandum,
and such amounts to the extent included in any Test Period shall reduce the
amount that may be added back pursuant to clause (c) above in connection with
the Transactions. “Consolidated Interest Expense” shall mean, for any period,
the cash interest expense (including that attributable to Capital Leases in
accordance with GAAP) (but excluding any non-cash interest expense attributable
to the movement in the mark to market valuation of Hedge Agreements or other
derivative instruments pursuant to GAAP), of the Borrower and the Restricted
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedge Agreements
in respect of interest rates, but excluding, however, upfront fees and
amortization of deferred financing costs and any other amounts of non-cash
interest, (including as a result of the effects of purchase accounting), fees
and expenses associated with the consummation of the Transactions and annual
agency fees paid to the Administrative Agent, all as calculated on a
consolidated basis in accordance with GAAP. “Consolidated Net Debt” shall mean,
as of any date of determination (without duplication), (a) the sum of (i) all
Indebtedness of the Borrower and the Restricted Subsidiaries for borrowed money
(which, for the avoidance of doubt, does not include letters of credit and
similar instruments and unpaid drawings as of such date in respect of all
letters of credit and bankers’ acceptances issued for the account of the
Borrower and the Restricted Subsidiaries) outstanding on such date, (ii) all
Capitalized Lease Obligations of the Borrower and the Restricted Subsidiaries
outstanding on such date, and (iii) unpaid drawings as of such date in respect
of all letters of credit and bankers’ acceptances issued for the account of the
Borrower or any Restricted Subsidiary, all calculated on a consolidated basis in
accordance with GAAP, minus (b) the aggregate amount of unrestricted cash and
cash equivalents (in each case free and clear of all Liens, other than Permitted
Liens that do not restrict the application of such cash and cash equivalents to
the repayment of the Obligations) included in the cash accounts listed on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as at
such date, to the extent the use thereof for application to payment of
Indebtedness is not prohibited by law or any contract to which the Borrower or
any of the Restricted Subsidiaries is a party.

[g145081kg09i024.gif]

 


“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) after the deduction of income taxes of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP. “Consolidated Total Assets” shall mean the assets and properties of the
Borrower and the Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP. “Consolidated Working Capital” shall mean, at any date,
the excess of (a) the sum of all amounts (other than cash, cash equivalents and
bank overdrafts) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and the Restricted Subsidiaries at such date over (b) the
sum of all amounts that would, in conformity with GAAP, be set forth opposite
the caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of the Borrower and the Restricted Subsidiaries on such date, but
excluding (i) the current portion of any Funded Debt, (ii) without duplication
of clause (i) above, all Indebtedness consisting of Loans and Letter of Credit
Exposure to the extent otherwise included therein and (iii) the current portion
of deferred income taxes. “Control Investment Affiliate” shall mean, with
respect to any Person, any other Person that (a) directly or indirectly, is in
control of, is controlled by, or is under common control with, such Person and
(b) is organized primarily for the purpose of making equity or debt investments
in one or more companies. For purposes of this definition, “control” of a Person
shall mean the power, directly or indirectly, to direct or cause the direction
of the management and policies of such Person (including, to the extent that
such person is an individual, due to the fact that they are an officer of such
other Person), whether by contract or otherwise. “Converted Restricted
Subsidiary” shall have the meaning provided in the definition of the term
“Consolidated EBITDA”. “Converted Unrestricted Subsidiary” shall have the
meaning provided in the definition of the term “Consolidated EBITDA”. “Credit
Agreement Refinancing Indebtedness” shall mean (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred or Refinancing Revolving
Credit Commitments obtained pursuant to a Refinancing Amendment, in each case,
issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to extend, renew, replace
or refinance, in whole or part, any Class of existing Term Loans, or, in the
case of clause (d), outstanding Revolving Credit Loans or (in the case of
Refinancing Revolving Credit Commitments obtained pursuant to a Refinancing
Amendment) Revolving Credit Commitments hereunder (including any successive
Credit Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that
(i) such extending, renewing or refinancing Indebtedness (including, if such
Indebtedness includes or relates to any Refinancing Revolving Credit
Commitments, the unused portion of such Refinancing Revolving Credit
Commitments) is in an original aggregate principal amount (or accreted value, if
applicable) not greater than the aggregate principal amount (or accreted value,
if applicable) of the Refinanced Debt (and, in the case of Refinanced Debt
consisting, in whole or in part, of unused Revolving Credit Commitments or
Refinancing Revolving Credit Commitments, the amount thereof) plus an amount
equal to unpaid and accrued interest and premium thereon plus other fees and
expenses (including upfront fees and original issue discount) paid in connection
therewith, (ii) such Indebtedness has the same or a later maturity and, except
in the case of Refinancing Revolving Credit Commitments, a Weighted Average Life
to Maturity

[g145081kg09i025.gif]

 


equal to or greater than the Refinanced Debt and (iii) such Refinanced Debt
shall be repaid, defeased or satisfied and discharged, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, on the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained;
provided that to the extent that such Refinanced Debt consists, in whole or in
part, of Revolving Credit Commitments or Refinancing Revolving Credit
Commitments (or Revolving Credit Loans or Refinancing Revolving Credit Loans
incurred pursuant to any Revolving Credit Commitments or Refinancing Credit
Revolving Credit Commitments), such Revolving Credit Commitments or Refinancing
Revolving Credit Commitments, as applicable, shall be terminated, and all
accrued fees in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained. “Credit Bid”
means to submit a bid at a public or private sale in connection with the
purchase of all or any portion of the Collateral, in which any of the
Obligations owing to the Lenders or any other Secured Party under this Agreement
is used and applied as a credit on account of the purchase price. “Credit
Documents” shall mean this Agreement, the Security Documents, each Letter of
Credit, each Incremental Amendment, Loan Modification Agreement, Refinancing
Amendment and any promissory notes issued by the Borrower hereunder. “Credit
Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit. “Credit Party”
shall mean the Guarantors and the Borrower. “Cure Amount” shall have the meaning
provided in Section 11.12(a). “Cure Period” shall have the meaning provided in
Section 11.12(a). “Cure Right” shall have the meaning provided in Section
11.12(a). “Debt Fund Affiliate” shall mean any Person (other than a natural
person) that is primarily engaged in, or advises funds or other investment
vehicles that are primarily engaged in, making, purchasing, holding or otherwise
investing in commercial loans, bonds and similar extensions of credit in the
ordinary course and with respect to which the Sponsor does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of such entity. “Debt Incurrence Prepayment Event” shall mean any
issuance or incurrence by any Parent Guarantor, the Borrower or any of the
Restricted Subsidiaries of any Indebtedness (excluding any Indebtedness
permitted to be issued or incurred under Section 10.1 other than Section
10.1(a)(xxii)). “Debtor Relief Laws” shall mean the Bankruptcy Code and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions, in each case, as now or hereafter in effect, or any successor
thereto. “Declined Amounts” shall mean mandatory prepayments pursuant to Section
5.2 that are declined by Term Loan Lenders.

[g145081kg09i026.gif]

 


“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default. “Defaulting Lender” shall
mean, subject to Section 2.15(b), any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Letter of Credit Issuer
or any Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent or
any Letter of Credit Issuer in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, on or after the date of this Agreement (i) become or been the subject
of a proceeding under any Debtor Relief Law, (ii) had appointed for it or been
subject to an appointment of a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal or foreign
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-in Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) upon delivery of written notice of such
determination to the Borrower, each Letter of Credit Issuer and each Lender.
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by a Borrower or any Restricted Subsidiary in connection
with a sale, transfer or other disposition pursuant to Section 10.4(d) that is
designated as Designated Non-Cash Consideration pursuant to a certificate from
the Chief Financial Officer or Treasurer (or other equivalent officer) of the
Borrower, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-cash consideration
converted to cash within 120 days following the consummation of the applicable
sale, transfer or other disposition). “Disposed EBITDA” shall mean, with respect
to any Sold Entity or Business or any Converted Unrestricted Subsidiary (any of
the foregoing, a “Pro Forma Disposed Entity”) for any period,

[g145081kg09i027.gif]

 


the amount for such period of Consolidated EBITDA of such Pro Forma Disposed
Entity (determined using such definitions as if references to the Borrower and
its Subsidiaries therein were to such Pro Forma Disposed Entity and its
Subsidiaries), all as determined on a consolidated basis for such Pro Forma
Disposed Entity in accordance with GAAP. “Disqualified Stock” shall mean any
Capital Stock that, by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition, (a) matures (excluding any maturity as the result of an
optional redemption by the issuer thereof) or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or is redeemable at the
option of the holder thereof, in whole or in part, (b) is convertible into or
exchangeable for (i) debt securities or (ii) any Capital Stock referred to in
clause (a) above or (c) provides for the scheduled payment of dividends or any
other scheduled payment in cash, in each case prior to the date that is six
months after the then Latest Maturity Date; provided, however, that any Capital
Stock that would not constitute Disqualified Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Capital Stock is convertible, exchangeable or exercisable) the right to require
the issuer thereof to redeem such Capital Stock upon the occurrence of a change
in control or an asset sale shall not constitute Disqualified Stock if such
Capital Stock provides that the issuer thereof will not redeem any such Capital
Stock pursuant to such change in control or asset sale provisions prior to the
repayment in full in cash of the Obligations (other than contingent
indemnification obligations) and the termination of the Commitments (or any
refinancing thereof). “dividends” shall have the meaning provided in Section
10.6. “Documentation Agent” shall mean The Bank of Tokyo-Mitsubishi-UFJ, Ltd.,
together with its affiliates, as documentation agent under this Agreement and
the other Credit Documents. “Dollars” and “$” shall mean dollars in lawful
currency of the United States of America. “Domestic Subsidiary” of any Person
shall mean each Subsidiary of such Person that is organized under the laws of
the United States, any state or territory thereof, or the District of Columbia;
provided that the term “Domestic Subsidiary” shall not include any such
subsidiary substantially all of the assets of which are “controlled foreign
corporations” as defined in Section 957 of the Code. Unless otherwise expressly
provided, all references herein to a “Domestic Subsidiary” shall mean a Domestic
Subsidiary of the Borrower. “Drawing” shall have the meaning provided in Section
3.4(b). “Dutch Auction” means one or more purchases (each, a “Purchase”) by a
Purchasing Borrower Party or an Affiliated Lender (either, a “Purchaser”) of
Term Loans; provided that, each such Purchase is made on the following basis:
(a) The Purchaser will notify the Administrative Agent and the Auction Agent in
writing (a “Purchase Notice”) (and the Auction Agent will deliver such Purchase
Notice to each relevant Lender) that such Purchaser wishes to make an offer to
purchase (i) from each Lender with respect to any Class of Term Loans on an
individual tranche basis Term Loans, in an aggregate principal amount as is
specified by such Purchaser (the “Term Loan Purchase Amount”) with respect to
each applicable tranche, subject to a range or minimum discount to par expressed
as a price at which range or price such Purchaser would consummate the Purchase
(the “Offer Price”) of such Term Loans to be purchased (it being understood that
different Offer Prices and/or Term Loan Purchase Amounts may be offered with
respect to different tranches of Term Loans and, in such an event, each such
offer will be treated as a

[g145081kg09i028.gif]

 


separate offer pursuant to the terms of this Section); provided that the
Purchase Notice shall specify that each Return Bid (as defined below) must be
submitted by a date and time to be specified in the Purchase Notice, which date
shall be no earlier than the second Business Day following the date of the
Purchase Notice and no later than the fifth Business Day following the date of
the Purchase Notice; (ii) at the time of delivery of the Purchase Notice to the
Auction Agent, no Default or Event of Default shall have occurred and be
continuing or would result therefrom (which condition shall be certified as
being satisfied in such Purchase Notice) and (iii) the Term Loan Purchase Amount
specified in each Purchase Notice delivered by such Purchaser to the Auction
Agent shall not be less than $10,000,000 in the aggregate; (b) such Purchaser
will allow each Lender holding the Class of Term Loans subject to the Purchase
Notice to submit a notice of participation (each, a “Return Bid”) which shall
specify (i) one or more discounts to par of such Lender’s tranche or tranches of
Term Loans subject to the Purchase Notice expressed as a price (each, an
“Acceptable Price”) (but in no event will any such Acceptable Price be greater
than the highest Offer Price for the Purchase subject to such Purchase Notice)
and (ii) the principal amount of such Lender’s tranches of Term Loans at which
such Lender is willing to permit a purchase of all or a portion of its Term
Loans to occur at each such Acceptable Price (the “Reply Amount”); (c) based on
the Acceptable Prices and Reply Amounts of the Term Loans as are specified by
the Lenders, the Auction Agent in consultation with such Purchaser, will
determine the applicable discount (the “Applicable Discount”) which will be the
lower of (i) the lowest Acceptable Price at which such Purchaser can complete
the Purchase for the entire Term Loan Purchase Amount and (ii) in the event that
the aggregate Reply Amounts relating to such Purchase Notice are insufficient to
allow such Purchaser to complete a purchase of the entire Term Loan Purchase
Amount, the highest Acceptable Price that is less than or equal to the Offer
Price; (d) such Purchaser shall purchase Term Loans from each Lender with one or
more Acceptable Prices that are equal to or less than the Applicable Discount
(“Qualifying Bids”) at the Applicable Discount (such Term Loans, as applicable,
being referred to as “Qualifying Loans” and such Lenders being referred to as
“Qualifying Lenders”), subject to clauses (e), (f), (g) and (h) below; (e) such
Purchaser shall purchase the Qualifying Loans offered by the Qualifying Lenders
at the Applicable Discount; provided that if the aggregate principal amount
required to purchase the Qualifying Loans would exceed the Term Loan Purchase
Amount, such Purchaser shall purchase Qualifying Loans ratably based on the
aggregate principal amounts of all such Qualifying Loans tendered by each such
Qualifying Lender; (f) the Purchase shall be consummated pursuant to and in
accordance with Section 13.6(d) or (e), as applicable, and, to the extent not
otherwise provided herein, shall otherwise be consummated pursuant to procedures
(including as to timing, rounding and minimum amounts, Interest Periods, and
other notices by such Purchaser) mutually acceptable to the Auction Agent and
such Purchaser (provided that such Purchase shall be required to be consummated
no later than five Business Days after the time that Return Bids are required to
be submitted by Lenders pursuant to the applicable Purchase Notice); (g) upon
submission by a Lender of a Return Bid, subject to the foregoing clause (f),
such Lender will be irrevocably obligated to sell the entirety or its pro rata
portion (as applicable pursuant to clause (e) above) of the Reply Amount at the
Applicable Discount plus accrued and unpaid

[g145081kg09i029.gif]

 


interest through the date of purchase to such Purchaser pursuant to Section
13.6(d) or (e), as applicable, and as otherwise provided herein; and (h)
purchases by a Purchasing Borrower Party of Qualifying Loans shall result in the
immediate Cancellation of such Qualifying Loans. “Earliest Maturing Revolving
Class” shall have the meaning provided in Section 2.1(b)(iii). “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Environmental Claims” shall mean any and all
actions, suits, orders, decrees, demands, demand letters, claims, liens, notices
of noncompliance, violation or potential responsibility or investigation (other
than internal reports prepared by the Borrower or any of the Subsidiaries (a) in
the ordinary course of such Person’s business or (b) as required in connection
with a financing transaction or an acquisition or disposition of real estate) or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law and (ii)
any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.
“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment relating to the protection of
environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials. “Equity Contribution” shall mean
the contribution by the Permitted Investors to Holdings (through the direct
parent of Holdings) of an aggregate amount of not less than $200,000,000 on the
Closing Date in cash as common equity and/or preferred equity having terms
reasonably acceptable to the Lead Arrangers, and the contribution by Holdings of
at least $200,000,000 of cash so received from the

[g145081kg09i030.gif]

 


 

Permitted Investors to the Borrower (directly or indirectly through other Parent
Guarantors) as common equity.  “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended from time to time and any successor statute.
Section references to ERISA are to ERISA as in effect at the date of this
Agreement and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor. “ERISA Affiliate” shall mean each
person (as defined in Section 3(9) of ERISA) that together with the Borrower or
any of the Parent Guarantors or any Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code. “EU Bail-In Legislation Schedule”
means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor Person), as in effect from time to time. “Event of
Default” shall have the meaning provided in Section 11. “Excess Cash Flow” shall
mean, for any period, an amount equal to the excess of (a) the sum, without
duplication, of (i) Consolidated Net Income for such period, (ii) an amount
equal to the amount of all non-cash charges (including depreciation expense and
amortization expense) to the extent deducted in arriving at such Consolidated
Net Income, (iii) decreases in Consolidated Working Capital for such period and
(iv) an amount equal to the aggregate net non-cash loss on the sale, lease,
transfer or other disposition of assets by the Borrower and the Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income
over (b) the sum, without duplication, of (i) an amount equal to the amount of
all non-cash credits included in arriving at such Consolidated Net Income, (ii)
the amount of Capital Expenditures made in cash during such period, except to
the extent that such Capital Expenditures were financed with the proceeds of
Indebtedness of the Borrower or its Restricted Subsidiaries, (iii) the aggregate
amount of all principal payments of Indebtedness of the Borrower or the
Restricted Subsidiaries (including any Term Loans and the principal component of
payments in respect of Capitalized Lease Obligations but excluding (A) Revolving
Credit Loans and voluntary prepayments of Term Loans pursuant to Section 5.1,
(B) mandatory prepayments of Loans pursuant to Section 5.2, except to the
extent, in the case of Section 5.2(a)(i), the Net Cash Proceeds from any Asset
Sale Prepayment Event or Casualty Event used to make such mandatory prepayments
were included in the calculation of Consolidated Net Income, (C) payments of
Subordinated Debt made pursuant to Section 10.7(x) or (z) and payments of
intercompany debt among or between the Borrower and its Restricted Subsidiaries,
and (D) purchases or repayments of Loans pursuant to a Cancellation or by a
Purchasing Borrower Party pursuant to a Dutch Auction or otherwise pursuant to
Section 13.6(e)) made during such period (other than in respect of any other
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder), except to the extent financed with the
proceeds of other Indebtedness of the Borrower or its Restricted Subsidiaries,
(iv) an amount equal to the aggregate net non-cash gain on the sale, lease,
transfer or other disposition of assets by the Borrower and the Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income,
(v) increases in Consolidated Working Capital for such period, (vi) the amount
of Tax Distributions paid during such period as permitted under Section 10.6 to
the extent not deducted in arriving at such Consolidated Net Income, (vii) the
amount of Investments constituting Permitted Acquisitions made during such
period pursuant to Section 10.5(h) to the extent that such Investments

[g145081kg11i001.gif]

 


were financed with internally generated cash flow of the Borrower and the
Restricted Subsidiaries, (viii) the amount of dividends paid during such period
pursuant to clause (b) or (d) of the proviso to Section 10.6 to the extent such
dividends were financed with internally generated cash flow of the Borrower and
the Restricted Subsidiaries, (ix) payments by the Borrower and the Restricted
Subsidiaries during such period in respect of long-term liabilities of the
Borrower and the Restricted Subsidiaries other than Indebtedness, (x) the
aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of (A) financing fees, (B) fees and expenses in connection with any
acquisition, and (C) payments made in respect of earn-outs, purchase price
adjustments and similar contingent payments) to the extent that such
expenditures are not expensed during such period, and (xi) the aggregate amount
of any premium, make-whole or penalty payments actually paid in cash by the
Borrower and the Restricted Subsidiaries during such period that are required to
be made in connection with any prepayment of Indebtedness, except to the extent
such premium, make-whole or penalty payments are financed with the proceeds of
Indebtedness of the Borrower or its Restricted Subsidiaries. “Exchange Act”
shall have the meaning set forth in the definition of “Change of Control”.
“Excluded Capital Stock” shall mean any Capital Stock of any Domestic Subsidiary
that is not a wholly-owned Subsidiary or any Minority Investment that is owned
by the Borrower or any Guarantor, only and to the extent and for so long as any
joint venture documents of such person prohibits, or requires the consent of any
Person other than the Borrower or such Guarantor as a condition to, the pledge
of or the creation of any Lien on such Capital Stock. “Excluded Subsidiary”
shall mean (a) any Subsidiary that is not a wholly-owned Restricted Subsidiary,
(b) any Subsidiary that is prohibited by applicable law, rule or regulation or
by any agreement, instrument or other undertaking to which such Subsidiary is a
party or by which it or any of its property or assets is bound from guaranteeing
the Obligations; provided that any such agreement, instrument or other
undertaking (i) is in existence on the Closing Date (or, with respect to a
Subsidiary acquired after the Closing Date, as of the date such acquisition) and
(ii) in the case of a Subsidiary acquired after the Closing Date, was not
entered into in connection with or anticipation of such acquisition. “Excluded
Swap Obligation” means, with respect to any Guarantor, any Swap Obligation if,
and to the extent that, all or a portion of the Guarantee of such Guarantor of,
or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal or unlawful under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest would otherwise have become effective with respect to
such Swap Obligation but for such Guarantor’s failure to constitute an “eligible
contract participant” at such time.  “Excluded Taxes” shall mean any of the
following Taxes imposed on or with respect to a Recipient (including, for the
purpose of this definition of “Excluded Taxes”, any Participant) or required to
be withheld or deducted from a payment to a Recipient, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of 

[g145081kg11i002.gif]

 


 any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 13.7) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 5.4, amounts with respect to such
Taxes were payable either to such Lender’s assignor (including a Participant’s
transferor) immediately before such Lender became a party hereto (or such
Participant acquired a participation) or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 5.4(d) and Section 5.4(e) and (d) any U.S. federal
withholding Taxes imposed under FATCA. “Existing Class” shall mean, at any time,
a Class of Term B Loans or a Class of Revolving Credit Loans existing at such
time (not including any Class of Term B Loans or Class of Revolving Credit Loans
being made or established at such time). “Existing Credit Facilities” shall mean
(i) the Credit Agreement (First Lien), dated as of June 28, 2007, as amended
through the date hereof, among the Parent Guarantors, the Borrower, the lenders
party thereto, and Credit Suisse AG, Cayman Islands Branch (formerly known as
Credit Suisse, Cayman Islands Branch), as administrative agent, (ii) the Credit
Agreement (Second Lien), dated as of June 28, 2007, as amended through the date
hereof, among the Parent Guarantors, the Borrower, the lenders party thereto,
and Credit Suisse AG, Cayman Islands Branch (formerly known as Credit Suisse,
Cayman Islands Branch), as administrative agent, (iii) the Credit Agreement,
dated as of January 13, 2012, as amended through the date hereof, among
WideOpenWest Mid-Michigan Holdings, LLC, WideOpenWest Mid-Michigan, LLC, the
lenders party thereto and CoBank, ACB, as administrative agent, and (iv) the
Amended and Restated Credit Agreement, dated as of February 18, 2011, as amended
through the date hereof, among the Company, the lenders party thereto, and
Credit Suisse AG, Cayman Islands Branch, as administrative agent. “Existing
Letters of Credit” shall mean each of the letters of credit described on
Schedule 1.1(c) hereto. “Existing Term B Loans” shall mean the term loans
outstanding immediately prior to the effectiveness of the Sixth Amendment. 
“Extended Term Loans” shall have the meaning provided in Section 2.18(c).
“Extended Revolving Credit Commitments” shall have the meaning provided in
Section 2.18(c). “Extension Date” shall have the meaning provided in Section
2.18(c). “Facilities” means the Term Facility and the Revolving Credit Facility,
including any credit facility comprising the Incremental Commitments and the
Loans related thereto. “FATCA” shall mean Sections 1471 through 1474 of the
Code, as of the date of this Agreement (or any amended or successor version that
is substantively comparable and not more materially onerous to comply with) and
any current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

[g145081kg11i003.gif]

 


  “Fair Labor Standards Act” shall mean the Fair Labor Standards Act of 1938, as
amended from time to time and any successor statute. “Federal Funds Effective
Rate” shall mean, for any day, the weighted average of the per annum rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for the day of such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it. “Fee Letter” shall mean the Fee Letter dated as of April 18,
2012, among Kingston MergerSub, Inc., a Delaware corporation, the Borrower,
Credit Suisse Securities (USA) LLC, Credit Suisse AG, Morgan Stanley Senior
Funding, Inc., Royal Bank of Canada, RBC Capital Markets, SunTrust Bank,
SunTrust Robinson Humphrey, Inc., and The Bank of Tokyo-Mitsubishi-UFJ, Ltd.
“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1. “Fifth Amendment” shall mean that certain Fifth Amendment to Credit
Agreement, dated as of May 11, 2016, by and among the Borrower, the Parent
Guarantors, the Subsidiary Guarantors, certain Lenders and the Administrative
Agent. “Fifth Amendment Effective Date” shall mean May 11, 2016. “Fifth
Amendment Lead Arrangers” shall mean Morgan Stanley Senior Funding, Inc. and
SunTrust Robinson Humphrey, Inc., as joint lead arrangers and joint lead
bookrunners under the Fifth Amendment. “Final Date” shall mean the date on which
the Revolving Credit Commitments shall have terminated, no Revolving Credit
Loans shall be outstanding and the Letters of Credit Outstanding shall have been
reduced to zero. With respect to any Class of Revolving Credit Commitments,
“Final Date” shall mean the date on which the Revolving Credit Commitments of
such Class shall have terminated, no Revolving Credit Loans under such Class
shall be outstanding and either (i) the Letters of Credit Outstanding shall have
been reduced to zero or (ii) the L/C Participations of the Lenders under such
Class shall have been reallocated in full to Lenders of one or more other
Classes. “Financial Performance Covenant” shall mean the covenant set forth in
Section 10.9. “First Amendment” shall mean that certain First Amendment to
Credit Agreement, dated as of the First Amendment Effective Date, by and among
the Borrower, the Parent Guarantors, the Subsidiary Guarantors, the Lenders
party thereto, the Administrative Agent and J.P. Morgan Securities LLC, as lead
arranger for the First Amendment. “First Amendment Agents” shall mean the First
Amendment Lead Arranger, the First Amendment Joint Bookrunners and Joint Lead
Arrangers, and the First Amendment Co-Syndication Agents. “First Amendment
Co-Syndication Agents” shall mean J.P. Morgan Securities LLC, Credit Suisse
Securities (USA) LLC, Morgan Stanley Senior Funding, Inc., RBC Capital Markets
and SunTrust Robinson Humphrey, Inc., as co-syndication agents under the First
Amendment.

[g145081kg11i004.gif]

 


  “First Amendment Effective Date” shall mean April 1, 2013. “First Amendment
Incremental Lender” shall mean the Lenders initially making the Term B-1 Loans
to the Borrower on the First Amendment Effective Date, immediately after giving
effect to the First Amendment. “First Amendment Joint Bookrunners and Joint Lead
Arrangers” shall mean Credit Suisse Securities (USA) LLC, Morgan Stanley Senior
Funding, Inc., RBC Capital Markets and SunTrust Bank, as joint lead arrangers
and joint bookrunners under the First Amendment. “First Amendment Lead Arranger”
shall mean J.P. Morgan Securities LLC, as lead arranger and lead bookrunner
under the First Amendment. “First Priority” shall mean, with respect to any Lien
purported to be created in any Collateral pursuant to any Security Document,
that such Lien is a first priority Lien on such Collateral, junior to or
subordinated to no other Lien other than any Lien expressly permitted by Section
10.2 (excluding Liens required to be subject to an Intercreditor Agreement or
Liens permitted under Section 10.2(j)). “Foreign Asset Sale” shall have the
meaning provided in Section 5.2(h). “Foreign Subsidiary” of any Person shall
mean each Subsidiary of such Person that is not a Domestic Subsidiary of such
Person. Unless otherwise expressly provided, all references herein to a “Foreign
Subsidiary” shall mean a Foreign Subsidiary of the Borrower. “Fourth Amendment”
means that certain Fourth Amendment to Credit Agreement, dated as of July 1,
2015, by and among the Borrower, the Parent Guarantors, the Subsidiary
Guarantors, the Fourth Amendment Extended Revolving Credit Lenders and the
Administrative Agent. “Fourth Amendment Lead Arranger” shall mean Credit Suisse
Securities (USA) LLC as lead arranger under the Fourth Amendment. “Fourth
Amendment Effective Date” means July 1, 2015.  “Fourth Amendment Extended
Revolving Credit Commitments” shall mean the Revolving Credit Commitments held
as of the Fourth Amendment Effective Date by Revolving Credit Lenders that
consented to the Fourth Amendment, as the same may be assigned from time to time
in accordance with this Agreement. For the avoidance of doubt,. All of the
Fourth Amendment Extended Revolving Credit Commitments shall not include any
Revolving Credit Commitments in effect on the Fourth Amendment Effective Date of
Revolving Credit Lenders that did not consent to the Fourth Amendment. As of the
Fourthwere Refinanced in connection with the Seventh Amendment, and as of and
after the Seventh Amendment Effective Date, the aggregate amount of the Fourth
Amendment Extended Revolving Credit Commitments is $180,000,000. The Fourth
Amendment Extended Revolving Credit Commitment of each Revolving Credit Lender
is set forth next to such Lender’s name on Part I-B of Schedule 1.1(b) as such
Lender’s “Fourth Amendment Extended Revolving Credit Commitment” or in any
Assignment and Acceptance pursuant to which such Lender assumed Fourth Amendment
Extended Revolving Credit Commitments.0.

[g145081kg11i005.gif]

 


  “Fourth Amendment Extended Revolving Credit Lender” shall mean, at any time,
any Lender that has a Fourth Amendment Extended Revolving Credit Commitment or
Fourth Amendment Extended Revolving Credit Loan at such time. “Fourth Amendment
Extended Revolving Credit Loans” shall mean the Revolving Credit Loans funded
pursuant to the Fourth Amendment Extended Revolving Credit Commitments.
“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Letter of Credit Issuer, such Defaulting Lender’s Applicable
Percentage of the outstanding Letter of Credit Exposure with respect to Letters
of Credit issued by such Letter of Credit Issuer other than Letter of Credit
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof. “Funded Debt” shall mean all indebtedness of the Borrower and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of the Borrower or any Restricted
Subsidiary, to a date more than one year from such date or arises under a
revolving credit or similar agreement that obligates the lender or lenders to
extend credit during a period of more than one year from such date, including
all amounts of Funded Debt required to be paid or prepaid within one year from
the date of its creation and, in the case of the Borrower, Indebtedness in
respect of the Loans. “GAAP” shall mean generally accepted accounting principles
in the United States of America, as in effect from time to time; provided,
however, that if there occurs after the date hereof any change in GAAP that
affects in any respect the calculation of any covenant contained in Section 10
or any related definition, upon the request of the Borrower or the Required
Lenders, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith amendments to the provisions of this Agreement that relate to the
calculation of such covenant with the intent of having the respective positions
of the Lenders and the Borrower after such change in GAAP conform as nearly as
possible to their respective positions as of the date of this Agreement and,
until any such amendments have been agreed upon, the covenants in Section 10 or
any related definition shall be calculated as if no such change in GAAP has
occurred. “Governmental Authority” shall mean any nation or government any
state, province, territory or other political subdivision thereof, and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government. “Guarantee Agreement” shall mean the
Guarantee Agreement, made by each Guarantor in favor of the Administrative Agent
for the ratable benefit of the Secured Parties, substantially in the form of
Exhibit B, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time. “Guarantee and Collateral
Exception Amount” shall mean, at any time, $60,000,000 minus (b) the sum of
(i) the aggregate amount of Indebtedness incurred or assumed prior to such time
pursuant to Section 10.1(a)(xi) that is outstanding at such time and that was
used to acquire, or was assumed in connection with the acquisition of, Capital
Stock and/or assets in respect of which guarantees, pledges and security have
not been given pursuant to Sections 9.11 and 9.12, and (ii) any Indebtedness
incurred by any Restricted Subsidiary that is not a Guarantor; provided that if
such amount is a negative number, the Guarantee and Collateral Exception Amount
shall be zero.

[g145081kg11i006.gif]

 


  “Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor (b) to advance or supply funds (i) for the purchase or payment
of any such Indebtedness or any such property or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made (or, if such Guarantee is limited by its terms to a lesser
amount, such lesser amount) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” when used as a verb shall mean to provide or incur a Guarantee
Obligation and when used as a noun shall have a correlative meaning.
“Guarantors” shall mean the Parent Guarantors and the Subsidiary Guarantors.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance
for which liability or standards of conduct are imposed under any Environmental
Law. “Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
a Credit Party in the ordinary course of business (and not for speculative
purposes) in order to protect a Credit Party or any of the Restricted
Subsidiaries against fluctuations in interest rates, currency exchange rates or
commodity prices. “Historical Audited Financial Statements” shall mean (i) the
Borrower Historical Audited Financial Statements and (ii) the Company Historical
Audited Financial Statements. “Historical Unaudited Financial Statements” shall
mean (i) the Borrower Historical Unaudited Financial Statements and (ii) the
Company Historical Unaudited Financial Statements. “Holdings” shall have the
meaning provided in the preamble to this Agreement. “Immaterial Subsidiary”
shall mean, at any date of determination, each Restricted Subsidiary of the
Borrower that is not a Material Subsidiary and that has been designated by the
Borrower in writing to the Administrative Agent as an “Immaterial Subsidiary”
for purposes of this Agreement; provided that, for purposes of this Agreement,
at no time shall (a) the total assets of all

[g145081kg11i007.gif]

 


  Immaterial Subsidiaries at the last day of the most recently completed Test
Period for which Section 9.1 Financials have been delivered equal or exceed 5%
of Consolidated Total Assets of the Borrower or (b) the gross revenues of all
Immaterial Subsidiaries for such Test Period equal or exceed 5% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such period, in each case determined in accordance with GAAP; provided, further
that, the Borrower may designate and re-designate a Subsidiary as an Immaterial
Subsidiary at any time, subject to the terms set forth in this definition.
“Increased Amount Date” shall have the meaning provided in Section 2.17(a).
“Incremental Amendment” shall have the meaning provided in Section 2.17(b).
“Incremental Facility Amount” shall mean (a) $50,000,000 plus (b) any additional
amount, so long as, in the case of this clause (b), the Senior Secured Leverage
Ratio (provided that the Senior Secured Leverage Ratio for such purpose shall
exclude any cash or cash equivalents constituting proceeds of any Loans made
under any proposed Incremental Commitments which may otherwise reduce the amount
of Consolidated Net Debt) (i) does not exceed 4.00 to 1.00 or (ii) to the extent
the proceeds of the Loans made under any proposed Incremental Commitments are to
be used primarily to finance a Permitted Acquisition (including repayment of
Indebtedness of any Acquired Entity or Business in connection with the
consummation of such Permitted Acquisition), (x) does not exceed 4.50 to 1.00 or
(y) if such Senior Secured Leverage Ratio exceeds 4.50 to 1.00, the Senior
Secured Leverage Ratio is not in excess of the Senior Secured Leverage Ratio
immediately prior to such incurrence of Loans made under such proposed
Incremental Commitments and the consummation of such Permitted Acquisition), in
each case, as of the applicable Increased Amount Date determined on a Pro Forma
Basis (which, for the avoidance of doubt, shall be calculated as if any proposed
New Term Loans and/or Additional Revolving Credit Commitments being incurred on
such day, as applicable, had been outstanding and fully borrowed (except, with
respect to the calculation of the Senior Secured Leverage Ratio pursuant to
clause (ii)(y) above calculated immediately prior to such incurrence of Loans
under such proposed Incremental Commitments and the consummation of such
Permitted Acquisition, which shall not include such incurrence of Incremental
Commitments and such Permitted Acquisition on a Pro Forma Basis)) plus (c)
$239,000,000.00 in New Term B Loans to the extent made on the Sixth Amendment
Effective Date. “Indebtedness” of any Person shall mean (a) all indebtedness of
such Person for borrowed money, (b) the deferred purchase price of assets or
services that in accordance with GAAP would be included as liabilities in the
balance sheet of such Person, (c) the face amount of all letters of credit
issued for the account of such Person and, without duplication, all drafts drawn
thereunder, (d) all Indebtedness of a second Person secured by any Lien on any
property owned by such first Person, whether or not such Indebtedness has been
assumed, (e) all Capitalized Lease Obligations of such Person, (f) all
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements and (g) without
duplication, all Guarantee Obligations of such Person; provided that
Indebtedness shall not include trade payables and accrued expenses, in each case
payable directly or through a bank clearing arrangement and arising in the
ordinary course of business.  “Indemnified Taxes” shall mean (a) Taxes, other
than Excluded Taxes, imposed on or with respect to any payment made by or on
account of any obligation of any Credit Party under any Credit Document and (b)
to the extent not otherwise described in (a), Other Taxes. “Indemnitee” shall
have the meaning provided in Section 13.5.

[g145081kg11i008.gif]

 


  “Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Lenders under Section 9.1 for the
first full fiscal quarter ending after the Closing Date. “Initial Test Period”
shall have the meaning provided in Section 11.12(a)(i). “Initial Yield” shall
mean, with respect to any Indebtedness, the amount, as determined by the
Administrative Agent, equal to the sum of (x) (i) in the case of Indebtedness
subject to interest rates determined by reference to a LIBOR based rate, the one
month Adjusted LIBO Rate (giving effect to any “floor” or minimum rate
applicable to such Indebtedness) plus the margin above the Adjusted LIBO Rate
applicable to such Indebtedness and (ii) in the case of Indebtedness not subject
to interest rates determined by reference to a LIBOR based rate, the applicable
per annum interest rate applicable to such Indebtedness, and (y) if any discount
applies to such Indebtedness or the Lenders making the same receive a fee (other
than any customary arrangement, structuring or commitment fees payable in
connection therewith to, and retained by, the arrangers or underwriters thereof
in their capacity as such) directly or indirectly from (or on behalf of) any
Parent Guarantor, the Borrower or any of their respective Subsidiaries, the
amount of such discount or fee, expressed as a percentage of the Indebtedness
subject to such discount or fee, divided by the lesser of (x) four and (y) the
Weighted Average Life to Maturity of such Indebtedness. Notwithstanding the
foregoing, any “floor” or minimum rate shall only be taken into account in
calculating the Initial Yield to the extent such “floor” or minimum rate exceeds
the Adjusted LIBO Rate then in effect (without giving effect to clause (a) of
the definition of “Adjusted LIBO Rate”). “Intercreditor Agreement” shall mean a
Pari Passu Intercreditor Agreement or a Second Lien Intercreditor Agreement, as
applicable. “Interest Period” shall mean, with respect to any Term Loan or
Revolving Credit Loan, the interest period applicable thereto, as determined
pursuant to Section 2.9. “Interpolated Rate” shall mean, in relation to any
LIBOR Loan, the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
applicable LIBO Rate for the longest period (for which the applicable LIBO Rate
is available deposits in Dollars) that is shorter than the Interest Period of
that LIBOR Loan and (b) the applicable LIBO Rate for the shortest period (for
which such LIBO Rate is available for deposits in Dollars) that exceeds the
Interest Period of that LIBOR Loan, in each case, as of 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period.
“Investment” shall mean, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of Capital Stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person (including any “short sale” or any other sale of any securities at
a time when such securities are not owned by the Person entering into such
sale); (b) the making of any deposit with, or advance, loan or other extension
of credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 364 days arising in the ordinary
course of business and excluding also any Investment in leases entered into in
the ordinary course of business; (c) the entering into of any guarantee of, or
other contingent obligation with respect to, Indebtedness; or (d) the
acquisition of all or substantially all of the assets of any other Person;
provided that, in the event that any investment is made by the Borrower or any
Restricted Subsidiary in any Person through substantially concurrent interim

[g145081kg11i009.gif]

 


  transfers of any amount through one or more other Restricted Subsidiaries,
then such other substantially concurrent interim transfers shall be disregarded
for purposes of Section 10.5. “Investors” shall mean each of the Sponsor,
Northwestern Mutual Life Insurance Company, North American Strategic Partners,
L.P., Lincoln National Life Insurance Company, Co-Investment Partners 2005,
L.P., Parinvest SAS, Enae Ventures LLC, Co-Investment Partners (NY), L.P., ACP
Racecar Co-Invest, LLC, ACP Racecar Co-Invest II, LLC. Colorado Mile High Fund,
L.P., Permal Cruiser Holdings LLC, MKMB Corporation, Boscolo Intervest Limited,
USS-Constitution Co-Investment Fund II, L.P., John Hancock Life Insurance
Company (U.S.A.), Macro Continental Inc., Northwestern Long Term Care Insurance
Company, Partners Group Access 107, Partners Group Access Secondary 2008 LP,
Partners Group Maple Leaf Secondary Fund II LP Inc., Partner Group Global Value
SICAV, Partners Group Global Value 2008 LP and SAAF (Lux) Private Markets Fund
SICAV, Crestview W1 TE Holdings, LLC, Crestview W1 Holdings, L.P., Crestview W1
Co-Investors, LLC and their Control Investment Affiliates. “Joint Lead
Arrangers” shall mean Credit Suisse Securities (USA) LLC and Morgan Stanley
Senior Funding, Inc., as joint lead arrangers and joint bookrunners under this
Agreement and the other Credit Documents. “Joint Venture” shall mean any Person
in which the Borrower or a Restricted Subsidiary maintains an equity investment,
but which is not a Subsidiary of the Borrower. “Knology Parent Corporation”
means Kite Parent Corp., a Delaware corporation, which has no assets other than
shares of Capital Stock of the Company and, upon the Permitted Tax
Distribution/Contribution, Capital Stock of the Borrower.  “L/C Maturity Date”
shall mean the date that is five Business Days prior to the Revolving Credit
Maturity Date. “L/C Participant” shall have the meaning provided in Section
3.3(a). “L/C Participation” shall have the meaning provided in Section 3.3(a).
“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, including, without limitation the latest maturity applicable to any
Other Term Loans, Other Revolving Credit Loans or Other Revolving Credit
Commitments. “Lender” shall have the meaning provided in the preamble to this
Agreement and shall include (a) the Persons listed on Schedule 1.1(b), and (b)
any other Person that becomes a party hereto pursuant to an Assignment and
Acceptance, in each case other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Acceptance or otherwise ceases to have any
Loans or Commitments hereunder. All references to Lender herein and in the other
Credit Documents shall include the Letter of Credit Issuer unless the context
requires otherwise. “Letter of Credit” shall have the meaning provided in
Section 3.1(a) and shall for all purposes hereunder include each Existing Letter
of Credit. “Letter of Credit Commitment” shall mean $40,000,000, as the same may
be reduced from time to time pursuant to Section 3.1(c).

[g145081kg11i010.gif]

 


  “Letter of Credit Exposure” shall mean, with respect to any Lender, at any
time, the sum of (a) the amount of any Unpaid Drawings in respect of which such
Lender has made (or is required to have made) payments to the Letter of Credit
Issuer pursuant to Section 3.3(d) at such time and (b) such Lender’s Revolving
Credit Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.3(d)).  “Letter of Credit Fee” shall have
the meaning provided in Section 4.1(b). “Letter of Credit Issuer” shall mean (a)
Credit Suisse or any successoras of the Seventh Amendment Effective Date,
JPMorgan Chase Bank, N.A. or any of their respective successors pursuant to
Section 3.6, or (b) such other Revolving Credit Lender that may become a Letter
of Credit Issuer pursuant to Section 3.6; provided such Revolving Credit Lender
has agreed to be a Letter of Credit Issuer. The Letter of Credit Issuer may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the Letter of Credit Issuer, and in each such case the term
“Letter of Credit Issuer” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. In the event that there is more than
one Letter of Credit Issuer at any time, references herein and in the other
Credit Documents to the Letter of Credit Issuer shall be deemed to refer to the
Letter of Credit Issuer in respect of the applicable Letter of Credit or to all
Letter of Credit Issuers, as the context requires.  “Letter of Credit Request”
shall have the meaning provided in Section 3.2(a). “Letters of Credit
Outstanding” shall mean, at any time, the sum of, without duplication, (a) the
aggregate Stated Amount of all outstanding Letters of Credit and (b) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit.
“LIBO Rate” shall mean, in the case of any LIBOR Term Loan or LIBOR Revolving
Credit Loan for any Interest Period, the rate per annum determined by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the commencement of such Interest Period by
reference to the ICE Benchmark Administration Interest Settlement Rates for
deposits in Dollars (as set forth by any service selected by the Administrative
Agent that has been nominated by the ICE Benchmark Administration as an
authorized information vendor for the purpose of displaying such rates) for a
period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the Interpolated Rate. “LIBOR Loan” shall
mean any LIBOR Term Loan or LIBOR Revolving Credit Loan. “LIBOR Revolving Credit
Loan” shall mean any Revolving Credit Loan bearing interest at a rate determined
by reference to the Adjusted LIBO Rate. “LIBOR Term Loan” shall mean any Term
Loan bearing interest at a rate determined by reference to the Adjusted LIBO
Rate. “Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment for security, fixed or floating charge, lien (statutory or other) or
similar encumbrance (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof) and any option, trust or deposit or other preferential arrangement
having the

[g145081kg11i011.gif]

 


  practical effect of any of the foregoing. For the avoidance of doubt, “Lien”
shall not include any licenses of intellectual property in the ordinary course
of business. “Loan” shall mean any Revolving Credit Loan or Term Loan made by
any Lender hereunder. “Loan and Reimbursement Agreement” shall mean the Loan and
Reimbursement Agreement, dated as of the date hereof, by and among the Borrower,
the Parent Companies and the Subsidiary Guarantors, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time. “Loan Modification Agreement” shall mean any amendment to this Agreement
(in form and substance reasonably satisfactory to the Administrative Agent)
pursuant to which the Borrower and the Accepting Lenders agree to one or more
Permitted Amendments. “Loan Modification Offer” shall have the meaning provided
in Section 2.18(a). “Management Investors” shall mean the members of management
of the Borrower that beneficially hold Capital Stock of Parent on the Closing
Date. “Management Services Agreement” shall mean that certain Amended and
Restated Financial Advisory Agreement, dated as of July 17, 2012, between
Parent, Avista and any other Person party thereto. “Management Termination Fees”
means the one-time payment under the Management Services Agreement of a
termination fee to Avista and/or the Sponsor in the event of either a Change of
Control or the completion of a Qualified IPO. “Material Adverse Effect” shall
mean any event or circumstance which has resulted or is reasonably likely to
result in a material adverse change in the business, assets, operations,
properties or financial condition of Holdings and its Subsidiaries, taken as a
whole, or that would materially adversely affect the ability of the Credit
Parties, taken as a whole, to perform their obligations under this Agreement or
any of the other Credit Documents. “Material Subsidiary” shall mean, at any date
of determination, each Restricted Subsidiary of the Borrower (a) whose total
assets at the last day of the most recently completed Test Period for which
Section 9.1 Financials have been delivered were equal to or greater than 5% of
the Consolidated Total Assets at such date or (b) whose gross revenues for such
Test Period were equal to or greater than 5% of the consolidated gross revenues
of the Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP. “Maturity Date” shall mean the Term B Loan
Maturity Date, the maturity date of any other tranche of Term Loans hereunder,
the Non-Extended Revolving Credit Maturity Date, the Revolving Credit Maturity
Date or the maturity date of any other tranche of Revolving Credit Commitments
hereunder, as the context may require. “Merger” shall have the meaning provided
in the preamble to this Agreement. “Merger Agreement” shall have the meaning
provided in the preamble to this Agreement.

[g145081kg11i012.gif]

 


  “Merger Sub” shall have the meaning provided in the preamble to this
Agreement. “Minimum Borrowing Amount” shall mean $1,000,000. “Minimum Collateral
Amount” shall mean, at any time, (i) with respect to Cash Collateral consisting
of cash or deposit account balances, an amount equal to 103% of the Fronting
Exposure of all Letter of Credit Issuers with respect to Letters of Credit
issued and outstanding at such time and (ii) otherwise, an amount determined by
the Administrative Agent and the Letter of Credit Issuers in their sole
discretion. “Minority Investment” shall mean any Person (other than a
Subsidiary) in which the Borrower or any Restricted Subsidiary owns Capital
Stock. “Moody’s” shall mean Moody’s Investors Service, Inc., or any successor
thereto. “Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or
such equivalent document entered into and executed and delivered by one or more
of the Credit Parties to the Administrative Agent, substantially in the form of
Exhibit E or otherwise in form and substance reasonably acceptable to the
Administrative Agent, in each case, as amended, restated, amended and restated,
supplemented or otherwise modified, renewed or replaced from time to time.
“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule 1.1(a),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.15. “Net Cash
Proceeds” shall mean, with respect to any Prepayment Event, (a) the gross cash
proceeds (including payments from time to time in respect of installment
obligations, if applicable) received by or on behalf of any Parent Guarantor,
the Borrower or any of the Restricted Subsidiaries in respect of such Prepayment
Event, less (b) the sum of: (i) in the case of any Prepayment Event, the amount,
if any, of (x) all taxes paid or estimated to be payable by any Parent
Guarantor, the Borrower or any of the Restricted Subsidiaries, as the case may
be, or (y), in the case of a Parent Guarantor that is treated as a partnership
or a disregarded entity for U.S. federal income tax purposes, the taxes paid or
estimated to be payable by the direct or indirect partners or members thereof;
provided, however, that in no event shall the amount in clause (y) exceed the
amount that otherwise would have been calculated pursuant to clause (x) if the
Parent Guarantor had been a corporation for federal income tax purposes, in
connection with such Prepayment Event, (ii) in the case of any Prepayment Event,
the amount of any reasonable reserve established in accordance with GAAP against
any liabilities (other than any taxes deducted pursuant to clause (i) above)
(x) associated with the assets that are the subject of such Prepayment Event and
(y) retained by any Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries; provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such Prepayment Event
occurring on the date of such reduction,

[g145081kg11i013.gif]

 


  (iii) in the case of any Prepayment Event, the amount of any Indebtedness
(other than Loans) secured by a Lien on the assets that are the subject of such
Prepayment Event to the extent that such Indebtedness is prepaid with proceeds
of such Prepayment Event or the instrument creating or evidencing such
Indebtedness requires that such Indebtedness be repaid upon consummation of such
Prepayment Event, (iv) in the case of any Asset Sale Prepayment Event (other
than a transaction permitted by Section 10.4(e)), Casualty Event or Permitted
Sale Leaseback, the amount of any proceeds of such Asset Sale Prepayment Event,
Casualty Event or Permitted Sale Leaseback that the Borrower or any Restricted
Subsidiary has reinvested (or intends to reinvest within the Reinvestment Period
or has entered into a binding commitment prior to the last day of the
Reinvestment Period to reinvest) in the business of the Borrower or any of the
Restricted Subsidiaries (including pursuant to a Permitted Acquisition or
capital expenditures) (subject to Section 9.14); provided that (A) any portion
of such proceeds that has not been so reinvested within such Reinvestment Period
shall, unless the Borrower or a Restricted Subsidiary has entered into a binding
commitment prior to the last day of such Reinvestment Period to reinvest such
proceeds, (x) be deemed to be Net Cash Proceeds of an Asset Sale Prepayment
Event, Casualty Event or Permitted Sale Leaseback occurring on the last day of
such Reinvestment Period and (y) be applied to the repayment of Term Loans in
accordance with Section 5.2(a)(i), (B) any portion of such proceeds with respect
to which the Borrower or a Subsidiary has entered into a binding commitment
prior to the last day of such Reinvestment Period to reinvest such proceeds but
that has not been so reinvested within 180 days after the last day of such
Reinvestment Period shall (x) be deemed to be Net Cash Proceeds of an Asset Sale
Prepayment Event or Casualty Event occurring on such 180th day and (y) be
applied to the repayment of Term Loans in accordance with Section 5.2(a)(i), and
(C) solely with respect to the South Dakota Sale, the Third Amendment Prepayment
shall be deducted in calculating the Net Cash Proceeds applicable thereof.  (v)
in the case of any Prepayment Event, reasonable and customary fees, commissions,
expenses, and other costs paid by any Parent Guarantor, the Borrower or any of
the Restricted Subsidiaries, as applicable, in connection with such Prepayment
Event (other than those payable to any Parent Guarantor, the Borrower or any
Subsidiary of the Borrower), in each case only to the extent not already
deducted in arriving at the amount referred to in clause (a) above. “New Term B
Loan Commitment” shall mean, as to any Lender, the obligation of such Lender, if
any, to make a New Term B Loan to the Borrower in an amount (as of the Sixth
Amendment Effective Date) not to exceed the amount set forth opposite such
Lender’s name on Part II-B of Schedule 1.1(B) or in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the aggregate New
Term B Loan Commitment, in each case as the same may be changed from time to
time pursuant to the terms hereof. The aggregate amount of the New Term B Loan
Commitments as of the Fifth Amendment Effective Date is $432,500,000. The
aggregate amount of the New Term B Loan Commitments as of the Sixth Amendment
Effective Date is $239,000,000.00. “New Term B Loans” shall mean (i) prior to
the Sixth Amendment Effective Date, New Term Loans made pursuant to the Fifth
Amendment and Section 2.17 and (ii) as of and after the Sixth Amendment
Effective Date, additional term loans made in the form of New Term Loans
pursuant to the Sixth Amendment and Section 2.17. For all purposes under this
Credit Documents, the New Term B

[g145081kg11i014.gif]

 


  Loans shall be of the same Class as the Refinancing Term B Loans, unless the
context otherwise requires in connection with the initial funding of the New
Term B Loans. “New Term Loan Commitments” shall have the meaning provided in
Section 2.17(a). “New Term Loan Lender” shall have the meaning provided in
Section 2.17(c). “New Term Loan” shall have the meaning provided in Section
2.17(c). “Non-Consenting Lender” shall mean any Lender that does not approve any
consent, waiver or amendment that (i) requires the approval of all Lenders or
all affected Lenders in accordance with the terms of Section 13.1 and (ii) has
been approved by the Required Lenders (or in the case of an amendment, consent
or waiver that only requires the approval of the Revolving Credit Lenders or the
Term Loan Lenders (or any Class thereof), has been approved by the Required
Revolving Credit Lenders or the Required Term Loan Lenders (or Lenders having
Total Credit Exposures representing more than 50% of the Total Credit Exposures
of all Lenders of such Class thereof), as applicable). “Non-Defaulting Lender”
shall mean and include each Lender that is not a Defaulting Lender at such time.
“Non-Extended Revolving Credit Commitments” shall mean the Revolving Credit
Commitments held as of the Fourth Amendment Effective Date by Revolving Credit
Lenders that did not consent to the Fourth Amendment, as the same may be
assigned from time to time in accordance with this Agreement. For the avoidance
of doubt,. All of the Non-Extended Revolving Credit Commitments shall not
include any Fourthwere Refinanced in connection with the Seventh Amendment
Extended Revolving Credit Commitments. As of the Fourth, and as of and after the
Seventh Amendment Effective Date, the aggregate amount of the Non-Extended
Revolving Credit Commitments is $20,000,000. The Non-Extended Revolving Credit
Commitment of each Revolving Credit Lender is set forth next to such Lender’s
name on Part I-A of Schedule 1.1(b) as such Lender’s “Non-Extended Revolving
Credit Commitment” or in any Assignment and Acceptance pursuant to which such
Lender assumed Non-Extended Revolving Credit Commitments.0. “Non-Extended
Revolving Credit Lender” shall mean, at any time, any Lender that has a
Non-Extended Revolving Credit Commitment or a Non-Extended Revolving Credit Loan
at such time.  “Non-Extended Revolving Credit Loans” shall mean the Revolving
Credit Loans funded pursuant to the Non-Extended Revolving Credit Commitments.
“Non-Extended Revolving Credit Maturity Date” shall mean July 17, 2017, or, if
such date is not a Business Day, the preceding Business Day. “Non-US Lender”
shall mean a Lender that is not a U.S. Person. “Notice of Borrowing” shall have
the meaning provided in Section 2.3(a). “Notice of Conversion or Continuation”
shall have the meaning provided in Section 2.6. “NuLink Acquisition” means the
Borrower’s acquisition of HC Cable Opco, LLC, d/b/a NuLink, a privately-held
company based in Newnan, Georgia, as reported on the Borrower’s SEC Form 8-K
filed on August 2, 2016.

[g145081kg11i015.gif]

 


  “Obligations” shall mean the collective reference to (i) the due and punctual
payment of (x) the principal of and premium, if any, and interest at the
applicable rate provided in this Agreement (including interest accruing during
any pending bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (y) each payment required to be made by the
Borrower under this Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of reimbursement of disbursements, interest
thereon (including interest accruing during any pending bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide cash collateral, and
(z) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the any pending bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrower or any other Credit
Party to any of the Secured Parties under this Agreement and the other Credit
Documents, (ii) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Borrower under or pursuant to this Agreement
and the other Credit Documents, (iii) the due and punctual payment and
performance of all the covenants, agreements, obligations and liabilities of
each other Credit Party under or pursuant to this Agreement and the other Credit
Documents, (iv) the due and punctual payment and performance of all obligations
of each Credit Party under each Specified Hedge Agreement with a Qualified
Counterparty and (v) the due and punctual payment and performance of all Cash
Management Obligations; provided that, in no event shall “Obligations” include
Excluded Swap Obligations. “Offer Price” shall have the meaning set forth in the
definition of “Dutch Auction”. “Original Revolving Credit Commitments” shall
mean the Revolving Credit Commitments in effect on the Closing Date, as the
terms thereof may be amended from time to time in accordance with this Agreement
(but excluding any portion thereof subject to a Loan Modification Agreement).
For the avoidance of doubt, all of the Original Revolving Credit Commitments
were Refinanced in connection with the First Amendment, and as of and after the
First Amendment Effective Date, the aggregate amount of Original Revolving
Credit Commitments is $0. “Original Revolving Credit Loans” shall mean the
Revolving Credit Loans funded pursuant to the Original Revolving Credit
Commitments. “Original Term Loans” shall mean the Term Loans funded on the
Closing Date, as the terms thereof may be amended from time to time in
accordance with this Agreement (but excluding any portion thereof subject to a
Loan Modification Agreement and excluding the Term B Loans). “Other Connection
Taxes” shall mean, with respect to any Recipient, Taxes imposed as a result of a
present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under or enforced any Credit Document). “Other Taxes” shall
mean all present or future stamp, court or documentary, intangible, recording,
filing or similar Taxes that arise from any payment made under, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Credit Document.

[g145081kg11i016.gif]

 


  “Other Revolving Credit Loans” shall mean and include all (a) Incremental
Revolving Credit Loans with interest rate, maturity, repaymentpayment or other
terms that are different than the terms then applicable to the Fourth Amendment
Extended Revolving Credit Loans or the Non-Extended Revolving Credit Loans, (b)
Refinancing Revolving Credit Loans and (c) Fourth Amendment Extended Revolving
Credit Loans and Non-Extended Revolving Credit Loans that are modified pursuant
to a Loan Modification Offer. “Other Term Loans” shall mean and include all (a)
New Term Loans with interest rate, maturity, repayment or other terms that are
different than the terms then applicable to the Term B Loans, (b) Refinancing
Term Loans and (c) Term B Loans that are modified pursuant to a Loan
Modification Offer. “Parent” shall mean Racecar Holdings, LLC, a Delaware
limited liability company. “Parent Companies” shall mean the collective
reference to (i) WOW Knology Parent and (ii) any Subsidiary of Holdings that is
a direct or indirect parent of or owns Capital Stock of the Borrower. “Parent
Guarantors” shall mean the collective reference to Holdings and the Parent
Companies. “Pari Passu Intercreditor Agreement” shall mean a pari passu
intercreditor agreement, in substantially the form of Exhibit H-1 hereto or
otherwise reasonably satisfactory to the Administrative Agent and the Borrower.
“Participant” shall have the meaning provided in Section 13.6(c)(i).
“Participant Register” has the meaning provided in Section 13.6(c)(iii).
“Patriot Act” shall have the meaning provided in Section 13.17. “PBGC” shall
mean the Pension Benefit Guaranty Corporation established pursuant to Section
4002 of ERISA, or any successor thereto. “Perfection Certificate” shall mean a
Perfection Certificate of the applicable Credit Party in the form of Exhibit F
or any other form approved by the Administrative Agent. “Permitted Acquisition”
shall mean the acquisition (other than the Acquisition), by merger or otherwise,
by Holdings, the Borrower or any of the Restricted Subsidiaries of assets or
Capital Stock (which assets or Capital Stock shall, in the case of an
acquisition by Holdings, be promptly contributed or otherwise transferred to the
Borrower), so long as (a) such acquisition and all transactions related thereto
shall be consummated in accordance in all material respects with applicable law;
(b) such acquisition shall result in the issuer of such Capital Stock becoming a
Restricted Subsidiary and, to the extent required by Section 9.11, a Subsidiary
Guarantor; (c) such acquisition shall result in the Administrative Agent, for
the ratable benefit of the Secured Parties, being granted a security interest in
any Capital Stock or any assets so acquired to the extent required by Section
9.11, 9.12 and 9.15; (d) immediately prior to the signing of the applicable
acquisition agreement, and after giving pro forma effect to such acquisition and
any related debt incurrences (as determined at the time of the signing of such
acquisition agreement), no Default or Event of Default shall have occurred and
be continuing; and

[g145081kg11i017.gif]

 


  (e) after giving effect to such acquisition, the Borrower and the Restricted
Subsidiaries shall be in compliance with Section 9.14. “Permitted Additional
Junior Debt” shall mean senior secured or senior unsecured, senior subordinated
or subordinated debt, in each case issued or incurred by the Borrower; provided
that (a) such Indebtedness does not mature or have scheduled amortization or
payments of principal and is not subject to mandatory redemption or prepayment
(except customary asset sale or change of control provisions which allow for the
payment of the Obligations prior to such Indebtedness), in each case, prior to
six months after the Latest Maturity Date, (b) such Indebtedness shall not have
a shorter Weighted Average Life than the Weighted Average Life to Maturity of
any then-outstanding Loans, (c) if such Indebtedness is senior subordinated or
subordinated Indebtedness, the terms of such Indebtedness provide for
subordination of such Indebtedness to the Obligations in a manner customary for
subordinated high yield securities, (d) if such Indebtedness is secured, (i)
such Indebtedness shall be secured by the Collateral on a junior lien,
lien-subordinated basis to the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and shall not be secured by any
property or assets of Holdings and its Subsidiaries other than the Collateral
(and the liens, rights and remedies with respect to such Collateral shall be
subject to the Second Lien Intercreditor Agreement) and (ii) the Senior
Representative, acting on behalf of the holders of such Indebtedness, shall have
become party to the Second Lien Intercreditor Agreement and the Administrative
Agent shall have become party to the Second Lien Intercreditor Agreement and (e)
no Subsidiary of Holdings (other than the Borrower or a Guarantor) is an obligor
under such Indebtedness. “Permitted Amendments” shall have the meaning provided
in Section 2.18(f). “Permitted Equity Issuance” shall mean any sale or issuance
of any common Capital Stock of Parent or any Qualified Capital Stock of Parent.
“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by the Borrower in the form of one or more series of senior secured
notes or senior secured loans; provided that (i) such Indebtedness is secured by
the Collateral on a pari passu basis with the Obligations and is not secured by
any property or assets of Holdings and its Subsidiaries other than the
Collateral, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness in respect of Term Loans, (iii) such Indebtedness does not mature
prior to the Maturity Date of the Refinanced Debt and such Indebtedness shall
have a Weighted Average Life to Maturity that is not shorter than the Refinanced
Debt, (iv) to the extent applicable, the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (v) no
Restricted Subsidiary guarantees such Indebtedness unless it is a Subsidiary
Guarantor (or becomes a Subsidiary Guarantor substantially concurrently with the
incurrence of such Indebtedness); provided that, if, at any time, such
Restricted Subsidiary ceases to be a Guarantor, it shall not guarantee such
Indebtedness, (vi) the other terms and conditions of such Indebtedness
(excluding pricing, fees, rate floors, premiums, optional prepayment or optional
redemption provisions) reflect market terms and conditions at the time of
incurrence and issuance; provided, that, to the extent such terms and
documentation are not substantially identical to the Indebtedness being
refinanced, (x) such terms (taken as a whole) shall be less favorable to the
providers of such Permitted First Priority Refinancing Debt than those
applicable to the Indebtedness being refinanced, except, in each case, for
financial or other covenants or other provisions contained in such Indebtedness
that are applicable only after the then Latest Maturity Date, or (y) such
documentation shall be reasonably acceptable to the Administrative Agent and
(vii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to a Pari Passu Intercreditor Agreement and
the Administrative

[g145081kg11i018.gif]

 


 Agent shall have become a party to the Pari Passu Intercreditor Agreement (or
any then-existing Pari Passu Intercreditor Agreement shall have been amended or
replaced in a manner reasonably acceptable to the Administrative Agent, which
results in such Senior Representative having rights to share in the Collateral
as provided in clause (i) above). Permitted First Priority Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor. “Permitted
Intercompany Indebtedness” shall have the meaning provided in Section 6.17(b).
“Permitted Investments” shall mean: (a) securities issued or unconditionally
guaranteed by the United States government or any agency or instrumentality
thereof, in each case having maturities of not more than 24 months from the date
of acquisition thereof;  (b) securities issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than 24 months from
the date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);  (c) commercial paper issued by
any Lender or any bank holding company owning any Lender;  (d) commercial paper
maturing no more than 12 months after the date of creation thereof and, at the
time of acquisition, having a rating of at least A-2 or P-2 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service);  (e) domestic and LIBOR certificates of deposit or bankers’
acceptances maturing no more than two years after the date of acquisition
thereof issued by any Lender or any other bank having combined capital and
surplus of not less than $250,000,000 in the case of domestic banks and
$100,000,000 (or the Dollar equivalent thereof) in the case of foreign banks; 
(f) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized national standing;  (g) marketable short-term
money market and similar securities having a rating of at least A-2 or P-2 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service);  (h) shares of investment companies that are registered under
the Investment Company Act of 1940 and substantially all the investments of
which are one or more of the types of securities described in clauses (a)
through (g) above; and (i) in the case of Investments by any Restricted Foreign
Subsidiary or Investments made in a country outside the United States of
America, other customarily utilized high-quality

[g145081kg11i019.gif]

 


  Investments in the country where such Restricted Foreign Subsidiary is located
or in which such Investment is made. “Permitted Investors” shall mean each of
the Investors and the Management Investors and the other management officers of
Parent, Holdings or the Borrower from time to time. “Permitted Liens” shall mean
(a) Liens for taxes, assessments or governmental charges or claims not required
to be paid pursuant to Section 9.4; (b) Liens in respect of property or assets
of the Borrower or any of the Subsidiaries imposed by law, such as carriers’,
warehousemen’s, mechanics’ landlords’, materialmen’s and repairmen’s Liens and
other similar Liens arising in the ordinary course of business, in each case so
long as such Liens arise in the ordinary course of business and do not
individually or in the aggregate have a Material Adverse Effect; (c) Liens
arising from judgments or decrees in circumstances not constituting an Event of
Default under Section 11.10; (d) Liens incurred or deposits made in connection
with workers’ compensation, unemployment insurance and other types of social
security legislation, or to secure the performance of tenders, statutory
obligations, surety and appeal bonds, bids, leases, government contracts, trade
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (including letters of credit, bank
guarantees or similar instruments in lieu of any such items or to support the
issuance thereof) and deposits securing premiums or liability to insurance
carriers under insurance or self-insurance arrangements in respect of such
obligations or otherwise as permitted in Section 10.1(a)(xviii) and pledges and
deposits securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit, bank guarantees or
similar instruments for the benefit of) insurance carriers in respect of
property, casualty or liability insurance to the Borrower or any Subsidiary
provided by such insurance carriers; (e) ground leases in respect of real
property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located; (f) easements, rights-of-way, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of the Borrower and its
Subsidiaries, taken as a whole; (g) any interest or title of a lessor or secured
by a lessor’s interest under any lease permitted by this Agreement; (h) Liens in
favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods; (i) Liens
on goods the purchase price of which is financed by a documentary letter of
credit issued for the account of the Borrower or any of its Subsidiaries;
provided that such Lien secures only the obligations of the Borrower or such
Subsidiaries in respect of such letter of credit to the extent permitted under
Section 10.1(a)(xviii); (j) leases or subleases, licenses or sublicenses granted
to others not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole; (k) Liens created in the
ordinary course of business in favor of banks and other financial institutions
over credit balances of any bank accounts of Holdings and the Restricted
Subsidiaries held at such banks or financial institutions, as the case may be,
to facilitate the operation of cash pooling and/or interest set-off arrangements
in respect of such bank accounts in the ordinary course of business, (l) Liens
that are contractual rights of set-off (i) relating to the establishment of
depository relations with banks not given in connection with the issuance of
Indebtedness, (ii) relating to purchase orders and other agreements entered into
with customers of the Borrower or any Restricted Subsidiary in the ordinary
course of business and (iii) attaching to commodity trading or other brokerage
accounts incurred in the ordinary course of business; (m) Liens arising from
precautionary UCC financing statements regarding operating leases or consignment
or bailee arrangements; (n) Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
the Borrower or its Restricted Subsidiaries in the ordinary course of business;
(o) Liens on Capital Stock in joint ventures or Unrestricted Subsidiaries
securing obligations of such joint venture or Unrestricted Subsidiaries, as
applicable; (p) Liens on securities that are the subject of repurchase
agreements constituting Permitted Investments under clause (f) of the

[g145081kg11i020.gif]

 


  definition thereof arising out of such repurchase transaction; (q) Liens (i)
solely on any cash earnest money deposits or Permitted Acquisitions made by the
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement with respect to any Permitted Acquisition and (ii)
consisting of an agreement to dispose of any property in a transaction permitted
under Section 10.4; (r) Liens disclosed by the title insurance policies
delivered pursuant to Section 9.15 and any replacement, extension or renewal of
any such Lien; provided that such replacement, extension or renewal Lien shall
not cover any property other than the property that was subject to such Lien
prior to such replacement, extension or renewal; provided, further, that the
Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted by this Agreement; and (s) rights reserved to or
vested in any person by the terms of any lease, license, franchise, grant or
permit held by the Borrower or any Restricted Subsidiary or by a statutory
provision to terminate any such lease, license, franchise, grant or permit or to
require periodic payments as a condition to the continuance thereof. “Permitted
Refinancing Indebtedness” shall mean, with respect to any Indebtedness (the
“Refinanced Indebtedness”), any Indebtedness issued in exchange for, or the net
proceeds of which are used to modify, extend, refinance, renew, replace or
refund (collectively to “Refinance” or a “Refinancing” or “Refinanced”), such
Refinanced Indebtedness (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (A) the principal amount (or accreted
value, if applicable) of any such Permitted Refinancing Indebtedness does not
exceed the principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness outstanding immediately prior to such Refinancing except by an
amount equal to the unpaid accrued interest and premium thereon plus other
amounts paid and fees and expenses incurred in connection with such Refinancing
plus, in the case of a Refinancing with respect to a revolving credit facility,
an amount equal to any existing commitment unutilized and letters of credit
undrawn thereunder, (B) if the Indebtedness being Refinanced is Indebtedness
permitted by Section 10.1(a)(vi), 10.1(a)(vii), 10.1(a)(ix), 10.1(a)(x),
10.1(a)(xi) or 10.1(a)(xiii), the direct and contingent obligors with respect to
such Permitted Refinancing Indebtedness are not changed (other than Persons that
would have been required to be obligors with respect to such Indebtedness had
such Person existed or been a Subsidiary of Holdings at the time such
Indebtedness was initially incurred), (C) other than with respect to a
Refinancing in respect of Indebtedness permitted pursuant to Section
10.1(a)(vi), such Permitted Refinancing Indebtedness shall have a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Refinanced Indebtedness, (D) [intentionally omitted], (E) if
the Indebtedness being Refinanced is secured by a second-priority security
interest in the Collateral and/or subject to any intercreditor arrangements for
the benefit of the Lenders, such Permitted Refinancing Indebtedness is secured
and subject to intercreditor arrangements on terms, taken as a whole, as
favorable in all material respects to the Lenders as those contained in the
documentation governing the Indebtedness being Refinanced (and, in the case of
Permitted Refinancing Indebtedness with respect to Indebtedness previously
subject to a Pari Passu Intercreditor Agreement or a Second Lien Intercreditor
Agreement, such permitted Refinancing Indebtedness shall be subject to the same
Intercreditor Agreement that such Indebtedness was previously subject to (with
such modifications as the Administrative Agent may reasonably agree)), and (F)
such modification, extension, refinancing, renewal, replacement or refund does
not provide for the granting or obtaining of collateral security from, or
obtaining any lien on any assets of, any Person, other than collateral security
obtained from Persons that provided (or were required to provide or would have
been required or permitted to provide had such Person existed or been a
Subsidiary of Holdings at the time such Indebtedness was initially incurred)
collateral security with respect to the Refinanced Indebtedness (so long as the
assets or assets of the type subject to such liens also secured the Indebtedness
so refinanced, refunded, renewed or extended).

[g145081kg11i021.gif]

 


  “Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date in
accordance with Section 10.8; provided that such Sale Leaseback is consummated
for fair value as determined at the time of consummation in good faith by the
Borrower and, in the case of any Sale Leaseback (or series of related Sales
Leasebacks) the aggregate proceeds of which exceed $10,000,000, the Board of
Directors (or similar governing body) of the Borrower (which such determination
may take into account any retained interest or other Investment of the Borrower
or such Restricted Subsidiary in connection with, and any other material
economic terms of, such Sale Leaseback). “Permitted Second Priority Refinancing
Debt” shall mean any secured Indebtedness incurred by the Borrower in the form
of one or more series of junior lien secured notes or junior lien secured loans;
provided that (i) such Indebtedness is secured by the Collateral on a junior
lien, lien-subordinated basis to the Obligations under the Credit Documents and
the obligations in respect of any Permitted First Priority Refinancing Debt and
is not secured by any property or assets of Holdings and its Subsidiaries other
than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of any Class of Term Loans, (iii) such
Indebtedness does not mature or have scheduled amortization or payments of
principal and is not subject to mandatory redemption or prepayment (except
customary asset sale or change of control provisions which allow for the payment
of the Obligations prior to such Indebtedness), in each case prior to six months
after the then Latest Maturity Date, (iv) such Indebtedness shall have a
Weighted Average Life to Maturity that is not shorter than the Refinanced Debt,
(v) to the extent applicable, the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (vi) no
Restricted Subsidiary guarantees such Indebtedness unless it is a Subsidiary
Guarantor (or becomes a Subsidiary Guarantor substantially concurrently with the
incurrence of such Indebtedness); provided that, if, at any time, such
Restricted Subsidiary ceases to be a Guarantor, it shall not guarantee such
Indebtedness, (vii) the other terms and conditions of such Indebtedness
(excluding pricing, fees, rate floors, premiums, optional prepayment or optional
redemption provisions) reflect market terms and conditions at the time of
incurrence and issuance; provided, that, to the extent such terms and
documentation are not substantially identical to the Indebtedness being
refinanced, (x) such terms (taken as a whole) shall be less favorable to the
providers of such Permitted First Priority Refinancing Debt than those
applicable to the Indebtedness being refinanced, except, in each case, for
financial or other covenants or other provisions contained in such Indebtedness
that are applicable only after the then Latest Maturity Date or (y) such
documentation shall be reasonably acceptable to the Administrative Agent, and
(viii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to the Second Lien Intercreditor Agreement,
and the Administrative Agent shall have become a party to the Second Lien
Intercreditor Agreement (or the Second Lien Intercreditor Agreement shall have
been amended or replaced in a manner reasonably acceptable to the Administrative
Agent, which results in such Senior Representative having rights to share in the
Collateral as provided in clause (i) above). Permitted Second Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor. “Permitted Secured Acquisition Debt” shall mean Indebtedness in the
form of one or more series of secured notes or secured loans; provided that (i)
such Indebtedness does not mature or have scheduled amortization or payments of
principal (other than customary term loan amortization) and is not subject to
mandatory redemption or prepayment (except (i) in the case of Indebtedness
secured on a pari passu basis, market mandatory redemption or prepayment
provisions, as reasonably determined by the Borrower at the time such
Indebtedness is issued or incurred and (ii) in the case of Indebtedness secured
on a junior lien, subordinated basis, market mandatory redemption or prepayment
provisions (as

[g145081kg11i022.gif]

 


 reasonably determined by the Borrower at the time such Indebtedness is issued
or incurred) which allow for the payment of the Obligations prior to such
Indebtedness), in each case, prior to (x) in the event such Indebtedness is
secured on a pari passu basis with the Obligations, the Latest Maturity Date and
(y) in the event such Indebtedness is secured on a junior lien, subordinated
basis with the Obligations, 91 days after the Latest Maturity Date, (ii) such
Indebtedness shall not have a shorter Weighted Average Life than the Weighted
Average Life to Maturity of any then-outstanding Loans, (iii) the other terms
and conditions of such Indebtedness (excluding pricing, fees, rate floors,
premiums, optional prepayment or optional redemption provisions) reflect market
terms and conditions at the time of incurrence and issuance (determined at the
time such Indebtedness is issued or incurred; provided that a certificate of an
Authorized Officer of the Borrower, as the case may be, delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement in this clause (iii) shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination, including a reasonable description of the basis upon
which it disagrees), (iv) such Indebtedness shall not contain any financial
maintenance covenants unless the Term Facility has the benefit of financial
maintenance covenants (including the right to amend, waive and enforce such
financial maintenance covenants), in which case such Permitted Secured
Acquisition Debt may have the benefit of financial maintenance covenants that
are not more restrictive or favorable to the holders of such Permitted Secured
Acquisition Debt than those applicable to the Term Facility except for periods
applicable only after the then Latest Maturity Date, (v) the Senior
Representative, acting on behalf of the holders of such Indebtedness, shall have
become party to a Pari Passu Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as applicable, and the Administrative Agent shall
become a party to such agreement, and (vi) in the event such Indebtedness (or
Permitted Refinancing Indebtedness in respect thereof pursuant to Section
10.1(xi)) is secured on a pari passu basis with the Obligations, (a) the
Borrower shall have been permitted to incur such Indebtedness pursuant to, and
such Indebtedness shall be deemed to be incurred in reliance on, Section 2.17
(excluding sub-section 2.17(c)(iii) but subject to clause (b) below) (with the
Incremental Facility Amount being reduced by the amount of such Indebtedness)
and (b) if the Initial Yield on such Indebtedness (or Permitted Refinancing
Indebtedness in respect thereof pursuant to Section 10.1(xi)) consisting of term
loans exceeds the Initial Yield then in effect for any Existing Class (or
Classes) of Term Loans by more than 50 basis points, then the Applicable ABR
Margin and the Applicable LIBO Margin then in effect for such Existing Class (or
Classes) of Term Loans shall automatically be increased by the Yield
Differential, effective upon the incurrence of such Indebtedness (or Permitted
Refinancing Indebtedness in respect thereof pursuant to Section 10.1(xi)).
“Permitted Tax Distribution/Contribution” means the occurrence on the same
calendar day of (i) the distribution by the Borrower to WOW Knology Parent of
100% of the Capital Stock of Knology Parent Corporation, (ii) the contribution
by WOW Knology Parent of all of its assets and liabilities (including its
Capital Stock in the Borrower) to Knology Parent Corporation and (iii) the
contribution by Knology Parent Corporation to the Borrower of 100% of the
Capital Stock of the Company; provided that (a) in no event shall the Company or
any Subsidiary of the Company be released from its guarantee of the Obligations
in connection with the Permitted Tax Distribution/Contribution, (b) in no event
shall the Lien on any property of the Company or any Subsidiary of the Company
granted to or held by the Administrative Agent under any Credit Document be
released in connection with the Permitted Tax Distribution/Contribution, and (c)
during the period from and including the time of the distribution referred to in
clause (i) of this definition until the completion of the contribution referred
to in clause (ii) of this definition (the “Permitted Tax Distribution Period”)
(x) the Company or any

[g145081kg11i023.gif]

 


 Subsidiary of the Company shall not be designated as an Unrestricted
Subsidiary, and (y) the Company and each Subsidiary of the Company shall not
merge or consolidate, transfer, assign, sell or otherwise dispose of any assets
or properties, incur any Indebtedness or make any dividends or distributions or
issue any Capital Stock.  “Permitted Tax Distribution Period” shall have the
meaning given to such turn in the definition of “Permitted Tax
Distribution/Contribution”. “Permitted Unsecured Refinancing Debt” shall mean
any unsecured Indebtedness incurred by the Borrower in the form of one or more
series of senior unsecured notes or loans; provided that (i) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Term Loans,
(ii) such Indebtedness does not mature or have scheduled amortization or
payments of principal and is not subject to mandatory redemption or prepayment
(except customary asset sale or change of control provisions which allow for the
payment of the Obligations prior to such Indebtedness), in each case, prior to
the Maturity Date of the Refinanced Debt, (iii) such Indebtedness shall have a
Weighted Average Life to Maturity that is not shorter than the Refinanced Debt,
(iv) no Restricted Subsidiary guarantees such Indebtedness unless it is a
Subsidiary Guarantor (or becomes a Subsidiary Guarantor substantially
concurrently with the incurrence of such Indebtedness or guarantee); provided
that, if, at any time, such Restricted Subsidiary ceases to be a Guarantor, it
shall not guarantee such Indebtedness, (v) the other terms and conditions of
such Indebtedness (excluding pricing, fees, rate floors, premiums, optional
prepayment or optional redemption provisions) reflect market terms and
conditions at the time of incurrence and issuance; provided, that, to the extent
such terms and documentation are not substantially identical to the Indebtedness
being refinanced, (x) such terms (taken as a whole) shall be less favorable to
the providers of such Permitted First Priority Refinancing Debt than those
applicable to the Indebtedness being refinanced, except, in each case, for
financial or other covenants or other provisions contained in such Indebtedness
that are applicable only after the then Latest Maturity Date or (y) such
documentation shall be reasonably acceptable to the Administrative Agent, and
(vi) such Indebtedness is not secured. Permitted Unsecured Refinancing Debt will
include any Registered Equivalent Notes issued in exchange therefor. “Person”
shall mean any natural person, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise, any
Governmental Authority or any other entity. “Plan” shall mean any multiemployer
or single-employer plan, as defined in Section 4001 of ERISA and subject to
Title IV of ERISA, that is or was within any of the preceding six plan years
maintained or contributed to by (or to which there is or was an obligation to
contribute or to make payments to) the Borrower, a Subsidiary or an ERISA
Affiliate. “Platform” shall have the meaning provided in Section 13.2(c).
“Pledge Agreement” shall mean the Pledge Agreement, entered into by the Parent
Guarantors, the Borrower, the other pledgors party thereto and the
Administrative Agent for the ratable benefit of the Secured Parties,
substantially in the form of Exhibit C-2, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event or any Permitted Sale Leaseback.



[g145081kg11i024.gif]

 


  “Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its reference rate in effect at its
principal office in New York City. “Pro Forma Adjustment” shall mean, for any
Test Period that includes any of the six consecutive fiscal quarters first
ending following any Permitted Acquisition, with respect to the Acquired EBITDA
of the applicable Acquired Entity or Business or the Consolidated EBITDA of the
Borrower affected by such acquisition, the pro forma increase or decrease in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected
by the Borrower in good faith as a result of reasonably identifiable and
factually supportable net cost savings or additional net costs, as the case may
be, realizable during such period by combining the operations of such Acquired
Entity or Business with the operations of the Borrower and its Restricted
Subsidiaries; provided that so long as such net cost savings or additional net
costs will be realizable at any time during such six-quarter period, it may be
assumed, for purposes of projecting such pro forma increase or decrease to such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, that such net
cost savings or additional net costs will be realizable during the entire such
period; provided further that (a) any such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for net cost savings or additional net costs actually
realized during such period and already included in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, and (b) the aggregate amount of any
such increase made to Consolidated EBITDA for any Test Period shall not exceed
15% of Consolidated EBITDA for such Test Period (calculated prior to giving
effect to any such Pro Forma Adjustment). “Pro Forma Acquired Entity” shall have
the meaning provided in the definition of “Acquired EBITDA”. “Pro Forma
Adjustment Certificate” shall mean any certificate of an Authorized Officer of
the Borrower delivered pursuant to Section 9.1(h) or setting forth the
information described in clause (iv) to Section 9.1(d). “Pro Forma Basis” shall
mean, with respect to compliance with any test or covenant hereunder or any
calculation with respect thereto required by the terms of this Agreement to be
calculated on a Pro Forma Basis, that (a), to the extent applicable, the Pro
Forma Adjustment shall have been made, and (b) all Specified Transactions
occurring after the most recent Calculation Date for which Section 9.1
Financials have been delivered covering the fiscal quarter ended on such
Calculation Date and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (i) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (A) in the case of a disposition of all or substantially
all Capital Stock in any Subsidiary of Holdings or any division, product line or
facility used for operations of any Parent Guarantor, the Borrower or any of
their Subsidiaries shall be excluded and (B) in the case of a Permitted
Acquisition or permitted Investment described in the definition of “Specified
Transaction” shall be included, (ii) any retirement of Indebtedness constituting
a Specified Transaction or in connection therewith and (iii) any Indebtedness
incurred or assumed by the Parent Guarantors, the Borrower or any of its
Restricted Subsidiaries in connection therewith (including Indebtedness of
Restricted Subsidiaries constituting a Specified Transaction or acquired in
connection with a Specified Transaction that is not retired) and the use of cash
or cash equivalents with respect to such Specified Transaction; provided that
compliance with Section 10.9 shall be determined without duplication of
adjustments made pursuant to the definitions of “Consolidated EBITDA” or “Pro
Forma Adjustment”.

[g145081kg11i025.gif]

 


   “Pro Forma Disposed Entity” shall have the meaning provided in the definition
of “Disposed EBITDA”. “Pro Forma Financial Statements” shall mean the unaudited
pro forma balance sheet of the Borrower and its consolidated Subsidiaries
(including, for such purposes, the Company and its Subsidiaries on a pro forma
basis) at March 31, 2012, and the related unaudited pro forma consolidated
statement of income of the Borrower and its consolidated Subsidiaries
(including, for such purposes, the Company and its Subsidiaries on a pro forma
basis) for the twelve months ended March 31, 2012, in each case prepared giving
effect to the Transactions as if they had occurred, with respect to such balance
sheet, on such date, and with respect to such statement of income, on the first
day of such twelve-month period. “Public Lender” shall have the meaning provided
in Section 13.2(c). “Purchase” shall have the meaning assigned to such term in
the definition of “Dutch Auction”. “Purchase Notice” shall have the meaning
assigned to such term in the definition of “Dutch Auction”. “Purchaser” shall
have the meaning assigned to such term in the definition of “Dutch Auction”. 
“Purchasing Borrower Party” shall mean any Parent Guarantor, the Borrower or any
Restricted Subsidiary. “Qualified Capital Stock” of any Person shall mean any
Capital Stock of such Person that is not Disqualified Stock. “Qualified
Counterparty” shall mean, with respect to any Specified Hedge Agreement, any
counterparty thereto that at the time such Specified Hedge Agreement was entered
into, or as of the Closing Date, was a Lender or an Agent or an Affiliate of a
Lender or an Agent; provided that such Person executes and delivers to
Administrative Agent a letter agreement in form and substance reasonably
acceptable to Administrative Agent pursuant to which such person (a) appoints
the Administrative Agent as its agent under the applicable Credit Documents and
(b) agrees to be bound by the provisions of Section 12.3. “Qualified IPO” shall
mean an underwritten public offering of the common Capital Stock of Parent,
Holdings or the Borrower or any other parent entity of Borrower (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act of 1933, as amended from time to time (whether alone or in
connection with a secondary public offering), which generates gross proceeds of
at least $100,000,000. “Qualified PIK Securities” shall mean (1) any preferred
Capital Stock of any Person (a) that does not provide for any cash dividend
payments or other cash distributions in respect thereof on or prior to the 180th
day after the Latest Maturity Date and (b) that by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable or
exercisable) or upon the happening of any event does not (i)(x) mature or become
mandatorily redeemable pursuant to a sinking fund 

[g145081kg11i026.gif]

 


 obligation or otherwise, (y) become convertible or exchangeable at the option
of the holder thereof for Indebtedness or preferred stock that is not Qualified
PIK Securities or (z) become redeemable at the option of the holder thereof
(other than as a result of a change of control event), in whole or in part, in
each case on or prior to the 180th day after the Latest Maturity Date at the
time of issuance of such Capital Stock and (ii) provide holders thereunder with
any rights upon the occurrence of a “change of control” event prior to the
repayment of the Obligations under the Credit Documents and (2) any Indebtedness
of any Person which has payment terms at least as favorable to such Person and
Lenders as described in clauses (1)(a) and (b) above and is subordinated on
customary terms and conditions (including remedy standstills at all times prior
to the 180th day after the Latest Maturity Date) and has other terms reasonably
satisfactory to the Administrative Agent. “Qualifying Bids” shall have the
meaning assigned to such term in the definition of “Dutch Auction”. “Qualifying
Lenders” shall have the meaning assigned to such term in the definition of
“Dutch Auction”. “Qualifying Loans” shall have the meaning assigned to such term
in the definition of “Dutch Auction”. “Real Estate” shall have the meaning
provided in Section 9.1(f). “Recipient” shall mean (a) the Administrative Agent,
(b) any Lender and (c) any Letter of Credit Issuer, as applicable. “Refinance”
or “Refinanced” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness”. “Refinanced Debt” shall have the meaning provided in
the definition of the term “Credit Agreement Refinancing Indebtedness”.
“Refinancing” shall have the meaning provided in the definition of “Permitted
Refinancing Indebtedness”. “Refinancing Amendment” shall mean an amendment to
this Agreement executed by each of (a) the Borrower, (b) the Administrative
Agent and (c) each Additional Lender and Lender that agrees to provide any
portion of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto, in accordance with Section 2.19. “Refinancing Revolving Credit Loans”
shall mean the Revolving Credit Loans made pursuant to any Refinancing Revolving
Credit Commitment “Refinancing Revolving Credit Commitments” shall mean one or
more revolving credit commitments hereunder that result from a Refinancing
Amendment. “Refinancing Term B Loans” shall mean the additional term loans made
in the form of Refinancing Term Loans pursuant to the Sixth Amendment and
Section 2.19 to refinance the Existing Term B Loans.

[g145081kg11i027.gif]

 


  “Refinancing Term Loans” shall mean one or more Term Loans made pursuant to
any Refinancing Amendment. “Refinancing Term Loan Commitments” shall mean one or
more term loan commitments hereunder that result from a Refinancing Amendment.
“Refinancing Transactions” shall mean the payment in full of all amounts due or
outstanding under the Existing Credit Facilities, the termination of all
commitments thereunder and the release and discharge of all guarantees thereof
and security therefor. “Register” shall have the meaning provided in Section
13.6(b)(iv). “Registered Equivalent Notes” shall mean, with respect to any notes
originally issued in a Rule 144A or other private placement transaction under
the Securities Act of 1933, substantially identical notes (having the same
Guarantees) issued in a dollar-for-dollar exchange therefor pursuant to an
exchange offer registered with the SEC. “Regulation D” shall mean Regulation D
of the Board as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements. “Regulation T” shall mean
Regulation T of the Board as from time to time in effect and any successor to
all or a portion thereof establishing margin requirements. “Regulation U” shall
mean Regulation U of the Board as from time to time in effect and any successor
to all or a portion thereof establishing margin requirements. “Regulation X”
shall mean Regulation X of the Board as from time to time in effect and any
successor to all or a portion thereof establishing margin requirements.
“Reinvestment Period” shall mean the earlier of (x) 10 Business Days prior to
the occurrence of an obligation to make an offer to repurchase or to repay or
redeem any Senior Unsecured Notes, Senior Subordinated Notes, Permitted
Additional Junior Debt, Permitted First Priority Refinancing Debt, Permitted
Second Priority Refinancing Debt, Permitted Secured Acquisition Debt or
Permitted Unsecured Refinancing Debt pursuant to the asset sale or event of loss
provisions applicable to such Indebtedness and (y) twelve months following the
date of the applicable Asset Sale Prepayment Event or Casualty Event. “Related
Parties” shall mean, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates. “Reply Amount” shall have the meaning assigned to such
term in the definition of “Dutch Auction”. “Reportable Event” shall mean an
event described in Section 4043 of ERISA and the regulations thereunder (other
than an event for which the 30-day notice requirement is waived). “Required
Lenders” shall mean, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

[g145081kg11i028.gif]

 


  “Required Reimbursement Date” shall have the meaning provided in Section
3.4(a). “Required Revolving Credit Lenders” shall mean, at any time, Revolving
Credit Lenders having Revolving Credit Exposures representing more than 50% of
the aggregate Revolving Credit Exposures of all Revolving Credit Lenders. The
Revolving Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Revolving Credit Lenders at any time. “Required Term Loan
Lenders” shall mean, at any time, Term Loan Lenders having outstanding Term
Loans representing more than 50% of the aggregate outstanding Term Loans of all
Term Loan Lenders. The outstanding Term Loans held by any Defaulting Lender
shall be disregarded in determining Required Term Loan Lenders at any time.
“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject. “Restricted Foreign
Subsidiary” shall mean a Foreign Subsidiary that is a Restricted Subsidiary.
“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary. “Return Bid” shall have the meaning assigned to such
term in the definition of “Dutch Auction”. “Revolver Agent” means, JPMorgan
Chase Bank, N.A., in its capacity as sub-administrative agent for the Revolving
Credit Facility (or its successors and assigns in such capacity). “Revolving
Credit Commitment” shall mean, as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Letters of Credit in
an aggregate amount (as of the FourthSeventh Amendment Effective Date) not to
exceed the amount set forth opposite such Lender’s name on Part I-A or Part I-BI
of Schedule 1.1(b) as such Lender’s “Non-Extended Revolving Credit Commitment”
or “Fourth Amendment Extended Revolving Credit Commitment”, respectively, or in
the Assignment and Acceptance pursuant to which such Lender assumed a portion of
the Total Revolving Credit Commitment (or, subject to the following sentence, in
the Incremental Amendment, Refinancing Amendment or Loan Modification Agreement
to which such Lender is a party), in each case as the same may be changed from
time to time pursuant to terms hereof. Unless the context shall otherwise
require, the term “Revolving Credit Commitments” shall include all Classes of
Revolving Credit Commitments. The Total Revolving Credit Commitment as of the
Closing Date is $200,000,000. All of the Original Revolving Credit Commitments
were Refinanced in connection with the First Amendment, and as of and after the
First Amendment Effective Date, the aggregate amount of Original Revolving
Credit Commitments is $0. The Total Revolving Credit Commitment as of the Second
Amendment Effective Date is $200,000,000; the Total Revolving Credit Commitment
as of the Third Amendment Effective Date is $200,000,000; and the Total
Revolving Credit Commitment as of the Fourth Amendment Effective Date is
$200,000,000. All of the Fourth Amendment Extended Revolving Credit Commitments
and Non-Extended Revolving Credit Commitments were refinanced in connection with
the Seventh Amendment, and as of and after the Seventh Amendment Effective Date,
the aggregate

[g145081kg11i029.gif]

 


  amount of each of the Fourth Amendment Extended Revolving Credit Commitments
and the Non-Extended Revolving Credit Commitments is $0. The Total Revolving
Credit Commitment as of the Seventh Amendment Effective Date is $200,000,000.
“Revolving Credit Commitment Increase” shall have the meaning provided in
Section 2.17(a). “Revolving Credit Commitment Increase Lender” shall have the
meaning provided in Section 2.17(f). “Revolving Credit Commitment Percentage”
shall mean at any time, for each Lender, the percentage obtained by dividing (a)
such Lender’s Revolving Credit Commitment by (b) the Total Revolving Credit
Commitment; provided that at any time when the Total Revolving Credit Commitment
shall have been terminated, each Lender’s Revolving Credit Commitment Percentage
shall be its Revolving Credit Commitment Percentage as in effect immediately
prior to such termination. With respect to any Class of Revolving Credit
Lenders, “Revolving Credit Commitment Percentage” shall mean at any time, for
each Lender under such Class, the percentage obtained by dividing (i) such
Lender’s Revolving Credit Commitment under such Class by (ii) the aggregate
amount of the Revolving Credit Commitments under such Class; provided that at
any time when all of the Revolving Credit Commitments under such Class shall
have been terminated, each Lender’s Revolving Credit Commitment Percentage for
such Class shall be its Revolving Credit Commitment Percentage for such Class as
in effect immediately prior to such termination. “Revolving Credit Exposure”
shall mean, with respect to any Revolving Credit Lender at any time, the sum of
(without duplication): (a) the aggregate principal amount of the Revolving
Credit Loans of such Lender then outstanding and (b) such Lender’s Letter of
Credit Exposure at such time. With respect to any Class of Revolving Credit
Lenders, “Revolving Credit Exposure” shall mean at any time, for each Lender
under such Class, the sum of (without duplication): (i) the aggregate principal
amount of such Lender’s Revolving Credit Loans under such Class then outstanding
and (ii) such Lender’s Letter of Credit Exposure under such Class at such time.
“Revolving Credit Facility” shall mean the credit facility comprising the
Revolving Credit Commitments and the Revolving Credit Loans. “Revolving Credit
Lender” shall mean, at any time, any Lender that has a Revolving Credit
Commitment or Revolving Credit Loan at such time. “Revolving Credit Loans” shall
mean (i) revolving loans made pursuant to Section 2.01(a), as the same may be
amended pursuant to Section 2.18, (ii) Incremental Revolving Credit Loans made
pursuant to Section 2.17 and (iii) Refinanced Revolving Credit Loans made
pursuant to Section 2.19. Unless the context shall otherwise require, the term
“Revolving Credit Loans” shall include all Classes of Revolving Credit Loans.
All Revolving Credit Loans shall be denominated in Dollars. “Revolving Credit
Maturity Date” shall mean the earliest of (i) July 1May 31, 20202022, (ii) the
Revolving Credit Springing Maturity Date and (iii) the Term B Loan Maturity
Date. “Revolving Credit Springing Maturity Date” means January 1, 2019;
provided, however, that the Revolving Credit Springing Maturity Date shall not
occur if (i) no Existing Term B Loans are outstanding on such day, and (ii) no
Indebtedness is outstanding on such day that was issued or incurred to Refinance
all or any portion of the Existing Term B Loans and that requires amortization,
prepayment

[g145081kg11i030.gif]

 


 

or redemption (excluding customary amortization, prepayment and redemption
provisions for loans of the same type as the Existing Term B Loans), or has a
maturity (regardless of whether such maturity is contingent on any failure to
repay or refinance other Indebtedness), in any such case, prior to the date that
is 91 days after July 1, 2020. “S&P” shall mean Standard & Poor’s Ratings
Services or any successor by merger or consolidation to its business. “Sale
Leaseback” shall mean any transaction or series of related transactions pursuant
to which the Borrower or any of the Restricted Subsidiaries (a) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed. “SEC” shall mean the Securities and Exchange Commission or any
successor thereto. “Second Amendment” means that certain Second Amendment to
Credit Agreement, dated as of November 27, 2013 by and among the Borrower, the
Parent Guarantors, the Subsidiary Guarantors, Administrative Agent and certain
Lenders and the Administrative Agent. “Second Amendment Lead Arranger” shall
mean J.P. Morgan Securities LLC, as lead arranger and lead bookrunner under the
Second Amendment. “Second Amendment Effective Date” has the meaning set forth in
Section 5 of the Second Amendment. “Second Lien Intercreditor Agreement” shall
mean a second lien intercreditor agreement to which the Administrative Agent and
the applicable Senior Representative(s) are a party, in substantially the form
of Exhibit H-2 hereto or otherwise reasonably satisfactory to the Administrative
Agent and the Borrower. “Section 9.1 Financials” shall mean the financial
statements delivered, or required to be delivered, pursuant to Section 9.1(a) or
(b), together with the accompanying officer’s certificate delivered, or required
to be delivered, pursuant to Section 9.1(d). “Secured Parties” shall mean (i)
the Lenders, (ii) the Letter of Credit Issuer, (iii) the Administrative Agent,
(iv) the other Agents, (v) each Qualified Counterparty, (vii) each Cash
Management Bank, (viii) the beneficiaries of each indemnification obligation
undertaken by any Credit Party under any Credit Document and (vii) any
successors, indorsees, transferees and assigns of each of the foregoing.
“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, each Guarantor and the Administrative Agent, for the ratable benefit
of the Secured Parties, substantially in the form of Exhibit C-1, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time. “Security Documents” shall mean, collectively, (a)
the Guarantee Agreement, (b) the Security Agreement, (c) the Pledge Agreement,
(d) the Mortgages, (e) any Intercreditor Agreement and (f) each other security
agreement or other instrument or document executed and delivered pursuant to
Section 9.11 or 9.12 or pursuant to any of the Security Documents to secure any
of the Obligations.

[g145081kg13i001.gif]

 


“Senior Representative” shall mean with respect to any series of Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt, Permitted
Secured Acquisition Debt or Permitted Additional Junior Debt, the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities. “Senior Secured Debt” shall mean, as of any date of
determination, the aggregate amount of Consolidated Net Debt outstanding at such
date that consists of Indebtedness that is then secured by Liens on property or
assets of any Credit Party or Restricted Subsidiary. “Senior Secured Leverage
Ratio” shall mean, as of any date of determination, the ratio of (a) Senior
Secured Debt outstanding at such date to (b) Consolidated EBITDA for (i) in the
case of any circumstance in which the date of determination is a Calculation
Date, the Test Period ended on such Calculation Date and (ii) in the case of any
circumstance in which the date of determination is not required to be a
Calculation Date, the Test Period most recently ended for which Section 9.1
Financials have been delivered. “Senior Subordinated Notes” shall mean the
Borrower’s and WideOpenWest Capital Corp.’s 13.375% Senior Subordinated Notes
due 2019, issued on the Closing Date pursuant to the Senior Subordinated Notes
Indenture and any notes issued by the Borrower in exchange for, and as
contemplated by, the Senior Subordinated Notes Indenture and the related
registration rights agreement entered into on the Closing Date with
substantially identical terms as the Senior Subordinated Notes. “Senior
Subordinated Notes Indenture” shall mean the Indenture, dated as of July 17,
2012, under which the Senior Subordinated Notes were issued, among the Borrower
and the Restricted Subsidiaries party thereto and the trustee named therein from
time to time, as in effect on the Closing Date and as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement. “Senior Unsecured Notes” shall mean
the Borrower’s and WideOpenWest Capital Corp.’s 10.25% Senior Notes due 2019,
issued on the Closing Date pursuant to the Senior Unsecured Notes Indenture and
any notes issued by the Borrower in exchange for, and as contemplated by, the
Senior Unsecured Notes Indenture and the related registration rights agreement
entered into on the Closing Date with substantially identical terms as the
Senior Unsecured Notes. “Senior Unsecured Notes Indenture” shall mean the
Indenture, dated as of July 17, 2012, under which the Senior Unsecured Notes
were issued, among the Borrower and the Restricted Subsidiaries party thereto
and the trustee named therein from time to time, as in effect on the Closing
Date and as amended, restated, supplemented or otherwise modified from time to
time in accordance with the requirements thereof and of this Agreement. “Seventh
Amendment” means that certain Seventh Amendment to Credit Agreement, dated as of
the Seventh Amendment Effective Date, by and among the Borrower, the Parent
Guarantors, the Subsidiary Guarantors, the Lenders and Additional Lenders party
thereto (such Lenders and Additional Lenders, collectively, the “Seventh
Amendment Revolving Credit Lenders”), the Letter of Credit Issuers party
thereto, the Revolver Agent and the Administrative Agent. “Seventh Amendment
Effective Date” means May 31, 2017.

[g145081kg13i002.gif]

 


“Seventh Amendment Agents” means, collectively, the Revolver Agent, the Seventh
Amendment Lead Arrangers, the Seventh Amendment Joint Bookrunners, the Seventh
Amendment Co-Syndication Agents and the Seventh Amendment Documentation Agent.
“Seventh Amendment Co-Syndication Agents” means, collectively, Credit Suisse
Securities (USA) LLC, Morgan Stanley Senior Funding Inc., UBS Securities LLC,
RBC Capital Markets, SunTrust Bank, and Macquarie Capital (USA), Inc., in each
case, as a co-syndication agent for the Seventh Amendment. “Seventh Amendment
Documentation Agent” means Raymond James Bank, N.A., as documentation agent for
the Seventh Amendment. “Seventh Amendment Joint Bookrunners” means,
collectively, JPMorgan Chase Bank, N.A., Credit Suisse Securities (USA) LLC,
Morgan Stanley Senior Funding Inc., UBS Securities LLC, RBC Capital Markets,
SunTrust Robinson Humphrey, Inc., and Macquarie Capital (USA), Inc., in each
case, as a joint bookrunner for the Seventh Amendment. “Seventh Amendment Lead
Arrangers” means, collectively, JPMorgan Chase Bank, N.A., Credit Suisse
Securities (USA) LLC, Morgan Stanley Senior Funding Inc. and UBS Securities LLC,
in each case, as a joint lead arranger for the Seventh Amendment.” “Seventh
Amendment Revolving Credit Lenders” shall have the meaning provided in the
definition of “Seventh Amendment”. “Sixth Amendment” shall mean that certain
Sixth Amendment to Credit Agreement, dated as of August 19, 2016 by and among
the Borrower, the Parent Guarantors, the Subsidiary Guarantors, certain Lenders
and the Administrative Agent. “Sixth Amendment Effective Date” shall mean August
19, 2016. “Sixth Amendment Lead Arrangers” shall mean Morgan Stanley Senior
Funding, Inc. and Credit Suisse Securities (USA), LLC, as joint lead arrangers
and joint lead bookrunners under the Sixth Amendment. “Sold Entity or Business”
shall have the meaning provided in the definition of the term “Consolidated
EBITDA”. “Solvent” shall mean, with respect to any Person, that as of the
Closing Date, (i) the sum of the liabilities (including contingent liabilities)
of such Person and its Subsidiaries, taken as a whole, does not exceed the
present fair saleable value or the fair value, in each case on a going concern
basis, of the assets of such Person and its Subsidiaries, taken as a whole; (ii)
the present fair saleable value of the assets of such Person and its
Subsidiaries, taken as a whole, is greater than the total amount that will be
required to pay the probable liabilities (including contingent liabilities) of
such Person and its Subsidiaries as they become absolute and matured; (iii) the
capital of such Person and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of such Person or its
Subsidiaries, taken as a whole, contemplated as of the Closing Date; (iv) such
Person and its Subsidiaries, taken as a whole, have not incurred and do not
intend to incur, or believe that they will incur, debts including contingent
obligations beyond their ability to pay such debt as they mature in the ordinary
course of business; and (v) such Person and its Subsidiaries, on a consolidated
basis, are “solvent” within the

[g145081kg13i003.gif]

 


meaning given to that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
“South Dakota Sale” shall mean the sale of certain assets of the Borrower and
its Subsidiaries to Clarity Telecom, LLC pursuant to that certain asset purchase
agreement, dated June 12, 2014, by and among Kite Parent Corp., Knology of South
Dakota, Inc., Knology Community Telephone, Inc., Knology of the Plains, Inc.,
Black Hills Fiber Systems, Inc., Knology of the Black Hills, LLC, Knology
Condominium Association, Inc. and Clarity Telecom, LLC. “Specified Collateral”
shall have the meaning provided in Section 6.2(a). “Specified Hedge Agreement”
shall mean any Hedge Agreement permitted under Section 10 that is (i) entered
into by any Credit Party and any Person who was a Qualified Counterparty as of
the date such Hedge Agreement was entered into or (ii) subject in whole or part
to a master swap agreement referenced on Schedule 1.1(d). “Specified
Transaction” shall mean, with respect to any determination made on a Pro Forma
Basis, any Permitted Acquisition or other purchase of an Acquired Entity or
Business or disposition of a Sold Entity or Business, any incurrence or
repayment of Indebtedness, any dividend, any designation or redesignation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, any asset
classified as discontinued operations by the Borrower or any Restricted
Subsidiary and any Incremental Commitments (including, without duplication any
related Loans) occurring after the most recent Calculation Date for which
Section 9.1 Financials covering the fiscal quarter ended on such Calculation
Date have been delivered and on or prior to the relevant date of determination.
“Sponsor” shall mean any of Avista Capital Partners, LP and Crestview Partners,
LP and their respective Control Investment Affiliates, but not including,
however, any portfolio companies of any of the foregoing. “Stated Amount” of any
Letter of Credit shall mean the maximum amount from time to time available to be
drawn thereunder, determined without regard to whether any conditions to drawing
could then be met. “Statutory Reserve Rate” shall mean a fraction (expressed as
a decimal), the numerator of which is the number one and the denominator of
which is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board). LIBOR
Loans shall be deemed to constitute Eurocurrency Liabilities (as defined in
Regulation D of the Board) and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to the Administrative Agent or any Lender under such
Regulation D. Statutory Reserves shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.

[g145081kg13i004.gif]

 


“Subordinated Debt” shall mean Indebtedness of the Borrower or any Guarantor
that is by its terms subordinated in right of payment to the Obligations of the
Borrower and such Guarantor, as applicable, under the Credit Documents or other
agreement, and including without limitation, the Senior Subordinated Notes and
other Indebtedness subject to the subordination provisions of the Senior
Subordinated Notes Indenture. “Subsidiary” of any Person shall mean and include
(a) any corporation more than 50% of whose stock of any class or classes having
by the terms thereof ordinary voting power to elect a majority of the directors
of such corporation (irrespective of whether or not at the time stock of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any limited liability
company, partnership, association, joint venture or other entity in which such
Person directly or indirectly through Subsidiaries has more than a 50% equity
interest at the time. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of the Borrower. “Subsidiary
Guarantors” shall mean (a) each Domestic Subsidiary on the Closing Date and (b)
each Domestic Subsidiary that becomes a party to the Guarantee Agreement after
the Closing Date pursuant to Section 9.11 or otherwise. “Swap Obligation” means,
with respect to any Guarantor, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a "swap" within the meaning
of Section 1a(47) of the Commodity Exchange Act. “Tax Distributions” shall have
the meaning provided in Section 10.6(e). “Taxes” shall mean any and all present
or future taxes, duties, levies, imposts, assessments, deductions, withholdings
(including backup withholding) or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any and all liabilities (including interest, fines,
penalties or additions to tax) with respect to the foregoing. “Term Facility”
shall mean the credit facility comprising any Class of the Term Loan Commitments
and any Class of the Term Loans. “Term Loan” shall mean (i) term loans made
pursuant to Section 2.1(a), (ii) Incremental Term Loans made pursuant to Section
2.17, (iii) Refinancing Term Loans made pursuant to Section 2.19, (iv)
Refinancing Term B Loans and (v) New Term B Loans, in each case, as the same may
be amended pursuant to Section 2.18. Unless the context shall otherwise require,
the term “Term Loans” shall include all Classes of Term Loans. All Term Loans
shall be denominated in Dollars and treated as a single Class. “Term B Loan”
shall mean, from and after the making of Refinancing Term Loans and New Term
Loans on the Sixth Amendment Effective Date, (a) Refinancing Term B Loans and
(b) New Term B Loans . All Term B Loans shall be denominated in Dollars. “Term B
Loan Commitment” shall mean, as to any Lender, the obligation of such Lender, if
any, to make a Term B Loan to the Borrower in an amount (as of the Sixth
Amendment Effective Date) not to exceed the amount set forth opposite such
Lender’s name on Part II-A of Schedule 1.1(b) or in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the

[g145081kg13i005.gif]

 


aggregate Term B Loan Commitment, in each case as the same may be changed from
time to time pursuant to the terms hereof. The aggregate amount of the Term B
Loan Commitments as of the First Amendment Effective Date is $1,560,400,000. The
aggregate amount of the Term B Loan Commitments as of the Third Amendment
Effective Date is $1,411,430,013.12. The only Term B Loan Commitments as of the
Fifth Amendment Effective Date are the New Term B Loan Commitments in effect on
the Fifth Amendment Effective Date. The aggregate amount of the Term B Loan
Commitments as of the Sixth Amendment Effective Date is $1,826,000,000.00. “Term
B Loan Maturity Date” shall mean August 19, 2023; provided that, the “Term B
Loan Maturity Date” shall be (a) April 15, 2019, if (i) any of the Senior
Unsecured Notes are outstanding on April 15, 2019 or (ii) any Indebtedness
(other than Indebtedness incurred under this Agreement) is outstanding on April
15, 2019, the proceeds of which were used to refinance any portion of the Senior
Unsecured Notes and which has a Weighted Average Life to Maturity shorter than
the Term B Loans in effect on the Sixth Amendment Effective Date (after giving
effect to the Loans made on such Date) or has a final maturity prior to the date
that is 91 days after August 19, 2023, or (b) July 15, 2019, if (i) any of the
Senior Subordinated Notes are outstanding on July 15, 2019 or (ii) any
Indebtedness (other than Indebtedness incurred under this Agreement) is
outstanding on July 15, 2019, the proceeds of which were used to refinance any
portion of the Senior Subordinated Notes and which has a Weighted Average Life
to Maturity shorter than the Term B Loans in effect on the Sixth Amendment
Effective Date (after giving effect to the Loans made on such Date) or has a
final maturity prior to the date that is 91 days after August 19, 2023; provided
that if any such applicable date is not a Business Day, the preceding Business
Day shall be the “Term B Loan Maturity Date”. “Term B-1 Loan” has the meaning
given to such term in the Third Amendment. “Term Loan Commitment” shall mean, as
to any Lender, the obligation of such Lender, if any, to make a Term Loan to the
Borrower in an amount not to exceed the amount of such Lender’s commitment as
set forth in the applicable documentation evidencing such Term Loan Commitment
(including in the Assignment and Acceptance pursuant to which such Lender
assumed a portion of the aggregate Term Loan Commitment (or, subject to the
following sentence, in the Incremental Amendment, Refinancing Amendment or Loan
Modification Agreement to which such Lender is a party)), in each case as the
same may be changed from time to time pursuant to the terms hereof. Unless the
context shall otherwise require, the term “Term Commitments” shall include all
Classes of Term Loan Commitments. The aggregate amount of the Term Loan
Commitments as of the Third Amendment Effective Date is $1,826,000,000.00. The
only Term B Loan Commitments as of the Fifth Amendment Effective Date are the
New Term B Loan Commitments in effect on the Fifth Amendment Effective Date. The
aggregate amount of the Term Loan Commitments as of the Sixth Amendment
Effective Date is $2,065,000,000.00. “Term Loan Lender” shall mean a Lender with
a Term Loan Commitment or an outstanding Term Loan. “Term Loan Purchase Amount”
shall have the meaning assigned to such term in the definition of “Dutch
Auction”. “Term Loan Repayment Amount” shall have the meaning provided in
Section 2.5(b). “Test Period” shall mean, for any determination under this
Agreement, the four consecutive fiscal quarters of the Borrower then last ended.

[g145081kg13i006.gif]

 


“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of May 21, 2015, by and among the Borrower, the Parent Guarantors, the
Subsidiary Guarantors, certain Lenders and the Administrative Agent. “Third
Amendment Lead Arranger” shall mean Credit Suisse Securities (USA) LLC as lead
arranger and lead bookrunner under the Third Amendment. “Third Amendment
Effective Date” has the meaning set forth in Section 5 of the Third Amendment.
“Third Amendment Prepayment” shall mean a prepayment of $150 million applied on
a pro rata basis to the Term B-1 Loans and Term B Loans and made on the Third
Amendment Effective Date immediately prior to the making of the Refinancing Term
Loan. “Total Credit Exposure” shall mean, as to any Lender at any time, the
unused Commitments, Revolving Credit Exposure and outstanding Term Loans of such
Lender at such time . “Total Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Net Debt outstanding at such date
to (b) Consolidated EBITDA for the Test Period most recently ended for which
Section 9.1 Financials have been delivered. “Total Revolving Credit Commitment”
shall mean the sum of the Revolving Credit Commitments of all the Lenders.
“Total Term Loan Commitment” shall mean the sum of the Term Loan Commitments of
all the Lenders. “Transaction Expenses” shall mean any fees or expenses incurred
or paid by Holdings or any of its Subsidiaries in connection with the
Transactions, this Agreement and the other Credit Documents and the transactions
contemplated hereby and thereby. “Transactions” shall mean, collectively, the
transactions contemplated by this Agreement, including the Refinancing
Transactions and the Acquisition. “Transferee” shall have the meaning provided
in Section 13.6(f). “Type” shall mean (a) as to any Term Loan, its nature as an
ABR Loan or a LIBOR Term Loan and (b) as to any Revolving Credit Loan, its
nature as an ABR Loan or a LIBOR Revolving Credit Loan. “Uniform Customs” shall
have the meaning provided in Section 13.12. “Unfunded Advances/Participations”
means (a) with respect to the Administrative Agent, the aggregate amount, if
any, (i) made available to the Borrower on the assumption that each Lender has
made its pro rata share of the applicable Borrowing available to the
Administrative Agent as contemplated by Section 2.4(b) and (ii) with respect to
which a corresponding amount shall not in fact have been made available to the
Administrative Agent by any such Lender and (b) with respect to the Letter of
Credit Issuer, the aggregate amount, if any, of unreimbursed payments under any
Letter of Credit made by the Letter of Credit Issuer that shall not have been
reimbursed by the Borrower pursuant

[g145081kg13i007.gif]

 


to Section 3.4(a), or repaid for the account of the Letter of Credit Issuer by
the L/C Participants pursuant to Section 3.3(d). “Unfunded Current Liability” of
any Plan shall mean the amount, if any, by which the present value of the
accrued benefits under the Plan as of the close of its most recent plan year,
determined in accordance with Statement of Financial Accounting Standards No. 87
as in effect on the date hereof, based upon the actuarial assumptions that would
be used by the Plan’s actuary in a termination of the Plan, exceeds the fair
market value of the assets allocable thereto. “Uniform Commercial Code” shall
mean the Uniform Commercial Code (or any successor statute) as adopted and in
force in the State of New York or, when the laws of any other jurisdiction
govern the method or manner of the perfection or enforcement of any security
interest in any of the Collateral, the Uniform Commercial Code (or any successor
statute) of such jurisdiction. “Unpaid Drawing” shall have the meaning provided
in Section 3.4(a). “Unrestricted Subsidiary” shall mean any Restricted
Subsidiary of the Borrower designated by the Borrower as an Unrestricted
Subsidiary pursuant to Section 9.19. “U.S. Person” shall mean any Person that is
a “United States Person” as defined in Section 7701(a)(30) of the Code. “U.S.
Tax Compliance Certificate” shall have the meaning provided in Section
5.4(d)(ii). “Voting Stock” shall mean, with respect to any Person, shares of
such Person’s Capital Stock having the right to vote for the election of
directors of such Person under ordinary circumstances. “Weighted Average Life to
Maturity” shall mean, when applied to any Indebtedness at any date of
determination, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness. “Withholding Agent” shall mean any Credit Party and
the Administrative Agent. “WOW Knology Parent” shall have the meaning provided
in the preamble to this Agreement. “Write-Down and Conversion Powers” means,
with respect to any EEA Resolution Authority, the write-down and conversion
powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule. “Yield
Differential” shall have the meaning provided in Section 2.17(c). (b) The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to

[g145081kg13i008.gif]

 


have the same meaning and effect as the word “shall.” Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. (c) For
purposes of this Agreement, Loans and Commitments may be classified and referred
to by Class (e.g., a “Term B Loan” or a “Revolving Credit Loan”) or by Type
(e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR Term B Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Term B Loan
Borrowing” or a “Revolving Credit Loan Borrowing”) or by Type (e.g., a “LIBOR
Borrowing”) or by Class and Type (e.g., a “LIBOR Term B Loan Borrowing”). (d)
For purposes of any covenant, test or basket hereunder conditioned on or subject
to compliance with or measured by a financial ratio or test measured by
reference to the Section 9.1 Financials, (x) with respect to any period prior to
the initial delivery of Section 9.1 Financials, (i) calculations of Consolidated
EBITDA shall be determined as set forth in the definition of the term
“Consolidated EBITDA” for the applicable period, (ii) Indebtedness and related
calculations (including, without limitation, Consolidated Net Debt) shall be
determined based on the outstanding Indebtedness of the Borrower and its
Restricted Subsidiaries on the applicable date of determination as to compliance
with such condition or test and shall include any Loans, Senior Unsecured Notes
or Senior Subordinated Notes outstanding on such date, and (iii) calculations of
assets and revenues shall be determined by reference to the Pro Forma Financial
Statements and after giving effect to other appropriate pro forma adjustments,
including any acquisitions or dispositions or debt incurrences after the
beginning of the relevant determination period but prior to or simultaneous with
such determination; and (y) with respect the Section 9.1 Financials for the
fiscal quarter ended on June 30, 2012, Indebtedness and related calculations
(including, without limitation, Consolidated Net Debt) shall be determined based
on the outstanding Indebtedness of the Borrower and its Restricted Subsidiaries
on the applicable date of determination as to compliance with such condition or
test and shall include any Loans, Senior Unsecured Notes or Senior Subordinated
Notes outstanding on such date. (e) Any reference to pro forma compliance with
the Financial Performance Covenant as of any date prior to the initial
Calculation Date to which the Financial Performance Covenant is applicable shall
refer to the Financial Performance Covenant level applicable as of such initial
Calculation Date. SECTION 2. Amount and Terms of Credit 2.1 Commitments . (a)
Subject to and upon the terms and conditions herein set forth, each Lender
having a Term Loan Commitment severally agrees to make a Term Loan on the
Closing Date to the Borrower, which Term Loans shall not exceed for any such
Lender the Term Loan Commitment of such Lender. Such Term Loans (i) shall be
made on the Closing Date, (ii) may, at the

[g145081kg13i009.gif]

 


option of the Borrower, be incurred and maintained as, and/or converted into,
ABR Loans or LIBOR Term Loans; provided that all such Term Loans made by each of
the Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Term Loans of the same Type, (iii) may be
repaid or prepaid in accordance with the provisions hereof, but once repaid or
prepaid, may not be reborrowed, and (iv) shall not exceed in the aggregate the
total of all Term Loan Commitments. On the Term Loan Maturity Date, all Original
Term Loans shall be repaid in full. All Other Term Loans shall be repaid in full
on the Maturity Date set forth in the applicable Incremental Amendment,
Refinancing Amendment or Loan Modification Agreement. (b) (i) Subject to and
upon the terms and conditions herein set forth, each Lender having a Revolving
Credit Commitment severally agrees to make a Revolving Credit Loan or Revolving
Credit Loans to the Borrower, which Revolving Credit Loans (A) (1) that are
Non-Extended Revolving Credit Loans shall be made by such Lender with
Non-Extended Revolving Credit Commitments at any time and from time to time
after the Closing Date and prior to the Non-Extended Revolving Credit Maturity
Date and (2) that are Fourth Amendment Revolving Credit Loans shall be made by
such Lender with Fourth Amendment Revolving Credit Commitments at any time and
from time to time on or after the FourthSeventh Amendment Effective Date and
prior to the Revolving Credit Maturity Date; provided that, which Revolving
Credit Loans may be made on the Closing Date in an amount not to exceed
$48,000,000, (BA) may, at the option of the Borrower, be incurred and maintained
as, and/or converted into, ABR Loans or LIBOR Revolving Credit Loans; provided
that all Revolving Credit Loans made by each of the Lenders pursuant to the same
Borrowing shall, unless otherwise specifically provided herein, consist entirely
of Revolving Credit Loans of the same Type, (CB) may be repaid and reborrowed in
accordance with the provisions hereof, (DC) shall not, for any such Lender at
any time, after giving effect thereto and to the application of the proceeds
thereof, result in such Lender’s Revolving Credit Exposure at such time
exceeding such Lender’s Revolving Credit Commitment at such time and (ED) shall
not, after giving effect thereto and to the application of the proceeds thereof,
result at any time in the aggregate amount of the Lenders’ Revolving Credit
Exposures at such time exceeding the Total Revolving Credit Commitment then in
effect. (ii) Each Lender may, at its option, make any LIBOR Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that (A) any exercise of such option shall not affect the obligation of
the Borrower to repay such Loan and (B) in exercising such option, such Lender
shall use its reasonable efforts to minimize any increased costs to the Borrower
resulting therefrom (which obligation of the Lender shall not require it to
take, or refrain from taking, actions that it determines would result in
increased costs for which it will not be compensated hereunder or that it
determines would be otherwise disadvantageous to it and in the event of such
request for costs for which compensation is provided under this Agreement, the
provisions of Section 3.5 shall apply). On the First Amendment Effective Date,
all Original Revolving Credit Loans were repaid in full. On the Non-Extended
Revolving Credit Maturity Date, the Non-Extended Revolving Credit Loans then
outstanding shall be repaid in full (it being understood that any such
Non-Extended Revolving Credit Loans may, at the Borrower’s option, be repaid
with the proceeds ofSeventh Amendment Effective Date, all Fourth Amendment
Extended Revolving Credit Loans made on theand all Non-Extended Revolving Credit
Maturity Date, subject to the terms and conditions applicable to Fourth
Amendment Extended Revolving Credit Loans)Loans were repaid in full. On the
Revolving Credit Maturity Date, all Revolving Credit Loans then outstanding
shall be repaid in full, except to the extent set forth in any applicable
Incremental Amendment, Refinancing Amendment or Loan Modification Agreement with
respect to any Other Revolving Credit Loans.

[g145081kg13i010.gif]

 


(iii) For the avoidance of doubt and notwithstanding anything to the contrary
expressed or implied herein, for so long as any Class of Revolving Credit
Commitments has an earlier Maturity Date than any other Class of Revolving
Credit Commitments (such Class with the earliest occurring Maturity Date being
referred to as the “Earliest Maturing Revolving Class”), (w) each Borrowing of
Revolving Credit Loans shall be made pro rata across all such Classes (based on
the aggregate unutilized Revolving Credit Commitments with respect to each such
Class) (but excluding any Earliest Maturing Revolving Class with respect to
Borrowings to be made on the Maturity Date of such Class or the date the
Revolving Credit Commitments with respect to such Class are terminated so long
as all Revolving Credit Commitments and all Revolving Credit Loans under such
Class have been terminated and repaid concurrently with or prior to such
Borrowing), (x) each payment or prepayment (whether pursuant to Section 5.1 or
5.2 or otherwise) of Revolving Credit Loans shall be made pro rata across all
such Classes (based on the aggregate principal amount of Revolving Credit Loans
then outstanding with respect to each such Class), (y) any termination or
reduction of Revolving Credit Commitments shall be made pro rata across all such
Classes (based on the aggregate Revolving Credit Commitments with respect to
each such Class), and (z) subject to the last sentence of Section 3.3(a), all
L/C Participations shall be pro rata across all such Classes (based on the
aggregate Revolving Credit Commitments with respect to each such Class);
provided that, in the case of any prepayment or repayment of Revolving Credit
Loans under the Earliest Maturing Revolving Class or termination or reduction of
Revolving Credit Commitments under such Class either on (A) the Maturity Date
for such Class or (B) an earlier date, solely to the extent the Revolving Credit
Loans under such Class are being repaid in full on such date and all Revolving
Credit Commitments under such Class have been terminated on or prior to such
date, any such prepayment, repayment, reduction or termination shall be applied
(or, in the case of any voluntary prepayment pursuant to Section 5.1 or
voluntary reduction pursuant to Section 4.2, at the Borrower’s option, may be
applied) first to the Revolving Credit Loans under such Class until paid in full
and to the Revolving Credit Commitments under such Class until terminated in
full, as applicable, unless immediately after giving effect thereto the
Aggregate Revolving Credit Outstandings would exceed 100% of the Total Revolving
Credit Commitment as then in effect. 2.2 Minimum Amount of Each Borrowing;
Maximum Number of Borrowings . The aggregate principal amount of each Borrowing
of Term Loans shall be in a multiple of $1,000,000 (unless otherwise agreed to
by the Administrative Agent) and the aggregate principal amount of Revolving
Credit Loans shall be in a multiple of $1,000,000 (unless otherwise agreed to by
the Administrative Agent) and, in each case, shall not be less than the Minimum
Borrowing Amount with respect thereto. More than one Borrowing may be incurred
on any date; provided that at no time shall there be outstanding more than 12
Borrowings of LIBOR Loans under this Agreement. 2.3 Notice of Borrowing . (a)
The Borrower shall give the Administrative Agent at the Administrative Agent’s
Office (i) prior to 1:00 p.m. (New York City time) at least three Business Days’
prior written notice (or such shorter period as the Administrative Agent is
willing to accommodate from time to time) (or telephonic notice promptly
confirmed in writing) of the Borrowing of Term Loans if all or any of such Term
Loans are to be initially LIBOR Loans, and (ii) prior written notice (or
telephonic notice promptly confirmed in writing) prior to 10:00 a.m. (New York
City time) on the date of the Borrowing of Term Loans if all such Term Loans are
to be ABR Loans. Such notice (together with each notice of a Borrowing of
Revolving Credit Loans pursuant to Section 2.3(b), a “Notice of Borrowing”)
shall be irrevocable, shall be substantially in the form of Exhibit D or any
other form approved by the Administrative Agent, and shall specify (i) the
aggregate principal amount of the Term

[g145081kg13i011.gif]

 


Loans to be made pursuant to such Borrowing, (ii) the date of such Borrowing
(which shall be the Closing Date) and (iii) whether the Term Loans shall consist
of ABR Loans and/or LIBOR Term Loans and, if the Term Loans are to include LIBOR
Term Loans, the Interest Period to be initially applicable thereto. The
Administrative Agent shall promptly give each Lender notice of the proposed
Borrowing of Term Loans, of such Lender’s proportionate share thereof and of the
other matters covered by the related Notice of Borrowing. (b) Whenever the
Borrower desires to incur Revolving Credit Loans hereunder (other than
Borrowings to repay Unpaid Drawings), it shall give the Administrative Agent at
the Administrative Agent’s Office, prior to 1:00 p.m. (New York City time) (i)
at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing of LIBOR Revolving Credit
Loans, and (ii) prior written notice (or telephonic notice promptly confirmed in
writing) prior to 1:00 p.m. (New York City time) on the date of the Borrowing of
Revolving Credit Loans if all such Revolving Credit Loans are to be ABR Loans.
Each such Notice of Borrowing, except as otherwise expressly provided in Section
2.10, shall be irrevocable and shall specify (i) the aggregate principal amount
of the Revolving Credit Loans to be made pursuant to such Borrowing, (ii) the
date of Borrowing (which shall be a Business Day), (iii) whether the respective
Borrowing shall consist of ABR Loans or LIBOR Revolving Credit Loans and, if
LIBOR Revolving Credit Loans, the Interest Period to be initially applicable
thereto, and (iv) remittance instructions. The Administrative Agent shall
promptly give each applicable Lender notice of each proposed Borrowing of
Revolving Credit Loans, of such Lender’s proportionate share thereof and of the
other matters covered by the related Notice of Borrowing. (c) Borrowings to
reimburse Unpaid Drawings shall be made upon the notice specified in Section
3.4(a). (d) Without in any way limiting the obligation of the Borrower to
confirm in writing any notice it may give hereunder by telephone, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower. In each such case, the Borrower hereby waives the right to dispute the
Administrative Agent’s record of the terms of any such telephonic notice. 2.4
Disbursement of Funds . (a) No later than 3:00 p.m. (New York City time) on the
date specified in each Notice of Borrowing, each Lender will make available its
pro rata portion, if any, of each Borrowing requested to be made on such date in
the manner provided below. (b) Each Lender shall make available all amounts it
is to fund to the Borrower under any Borrowing in immediately available funds to
the Administrative Agent at the Administrative Agent’s Office and the
Administrative Agent will (except in the case of Borrowings to repay Unpaid
Drawings) make available to the Borrower, by depositing to the Borrower’s
account (as designated by it in a written notice to the Administrative Agent
from time to time) the aggregate of the amounts so made available in Dollars.
Unless the Administrative Agent shall have been notified by any Lender prior to
the proposed date of any such Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, and the
Administrative Agent has made available same to the Borrower, then the
applicable Lender and

[g145081kg13i012.gif]

 


the Borrower severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Effective
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to such Loans,
calculated in accordance with Section 2.8. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. (c)
Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder). 2.5 Repayment of Loans; Evidence of Debt . (a) The Borrower shall
repay to the Administrative Agent, in Dollars, for the benefit of the Lenders,
on the Term Loan Maturity Date, the then-unpaid Term Loans. The Borrower shall
repay to the Administrative Agent, in Dollars, for the benefit of the
Non-Extended Revolving Credit Lenders, on the Non-Extended Revolving Credit
Maturity Date, the then-unpaid Non-Extended Revolving Credit Loans. The Borrower
shall repay to the Administrative Agent, in Dollars, for the benefit of the
applicable Revolving Credit Lenders, on the Revolving Credit Maturity Date, the
then-unpaid Revolving Credit Loans, except to the extent set forth in any
applicable Incremental Amendment, Refinancing Amendment or Loan Modification
Agreement with respect to any Other Revolving Credit Loans. (b) The Borrower
shall repay to the Administrative Agent, in Dollars, for the benefit of the Term
Loan Lenders, on (A) December 31, 2016 (or, if such date is not a Business Day,
the immediately preceding Business Day) and the last Business Day of each
subsequent calendar quarter ending after the Sixth Amendment Effective Date, the
principal of the Term B Loans in an amount equal to 0.25% of the aggregate
principal amount of the Term B Loans on the Sixth Amendment Effective Date
(after giving effect to the Loans made on such date) (as such payments are
adjusted from time to time pursuant to Sections 2.17, 2.18, 2.19 or Section 5),
and (B) on the Term B Loan Maturity Date, the unpaid outstanding balance of the
Term B Loans, in each case, together with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment (each, a
“Term Loan Repayment Amount”). (c) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to the appropriate lending office of such Lender resulting from each
Loan made by such lending office of such Lender from time to time, including the
amounts of principal and interest payable and paid to such lending office of
such Lender from time to time under this Agreement. (d) The Administrative Agent
shall maintain the Register pursuant to Section 13.6(b), and a subaccount for
each Lender, in which Register and subaccounts (taken together) shall be
recorded (i) the amount of each Loan made hereunder, the Class and Type of each
Loan made and, if applicable, the Interest Period applicable thereto, (ii) the
amount of any principal or interest due

[g145081kg13i013.gif]

 


and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof. (e) The entries
made in the Register and accounts and subaccounts maintained pursuant to
paragraphs (c) and (d) of this Section 2.5 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement. (f) Upon the request by any Lender, at any time and
from time to time, the Borrower shall provide to such Lender, at the Borrower’s
own expense, a promissory note, substantially in the form of Exhibit K-1 or K-2,
as the case may be, evidencing the Term Loans and Revolving Credit Loans,
respectively, owing to such Lender. 2.6 Conversions and Continuations . (a) The
Borrower shall have the option on any Business Day to convert all or a portion
equal to at least the Minimum Borrowing Amount of the outstanding principal
amount of Term Loans or Revolving Credit Loans made to the Borrower (as
applicable) of one Type into a Borrowing or Borrowings of another Type and the
Borrower shall have the option on any Business Day to continue the outstanding
principal amount of any LIBOR Term Loans or LIBOR Revolving Credit Loans as
LIBOR Term Loans or LIBOR Revolving Credit Loans, as the case may be, for an
additional Interest Period; provided that (i) no partial conversion of LIBOR
Term Loans or LIBOR Revolving Credit Loans shall reduce the outstanding
principal amount of LIBOR Term Loans or LIBOR Revolving Credit Loans made
pursuant to a single Borrowing to less than the Minimum Borrowing Amount, (ii)
ABR Loans may not be converted into LIBOR Term Loans or LIBOR Revolving Credit
Loans if a Default or Event of Default is in existence on the date of the
conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion, (iii)
LIBOR Loans may not be continued as LIBOR Loans for an additional Interest
Period if a Default or Event of Default is in existence on the date of the
proposed continuation and the Administrative Agent has or the Required Lenders
have determined in its or their sole discretion not to permit such continuation
and (iv) Borrowings resulting from conversions pursuant to this Section 2.6
shall be limited in number as provided in Section 2.2. Each such conversion or
continuation shall be effected by the Borrower by giving the Administrative
Agent at the Administrative Agent’s Office prior to 1:00 p.m. (New York City
time) at least three Business Days’ (or, in the case of a conversion into ABR
Loans, prior to 1:00 p.m. (New York City time) on the date of such conversion)
prior written notice (or telephonic notice promptly confirmed in writing) (or,
in each case, such shorter period as may be permitted by the Administrative
Agent in its sole discretion) (each a “Notice of Conversion or Continuation”),
specifying the Term Loans or Revolving Credit Loans to be so converted or
continued, the Type of Term Loans or Revolving Credit Loans to be converted or
continued into and, if such Term Loans or Revolving Credit Loans are to be
converted into or continued as LIBOR Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed conversion or continuation
affecting any of its Term Loans or Revolving Credit Loans. (b) If any Default or
Event of Default is in existence at the time of any proposed continuation of any
LIBOR Loans, and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuation, such
LIBOR Loans shall be

[g145081kg13i014.gif]

 


automatically converted on the last day of the then-current Interest Period into
ABR Loans. If no Interest Period is specified in any Notice of Conversion or
Continuation with respect to any conversion to or continuation as a Borrowing of
LIBOR Loans, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration. If upon the expiration of any Interest Period in respect
of LIBOR Loans, the Borrower has failed to deliver a Notice of Conversion or
Continuation to continue or convert such Borrowing as provided in paragraph (a)
above, the Borrower shall be deemed to have elected to convert such Borrowing of
LIBOR Loans into a Borrowing of ABR Loans, effective as of the expiration date
of such then-current Interest Period. 2.7 Pro Rata Borrowings . Each Borrowing
of Term B Loans (including Refinancing Term B Loans and New Term B Loans) under
this Agreement shall be granted by the Lenders pro rata on the basis of their
then-applicable Term B Loan Commitments or New Term B Loan Commitments (as
applicable) with respect to the applicable Class. Each Borrowing of Revolving
Credit Loans under this Agreement shall be granted by the Lenders pro rata on
the basis of their then-applicable Revolving Credit Commitments with respect to
the applicable Class in accordance with Section 2.1(b)(iii) (it being understood
that the Non-Extended Revolving Credit Commitments and the Fourth Amendment
Extended Revolving Credit Commitments shall be drawn on a ratable basis, subject
to Section 2.1(b)(iii), as if the Non-Extended Revolving Credit Commitments and
the Fourth Amendment Extended Revolving Credit Commitments are one Class of
Revolving Credit Commitments for this purpose). It is understood that no Lender
shall be responsible for any default by any other Lender in its obligation to
make Loans hereunder and that each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its commitments hereunder. 2.8 Interest . (a) The unpaid
principal amount of each ABR Loan shall bear interest from the date of the
Borrowing thereof to but excluding the date of repayment thereof at a rate per
annum that shall at all times be the Applicable ABR Margin plus the ABR in
effect from time to time. (b) The unpaid principal amount of each LIBOR Loan
shall bear interest from the date of the Borrowing thereof to but excluding the
date of repayment thereof at a rate per annum that shall at all times be the
Applicable LIBOR Margin in effect from time to time plus the relevant Adjusted
LIBO Rate. (c) Any amount (whether of principal, interest or Fees) not paid when
due hereunder or under any other Credit Document (whether at the stated
maturity, by acceleration or otherwise) shall bear interest, to the extent
permitted by law (after as well as before judgment), payable on demand, (a) in
the case of principal, at the rate that would otherwise be applicable thereto
plus 2.00% per annum, and (b) in all other cases, at a rate per annum equal to
the rate that would be applicable to an ABR Loan that is a Term Loan (and, if
there is more than one Class of Term Loans then outstanding, the highest such
rate applicable to ABR Loans that are Term Loans) plus 2.00% per annum, in each
case from and including the date of such non-payment to but excluding the date
on which such amount is paid in full. (d) Interest on each Loan shall accrue
from and including the date of any Borrowing to but excluding the date of any
repayment thereof and shall be payable (i) in respect of each ABR Loan,
quarterly in arrears on the last Business Day of each calendar quarter of the
Borrower, (ii) in respect of each LIBOR Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on each date occurring at three-month intervals after the first
day of such Interest Period and (iii) in respect of each Loan (except ABR Loans,
other than in the case of prepayments which constitute prepayments in full of
all Loans), on any prepayment (on the amount

[g145081kg13i015.gif]

 


prepaid), on conversion into an ABR Loan, at maturity (whether by acceleration
or otherwise) and, after such maturity, on demand. (e) All computations of
interest hereunder shall be made in accordance with Section 5.5. (f) The
Administrative Agent, upon determining the interest rate for any Borrowing of
LIBOR Loans, shall promptly notify the Borrower and the relevant Lenders
thereof. Each such determination shall, absent clearly demonstrable error, be
final and conclusive and binding on all parties hereto. (g) If on any day a Loan
is outstanding with respect to which a Notice of Borrowing or Notice of
Conversion or Continuation has not been delivered to the Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be an ABR Loan. 2.9
Interest Periods . At the time the Borrower gives a Notice of Borrowing or
Notice of Conversion or Continuation in respect of the making of, or conversion
into or continuation as, a Borrowing of LIBOR Loans (in the case of the initial
Interest Period applicable thereto) or prior to 11:00 a.m. (New York City time)
on the third Business Day prior to the expiration of an Interest Period
applicable to a Borrowing of LIBOR Loans, the Borrower shall have the right to
elect by giving the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) the Interest Period applicable to such Borrowing,
which Interest Period shall, at the option of the Borrower be a one, two, three,
six or (if agreed to by all the Lenders making such loans) a nine or twelve
month period; provided that the initial Interest Period may be for a period less
than one month if agreed upon by the Borrower and the Administrative Agent.
Notwithstanding anything to the contrary contained above: (a) the initial
Interest Period for any Borrowing of LIBOR Loans shall commence on the date of
such Borrowing (including the date of any conversion from a Borrowing of ABR
Loans) and shall end on the numerically corresponding day in the calendar month
that is one, two, three, six (or, if applicable as provided above) nine or
twelve months thereafter, and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires; (b) if any Interest Period relating to a Borrowing of
LIBOR Revolving Credit Loans begins on the last Business Day of a calendar month
or begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period, such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; (c) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period in respect of a LIBOR Loan would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; (d) the Borrower shall not be
entitled to elect any Interest Period in respect of any LIBOR Loan if such
Interest Period would extend beyond the applicable Maturity Date of such Loan;
and

[g145081kg13i016.gif]

 


(e) in the event the Borrower fails to specify an Interest Period for any LIBOR
Loan, the Borrower shall be deemed to have selected an Interest Period of one
month. 2.10 Inability to Determine Interest Rate, Illegality, etc . (a) In the
event that (x) in the case of clause (i) below, the Administrative Agent or (y)
in the case of clauses (ii) and (iii) below, any Lender shall have reasonably
determined (which determination shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto): (i) on any date for
determining the Adjusted LIBO Rate for any Interest Period that (x) deposits in
the principal amounts of the Loans comprising such LIBOR Borrowing are not
generally available in the relevant market or (y) by reason of any changes
arising on or after the Closing Date affecting the interbank LIBOR market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Adjusted LIBO Rate; or (ii)
at any time, that such Lender shall incur increased costs or reductions in the
amounts received or receivable hereunder with respect to any LIBOR Loans (other
than any such increase or reduction attributable to Taxes) because of (x) any
change since the date hereof in any applicable law, governmental rule,
regulation, guideline or order (or in the interpretation or administration
thereof and including the introduction of any new law or governmental rule,
regulation, guideline or order), such as, for example, without limitation, a
change in official reserve requirements, and/or (y) other circumstances
affecting the interbank LIBOR market or the position of such Lender in such
market; or (iii) at any time, that the making or continuance of any LIBOR Loan
has become unlawful by compliance by such Lender in good faith with any law,
governmental rule, regulation, guideline or order (or would conflict with any
such governmental rule, regulation, guideline or order not having the force of
law even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the interbank LIBOR market. then,
and in any such event, such Lender (or the Administrative Agent, in the case of
clause (i) above) shall within a reasonable time thereafter give notice (if by
telephone, confirmed in writing) to the Borrower and to the Administrative Agent
of such determination (which notice the Administrative Agent shall promptly
transmit to each of the other Lenders). Thereafter, (x) in the case of clause
(i) above, LIBOR Term Loans and LIBOR Revolving Credit Loans shall no longer be
available until such time as the Administrative Agent notifies the Borrower and
the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist (which notice the Administrative Agent
agrees to give at such time when such circumstances no longer exist), and any
Notice of Borrowing or Notice of Conversion given by the Borrower with respect
to LIBOR Term Loans or LIBOR Revolving Credit Loans that have not yet been
incurred shall be deemed rescinded by the Borrower, (y) in the case of clause
(ii) above, the Borrower shall pay to such Lender, promptly after receipt of
written demand therefor such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its reasonable discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (it being agreed that a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrower by such Lender shall, absent
clearly demonstrable error, be final and conclusive and binding upon all parties
hereto), and (z) in the case of

[g145081kg13i017.gif]

 


clause (iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law. (b) At any time that any LIBOR Loan is affected by the
circumstances described in Section 2.10(a)(ii) or (iii), the Borrower may (and
in the case of a LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall)
either (x) if the affected LIBOR Loan is then being made pursuant to a
Borrowing, cancel said Borrowing by giving the Administrative Agent telephonic
notice (confirmed promptly in writing) thereof on the same date that the
Borrower was notified by a Lender or the Administrative Agent, as applicable,
pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected LIBOR Loan is
then outstanding, upon at least three Business Days’ notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Revolving Credit Loan and LIBOR Term Loan into an ABR Loan; provided that if
more than one Lender is affected at any time, then all affected Lenders must be
treated in the same manner pursuant to this Section 2.10(b). 2.11 Increased
Costs . (a) Increased Costs Generally. (i) If any Change in Law shall impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Adjusted LIBO Rate) and the result of any
of the foregoing shall be to increase the cost to such Lender or such other
Recipient of making, converting to, continuing or maintaining any LIBOR Loan or
of maintaining its obligation to make any such Loan, or to increase the cost to
such Lender or such other Recipient of participating in or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or other Recipient, the
Borrower will pay to such Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Letter of Credit
Issuer or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered. (ii) If any Change in Law shall subject any
Recipient to any Taxes (other than (A) Indemnified Taxes and (B) Excluded Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto and the result of any of the foregoing shall be to increase
the cost to such Lender or such other Recipient of making, converting to,
continuing or maintaining any LIBOR Loan or of maintaining its obligation to
make any such Loan, or to increase the cost to such Lender, such Letter of
Credit Issuer or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Letter of Credit Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, Letter of Credit Issuer or other Recipient, the
Borrower will pay to such Lender, Letter of Credit Issuer or other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, Letter of Credit Issuer or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered. (b) Capital Requirements. If
any Lender or Letter of Credit Issuer determines that any Change in Law
affecting such Lender or Letter of Credit Issuer or any lending office of such
Lender

[g145081kg13i018.gif]

 


or such Lender’s or Letter of Credit Issuer’s holding company, if any, regarding
capital or liquidity requirements, has or would have the effect of reducing the
rate of return on such Lender’s or Letter of Credit Issuer’s capital or on the
capital of such Lender’s or Letter of Credit Issuer’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by any Letter of Credit Issuer, to a level below that
which such Lender or Letter of Credit Issuer or such Lender’s or Letter of
Credit Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Letter of Credit Issuer’s policies
and the policies of such Lender’s or Letter of Credit Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or Letter of Credit Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or Letter of Credit Issuer or
such Lender’s or Letter of Credit Issuer’s holding company for any such
reduction suffered. Each Lender or Letter of Credit Issuer, upon determining in
good faith that any additional amounts will be payable pursuant to this Section
2.11(b), will give prompt written notice thereof to the Borrower which notice
shall set forth in reasonable detail the basis of the calculation of such
additional amounts, although the failure to give any such notice shall not,
subject to Section 2.14, release or diminish any of the Borrower’s obligations
to pay additional amounts pursuant to this Section 2.11(b) upon receipt of such
notice. The Borrower shall pay such Lender or Letter of Credit Issuer, as the
case may be, the amount shown as due on any such notice within 10 days after
receipt thereof. (c) It is understood that, to the extent duplicative of Section
5.4, this Section 2.11 shall not apply to Taxes. 2.12 Compensation . If (a) any
payment of principal of any LIBOR Loan is made by the Borrower (or, with respect
to Section 13.7, is purchased by a replacement bank or institution), as the case
may be, to or for the account of a Lender other than on the last day of the
Interest Period for such LIBOR Loan as a result of a payment or conversion
pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a result of any action
or assignment pursuant to Section 2.13, as a result of acceleration of the
maturity of the Loans pursuant to Section 11 or for any other reason, (b) any
Borrowing of LIBOR Loans is not made as a result of a withdrawn Notice of
Borrowing, (c) any ABR Loan is not converted into a LIBOR Loan as a result of a
withdrawn Notice of Conversion or Continuation, (d) any LIBOR Loan is not
continued as a LIBOR Loan as a result of a withdrawn Notice of Conversion or
Continuation or (e) any prepayment of principal of any LIBOR Loan is not made as
a result of a withdrawn notice of prepayment pursuant to Section 5.1 or 5.2, the
Borrower shall, after receipt of a written request by such Lender (which request
shall set forth in reasonable detail the basis for requesting such amount), pay
to the Administrative Agent for the account of such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such LIBOR Loan. 2.13 Change of Lending Office . If any Lender
requests compensation under Section 2.10(a)(ii) or (iii), 2.11 or 3.5, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.4, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.10(a)(ii) or
(iii), 2.11, 3.5 or 5.4, as the case may be, in the future, and (ii) would

[g145081kg13i019.gif]

 


not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Nothing in this Section 2.13 shall
affect or postpone any of the obligations of the Borrower or the right of any
Lender provided in Section 2.10, 2.11, 2.12, 3.5 or 5.4. 2.14 Notice of Certain
Costs . Notwithstanding anything in this Agreement to the contrary, any Lender
that gives any notice required by Section 2.10, 2.11, 2.12, 3.5 or 5.4 shall not
be entitled to compensation under Section 2.10, 2.11, 2.12, 3.5 or 5.4, as the
case may be, for any such amounts incurred or accruing prior to the 181st day
prior to the giving of such notice to the Borrower, as the case may be (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 181-day period referred to above shall be extended to
include the period of retroactive effect thereof). 2.15 Defaulting Lenders . (a)
Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law: (i) Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”. (ii) Any
payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 11 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 13.8(a) shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Letter of Credit Issuer hereunder; third, to cash collateralize the Letter
of Credit Issuers’ Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.16; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the Letter of Credit Issuers’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.16; sixth,
to the payment of any amounts owing to the Lenders or the Letter of Credit
Issuers as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or Unpaid Drawing in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or such Letters of

[g145081kg13i020.gif]

 


Credit were issued at a time when the conditions set forth in Section 7 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Unpaid Drawings owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or Unpaid Drawings owed
to, such Defaulting Lender until such time as all Loans and Letter of Credit
Exposure are held by the Lenders pro rata in accordance with the applicable
Commitments without giving effect to Section 2.15(a)(iii). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender or to post
cash collateral in accordance with Section 2.16 that are applied (or held) to
pay amounts owed by a Defaulting Lender pursuant to this Section 2.15(a)(ii)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto. (iii) All or any part of such Defaulting
Lender’s Letter of Credit Exposure shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Percentages (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 7 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. Subject to Section 13.19, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation. If the
reallocation described in this clause (iii) cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, Cash Collateralize the Letter of Credit Issuers’
Fronting Exposure in accordance with the procedures set forth in Section 2.16.
(iv) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Letter of Credit Exposure for which it has provided Cash
Collateral pursuant to Section 2.16. With respect to any Letter of Credit Fees
not required to be paid to any Defaulting Lender pursuant to this clause (iv),
the Borrower shall (x) pay to each Non-Defaulting Lender that portion of any
such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s Letter of Credit Exposure that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iii) above, (y) pay to each Letter of
Credit Issuer, as applicable, the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Letter of Credit Issuer’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee. (b) Defaulting Lender Cure. If the Borrower,
the Administrative Agent and each Letter of Credit Issuer agree in writing that
a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held pro rata by the Lenders in
accordance with the Commitments under the applicable Facility (without giving
effect to Section 2.15(a)(iii)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no

[g145081kg13i021.gif]

 


adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. (c) New Letters of Credit. So
long as any Lender is a Defaulting Lender, no Letter of Credit Issuer shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
2.16 Cash Collateral . At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or any Letter of Credit Issuer (with a copy to the Administrative Agent)
the Borrower shall Cash Collateralize the Letter of Credit Issuers’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.15(a)(iii) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount. (a) Grant of
Security Interest. The Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grants to the Administrative Agent, for
the benefit of the Letter of Credit Issuers, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Exposure, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Letter of Credit
Issuers as herein provided (other than nonconsensual Liens permitted by Section
10.2), or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender). (b) Application.
Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.16 or Section 2.15 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letter of Credit
Exposure (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein. (c) Termination of Requirement. Cash Collateral (or the
appropriate portion thereof) provided to reduce any Letter of Credit Issuer’s
Fronting Exposure shall no longer be required to be held as Cash Collateral
pursuant to this Section 2.16 following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), or (ii) the determination by the Administrative Agent
and each Letter of Credit Issuer that there exists excess Cash Collateral;
provided that, subject to Section 2.15 the Person providing Cash Collateral and
each Letter of Credit Issuer may agree that Cash Collateral shall be held to
support future anticipated Fronting Exposure or other obligations and; provided,
further, that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Credit Documents. 2.17 Incremental Commitments . (a) The
Borrower may, from time to time after the Closing Date, by written notice to the
Administrative Agent request the establishment of (i) one or more new term loan
commitments (the “New Term Loan Commitments”), (ii) one or more additional
tranches

[g145081kg13i022.gif]

 


of revolving credit commitments (the “Additional Revolving Credit Commitments”)
and/or (iii) one or more increases in the amount of the Revolving Credit
Commitments (each such increase, a “Revolving Credit Commitment Increase” and,
together with the New Term Loan Commitments and the Additional Revolving Credit
Commitments, the “Incremental Commitments”), in an aggregate amount for all such
Incremental Commitments established following the First Amendment Effective Date
not in excess of the Incremental Facility Amount. Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
the Incremental Commitments shall be effective, which shall be a date not less
than ten Business Days (or such shorter period as is acceptable to the
Administrative Agent) after the date on which such notice is delivered to
Administrative Agent. The Borrower may seek Incremental Commitments from
existing Lenders or from by any other bank, financial institution, other
institutional lender or other Person that is an eligible assignee pursuant to
Section 13.6(b) (any such other Person being called an “Additional Lender”);
provided, that the Administrative Agent (and, solely with respect to any
Additional Revolving Credit Commitment and/or Revolving Credit Commitment
Increase, each Letter of Credit Issuer) shall have consented to such Additional
Lender’s providing any Incremental Commitments to the extent such consent would
be required under Section 13.6(b) for an assignment of Loans or Commitments, as
applicable, to such Additional Lender; provided, further, that any Lender
offered or approached to provide all or a portion of the Incremental Commitments
may elect or decline, in its sole discretion, to provide an Incremental
Commitment. (b) Such Incremental Commitment shall become effective as of such
Increased Amount Date; provided that (1) the representations and warranties set
forth herein and in the other Credit Documentation shall be true and correct in
all material respects on and as of such Increased Amount Date as if made on and
as of such date (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date); provided that, with respect to any Incremental Commitments the proceeds
of which are used to fund a Permitted Acquisition substantially concurrently
upon the receipt thereof, unless otherwise agreed by the Borrower, the
Administrative Agent and the Lenders providing the applicable Incremental
Commitment, the only representations and warranties the making of which shall be
a condition to the making of such Incremental Commitments shall be the
representations and warranties set forth in clause (b) of the definition of
Closing Date Representations and the representations and warranties contained in
the purchase agreement relating to such Permitted Acquisition as are material to
the interests of the Lenders but only to the extent that the Borrower or any of
its Affiliates have the right to terminate its or their obligations under such
purchase agreement as a result of a breach of such representations and
warranties in such purchase agreement); (2) the Incremental Commitments (and the
Loans made pursuant thereto) shall be secured on a pari passu basis with the
Term B Loans, the Revolving Credit Commitments and the Revolving Credit Loans
and shall be secured only by the Collateral securing the Obligations; (3) no
Parent Guarantor nor any Restricted Subsidiary shall guarantee the Incremental
Commitments or Loans made pursuant thereto unless such Parent Guarantor or
Restricted Subsidiary is a Guarantor (or becomes a Guarantor on the Increased
Amount Date); (4) no Default or Event of Default shall exist on such Increased
Amount Date immediately prior to or after giving effect to such Incremental
Commitments and to the making of any Loans pursuant thereto; provided that, with
respect to any Incremental Commitments the proceeds of which are used to fund a
Permitted Acquisition substantially concurrently upon the receipt thereof,
unless otherwise agreed by the Borrower, the Administrative Agent and the
Lenders providing the applicable Incremental Commitment, the absence of a
Default or Event of Default shall not constitute a condition to the making of
such Incremental Commitments; (5) the Incremental Commitments and related Loans
made pursuant thereto shall be effected pursuant to one or more amendments
(each, an “Incremental Amendment”) to this Agreement and, as appropriate, the
other Credit Documents, executed by the Parent Guarantors, the Borrower, each
Lender and each Additional Lender providing such New Term Loan

[g145081kg13i023.gif]

 


Commitments, Additional Revolving Credit Commitments or Revolving Credit
Commitment Increase, as applicable (each of which shall be recorded in the
Register and shall be subject to the requirements set forth in Section 5.4(d)),
and the Administrative Agent; and (6) the Borrower shall make any payments
required pursuant to Section 2.12 in connection with the Incremental
Commitments, as applicable. Any New Term Loans made on an Increased Amount Date
that have terms and provisions that differ from Term Loans outstanding on the
date on which such New Term Loans are made shall be designated as a separate
Class of Term Loans for all purposes of this Agreement. Each of the parties
hereto hereby agrees that each Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.17. (c) Notwithstanding the foregoing, without the prior written consent of
the Required Lenders, (i) the Maturity Date of any New Term Loans shall not be
earlier than the then-existing Latest Maturity Date with respect to any Existing
Class of Term Loans, (ii) any New Term Loans shall not have a shorter Weighted
Average Life than the Weighted Average Life to Maturity of any then-outstanding
Term Loans, (iii) if the Initial Yield on any New Term Loans exceeds the Initial
Yield then in effect for any such Existing Class (or Classes) of Term Loans by
more than 50 basis points (the amount of such excess above 50 basis points being
referred to herein as the “Yield Differential”), then the Applicable ABR Margin
and the Applicable LIBO Margin then in effect for such Class of Term Loans shall
automatically be increased by the Yield Differential, effective upon the making
of the New Term Loans and (iv) any New Term Loans shall otherwise have the same
terms and conditions of the Term Loans then in effect or such other terms and
conditions reasonably satisfactory to the Administrative Agent. On any Increased
Amount Date on which any New Term Loan Commitments of any Class are effective,
subject to the satisfaction of the foregoing terms and conditions, (i) each
Lender with a New Term Loan Commitment (each, a “New Term Loan Lender”) of any
Class shall make a Loan to the Borrower (a “New Term Loan”) in an amount equal
to its New Term Loan Commitment of such Class, and (ii) each New Term Loan
Lender of any Class shall become a Lender hereunder with respect to the New Term
Loan Commitment of such Class and the New Term Loans of such Class made pursuant
thereto. (d) Notwithstanding the foregoing, without the prior written consent of
the Required Lenders or the Required Revolving Credit Lenders, (A) any Revolving
Credit Commitment Increase shall be on the exact same terms (including with
respect to commitment reductions and interest rates) as the Fourth Amendment
Extended Revolving Credit Commitments, except for such differences (including
with respect to maturity date) that are expressly permitted by the following
subclause (B), and (B) (i) the Maturity Date of any Additional Revolving Credit
Commitments shall not be earlier than, and shall not require mandatory
commitment reduction (except ratably with the Revolving Credit Commitments)
prior to, the then-existing Latest Maturity Date with respect to the latest
maturing Existing Class of Revolving Credit Loans, (ii) if the Initial Yield on
any Additional Revolving Credit Commitments (and related Revolving Credit Loans)
that expire on or before the one-year anniversary of the Latest Maturity Date
with respect to the latest maturing Existing Class (or Classes) of Revolving
Credit Commitments (and, in each case, any related Revolving Credit Loans) (such
expiration of Additional Revolving Credit Commitments determined without giving
effect to contingencies that would cause such expiration to be earlier than
otherwise stated unless and until such contingency occurs), exceeds the Initial
Yield then in effect for any such Existing Class (or Classes) of Revolving
Credit Commitments (and related Revolving Credit Loans) by more than 50 basis
points, then the Applicable ABR Margin and the Applicable LIBO Margin then in
effect for such Existing Class (or Classes) of Revolving Credit Commitments (and
related Revolving Credit Loans) shall automatically be increased by the Yield
Differential, effective upon the effectiveness of such Additional Revolving
Credit Commitments, (iii) the borrowing and repayment

[g145081kg13i024.gif]

 


(other than in connection with a permanent repayment and termination of
commitments) of the Revolving Credit Loans under any Additional Revolving Credit
Commitments shall be made on a pro rata basis with any borrowings and repayments
of the Revolving Credit Loans then in effect (the mechanics for which may be
implemented through the applicable Incremental Amendment and may include
technical changes related to the borrowing and repayment procedures of the
Revolving Credit Loans then in effect) and (iv) any Additional Revolving Credit
Commitments shall otherwise have the same terms and conditions of the Revolving
Credit Commitments then in effect or such other terms and conditions reasonably
satisfactory to the Administrative Agent, including, for the avoidance of doubt
any “MFN” protection applicable to such Additional Revolving Credit Commitments.
(e) Each of the parties hereto hereby agrees that the Administrative Agent may,
with the consent of the Borrower (not to be unreasonably withheld), take any and
all action as may be reasonably necessary to ensure that all New Term Loans
that, pursuant to the applicable Incremental Amendment, are to be of the same
Class of an Existing Class of Term Loans, when originally made, are included in
each Borrowing of such Existing Class of Term Loans on a pro rata basis. This
may be accomplished by requiring each outstanding Borrowing of LIBOR Term Loans
to be converted into a Borrowing of Term Loans that are ABR Loans on the date
the applicable New Term Loan is made, or by allocating a portion of each such
New Term Loan to each outstanding Borrowing of LIBOR Term Loans on a pro rata
basis. Any conversion of Borrowing of LIBOR Term Loans to Term Loans that are
ABR Loans required by the preceding sentence shall be subject to Section 2.12.
If any New Term Loan is to be allocated to an existing Interest Period for a
Borrowing of LIBOR Term Loans, then the interest rate thereon for such Interest
Period and the other economic consequences thereof shall be as set forth in the
applicable Incremental Amendment. In addition, (i) to the extent any New Term
Loans are not Other Term Loans, the scheduled amortization payments under
Section 2.5(b) required to be made after the making of such New Term Loans shall
be ratably increased by the aggregate principal amount of such New Term Loans
and shall be further increased for all Lenders on a pro rata basis to the extent
necessary to avoid any reduction in the amortization payments to which the Term
Lenders were entitled before such recalculation. (f) Upon each Revolving Credit
Commitment Increase pursuant to this Section, each Revolving Credit Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Lender providing a portion of the Revolving
Credit Commitment Increase (each a “Revolving Credit Commitment Increase
Lender”) in respect of such increase, and each such Revolving Credit Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Revolving Credit Lender’s participations hereunder in
outstanding Letters of Credit such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding participations hereunder in Letters of Credit held by each Revolving
Credit Lender (including each such Revolving Credit Commitment Increase Lender)
will equal the percentage of the aggregate Revolving Credit Commitments of all
Revolving Credit Lenders represented by such Revolving Credit Lender’s Revolving
Credit Commitment and (b) if, on the date of such increase, there are any
Revolving Credit Loans outstanding, such Revolving Credit Loans shall on or
prior to the effectiveness of such Revolving Credit Commitment Increase be
prepaid from the proceeds of additional Revolving Credit Loans made hereunder
(reflecting such increase in Revolving Credit Commitments), which prepayment
shall be accompanied by accrued interest on the Revolving Credit Loans being
prepaid and any costs incurred by any Lender in accordance with Section 2.12.
The Administrative Agent and the Lenders hereby agree that the minimum
borrowing, pro rata borrowing and pro rata payment requirements contained
elsewhere in this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

[g145081kg13i025.gif]

 


This Section 2.17 shall supersede any provisions in Section 5.2, 13.1 or 13.8(a)
to the contrary. 2.18 Loan Modification Offers . (a) The Borrower may, by
written notice to the Administrative Agent from time to time, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders of one or more
Classes of Loans and/or Commitments (each Class subject to such a Loan
Modification Offer, an “Affected Class”) to make one or more Permitted
Amendments (as defined below) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower. Such notice
shall set forth (i) the terms and conditions of the requested Permitted
Amendment and (ii) the date on which such Permitted Amendment is requested to
become effective (which shall not be less than 10 Business Days nor more than 30
Business Days after the date of such notice) (or such shorter periods as are
acceptable to the Administrative Agent). Permitted Amendments shall become
effective only with respect to the Loans and Commitments of the Lenders of the
Affected Class that accept the applicable Loan Modification Offer (such Lenders,
the “Accepting Lenders”) and, in the case of any Accepting Lender, only with
respect to such Lender’s Loans and Commitments of such Affected Class as to
which such Lender’s acceptance has been made. In the event that the aggregate
amount of Term Loans and Revolving Credit Commitments (which, for the avoidance
of doubt, shall include any previously extended Extended Revolving Credit
Commitments of such tranche) of Accepting Lenders exceeds the amount of Extended
Term Loans and Extended Revolving Credit Commitments permitted pursuant to the
Loan Modification Offer, Term Loans and Revolving Credit Commitments subject to
Loan Modification Offers shall be converted to Extended Term Loans and Extended
Revolving Credit Commitments on a pro rata basis based on the amount of Term
Loans and Revolving Credit Commitments included in each Accepting Lender’s
acceptance of the Loan Modification Offer or as may be otherwise agreed to in
the applicable Loan Modification Amendment. (b) The Borrower and each Accepting
Lender shall execute and deliver to the Administrative Agent a Loan Modification
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof. The Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Loan Modification Agreement. (c)
Notwithstanding anything to the contrary contained in this Agreement, (i) on any
date on which any Affected Class is converted to extend the related scheduled
maturity date(s) in accordance with paragraph (a) above (an “Extension Date”),
(I) in the case of the existing Term Loans of each Accepting Lender of the
Affected Class, the aggregate principal amount of such existing Term Loans shall
be deemed reduced by an amount equal to the aggregate principal amount of Term
Loans so converted by such Lender on such date (the “Extended Term Loans”), and
the Extended Term Loans shall be established as a separate Class of Term Loans
from the Affected Class of Term Loans and from any other Existing Class of Term
Loans (together with any other Extended Term Loans so established on such date),
and (II) in the case of the existing Revolving Credit Commitments of each
Accepting Lender with respect the Affected Class, the aggregate principal amount
of such existing Revolving Credit Commitments shall be deemed reduced by an
amount equal to the aggregate principal amount of Revolving Credit Commitments
so converted by such Lender on such date (the “Extended Revolving Credit
Commitments”), and such Extended Revolving Credit Commitments shall be
established as a separate Class of Revolving Credit Commitments from the
Affected Class and from any other Existing Class of Revolving Credit Commitments
(together with any other Extended Revolving Credit Commitments so established on
such date) and (ii) if, on any Extension Date, any Revolving Credit Loans of any
Accepting Lender are outstanding under the Affected Class of Revolving Credit

[g145081kg13i026.gif]

 


Commitments, such Revolving Credit Loans (and any related participations) shall
be deemed to be allocated as Revolving Credit Loans (and related participations)
under the Extended Revolving Credit Commitments in the same proportion as such
Accepting Lender’s Revolving Credit Commitments of the Affected Class to such
Accepting Lender’s Extended Revolving Credit Commitments. (d) With respect to
any Extended Revolving Credit Commitments (i) the borrowing and repayment (other
than in connection with a permanent repayment and termination of commitments) of
the Revolving Credit Loans under any Extended Revolving Credit Commitments shall
be made on a pro rata basis with any borrowings and repayments of the Existing
Revolving Credit Loans of the Affected Class (the mechanics for which may be
implemented through the applicable Loan Modification Amendment and may include
technical changes related to the borrowing and repayment procedures Affected
Class), and (ii) such Extended Revolving Credit Commitments shall be treated
identically to all existing Revolving Credit Commitments of the Affected Class
for purposes of the obligations of a Revolving Credit Lender in respect of
Letters of Credit under Section 3; provided that, notwithstanding the foregoing,
the applicable Loan Modification Amendment may provide that the L/C Maturity
Date may be extended and the related obligations to issue Letters of Credit may
be continued (pursuant to mechanics to be specified in the applicable Loan
Modification Amendment) so long as the Letter of Credit Issuer has consented to
such extensions (it being understood that no consent of any other Lender shall
be required in connection with any such extension). If so provided in the
applicable Loan Modification Agreement, participations in Letters of Credit
expiring after the L/C Maturity Date (without giving effect to such Loan
Modification Agreement) shall be re-allocated to Accepting Lenders of the
Affected Class in accordance with the terms of such Loan Modification Agreement
and pursuant to such procedures as may be designated by the Administrative
Agent. (e) Each of the parties hereto hereby agrees that, upon the effectiveness
of any Loan Modification Agreement, this Agreement shall be deemed amended to
the extent (but only to the extent) necessary to reflect the existence and terms
of the Permitted Amendment evidenced thereby and only with respect to the Loans
and Commitments of the Accepting Lenders of the Affected Class (including any
amendments necessary to treat the Loans and Commitments of the Accepting Lenders
of the Affected Class as Term Loans, Revolving Credit Loans and/or Revolving
Credit Commitments). Notwithstanding the foregoing, no Permitted Amendment shall
become effective under this Section 2.18 unless the Administrative Agent, to the
extent so reasonably requested by the Administrative Agent, shall have received
corporate documents, officers’ certificates and legal opinions consistent with
those delivered on the Closing Date under Sections 6.3 and 6.9. (f) “Permitted
Amendments” shall be (A) an extension of the final maturity date of the
applicable Loans and/or Commitments of the Accepting Lenders, (B) a reduction,
elimination or extension, of the scheduled amortization of the applicable Loans
of the Accepting Lenders, (C) a change in rate of interest (including a change
to the Applicable ABR Margin, the Applicable LIBOR Margin and any provision
establishing a minimum rate), premium or other amount with respect to the
applicable Loans and/or Commitments of the Accepting Lenders and/or a change in
the payment of fees to the Accepting Lenders (such change and/or payments to be
in the form of cash, Capital Stock or other property to the extent not
prohibited by this Agreement) and/or a change in, or imposition of, “MFN”
pricing protection with respect to additional Loans made after the date of such
Permitted Amendment, (D) any additional or different financial or other
covenants or other provisions that are agreed between the Borrower, the
Administrative Agent and the Accepting Lenders; provided that such covenants and
provisions are applicable only during periods after the Latest Maturity Date
that is in effect on the effective date of such Permitted Amendment and (E) any
other amendment to a Credit Document

[g145081kg13i027.gif]

 


 required to give effect to the Permitted Amendments described in clauses (A) to
(D) of this Section 2.18(f). This Section 2.18 shall supersede any provisions in
Section 5.2, 13.1 or 13.8(a) to the contrary. 2.19 Refinancing Amendments . (a)
At any time after the Closing Date, the Borrower may obtain, from any Lenders or
any Additional Lenders (provided, that the Administrative Agent (and, solely
with respect to any Refinancing Amendment establishing any Revolving Credit
Commitments, each Letter of Credit Issuer) shall have consented to such
Additional Lender’s providing any Refinancing Commitments to the extent such
consent would be required under Section 13.6(b) for an assignment of Loans or
Commitments, as applicable, to such Additional Lender; provided, further, that
any Lender offered or approached to provide all or a portion of the Refinancing
Commitments may elect or decline, in its sole discretion, to provide a
Refinancing Commitment), Credit Agreement Refinancing Indebtedness in respect of
(a) all or any portion of the Term Loans then outstanding under this Agreement
or (b) all or any portion of the Revolving Credit Loans (or unused Revolving
Credit Commitments) under this Agreement, in the form of (x) Refinancing Term
Loans or Refinancing Term Loan Commitments or (y) Refinancing Revolving Credit
Loans or Refinancing Revolving Credit Commitments, as the case may be, in each
case pursuant to a Refinancing Amendment; provided that such Refinancing Term
Loans, Refinancing Term Loan Commitments, Refinancing Revolving Credit Loans and
Refinancing Revolving Credit Commitments: (i) will rank pari passu in right of
payment and of security with the other Loans and Commitments hereunder; (ii)
will have such pricing, premiums and optional prepayment terms as may be agreed
by the Borrower and the Lenders thereof; (iii) (x) with respect to any
Refinancing Revolving Credit Loans or Refinancing Revolving Credit Commitments,
will have a Maturity Date that is not prior to the Maturity Date of Revolving
Credit Loans (or unused Revolving Credit Commitments) being refinanced, and (y)
with respect to any Refinancing Term Loans or Refinancing Term Loan Commitments,
will have a Maturity Date that is not prior to the Maturity Date of, and will
have a Weighted Average Life to Maturity that is not shorter than the Term Loans
being refinanced; (iv) subject to clause (ii) above, will have terms and
conditions that reflect market terms and conditions at the time of incurrence
and issuance; provided, that, to the extent such terms and documentation are not
substantially identical to the Indebtedness being refinanced, (x) such terms
(taken as a whole) shall be less favorable to the providers of such Permitted
First Priority Refinancing Debt than those applicable to the Indebtedness being
refinanced, except, in each case, for financial or other covenants or other
provisions contained in such Indebtedness that are applicable only after the
then Latest Maturity Date, and (y) such documentation shall be reasonably
acceptable to the Administrative Agent; (v) shall not be secured by any property
or assets of Holdings and its Subsidiaries other than the Collateral; and (vi)
no Person shall guarantee such Indebtedness unless it is a Guarantor (or becomes
a Guarantor substantially concurrently with the incurrence of such Indebtedness
or the issuance

[g145081kg13i028.gif]

 


of such guarantee); provided that, if, at any time, such Person ceases to be a
Guarantor, it shall not guarantee such Indebtedness. (b) The proceeds of such
Credit Agreement Refinancing Indebtedness shall be applied, substantially
concurrently with the incurrence thereof, to the pro rata prepayment of
outstanding Term Loans or reduction of Revolving Credit Commitments being so
refinanced (and repayment of Revolving Credit Loans outstanding thereunder), as
applicable. Any Refinancing Amendment may provide for the issuance of Letters of
Credit for the account of the Borrower, pursuant to any Refinancing Revolving
Credit Commitments established thereby, on terms substantially equivalent to the
terms applicable to Letters of Credit under the Revolving Credit Commitments
subject to the approval of the Letter of Credit Issuer. (c) The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Refinancing Amendment. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Refinancing Term Loans, Refinancing Revolving
Credit Loans, Refinancing Revolving Credit Commitments and/or Refinancing Term
Loan Commitments) and to treat any such Refinancing Term Loans or Refinancing
Term Loan Commitments as Term Loans or Term Loan Commitments and to treat such
Refinancing Revolving Credit Loans or Refinancing Revolving Credit Commitments
as Revolving Credit Loans or Revolving Credit Commitments. (d) Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement, any Intercreditor Agreement (or to effect a replacement of
any Intercreditor Agreement) and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.19. In addition, if so
provided in the relevant Refinancing Amendment and with the consent of the
Letter of Credit Issuer, participations in Letters of Credit expiring on or
after the Revolving Termination Date shall be reallocated from Lenders holding
Revolving Credit Commitments to Lenders holding extended Revolving credit
Commitments in accordance with the terms of such Refinancing Amendment;
provided, however, that such participation interests shall, upon reallocation
thereof to the relevant Lenders holding Revolving Credit Commitments, be deemed
to be participations in respect of such Letters of Credit and the terms of such
participations (including, without limitation, the fees applicable thereto)
shall be adjusted accordingly among Lenders holding extended revolving credit
commitments. (e) This Section 2.19 shall supersede any provisions in Section
5.2, 13.1 or 13.8(a) to the contrary. 2.20 Repricing Protection . In the event
that, prior to the six-month anniversary of the Sixth Amendment Effective Date,
(i) there shall occur any amendment, amendment and restatement or other
modification of this Agreement that has the effect of reducing the Applicable
Margin with respect to any Term B Loans (including any reduction or elimination
of any “LIBOR floor”) or (ii) all or a portion of any Term B Loans, are prepaid
or refinanced substantially concurrently with, or with the proceeds of,
Indebtedness under any term loan financings (including any new or additional
Indebtedness under this Agreement) having an Initial Yield lower than the
applicable total yield of the Term B Loans (as determined by the Administrative
Agent to be equal to (x) the Applicable Margin then in effect for Term B Loans
that are LIBOR Loans plus (y) the one month Adjusted LIBO Rate applicable to
Term B Loans, then each such amendment, amendment and restatement, modification,
prepayment or

[g145081kg13i029.gif]

 


refinancing, as the case may be, shall be accompanied by a fee or prepayment
premium, as applicable, equal to 1.00% of the outstanding principal amount of
the Term B Loans affected by such amendment, amendment and restatement or
modification, or subject to such prepayment or refinancing. As a condition to
effectiveness of any required assignment by any non-consenting Lender of its
Term B Loans pursuant to Section 13.7 in respect of any amendment, amendment and
restatement or modification to this Agreement effective prior to the six-month
anniversary of the Sixth Amendment Effective Date that has the effect of
reducing the applicable total yield (as determined by the Administrative Agent
on the same basis) for any Term B Loans, the Borrower shall pay to such
non-consenting Lender of Term B Loans a premium or fee equal to the premium or
fee that would apply pursuant to the preceding sentence if such non-consenting
Lender’s Term B Loans being assigned were being prepaid and subject to the
premium or fee set forth in the immediately preceding sentence. 2.21 Refinancing
Term B Loans; New Term B Loans . (a) Immediately prior to the effectiveness of
the Sixth Amendment, each Lender having a Term B Loan Commitment on the Sixth
Amendment Effective Date severally agrees to make a Refinancing Term B Loan to
the Borrower, which Refinancing Term B Loan shall not exceed, for any such
Lender, the Term B Loan Commitment of such Lender. Such Refinancing Term B Loan
(i) shall be made on the Sixth Amendment Effective Date immediately prior to the
effectiveness of the Sixth Amendment, (ii) shall be subject to Section 2.19(b),
(iii) may be repaid or prepaid in accordance with the provisions hereof, but
once repaid or prepaid, may not be reborrowed and (iv) shall not exceed the
aggregate total of all Term B Loan Commitments as of the Sixth Amendment
Effective Date. The proceeds of such Refinancing Term B Loans shall be applied
to repay the Existing Term B Loans immediately prior to the effectiveness of the
Sixth Amendment. On the Term B Loan Maturity Date, all Refinancing Term B Loans
shall be repaid in full. (b) Immediately after the effectiveness of the Sixth
Amendment, each Lender having a New Term B Loan Commitment severally agrees to
make a New Term B Loan to the Borrower, which New Term B Loan shall not exceed,
for any such Lender, the New Term B Commitment of such Lender. Such New Term B
Loan (i) shall be made on the Sixth Amendment Effective Date immediately after
the effectiveness of the Sixth Amendment, (ii) shall be subject to Section
2.17(e), (iii) may be repaid or prepaid in accordance with the provisions
hereof, but once repaid or prepaid, may not be reborrowed, (iv) shall not exceed
in the aggregate the total of all New Term B Loan Commitments and (v) shall be
of the same Class as the Refinancing Term B Loans (it being understood that from
and after the making of the New Term B Loans, such New Term B Loans shall be
treated as Term B Loans under this Agreement and the other Credit Documents).
The proceeds of such New Term B Loans shall be applied (i) to redeem or
repurchase a portion of the Senior Subordinated Notes, (ii) finance the NuLink
Acquisition, (iii) to pay fees and expenses and other additional amounts
incurred or owing in connection with the transactions contemplated in the Sixth
Amendment and (iv) for general corporate purposes. On the Term B Loan Maturity
Date, all New Term B Loans shall be repaid in full. 2.22 Cashless Rollover of
Term Loans . Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all or a portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.

[g145081kg13i030.gif]

 


 

SECTION 3. Letters of Credit 3.1 Letters of Credit . (a) Subject to and upon the
terms and conditions herein set forth, at any time and from time to time after
the Closing Date and prior to the date that is 30 days prior to the Revolving
Credit Maturity Date, the Borrower may request that the Letter of Credit Issuer
issue for the account of the Borrower (or any Restricted Subsidiary of the
Borrower so long as the Borrower is a joint and several co-applicant with
respect thereto) standby letter or letters of credit denominated in Dollars (the
“Letters of Credit” and each a “Letter of Credit”) in such form as may be
approved by the Letter of Credit Issuer, in its reasonable discretion. The
Borrower’s reimbursement obligations in respect of each Existing Letter of
Credit, and each L/C Participant’s participation obligations in connection
therewith, shall be governed by the terms of this Agreement. (b) Notwithstanding
the foregoing, (i) no Letter of Credit shall be issued the Stated Amount of
which, when added to the Letters of Credit Outstanding at such time, would
exceed the Letter of Credit Commitment then in effect; (ii) no Letter of Credit
shall be issued the Stated Amount of which would cause the aggregate amount of
the Lenders’ Revolving Credit Exposures at such time to exceed the Total
Revolving Credit Commitment then in effect; (iii) each Letter of Credit shall
have an expiration date occurring no later than one year after the date of
issuance thereof, unless otherwise agreed upon by the Administrative Agent and
the Letter of Credit Issuer; provided that in no event shall such expiration
date occur later than the L/C Maturity Date (except to the extent provided in
Section 2.18(d), Section 2.19(d) or Section 3.2(c)), unless the Borrower agrees,
at the time of such request, to Cash Collateralize such Letter of Credit on the
Business Day prior to the L/C Maturity Date on terms reasonably acceptable to
the Letter of Credit Issuer; provided that the Borrower’s failure to so Cash
Collateralize such Letter of Credit on the Business Day prior to the L/C
Maturity Date shall constitute an Event of Default; (iv) no Letter of Credit
shall be issued if it would be illegal under any applicable law for the
beneficiary of the Letter of Credit to have a Letter of Credit issued in its
favor; (v) no Letter of Credit shall be issued by the Letter of Credit Issuer
after it has received a written notice from the Borrower or any Lender stating
that a Default or Event of Default has occurred and is continuing until such
time as the Letter of Credit Issuer shall have received a written notice of
(x) rescission of such notice from the party or parties originally delivering
such notice or (y) the waiver of such Default or Event of Default in accordance
with the provisions of Section 13.1; (vi) the Letter of Credit Issuer shall be
under no obligation to issue any Letter of Credit if any Lender is at that time
a Defaulting Lender, if after giving effect to Section 2.15(a)(iii), any
Defaulting Lender Fronting Exposure remains outstanding, unless such Letter of
Credit Issuer has entered into arrangements, including the delivery of Cash
Collateral, reasonably satisfactory to such Letter of Credit Issuer, with the
Borrower or such Lender to eliminate such Letter of Credit Issuer’s Defaulting
Lender Fronting Exposure arising from the Letter of Credit then proposed to be
issued and such Letter of Credit and all other Letter of Credit Exposure as to
which such the Letter of Credit Issuer has Defaulting Lender Fronting Exposure
and (vii) no Letter of Credit Issuer shall be obligated to issue Letters of
Credit which are trade or commercial Letters of Credit. (c) Upon at least one
Business Day’s prior written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent and the Letter of Credit Issuer (which
notice the Administrative Agent shall promptly transmit to each of the
applicable Lenders), the Borrower shall have the right, on any day, to terminate
or permanently reduce the Letter of Credit Commitment in whole or in part;
provided that, after giving effect to such termination or reduction, the Letters
of Credit Outstanding shall not exceed the Letter of Credit Commitment.

[g145081kg15i001.gif]

 


 3.2 Letter of Credit Requests . (a) Whenever the Borrower desires that a Letter
of Credit be issued for its account or for the account of any of its
Subsidiaries, it shall give the Administrative Agent and the Letter of Credit
Issuer at least five (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days’ written
notice thereof. Each such notice shall be executed by the Borrower and shall be
in the form of Exhibit G (or such other form that is standard for the Letter of
Credit Issuer at such time) (each a “Letter of Credit Request”). (b) The making
of each Letter of Credit Request shall be deemed to be a representation and
warranty by the Borrower that the Letter of Credit may be issued in accordance
with, and will not violate the requirements of, Section 3.1(b). (c) If the
Borrower so requests in any applicable Letter of Credit Request, the Letter of
Credit Issuer may agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the Letter of Credit Issuer to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “Non-Extension Notice Date”)
in each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by the Letter of Credit Issuer, the
Borrower shall not be required to make a specific request to the Letter of
Credit Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the Letter of Credit Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the L/C Maturity Date;
provided, however, that the Letter of Credit Issuer shall not permit any such
extension if (A) the Letter of Credit Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 3.1(b) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is two
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Credit Lenders have elected not to permit such
extension or (2) from the Administrative Agent, the Required Revolving Credit
Lenders or the Borrower that one or more of the applicable conditions specified
in Section 7.2 are not then satisfied, and in each such case directing the
Letter of Credit Issuer not to permit such extension. 3.3 Letter of Credit
Participations . (a) Immediately upon the issuance by the Letter of Credit
Issuer of any Letter of Credit (and on the Closing Date, with respect to all
Existing Letters of Credit), the Letter of Credit Issuer shall be deemed to have
sold and transferred to each other Lender that has a Revolving Credit Commitment
(each such other Lender, in its capacity under this Section 3.3, an “L/C
Participant”), and each such L/C Participant shall be deemed irrevocably and
unconditionally to have purchased and received from the Letter of Credit Issuer,
without recourse or warranty, an undivided interest and participation (each an
“L/C Participation”), to the extent of such L/C Participant’s Revolving Credit
Commitment Percentage, in such Letter of Credit, each drawing made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto. Subject to Section
5.2(b), in the event that there are Letters of Credit outstanding on (i) the
Non-Extended Revolving Credit Maturity Date or (ii) an earlier date that is a
Business Day specified in a written notice to the Administrative Agent by the
Borrower on at least three Business Days prior written notice (solely to the
extent (x) the Non-Extended Revolving Credit Loans are being repaid in full on
such date, (y) all Non-Extended Revolving Credit Commitments have been
terminated on or prior to such date and (z) the Aggregate Revolving Credit
Outstandings would not exceed 100% of the Total Revolving Credit Commitment as
then in effect immediately after giving effect to such repayment and termination
and the reallocation contemplated in this sentence) (such date, the

[g145081kg15i002.gif]

 


 “Reallocation Date”), participations in such Letters of Credit shall be
reallocated to the Fourth Amendment Extended Revolving Credit Lenders on the
Reallocation Date pursuant to such procedures as may be designated by the
Administrative Agent such that the Fourth Amendment Extended Revolving Credit
Lenders are L/C Participants with respect to such Letters of Credit to the
extent of each such L/C Participant’s Revolving Credit Commitment Percentage
(immediately after giving effect to the expiration or termination of the
Non-Extended Revolving Credit Commitments on the Reallocation Date). (b) Letter
of Credit Fees will be paid directly to the Administrative Agent for the ratable
account of the L/C Participants as provided in Section 4.1(b). The L/C
Participants shall have no right to receive any portion of any L/C Fronting
Fees. (c) In determining whether to pay under any Letter of Credit, the Letter
of Credit Issuer shall have no obligation relative to the L/C Participants other
than to confirm that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by the Letter of Credit Issuer under or in connection with any Letter of Credit
issued by it, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for the Letter of Credit Issuer any resulting
liability. (d) In the event that the Letter of Credit Issuer makes any payment
under any Letter of Credit issued by it and the Borrower shall not have repaid
such amount in full to the Letter of Credit Issuer pursuant to Section 3.4(a),
the Letter of Credit Issuer shall promptly notify the Administrative Agent and
each L/C Participant of such failure, and each L/C Participant shall promptly
and unconditionally pay to the Administrative Agent, for the account of the
Letter of Credit Issuer, the amount of such L/C Participant’s Revolving Credit
Commitment Percentage of such unreimbursed payment in Dollars and in immediately
available funds; provided, however, that no L/C Participant shall be obligated
to pay to the Administrative Agent, for the account of the Letter of Credit
Issuer its Revolving Credit Commitment Percentage of such unreimbursed amount
arising from any wrongful payment made by the Letter of Credit Issuer under a
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of the Letter of Credit Issuer. If
the Letter of Credit Issuer so notifies, prior to 11:00 a.m. (New York City
time) on any Business Day, any L/C Participant required to fund a payment under
a Letter of Credit, such L/C Participant shall make available to the
Administrative Agent, for the account of the Letter of Credit Issuer, such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
payment on such Business Day in immediately available funds. If and to the
extent such L/C Participant shall not have so made its Revolving Credit
Commitment Percentage of the amount of such payment available to the
Administrative Agent, for the account of the Letter of Credit Issuer, such L/C
Participant agrees to pay to the Administrative Agent, for the account of the
Letter of Credit Issuer, forthwith on demand, such amount, together with
interest thereon for each day from such date until the date such amount is paid
to the Administrative Agent, for the account of the Letter of Credit Issuer, at
the Federal Funds Effective Rate. The failure of any L/C Participant to make
available to the Administrative Agent, for the account of the Letter of Credit
Issuer, its Revolving Credit Commitment Percentage of any payment under any
Letter of Credit shall not relieve any other L/C Participant of its obligation
hereunder to make available to the Administrative Agent, for the account of the
Letter of Credit Issuer, its Revolving Credit Commitment Percentage of any
payment under such Letter of Credit on the date required, as specified above,
but no L/C Participant shall be responsible for the failure of any other L/C
Participant to make available to the Administrative Agent, such other L/C
Participant’s Revolving Credit Commitment Percentage of any such payment.

[g145081kg15i003.gif]

 


 (e) Whenever the Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to paragraph (d) above, the Letter of Credit Issuer
shall pay to the Administrative Agent, and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its Revolving Credit
Commitment Percentage of such reimbursement obligation, in immediately available
funds, an amount equal to such L/C Participant’s share (based upon the
proportionate aggregate amount originally funded by such L/C Participant to the
aggregate amount funded by all L/C Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective L/C Participations. (f) The obligations of the L/C Participants to
make payments to the Administrative Agent for the account of the Letter of
Credit Issuer with respect to Letters of Credit shall be irrevocable and not
subject to counterclaim, set-off or other defense or any other qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including under any of the
following circumstances: (i) any lack of validity or enforceability of this
Agreement or any of the other Credit Documents; (ii) the existence of any claim,
set-off, defense or other right that the Borrower may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), the Administrative
Agent, the Letter of Credit Issuer, any Lender or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower and the beneficiary named in any such Letter of
Credit); (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or (v) the
occurrence of any Default or Event of Default; provided, however, that no L/C
Participant shall be obligated to pay to the Administrative Agent for the
account of the Letter of Credit Issuer its Revolving Credit Commitment
Percentage of any unreimbursed amount arising from any wrongful payment made by
the Letter of Credit Issuer under a Letter of Credit as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of the
Letter of Credit Issuer. 3.4 Agreement to Repay Letter of Credit Drawings . (a)
The Borrower hereby agrees to reimburse the Letter of Credit Issuer, by making
payment to the Administrative Agent in immediately available funds for any
payment or disbursement made by the Letter of Credit Issuer under any Letter of
Credit (each such amount so paid until reimbursed, an “Unpaid Drawing”) (i)
within one Business Day of the date of such payment or disbursement if the
Letter of Credit Issuer provides notice to the Borrower of such payment or
disbursement prior to 10:00 a.m. (New York City time) on such next succeeding
Business Day from the date of such payment or disbursement or (ii) if such
notice is received after such

[g145081kg15i004.gif]

 


 time, on the next Business Day following the date of receipt of such notice
(such required date for reimbursement under clause (i) or (ii), as applicable,
on such Business Day (the “Required Reimbursement Date”)), with interest on the
amount so paid or disbursed by such Letter of Credit Issuer, from and including
the date of such payment or disbursement to but excluding the Required
Reimbursement Date, at the per annum rate for each day equal to the rate
described in Section 2.8(a); immediately after, and in any event on the date of,
such payment, with interest on the amount so paid or disbursed by the Letter of
Credit Issuer, from and including the date of such payment or disbursement to
but excluding the date the Letter of Credit Issuer is reimbursed therefor at a
rate per annum that shall at all times be the Applicable ABR Margin plus the ABR
as in effect from time to time; provided that, notwithstanding anything
contained in this Agreement to the contrary, (i) unless the Borrower shall have
notified the Administrative Agent and the Letter of Credit Issuer prior to
10:00 a.m. (New York time) on the Required Reimbursement Date that the Borrower
intends to reimburse the Letter of Credit Issuer for the amount of such drawing
with funds other than the proceeds of Loans, the Borrower shall be deemed to
have given a Notice of Borrowing requesting that the Lenders with Revolving
Credit Commitments make Revolving Credit Loans (which shall be ABR Loans) on the
Required Reimbursement Date in an amount equal to the amount of such drawing and
(ii) the Administrative Agent shall promptly notify each L/C Participant of such
drawing and the amount of its Revolving Credit Loan to be made in respect
thereof, and each L/C Participant shall be irrevocably obligated to make a
Revolving Credit Loan to the Borrower in the manner deemed to have been
requested in the amount of its Revolving Credit Commitment Percentage of the
applicable Unpaid Drawing by 12:00 noon (New York City time) on such Required
Reimbursement Date by making the amount of such Revolving Credit Loan available
to the Administrative Agent. Such Revolving Credit Loans shall be made without
regard to the Minimum Borrowing Amount. The Administrative Agent shall use the
proceeds of such Revolving Credit Loans solely for purpose of reimbursing the
Letter of Credit Issuer for the related Unpaid Drawing. (b) The obligations of
the Borrower under this Section 3.4 to reimburse the Letter of Credit Issuer
with respect to Unpaid Drawings (including, in each case, interest thereon)
shall be absolute and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment that the
Borrower or any other Person may have or have had against the Letter of Credit
Issuer, the Administrative Agent or any Lender (including in its capacity as an
L/C Participant), including any defense based upon the failure of any drawing
under a Letter of Credit (each a “Drawing”) to conform to the terms of the
Letter of Credit or any non-application or misapplication by the beneficiary of
the proceeds of such Drawing; provided that the Borrower shall not be obligated
to reimburse the Letter of Credit Issuer for any wrongful payment made by the
Letter of Credit Issuer under the Letter of Credit issued by it as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of the Letter of Credit Issuer. 3.5 Increased Costs . If after the date
hereof, the adoption of any Change in Law shall either (a) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by the Letter of Credit Issuer, or any L/C
Participant’s L/C Participation therein, or (b) impose on the Letter of Credit
Issuer or any L/C Participant any other conditions affecting its obligations
under this Agreement in respect of Letters of Credit or L/C Participations
therein or any Letter of Credit or such L/C Participant’s L/C Participation
therein, and the result of any of the foregoing is to increase the cost to the
Letter of Credit Issuer or such L/C Participant of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by the Letter of Credit Issuer or such L/C Participant
hereunder (other than any such increase or reduction attributable to Taxes,
which shall be governed by Section 2.11(a)(ii)) in respect of Letters of Credit
or L/C Participations therein, then, promptly after receipt of written demand to
the Borrower by the Letter of Credit Issuer or such L/C Participant, as the case
may be (a copy of

[g145081kg15i005.gif]

 


 which notice shall be sent by the Letter of Credit Issuer or such L/C
Participant to the Administrative Agent), the Borrower shall pay to the Letter
of Credit Issuer or such L/C Participant such additional amount or amounts as
will compensate the Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that the
Letter of Credit Issuer or a L/C Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such law, rule or regulation as in
effect on the date hereof. A certificate submitted to the Borrower by the Letter
of Credit Issuer or a L/C Participant, as the case may be (a copy of which
certificate shall be sent by the Letter of Credit Issuer or such L/C Participant
to the Administrative Agent) setting forth in reasonable detail the basis for
the determination of such additional amount or amounts necessary to compensate
the Letter of Credit Issuer or such L/C Participant as aforesaid shall be
conclusive and binding on the Borrower absent clearly demonstrable error. 3.6
New or Successor Letter of Credit Issuer . Any Letter of Credit Issuer may
resign as Letter of Credit Issuer upon 30 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower. Subject to the terms of the
following sentence, the Borrower may replace the Letter of Credit Issuer for any
reason upon written notice to the Administrative Agent and the Letter of Credit
Issuer and the Borrower may add Letter of Credit Issuers at any time. If the
Letter of Credit Issuer shall resign or be replaced, or if the Borrower shall
decide to add a new Letter of Credit Issuer under this Agreement, then the
Borrower may appoint from among the Lenders with Revolving Credit Commitments a
successor issuer of Letters of Credit or a new Letter of Credit Issuer, as the
case may be, that is willing so to act, with the consent of the Administrative
Agent (such consent not to be unreasonably withheld), whereupon such successor
issuer shall succeed to the rights, powers and duties of the replaced or
resigning Letter of Credit Issuer under this Agreement and the other Credit
Documents, or such new issuer of Letters of Credit shall be granted the rights,
power and duties of a Letter of Credit Issuer hereunder, and the term “Letter of
Credit Issuer” shall mean such successor issuer or such new issuer of Letters of
Credit effective upon such appointment. At the time such resignation or
replacement shall become effective, the Borrower shall pay to the resigning or
replaced Letter of Credit Issuer all accrued and unpaid fees pursuant to
Sections 4.1(c) and (d). The acceptance of any appointment as the Letter of
Credit Issuer hereunder, whether as a successor issuer or new issuer of Letters
of Credit in accordance with this Agreement, shall be evidenced by an agreement
entered into by such new or successor issuer of Letters of Credit, in a form
satisfactory to the Borrower and the Administrative Agent (which, in the case of
any new issuer of Letters of Credit, shall set forth the Letter of Credit
Commitment with respect to such new issuer of Letters of Credit (which such
Letter of Credit Commitment may increase the aggregate amount of the
then-outstanding Letter of Credit Commitment); provided that, in no event shall
the aggregate amount of Letter of Credit Commitments hereunder exceed
$40,000,000) and, from and after the effective date of such agreement, such new
or successor Lender shall have become a “Letter of Credit Issuer” hereunder.
After the resignation or replacement of any Letter of Credit Issuer hereunder,
the resigning or replaced Letter of Credit Issuer shall remain a party hereto
and shall continue to have all the rights and obligations of a Letter of Credit
Issuer under this Agreement and the other Credit Documents with respect to
Letters of Credit issued by it prior to such resignation or replacement, but
shall not be required to issue additional Letters of Credit. In connection with
any resignation or replacement pursuant to this Section 3.6 (but, in case of any
such resignation, only to the extent that a successor issuer of Letters of
Credit shall have been appointed), either (i) the Borrower, the resigning or
replaced Letter of Credit Issuer and the successor issuer of Letters of Credit
shall arrange to have any outstanding Letters of Credit issued by the resigning
or replaced Letter of Credit Issuer replaced with Letters of Credit issued by
the successor issuer of Letters of Credit or (ii) the Borrower shall cause the
successor issuer of Letters of Credit, if such successor issuer is reasonably
satisfactory to the replaced or resigning Letter of Credit Issuer, to issue
“back-stop” Letters of Credit naming the resigning or replaced

[g145081kg15i006.gif]

 


 Letter of Credit Issuer as beneficiary for each outstanding Letter of Credit
issued by the resigning or replaced Letter of Credit Issuer, which new Letters
of Credit shall have a face amount equal to the Letters of Credit being
back-stopped, and the sole requirement for drawing on such new Letters of Credit
shall be a drawing on the corresponding back-stopped Letters of Credit. After
any resigning or replaced Letter of Credit Issuer’s resignation or replacement
as a Letter of Credit Issuer, the provisions of this Agreement relating to such
Letter of Credit Issuer shall inure to its benefit as to any actions taken or
omitted to be taken by it (a) while it was a Letter of Credit Issuer under this
Agreement or (b) at any time with respect to Letters of Credit issued by such
Letter of Credit Issuer. SECTION 4. Fees; Commitments 4.1 Fees . (a) The
Borrower agrees to pay to the Administrative Agent, for the account of each
Lender having a Revolving Credit Commitment (in each case pro rata according to
the respective Revolving Credit Commitments of all such Lenders), a commitment
fee for each day from and including the Closing Date to but excluding the Final
Date applicable to such Revolving Credit Commitment. Such commitment fee shall
be payable for each Class of Revolving Credit Commitments quarterly in arrears
(x) on the last Business Day of each fiscal quarter of the Borrower and (y) on
the Final Date for such Class (for the period ended on such date for which no
payment has been received pursuant to clause (x) above), and shall be computed
for each day during such period at a rate per annum equal to the Commitment Fee
Rate in effect on such day on the Available Commitment in effect on such day.
Notwithstanding the foregoing, the Borrower shall not be obligated to pay any
amounts to any Defaulting Lender pursuant to this Section 4.1(a). (b) The
Borrower agrees to pay to the Administrative Agent, for the account of the
Lenders pro rata on the basis of their respective Letter of Credit Exposure, a
fee in respect of each Letter of Credit (the “Letter of Credit Fee”), for the
period from and including the date of issuance of such Letter of Credit to but
excluding the termination date of such Letter of Credit computed at the per
annum rate for each day equal to the Applicable LIBOR Margin for Revolving
Credit Loans on the average daily Stated Amount of such Letter of Credit subject
to L/C Participations relating to Revolving Credit Commitments. Such Letter of
Credit Fees shall be due and payable quarterly in arrears on the last Business
Day of each fiscal quarter of the Borrower and on the date upon which the Total
Revolving Credit Commitment terminates and the Letters of Credit Outstanding
shall have been reduced to zero. Any accrued and unpaid Letter of Credit Fees
payable to any Non-Extended Revolving Credit Lenders shall also be paid to the
Non-Extended Revolving Credit Lenders on the Reallocation Date. (c) The Borrower
agrees to pay to the Administrative Agent for the account of the Letter of
Credit Issuer a fee in respect of each Letter of Credit issued by it (the “L/C
Fronting Fee”), for the period from and including the date of issuance of such
Letter of Credit to but excluding the termination date of such Letter of Credit,
computed at the rate for each day equal to 0.250% per annum on the average daily
Stated Amount of such Letter of Credit. Such L/C Fronting Fees shall be due and
payable quarterly in arrears on the last Business Day of each fiscal quarter of
the Borrower and on the date upon which the Total Revolving Credit Commitment
terminates and the Letters of Credit Outstanding shall have been reduced to
zero. (d) The Borrower agrees to pay directly to the Letter of Credit Issuer
upon each issuance of, drawing under, and/or amendment of, a Letter of Credit
issued by it such amount as the Letter of Credit Issuer and the Borrower shall
have agreed upon for issuances of, drawings under or amendments of, letters of
credit issued by it.

[g145081kg15i007.gif]

 


 (e) The Borrower agrees to pay (i) each Revolving Credit Lender on the Closing
Date an upfront fee equal to 1.00% of the aggregate amount of the Revolving
Credit Commitments of such Revolving Credit Lender, (ii) each Term Loan Lender
on the Closing Date an upfront fee equal to 4.00% of the aggregate amount of the
Term Loan Commitments of such Term Loan Lender and (iii) each Term Loan Lender
on the Sixth Amendment Effective Date an upfront fee equal to 0.50% of the
aggregate amount of the Term Loan Commitments of such Term Loan Lender on the
Sixth Amendment Effective Date. 4.2 Voluntary Reduction of Revolving Credit
Commitments . Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent at
the Administrative Agent’s Office (of which the Administrative Agent shall
promptly notify each of the Lenders), the Borrower shall have the right, without
premium or penalty, on any day, to terminate or permanently reduce the Revolving
Credit Commitments in whole or in part; provided that (a) any such reduction
shall apply proportionately and permanently to reduce the Revolving Credit
Commitment of each of the Lenders on a pro rata basis (except as otherwise
provided for in Section 2.1(b)(iii)), (b) any partial reduction pursuant to this
Section 4.2 shall be in the amount of at least $5,000,000, and (c) after giving
effect to such termination or reduction and to any prepayments of the Loans made
on the date thereof in accordance with this Agreement, the aggregate amount of
the Lenders’ Revolving Credit Exposures shall not exceed the Total Revolving
Credit Commitment. 4.3 Mandatory Termination of Commitments . (a) The Term Loan
Commitments shall terminate upon the earlier of (i) 5:00 p.m. (New York City
time) on the Sixth Amendment Effective Date and (ii) (x) with respect to
Refinancing Term B Loans pursuant to the Sixth Amendment, on the Sixth Amendment
Effective Date upon funding of the Refinancing Term B Loans and (y) with respect
to the New Term B Loans pursuant to the Sixth Amendment, on the Sixth Amendment
Effective Date upon funding of the New Term B Loans. (b) The Non-Extended
Revolving Credit Commitments shall terminate at 5:00 p.m. (New York City time)
on the Non-Extended Revolving Credit Maturity Date. The Total Revolving Credit
Commitment shall terminate at 5:00 p.m. (New York City time) on the Revolving
Credit Maturity Date. (c) The Letter of Credit Commitment shall terminate at
5:00 p.m. (New York City time) on the L/C Maturity Date. SECTION 5. Payments 5.1
Voluntary Prepayments . The Borrower shall have the right to prepay Term Loans
and Revolving Credit Loans, in each case, without premium or penalty (but
subject to Section 2.20), in whole or in part from time to time on the following
terms and conditions: (a) the Borrower shall give the Administrative Agent at
the Administrative Agent’s Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to make such prepayment, the amount of such
prepayment and (in the case of LIBOR Loans) the specific Borrowing(s) pursuant
to which made, which notice shall be given by the Borrower no later than (i) in
the case of Term Loans or Revolving Credit Loans (other than Revolving Credit
Loans that are ABR Loans), 12:00 noon (New York City time) one Business Day
prior to or (ii) in the case of Revolving Credit Loans that are ABR Loans, 10:00
a.m. on the same day as, the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the relevant Lenders; (b)
each partial prepayment of any Borrowing of Term Loans or Revolving Credit Loans
shall be in a multiple of $100,000 and in an aggregate principal amount of at
least $1,000,000; provided that no partial prepayment of LIBOR Term Loans or
LIBOR Revolving Credit Loans made

[g145081kg15i008.gif]

 


 pursuant to a single Borrowing shall reduce the outstanding LIBOR Term Loans or
LIBOR Revolving Credit Loans made pursuant to such Borrowing to an amount less
than the Minimum Borrowing Amount for LIBOR Term Loans or LIBOR Revolving Credit
Loans; and (c) any prepayment of LIBOR Term Loans or LIBOR Revolving Credit
Loans pursuant to this Section 5.1 on any day other than the last day of an
Interest Period applicable thereto shall be subject to compliance by the
Borrower with the applicable provisions of Section 2.12. Each such notice shall
specify the date and amount of such prepayment and the Class(es) and Type(s) of
Loans to be prepaid. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein; provided that the Borrower may
rescind any such notice if such prepayment would have resulted from a
refinancing of all of the then outstanding Loans, which refinancing shall not be
consummated or shall otherwise be delayed. Each prepayment in respect of Term
Loans pursuant to this Section 5.1 shall be (a) applied to such Class of Term
Loans in such manner as the Borrower may determine and (b) applied to reduce
Term Loan Repayment Amounts applicable to such Class in such order as the
Borrower may determine or, if not so specified on or prior to the time of such
voluntary prepayment, ratably in direct order of maturity to the remaining
amortization payments required to be made by the Borrower pursuant to Section
2.5(b) or the terms of any Other Term Loans entitled to such prepayment. At the
Borrower’s election in connection with any prepayment pursuant to this
Section 5.1, such prepayment shall not be applied to any Term Loan or Revolving
Credit Loan of a Defaulting Lender. 5.2 Mandatory Prepayments . (a) Mandatory
Loan Prepayments. (i) On each occasion that a Prepayment Event occurs, the
Borrower shall, within one Business Day after the occurrence of a Debt
Incurrence Prepayment Event and within five Business Days after the occurrence
of any other Prepayment Event, prepay, in accordance with paragraph (c) below,
the principal amount of the Loans in an amount equal to 100% of the Net Cash
Proceeds from such Prepayment Event; provided that, at the option of the
Borrower, the Net Cash Proceeds from any transaction permitted by Section
10.4(e) (including pursuant to any securitization) may be applied to repay
Revolving Credit Loans, which repayment shall automatically result in the
reduction of the Revolving Credit Commitment of each Lender by an amount equal
to the amount of the Revolving Credit Loans prepaid to such Lender. (ii) For
each fiscal year (commencing with the fiscal year ending December 31, 2013), not
later than five days after the date on which the financial statements of the
Borrower referred to in Section 9.1(a) for such fiscal year are required to be
delivered to the Lenders, the Borrower shall prepay, in accordance with
paragraph (c) below, the principal amount of the Loans in an amount equal to (x)
75% of Excess Cash Flow for such fiscal year (provided that such percentage
shall be reduced to (I) 50% of Excess Cash Flow for such fiscal year if the
Senior Secured Leverage Ratio as of the end of such fiscal year is less than
4.00 to 1.00 but greater than or equal to 3.00 to 1.00; (II) 25% if the Senior
Secured Leverage Ratio as of the end of such fiscal year is less than 3.00 to
1.00 but greater than or equal to 2.00 to 1.00; and (III) 0% if the Senior
Secured Leverage Ratio as of the end of such fiscal year is less than 2.00 to
1.00), minus (y) the principal amount of Term Loans voluntarily prepaid pursuant
to Section 5.1 during such fiscal year and Revolving Credit Loans voluntarily
prepaid pursuant to Section 5.1 to the extent accompanied by an equivalent
permanent reduction of the Total Revolving Credit Commitments in an equal amount
pursuant to Section 4.2, in each case, except to the extent financed with the
proceeds of Indebtedness of the Borrower or its Restricted Subsidiaries or the
exercise of the Cure Right; provided that the above clause (y) shall not include
the Third Amendment Prepayment or any prepayment with Credit Agreement
Refinancing Indebtedness or pursuant to Section 2.19.

[g145081kg15i009.gif]

 


 (b) Mandatory Repayment of Revolving Credit Loans. If on any date the aggregate
amount of the Lenders’ Revolving Credit Exposures (all the foregoing,
collectively, the “Aggregate Revolving Credit Outstandings”) exceeds 100% of the
Total Revolving Credit Commitment as then in effect, the Borrower shall
forthwith repay on such date the principal amount of Revolving Credit Loans in
an amount equal to such excess. If, after giving effect to the prepayment of all
outstanding Revolving Credit Loans, the Aggregate Revolving Credit Outstandings
exceed the Total Revolving Credit Commitment then in effect, the Borrower shall
pay to the Administrative Agent an amount in cash equal to such excess and the
Administrative Agent shall hold such payment for the benefit of the Lenders as
security for the obligations of the Borrower hereunder (including obligations in
respect of Letters of Credit Outstanding) pursuant to a cash collateral
agreement to be entered into in form and substance satisfactory to the
Administrative Agent (which shall permit certain Investments in Permitted
Investments satisfactory to the Administrative Agent, until the proceeds are
applied to the secured obligations) (a “Cash Collateral Agreement”). For the
avoidance of doubt, in the case of an excess caused by the expiration,
termination or reduction of the Non-Extended Revolving Credit Commitments
(whether on the Non-Extended Revolving Credit Maturity Date, the Reallocation
Date or any earlier date), such repayment or cash collateralization shall be
made not later than such Maturity Date or earlier date (and, in any event, prior
to or substantially concurrently with any reallocation contemplated by the last
sentence of Section 3.3(b)). (c) Application of Loan Prepayment Amounts. Each
prepayment of Loans required by Section 5.2(a) shall be applied as follows:
first, to reduce the amortization payments in respect of the Term Loans (other
than any Other Term Loans that are not entitled to such prepayment pursuant to
the terms thereof) ratably in direct order of maturity to the remaining
amortization payments required to be made by the Borrower pursuant to Section
2.5(b) or the terms of any Other Term Loans entitled to such prepayment (such
amount being, the “Amortization Amount”) (provided that any Term Loan Lender may
decline any such prepayment required by Section 5.2(a) in the manner set forth
below in this Section 5.2(c), in which case any such Declined Amounts shall be
retained by the Borrower and shall be used by the Borrower for general corporate
purposes); and second, subject to Section 2.1(b)(iii), to repay the Revolving
Credit Loans and Unpaid Drawings, ratably in accordance with respective amounts
thereof (provided that (x) until the Revolving Credit Loans have been paid in
full, the portion thereof that would otherwise be applied to Unpaid Drawings
shall instead be applied ratably to the Revolving Credit Loans and (y) any
application of any such prepayment to Revolving Credit Loans or Unpaid Drawings
shall be without reduction of the Revolving Credit Commitments of each Lender
(unless otherwise elected by the Borrower in a notice delivered at the time of
such prepayment pursuant to Section 5.1 and Section 4.2); and third, to cash
collateralize Letters of Credit Outstanding pursuant to a Cash Collateral
Agreement. With respect to each such prepayment, (i) the Borrower will, on the
date prior to the date of any Debt Incurrence Prepayment Event and not later
than the date three Business Days prior to the date specified in Section 5.2(a)
for making such prepayment with respect to any other Prepayment Event, give the
Administrative Agent telephonic notice (promptly confirmed in writing)
requesting that the Administrative Agent provide notice of such prepayment to
each Term Loan Lender, (ii) each Term Loan Lender will have the right to refuse
any such prepayment by giving written notice of such refusal to the Borrower and
the Administrative Agent within two Business Days (or, with respect to any Debt
Incurrence Prepayment Event, within one Business Day) after such Lender’s
receipt of notice from the Administrative Agent of such prepayment and (iii) the
Borrower will make all such prepayments not so refused upon the date specified
in Section 5.2(a) for making such prepayment. Any Term Loan Lender that does not
decline such prepayment in writing on or prior to the date referenced in clause
(ii) above shall be deemed to have accepted such prepayment.

[g145081kg15i010.gif]

 


 (d) Application to Term Loans. In connection with any mandatory prepayments by
the Borrower of the Term Loans pursuant to Section 5.2(a), such prepayments
shall be applied on a pro rata basis to the then outstanding Term Loans being
prepaid irrespective of whether such outstanding Term Loans are ABR Loans or
LIBOR Loans; provided that if no Lenders exercise the right to waive a given
mandatory prepayment of the Term Loans pursuant to Section 5.2(c), then, with
respect to such mandatory prepayment, the amount of such mandatory prepayment
shall be applied first to such Term Loans that are ABR Loans to the full extent
thereof before application to Term Loans that are LIBOR Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.12. (e) Application to Revolving Credit Loans. With
respect to each prepayment of Revolving Credit Loans required or elected by the
Borrower pursuant to Section 5.2(a) or required by Section 5.2(b) and subject to
Section 2.1(b)(iii), the Borrower may designate (i) the Types of Loans that are
to be prepaid and the specific Borrowing(s) pursuant to which made and (ii) the
Revolving Credit Loans to be prepaid; provided that (w) LIBOR Revolving Credit
Loans may be designated for prepayment pursuant to this Section 5.2(e) only on
the last day of an Interest Period applicable thereto unless all LIBOR Loans
with Interest Periods ending on such date of required prepayment and all ABR
Loans have been paid in full; (x) if any prepayment by the Borrower of LIBOR
Revolving Credit Loans made pursuant to a single Borrowing shall reduce the
outstanding principal amount of the Revolving Credit Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount for LIBOR
Revolving Credit Loans, such Borrowing shall immediately be converted into ABR
Loans; and (y) each prepayment of any Loans made pursuant to a Borrowing shall
be applied pro rata among such Loans. In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its reasonable discretion with a
view, but no obligation, to minimize breakage costs owing under Section 2.12.
(f) LIBOR Interest Periods. In lieu of making any payment pursuant to this
Section 5.2 in respect of any LIBOR Loan other than on the last day of the
Interest Period therefor so long as no Event of Default shall have occurred and
be continuing, the Borrower at its option may deposit with the Administrative
Agent an amount equal to the amount of the LIBOR Loan to be prepaid and such
LIBOR Loan shall be repaid on the last day of the Interest Period therefor in
the required amount. Such deposit shall be held by the Administrative Agent in a
corporate time deposit account established on terms reasonably satisfactory to
the Administrative Agent, earning interest at the then-customary rate for
accounts of such type. Such deposit shall constitute cash collateral for the
Obligations; provided that the Borrower may at any time direct that such deposit
be applied to make the applicable payment required pursuant to this Section 5.2.
(g) Minimum Amount. No prepayment shall be required pursuant to
Section 5.2(a)(i) with respect to Asset Sale Prepayment Events, Casualty Events
and Permitted Sale Leasebacks unless and until the amount at any time of Net
Cash Proceeds from such Prepayment Events required to be applied at or prior to
such time pursuant to such Section and not yet applied at or prior to such time
to prepay Term Loans pursuant to such Section exceeds $7,500,000 in the
aggregate for all such Prepayment Events. (h) Foreign Asset Sales.
Notwithstanding any other provisions of this Section 5.2, (i) to the extent that
any of or all the Net Cash Proceeds of any asset sale by a Restricted Foreign
Subsidiary giving rise to an Asset Sale Prepayment Event (a “Foreign Asset
Sale”) or Excess Cash Flow attributable to Restricted Foreign Subsidiaries, are
prohibited or delayed by applicable local law from being

[g145081kg15i011.gif]

 


 repatriated to the United States, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 5.2 but may be retained by the
applicable Restricted Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Restricted Foreign Subsidiary
to promptly take all commercially reasonable actions required by the applicable
local law to permit such repatriation), and once such repatriation of any of
such affected Net Cash Proceeds or Excess Cash Flow is permitted under the
applicable local law, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds or Excess Cash Flow will be promptly (and in any
event not later than two Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof) to the
repayment of the Term Loans pursuant to this Section 5.2 and (ii) to the extent
that the Borrower has determined in good faith that repatriation of any of or
all the Net Cash Proceeds of any Foreign Asset Sale or a portion of Excess Cash
Flow attributable to Restricted Foreign Subsidiaries would have a material
adverse tax cost consequence with respect to such Net Cash Proceeds or Excess
Cash Flow, the Net Cash Proceeds or Excess Cash Flow so affected may be retained
by the applicable Restricted Foreign Subsidiary; provided that, in the case of
this clause (ii), on or before the date on which any Net Cash Proceeds from any
Foreign Asset Sale so retained would otherwise have been required to be applied
to reinvestments or prepayments pursuant to Section 5.2(a) (or, in the case of
Excess Cash Flow, a date on or before the date that is twelve months after the
date such Excess Cash Flow would have so required to be applied to prepayments
pursuant to Section 5.2(a)(ii) unless previously repatriated in which case such
repatriated Excess Cash Flow shall have been promptly applied to the repayment
of the Term Loans pursuant to Section 5.2(a) as if such funds had been received
as Excess Cash Flow by the Borrower (and constituted Excess Cash Flow of the
Borrower) in the prior fiscal year), (x) the Borrower applies an amount equal to
such Net Cash Proceeds or Excess Cash Flow to such reinvestments or prepayments
as if such Net Cash Proceeds or Excess Cash Flow had been received by the
Borrower rather than such Restricted Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds or Excess Cash Flow are
applied to the repayment of Indebtedness of a Restricted Foreign Subsidiary. 5.3
Method and Place of Payment . (a) Except as otherwise specifically provided
herein, all payments under this Agreement shall be made by the Borrower, without
set-off, counterclaim or deduction of any kind, to the Administrative Agent, for
the ratable account of the Lenders entitled thereto or the Letter of Credit
Issuer not later than 12:00 Noon (New York City time) on the date when due and
shall be made in Dollars and in immediately available funds at the
Administrative Agent’s Office. All payments under each Credit Document (whether
of principal, interest or otherwise) shall be made in Dollars. The
Administrative Agent will thereafter cause to be distributed on the same day (if
payment was actually received by the Administrative Agent, prior to 2:00 p.m.
(New York City time) on such day) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto. (b) Any
payments by the Borrower under this Agreement that are made later than 2:00 p.m.
(New York City time) shall be deemed to have been made on the next succeeding
Business Day. Except as otherwise provided herein, whenever any payment to be
made hereunder shall be stated to be due on a day that is not a Business Day,
the due date thereof shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

[g145081kg15i012.gif]

 


 (c) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Letter of Credit Issuers hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Letter of Credit Issuers, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Letter of Credit Issuers, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Letter of Credit Issuer, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation. 5.4 Taxes . (a) All
payments made by or on behalf of the Borrower under this Agreement or any other
Credit Document shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law. If any such Tax is an Indemnified Tax, the
Borrower shall increase the amounts payable to the Administrative Agent or such
Lender to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Indemnified Taxes (including such deductions and
withholdings applicable to additional sums payable under this Section)) interest
or any such other amounts payable hereunder at the rates or in the amounts it
would have received had no deductions or withholding been made. Whenever any
Indemnified Taxes are payable by the Borrower pursuant to this Section 5.4 as
promptly as possible thereafter, the Borrower shall send to the Administrative
Agent for its own account or for the account of such Lender, as the case may be,
a certified copy of an original official receipt (or other evidence acceptable
to the Administrative Agent and to such Lender, acting reasonably) received by
the Borrower showing payment thereof. If the Borrower fails to pay any
Indemnified Taxes when due to the appropriate taxing authority or fails to remit
to the Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest, costs or penalties that may become payable
by the Administrative Agent or any Lender as a result of any such failure. The
agreements in this Section 5.4 shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder. (b)
Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes. (c) Indemnification by the Borrower. The Borrower shall indemnify
each Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a

[g145081kg15i013.gif]

 


 copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. (d)
Each Non-US Lender shall, to the extent it is legally entitled to do so: (i)
deliver to the Borrower and the Administrative Agent two copies on or prior to
the date on which such person becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent) of either (x) in the case of a Non-US Lender claiming
exemption from U.S. Federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, United States
Internal Revenue Service Form W-8BEN or Form W-8IMY (or any applicable successor
form) (together with a certificate substantially in the form of Exhibit I
representing that such Non-US Lender is not a bank for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (described in Section 881(c)(3)(C)
of the Code)) (a “U.S. Tax Compliance Certificate”), or (y) United States
Internal Revenue Service Form W-8BEN, Form W-8ECI or Form W-8IMY (or any
applicable successor form), in each case properly completed (including, in the
case or Form W-8IMY, the attachment of the properly completed and executed,
United States Internal Revenue Service Forms W-8 and W-9 that support such form,
to the extent required by applicable law) and duly executed by such Non-US
Lender claiming complete exemption from, or reduced rate of, U.S. Federal
withholding tax on payments by the Borrower under this Agreement; (ii) deliver
to the Borrower and the Administrative Agent two further copies of any such form
or certification (or any applicable successor form) on or before the date that
any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to the Borrower; and (iii) obtain such extensions of time for
filing and complete such forms or certifications as may reasonably be requested
by the Borrower or the Administrative Agent; unless, in any such case, any
change in treaty, law or regulation has occurred prior to the date on which any
such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Lender from duly compiling and delivering any
such form with respect to it, and such Lender so advises the Administrative
Agent and the Borrower. Each Person that shall become a Participant pursuant to
Section 13.6 or a Lender pursuant to Section 13.6 shall, upon the effectiveness
of the related transfer, be required to provide all the forms and statements
required pursuant to Section 5.4(d) and (e); provided that in the case of a
Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased. Each other Lender shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) an United States
Internal Revenue Service Form W-9. (e) If a payment made to a Lender under any
Credit Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the

[g145081kg15i014.gif]

 


 Borrower or the Administrative Agent as may be necessary for the Borrower and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA and any regulations promulgated thereunder after the date of this
Agreement. (f) If any Lender or the Administrative Agent determines in good
faith that it has received a refund of a tax for which a payment has been made
by the Borrower pursuant to this Agreement, which refund in the good faith
judgment of such Lender, or the Administrative Agent, as the case may be, is
attributable to such payment made by the Borrower, then the Lender or the
Administrative Agent, as the case may be, shall reimburse the Borrower for such
amount, net of all out-of-pocket expense (together with any interest received
from the relevant Governmental Authority thereon) as the Lender or
Administrative Agent, as the case may be, determines to be the proportion of the
refund as will leave it, after such reimbursement, in no better or worse
position than it would have been in if the payment had not been required. The
Borrower, upon the request of the Lender or the Administrative Agent, as the
case may be, shall repay to such Lender or the Administrative Agent, as
applicable, the amount paid over pursuant to this paragraph (e) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such Lender or the Administrative Agent is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Lender or the
Administrative Agent be obliged to disclose any information regarding its tax
affairs or computations to the Borrower (or any information it deems
confidential to any person) in connection with this paragraph (f) or any other
provision of this Section 5.4. 5.5 Computations of Interest and Fees . (a)
Interest on LIBOR Loans and, except as provided in the next succeeding sentence,
ABR Loans shall be calculated on the basis of a 360-day year for the actual days
elapsed. Interest on (i) ABR Loans in respect of which the rate of interest is
calculated on the basis of the Prime Rate and (ii) interest on overdue interest
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. (b) All Fees shall be calculated on the basis
of a 360- day year for the actual days elapsed. 5.6 Limit on Rate of Interest .
(a) No Payment shall exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.
(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment which it would otherwise be required to make as a result of Section
5.6(a), the Borrower shall make such payment to the maximum extent permitted by
or consistent with applicable laws, rules and regulations. (c) Adjustment if any
Payment exceeds Lawful Rate. If any provision of this Agreement or any of the
other Credit Documents would obligate the Borrower to make any payment of
interest or other amount payable to any Lender in an amount or calculated at a
rate which would be prohibited by any applicable law, rule or regulation, then
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of

[g145081kg15i015.gif]

 


 interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8. Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if any Lender shall have received from the
Borrower an amount in excess of the maximum permitted by any applicable law,
rule or regulation, then the Borrower shall be entitled, by notice in writing to
the Administrative Agent, to obtain reimbursement from such Lender in an amount
equal to such excess, and pending such reimbursement, such amount shall be
deemed to be an amount payable by that Lender to the Borrower. Any amount or
rate of interest referred to in this Section 5.6(c) shall be determined in
accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that any Loan remains
outstanding. SECTION 6. Conditions Precedent to Initial Borrowing. The initial
Borrowing under this Agreement is subject to the satisfaction of the following
conditions precedent: 6.1 Credit Documents . The Administrative Agent shall have
received: (a) this Agreement, executed and delivered by a duly authorized
officer of the Borrower and each Parent Guarantor; (b) the Guarantee Agreement,
executed and delivered by a duly authorized officer of each Guarantor; (c) the
Security Agreement, executed and delivered by a duly authorized officer of each
grantor party thereto; (d) the Pledge Agreement, executed and delivered by a
duly authorized officer of each pledgor party thereto; (e) for the account of
each Lender requesting the same pursuant to Section 2.5(f) at least three days
prior to the Closing Date, a promissory note, substantially in the form of
Exhibit K-1 or K-2, as the case may be, evidencing the Term Loans and the
Revolving Credit Loans, respectively, owing to such Lender, and executed by a
duly authorized officer of the Borrower. 6.2 Collateral . (a) (i) All
outstanding Capital Stock in whatever form of the Borrower, the Parent Companies
and each Restricted Subsidiary directly owned by or on behalf of any Credit
Party shall have been pledged pursuant to the Security Documents, and the
Administrative Agent shall have received all certificates representing
securities pledged under any of the Security Documents to the extent
certificated, accompanied by instruments of transfer and undated stock powers
endorsed in blank. (ii) All Indebtedness for borrowed money in excess of
$2,500,000 of the Parent Guarantors, the Borrower and each Subsidiary that is
owing to any Credit Party shall be evidenced by one or more promissory notes (or
global promissory notes) and shall have been pledged pursuant to the Security
Documents, and the Administrative Agent shall have received all such promissory
notes, together with instruments of transfer with respect thereto endorsed in
blank.

[g145081kg15i016.gif]

 


 (iii) All documents and instruments, including Uniform Commercial Code or other
applicable personal property and fixture security financing statements, required
by law or reasonably requested in writing by the Administrative Agent to be
filed, registered or recorded (to the extent such matter is governed by the laws
of the United States, any state or territory thereof, or the District of
Columbia) to create the valid and perfected First Priority Liens intended to be
created by the Security Documents (which shall include Mortgages with respect to
any real estate owned in fee by any Credit Party on the Closing Date with a book
value or market value in excess of $5,000,000), shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording. Any Mortgage delivered to the Administrative Agent in
accordance with the preceding sentence shall be accompanied by a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each Mortgage as a valid First Priority Lien on the
Mortgaged Property described therein, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request;
; provided, however, that to the extent any security interest in the Collateral
is not granted or perfected on the Closing Date despite Borrower’s commercially
reasonable efforts to do so (other than (x) the delivery of stock certificates
or other certificates representing Capital Stock that is part of the Collateral
and (y) grants of Collateral subject to the Uniform Commercial Code and the
delivery of Uniform Commercial Code financing statements) (the “Specified
Collateral”), the grant or perfection of such security interest shall not
constitute a condition precedent to the Closing Date. (b) The Borrower shall
have delivered to the Administrative Agent a completed Perfection Certificate,
executed and delivered by an Authorized Officer of each Credit Party, together
with all attachments contemplated thereby, and certified copies of Uniform
Commercial Code, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches, each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
any Credit Party as debtor and that are filed in those state and county
jurisdictions in which any material property of any Credit Party is located and
the state and county jurisdictions in which any Credit Party is organized or
maintains its principal place of business and such other searches that the
Administrative Agent deems necessary or appropriate, none of which encumber the
Collateral covered or intended to be covered by the Security Documents (other
than Permitted Liens). 6.3 Legal Opinions . The Administrative Agent shall have
received the executed legal opinions of (a) Kirkland & Ellis LLP, special New
York counsel to the Credit Parties, (b) Drinker Biddle & Reath LLP, regulatory
counsel to the Credit Parties, and (c) local counsel to the Credit Parties in
certain jurisdictions as may be reasonably requested by the Administrative
Agent, in each case, (i) dated the Closing Date, (ii) addressed to the
Administrative Agent, the Letter of Credit Issuer and the Lenders, and (iii) in
form and substance reasonably satisfactory to the Administrative Agent. The
Borrower, the other Credit Parties and the Administrative Agent hereby instruct
such counsel to deliver such legal opinions. 6.4 Closing Certificate . The
Administrative Agent shall have received a certificate of an Authorized Officer
of the Borrower, dated the Closing Date, certifying that the conditions set
forth in Sections 6.6, 6.7, 6.8, 6.17 and 7.1 have been satisfied as of the
Closing Date.

[g145081kg15i017.gif]

 


 6.5 Senior Unsecured Notes and Senior Subordinated Notes . (a) The Senior
Unsecured Notes Indenture shall have been duly executed and delivered by each
party thereto and shall be in full force and effect, and the Borrower shall have
received gross proceeds of not less than $725,000,000 from the Senior Unsecured
Notes, and (b) the Senior Subordinated Notes Indenture shall have been duly
executed and delivered by each party thereto and shall be in full force and
effect, and the Borrower shall have received gross proceeds of not less than
$295,000,000 from the Senior Subordinated Notes. 6.6 Equity Contribution . The
Equity Contribution shall have been, or substantially simultaneously with the
initial Credit Event on the Closing Date be, consummated. 6.7 Acquisition;
Merger Agreement; Merger . The Acquisition (including the Merger) shall have
been, or substantially simultaneously with the initial Credit Event on the
Closing Date shall be, consummated in all material respects in accordance with
the terms of the Merger Agreement, without giving effect to any modifications,
amendments, consents or waivers thereof by Merger Sub or the Borrower that are
materially adverse to the Lenders or the Joint Lead Arrangers as reasonably
determined by the Joint Lead Arrangers, without the prior consent of the Joint
Lead Arrangers (such consent not to be unreasonably withheld, delayed or
conditioned). The Administrative Agent shall have received copies of the Merger
Agreement and all material certificates, opinions and other material documents
delivered thereunder, certified by an Authorized Officer as being complete and
correct. 6.8 Company Material Adverse Effect . There not having occurred, since
December 31, 2011, a Company Material Adverse Effect (as defined in the Merger
Agreement). 6.9 Closing Secretary Certificates . The Administrative Agent shall
have received a certificate of each Credit Party, dated the Closing Date, in the
case of the Borrower, substantially in the form of Exhibit J-1, and in the case
of each other Credit Party, substantially in the form of Exhibit J-2, in each
case with appropriate insertions, executed by the President or any Vice
President and the Secretary or any Assistant Secretary of such Credit Party, and
attaching the documents referred to in Sections 6.10 and 6.11. 6.10 Corporate
Proceedings of Each Credit Party . The Administrative Agent shall have received
a copy of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors (or similar governing body) of
each Credit Party (or a duly authorized committee thereof) authorizing (a) the
execution, delivery and performance of the Credit Documents (and any agreements
relating thereto) to which it is a party and (b) in the case of the Borrower,
the extensions of credit contemplated hereunder. 6.11 Corporate Documents; Good
Standing Certificates; Incumbency Certificates . The Administrative Agent shall
have received, in each case, in form and substance reasonably satisfactory to
the Administrative Agent, (a) true and complete copies of the certificate of
incorporation and by-laws (or equivalent organizational documents) of each
Credit Party together with a good standing certificate, in each case certified
as of a recent date from the applicable Governmental Authority of such Credit
Party’s jurisdiction of incorporation, organization or formation, and (b)
incumbency certificates of the officers of each Credit Party executing this
Agreement or any other Credit Documents to which such Credit Party is a party as
of the Closing Date. 6.12 Fees . The Lenders shall have received the fees in the
amounts previously agreed in writing by the Agents and such Lenders to be
received on the Closing Date and all reasonable out-of-

[g145081kg15i018.gif]

 


 pocket expenses (including the reasonable fees, disbursements and other charges
of counsel) for which invoices have been presented at least three Business Days
prior to the Closing Date shall have been paid. 6.13 Solvency Certificate . On
the Closing Date, the Administrative Agent shall have received a certificate
from the Chief Financial Officer or Chief Executive Officer of Holdings in
substantially in the form of Exhibit L, demonstrating that after giving effect
to the consummation of the Transactions, Holdings on a consolidated basis with
its Subsidiaries is Solvent. 6.14 Historical Financial Statements . The Lenders
shall have received the Historical Audited Financial Statements and the
Historical Unaudited Financial Statements. 6.15 Pro Forma Financial Statements .
The Administrative Agent shall have received the Pro Forma Financial Statements,
together with a certificate of the Chief Financial Officer of Borrower to the
effect that such statements accurately present the pro forma financial position
of Borrower and its Subsidiaries (including, for such purposes, the Company and
its Subsidiaries on a pro forma basis) as of the date of the pro forma balance
sheet forming part of the Pro Forma Financial Statements and for the period
covered by the related pro forma income statement, assuming that the
Transactions had actually occurred at such date or at the beginning of such
period, as the case may be. 6.16 Insurance . Certificates of insurance
evidencing the existence of all insurance required to be maintained by the
Borrower pursuant to Section 9.3 and, if applicable, the designation of the
Administrative Agent as an additional insured and loss payee as its interest may
appear thereunder, or solely as the additional insured, as the case may be,
thereunder, such certificates to be in such form and contain such information as
is specified in Section 9.3 (provided that if such endorsement as additional
insured cannot be delivered by the Closing Date, the Administrative Agent may
consent to such endorsement being delivered at such later date as it deems
appropriate in the circumstances). 6.17 Existing Indebtedness (a) Concurrently
with the initial Credit Event made hereunder, the Refinancing Transactions shall
have been consummated on terms and conditions reasonably satisfactory to the
Administrative Agent. (b) Immediately after giving effect to the Transactions,
the Company, Holdings, the Borrower and their respective Subsidiaries shall have
outstanding no third-party Indebtedness for borrowed money (excluding
Indebtedness outstanding on the Closing Date under Capital Leases and letters of
credit) other than (i) Indebtedness outstanding under this Agreement,
(ii) Indebtedness outstanding under the Senior Unsecured Notes Indenture, (iii)
Indebtedness outstanding under the Senior Subordinated Notes Indenture; (iv)
Indebtedness owing by the Subsidiaries to the Borrower under the Loan and
Reimbursement Agreement (the “Permitted Intercompany Indebtedness”) and
(v) other existing Indebtedness permitted under Section 10.1. 6.18 Money
Laundering . On or before the date three days prior to the Closing Date, the
Administrative Agent shall have received all documentation and other information
reasonably requested in writing at least ten days prior to the Closing Date by
the Administrative Agent that the Administrative Agent reasonably determines is
required by regulatory authorities from the Credit Parties under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the Patriot Act.

[g145081kg15i019.gif]

 


 SECTION 7. Conditions Precedent to All Credit Events Except to the extent set
forth in Section 2.17(b)(1) and (4), the agreement of each Lender to make any
Loan requested to be made by it on any date and the obligation of each Letter of
Credit Issuer to issue any Letter of Credit on any date is subject to the
satisfaction of the following conditions precedent: 7.1 No Default;
Representations and Warranties . At the time of each Credit Event and also after
giving effect thereto (a) with respect to any Credit Event on any date after the
Closing Date, no Default or Event of Default shall have occurred and be
continuing and (b) (i) in the case of the initial Credit Events on the Closing
Date, (x) the Closing Date Representations referred to in clause (a) of the
definition of Closing Date Representations shall be true and correct as and to
the extent required under Section 6.2(a) of the Merger Agreement (except where
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
as of such earlier date) and (y) the Closing Date Representations referred to in
clause (b) of the definition of Closing Date Representations shall be true and
correct in all material respects (except where such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date) and (ii) with respect to each other Credit
Event, all representations and warranties made by any Credit Party contained
herein or in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date). 7.2 Notice of
Borrowing; Letter of Credit Request . (a) Prior to the making of each Term Loan
and each Revolving Credit Loan (other than any Revolving Credit Loan made
pursuant to Section 3.4(a)), the Administrative Agent shall have received a
Notice of Borrowing (whether in writing or by telephone) meeting the
requirements of Section 2.3. (b) Prior to the issuance of each Letter of Credit,
the Administrative Agent and the Letter of Credit Issuer shall have received a
Letter of Credit Request meeting the requirements of Section 3.2(a). The
acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above shall have been satisfied as of that
time. SECTION 8. Representations, Warranties and Agreements In order to induce
the Lenders to enter into this Agreement, to make the Loans and issue or
participate in Letters of Credit as provided for herein, the Borrower and the
Parent Guarantors make the following representations and warranties on the
Closing Date and the date of any Credit Event occurring subsequent to the
Closing Date to, and agreements with, the Lenders, all of which shall survive
the execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit: 8.1 Corporate Status . Each of each Parent
Guarantor, the Borrower and each Restricted Subsidiary (other than any
Immaterial Subsidiary) (a) is a duly organized and validly existing

[g145081kg15i020.gif]

 


 corporation or other entity in good standing under the laws of the jurisdiction
of its organization and has the corporate or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (b) has duly qualified and is authorized to do business and is
in good standing in all jurisdictions where it is required to be so qualified or
in good standing, except where the failure to be so qualified could not
reasonably be expected to result in a Material Adverse Effect; provided,
however, that each Parent Guarantor, the Borrower and the Subsidiaries may
consummate any transaction permitted under Section 10.3. 8.2 Corporate Power and
Authority . (a) Each Credit Party has the corporate or other organizational
power and authority to execute, deliver and carry out the terms and provisions
of the Credit Documents to which it is a party and has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of the Credit Documents to which it is a party (and, in the case
of the Borrower, to borrow hereunder); (b) each Credit Party has duly executed
and delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity; and (c)
each Credit Party (i) has the corporate or other organizational power and
authority and possesses all franchises, licenses, permits, authorizations and
approvals, in each case from Governmental Authorities, necessary to enable it to
use its corporate name and to own, lease or otherwise hold its properties and
assets and to carry on its business as presently conducted other than such
franchises, licenses, permits, authorizations and approvals the lack of which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect and (ii) is in compliance with all applicable statutes,
laws, ordinances, rules, orders, permits, franchises and regulations of any
applicable Governmental Authority, domestic or foreign (including, without
limitation, those related to Hazardous Materials and substances), except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect. 8.3 Authorization; No Violation . Neither the execution, delivery or
performance by any Credit Party of the Credit Documents to which it is a party
nor compliance with the terms and provisions thereof nor the consummation of the
Transactions will (a) contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, except where such contravention could not reasonably be
expected to have a Material Adverse Effect, (b) result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of any Parent Guarantor,
the Borrower or any of the Restricted Subsidiaries (other than Liens created
under the Credit Documents) pursuant to, the terms of any indenture (including
the Senior Unsecured Notes Indenture and the Senior Subordinated Notes
Indenture), loan agreement, lease agreement, mortgage, deed of trust, agreement
or other material instrument to which any Parent Guarantor, the Borrower or any
of the Restricted Subsidiaries is a party or by which it or any of its property
or assets is bound, except where such breach or default could not reasonably be
expected to have a Material Adverse Effect or (c) violate any provision of the
certificate of incorporation, by-laws or other constitutional documents of any
Parent Guarantor, the Borrower or any of the Restricted Subsidiaries. 8.4
Litigation . There are no actions, suits or proceedings (including Environmental
Claims) pending or, to the knowledge of any Credit Party, threatened in writing
with respect to any Parent Guarantor, the Borrower or any of the Restricted
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect.

[g145081kg15i021.gif]

 


 8.5 Margin Regulations . Neither the making of any Loan hereunder nor the use
of the proceeds thereof or of the proceeds of any drawing under any Letter of
Credit will violate the provisions of Regulation T, U or X of the Board. 8.6
Governmental Approvals . The execution, delivery and performance of the Credit
Documents does not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been obtained or made and are in full force and effect, (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents
and (iii) such licenses, approvals, authorizations or consents the failure to
obtain or make could not reasonably be expected to have a Material Adverse
Effect. 8.7 Investment Company Act . None of the Credit Parties is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. 8.8 True and Complete Disclosure . (a) None of the factual
information and data (taken as a whole) heretofore or contemporaneously
furnished by any Parent Guarantor, the Borrower or any of the Subsidiaries or
any of their respective authorized representatives in writing to the
Administrative Agent and/or any Lender on or before the Closing Date (including
(i) the Confidential Information Memorandum and (ii) all information contained
in the Credit Documents) for purposes of or in connection with this Agreement or
any transaction contemplated herein contained any untrue statement or omitted to
state any material fact necessary to make such information and data (taken as a
whole) not materially misleading at such time in light of the circumstances
under which such information or data was furnished, it being understood and
agreed that for purposes of this Section 8.8(a), such factual information and
data shall not include projections, pro forma financial information, and
information of a general industry or economic nature. (b) The projections and
pro forma financial information contained in the information and data referred
to in paragraph (a) above were based on good faith estimates and assumptions
believed by such Person to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results. 8.9 Financial Statements;
Financial Condition; Material Adverse Effect . The (a) unaudited historical
consolidated financial information of the Borrower and its Subsidiaries as set
forth in the Confidential Information Memorandum, (b) the unaudited historical
consolidated financial information of the Company and its Subsidiaries as set
forth in the Confidential Information Memorandum, (c) the Borrower Historical
Audited Financial Statements, (d) the Borrower Historical Unaudited Financial
Statements, (e) the Company Historical Audited Financial Statements and (f) the
Company Historical Unaudited Financial Statements, in each case, present fairly
in all material respects the combined financial position of the Borrower and its
consolidated Subsidiaries, at the respective dates of said information or
statements and results of operations of the applicable Person for the respective
periods covered thereby. The financial statements referred to in clauses (c),
(d), (e) and (f) of the preceding sentence have been prepared in accordance with
GAAP consistently applied except to the extent provided in the notes to said
financial statements subject, in the case of unaudited financial statements,
year-end adjustments and the absence of footnotes. There has been no Material
Adverse Effect since December 31, 2011; provided that the representation and
warranty contained in this sentence will not be made on the Closing Date.

[g145081kg15i022.gif]

 


 8.10 Tax Returns and Payments . Except, in each case, as could not reasonably
be expected to result in a Material Adverse Effect, each of each Parent
Guarantor, the Borrower and each of the Restricted Subsidiaries has filed all
federal income tax returns and all other tax returns, domestic and foreign,
required to be filed by it and has paid all Taxes payable by it that have become
due, other than those (a) not yet delinquent or (b) being contested in good
faith as to which adequate reserves have been provided in accordance with GAAP.
8.11 Compliance with ERISA . Each Plan is in compliance with ERISA, the Code and
any applicable Requirement of Law; no Reportable Event has occurred (or is
reasonably likely to occur) with respect to any Plan; no Plan is insolvent or in
reorganization (or is reasonably likely to be insolvent or in reorganization),
and no written notice of any such insolvency or reorganization has been given to
any Credit Party, any Subsidiary or any ERISA Affiliate; no Plan (other than a
multiemployer plan) has an accumulated or waived funding deficiency (or is
reasonably likely to have such a deficiency); no Credit Party nor any Subsidiary
nor any ERISA Affiliate has incurred (or is reasonably likely expected to incur)
any liability to or on account of a Plan pursuant to Section 409, 502(i),
502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or
4975 of the Code or has been notified in writing that it will incur any
liability under any of the foregoing Sections with respect to any Plan; no
proceedings have been instituted (or are reasonably likely to be instituted) to
terminate or to reorganize any Plan or to appoint a trustee to administer any
Plan, and no written notice of any such proceedings has been given to any Credit
Party, any Subsidiary or any ERISA Affiliate; and no lien imposed under the Code
or ERISA on the assets of any Credit Party, any Subsidiary or any ERISA
Affiliate exists (or is reasonably likely to exist) nor has any Credit Party,
any Subsidiary or any ERISA Affiliate been notified in writing that such a lien
will be imposed on the assets of any Credit Party, any Subsidiary or any ERISA
Affiliate on account of any Plan, except to the extent that a breach of any of
the representations, warranties or agreements in this Section 8.11 would not
result, individually or in the aggregate, in an amount of liability that would
be reasonably likely to have a Material Adverse Effect or relates to any matter
disclosed in the financial statements of the Borrower and its Subsidiaries
contained in the Confidential Information Memorandum. No Plan (other than a
multiemployer plan) has an Unfunded Current Liability that would, individually
or when taken together with any other liabilities referenced in this
Section 8.11, be reasonably likely to have a Material Adverse Effect. With
respect to Plans that are multiemployer plans (as defined in Section 3(37) of
ERISA), the representations and warranties in this Section 8.11, other than any
made with respect to (i) liability under Section 4201 or 4204 of ERISA or (ii)
liability for termination or reorganization of such Plans under ERISA, are made
to the best knowledge of the Borrower. 8.12 Subsidiaries . Schedule 8.12 lists
(a) each Subsidiary of Holdings (and the direct and indirect ownership interest
of Holdings therein) and (b) each Subsidiary of the Borrower (and the direct and
indirect ownership interest of the Borrower therein), in each case existing on
the Closing Date. To the knowledge of the Borrower, after due inquiry, each
Immaterial Subsidiary as of the Closing Date has been so designated on Schedule
8.12. 8.13 Patents, etc . Each of each Parent Guarantor, the Borrower and each
of the Restricted Subsidiaries owns or possesses all patents, trademarks,
servicemarks, trade names, copyrights, trademark licenses, patent licenses,
copyright licenses and other rights, free from Liens other than Permitted Liens,
that are necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, except where the failure to own or
possess any such rights could not reasonably be expected to have a Material
Adverse Effect.

[g145081kg15i023.gif]

 


8.14 Environmental Laws. (a) Except as could not reasonably be expected to have
a Material Adverse Effect: (i) each of each Parent Guarantor, the Borrower and
each of the Restricted Subsidiaries and all Real Estate is in compliance with
all Environmental Laws; (ii) none of any Parent Guarantor, the Borrower or any
of the Restricted Subsidiaries is subject to any Environmental Claim or any
other liability under any Environmental Law; (iii) none of any Parent Guarantor,
the Borrower or any of the Restricted Subsidiaries is conducting any
investigation, removal, remedial or other corrective action pursuant to any
Environmental Law at any location; and (iv) no underground storage tank or
related piping, or any impoundment or other disposal area containing Hazardous
Materials is located at, on or under any Real Estate currently owned or leased
by any Parent Guarantor, the Borrower or any of the Restricted Subsidiaries. (b)
None of any Parent Guarantor, the Borrower or any of the Restricted Subsidiaries
has treated, stored, transported, released or disposed or arranged for disposal
or transport for disposal of Hazardous Materials at, on, under or from any
currently or formerly owned or leased Real Estate or facility in a manner that
could reasonably be expected to have a Material Adverse Effect. (c) Section 8.4
and this Section 8.14 set forth the sole and exclusive representations and
warranties of the Borrower and the Parent Guarantors in this Agreement with
respect to environmental matters, including matters relating to Environmental
Laws, Environmental Claims or Hazardous Materials. 8.15 Properties. (a) Each of
each Parent Guarantor, the Borrower and each of the Restricted Subsidiaries has
good and marketable title to or valid leasehold interests in all properties that
are necessary for the operation of its respective businesses as currently
conducted and as proposed to be conducted, free and clear of all Liens (other
than any Liens permitted by this Agreement) and except where the failure to have
such good title or interests could not reasonably be expected to have a Material
Adverse Effect and (b) no Mortgage encumbers improved Real Estate that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards within the meaning of
the National Flood Insurance Act of 1968 unless flood insurance available under
such Act has been obtained in accordance with Section 9.3. 8.16 Security
Documents. (a) Upon execution and delivery thereof by the parties thereto, the
Pledge Agreement will be effective to create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the pledged Capital Stock described therein (to
the extent such matter is governed by the laws of the United States or a
jurisdiction therein) and, when certificates representing or constituting the
pledged Capital Stock described in the Pledge Agreement are delivered to the
Administrative Agent or Uniform Commercial Code financing statements have been
filed in each of the jurisdictions of organization of each Credit Party party to
the Pledge Agreement, such security interest shall constitute a perfected First
Priority lien on, and security interest in, all right, title and interest of the
pledgor party thereto in the pledged Capital Stock described therein (to the
extent such matter is governed by the laws of the United States or a
jurisdiction therein). (b) Upon execution and delivery thereof by the parties
thereto, the Security Agreement will be effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein (to
the extent such matter is governed by the laws of the United States or a
jurisdiction therein), and Uniform Commercial Code financing statements have
been filed in each of the jurisdictions listed on Schedule 8.16(b), or
arrangements have been made for such filing in such jurisdictions, and upon such
filing, such

[g145081kg15i024.gif]

 


 security interests will, subject to the existence of Permitted Liens,
constitute perfected First Priority Liens on, and security interests in (or, in
the case of any such Collateral the security interests in which may be perfected
only by possession, upon the taking of possession of such Collateral by the
Administrative Agent, such security interests will constitute perfected First
Priority liens on and security interests in), all right, title and interest of
the Credit Party parties thereto in the Collateral described therein (except to
the extent the Security Agreement does not require the applicable Credit Party
to perfect a security interest in such Collateral), except to the extent that a
security interest cannot be perfected therein by the filing of a financing
statement or the taking of possession under the Uniform Commercial Code of the
relevant jurisdiction. (c) Upon execution and delivery thereof by the Credit
Parties party thereto, each Mortgage will be effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the collateral described therein, and
upon recording the Mortgages in the jurisdictions listed on Schedule 8.16(c)
(or, in the case of a Mortgage delivered pursuant to Section 9.15, the
jurisdiction in which the property covered by such Mortgage is located), such
security interests will, subject to the existence of Permitted Liens, constitute
First Priority Liens on, and perfected security interests in, all rights, title
and interest of the Credit Party party thereto in the collateral described
therein. 8.17 Solvency . On the Closing Date (after giving effect to the
Transactions), immediately following the making of the Loans and the issuance of
the Senior Unsecured Notes and the Senior Subordinated Notes and after giving
effect to the application of the proceeds of such Loans and the Senior Unsecured
Notes and the Senior Subordinated Notes on the Closing Date, Holdings on a
consolidated basis with its Subsidiaries will be Solvent. 8.18 Senior
Indebtedness . The Obligations shall constitute “Senior Indebtedness” (or
equivalent term) and the Obligations shall be “Designated Senior Indebtedness”
(or equivalent term) under all Subordinated Debt (including, without limitation,
the Senior Subordinated Notes) of any Credit Party. 8.19 Use of Proceeds . The
Borrower will use the Letters of Credit from time to time issued hereunder, the
proceeds of all Loans made on the Closing Date and the proceeds of all Revolving
Credit Loans from time to time made pursuant to the Revolving Credit Commitments
for the purposes set forth in the introductory statement to this Agreement (or
as set forth in any Refinancing Amendment or Incremental Amendment establishing
such Revolving Credit Commitments). The Borrower will use the proceeds of all
New Term Loans and Loans made pursuant to the Additional Revolving Credit
Commitments for general corporate purposes, including funding Permitted
Acquisitions, dividends, capital expenditures and repayment of Indebtedness not
prohibited hereunder. The Borrower will use the proceeds of all Refinancing Term
Loans and Term B-1 Loans incurred on the First Amendment Effective Date to
refinance the Term Loans outstanding immediately prior to the First Amendment
Effective Date and to pay fees (including the prepayment premium required to be
paid pursuant to Section 2.20 of this Agreement ) and expenses incurred in
connection therewith. The Borrower will use the proceeds of all Refinancing Term
Loans incurred on the Second Amendment Effective Date to refinance the Term B-1
Loans outstanding immediately prior to the Second Amendment Effective Date. The
Borrower will use the proceeds of all Refinancing Term Loans incurred on the
Third Amendment Effective Date to refinance the Term B Loans outstanding
immediately prior to the Third Amendment Effective Date. The Borrower will use
the proceeds of all New Term Loans incurred on the Fifth Amendment Effective
Date (a) to refinance the Term B-1 Loans outstanding immediately prior to the
Fifth Amendment Effective Date and to pay fees and expenses incurred in
connection therewith and (b) for general corporate

[g145081kg15i025.gif]

 


 purposes. The Borrower will use the proceeds of (a) Refinancing Term B Loans to
refinance the Existing Term B Loans and (b) the New Term B Loans (i) to pay the
fees and expenses and other additional amounts incurred or owing in connection
with the transactions contemplated under the Sixth Amendment, (ii) to finance
the NuLink Acquisition, (iii) to repurchase or redeem a portion of the Senior
Subordinated Notes and (iv) for general corporate purposes. SECTION 9.
Affirmative Covenants The Borrower and the Parent Guarantors hereby covenant and
agree that on the Closing Date and thereafter, until the Commitments and each
Letter of Credit have terminated and the Loans and Unpaid Drawings, together
with interest, Fees and all other Obligations (other than inchoate indemnity
obligations) incurred hereunder, are paid in full: 9.1 Information Covenants .
The Borrower will furnish to the Administrative Agent (who will distribute to
each Lender): (a) Annual Financial Statements. As soon as available and in any
event on or before the date on which such financial statements are required to
be filed with the SEC (or, if such financial statements are not required to be
filed with the SEC, on or before the date that is (x) in the case of the fiscal
year ending on December 31, 2012, 120 days after the end of such fiscal year and
(y) thereafter, 90 days after the end of each such fiscal year), the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statement of operations and cash
flows for such fiscal year, setting forth comparative consolidated figures for
the preceding fiscal year, all in reasonable detail and prepared in accordance
with GAAP, and certified by independent certified public accountants of
recognized national standing whose opinion shall not be qualified as to the
scope of audit or as to the status of the Borrower or any of the Subsidiaries
(other than any Immaterial Subsidiary) as a going concern. (b) Quarterly
Financial Statements. As soon as available and in any event on or before the
date on which such financial statements are required to be filed with the SEC
with respect to each of the first three quarterly accounting periods in each
fiscal year of the Borrower (commencing with the fiscal quarter ending on June
30, 2012; provided that, with respect to the fiscal quarter ending on June 30,
2012, such financial statements shall be separate financial statements for each
of (i) the Borrower and its Subsidiaries as of such date and (ii) the Company
and its Subsidiaries as of such date) (or, if such financial statements are not
required to be filed with the SEC, on or before the date that is (x) in the case
of the fiscal quarters ending on June 30, 2012, and September 30, 2012, 60 days
after the end of such quarterly accounting period and (y) thereafter, 45 days
after the end of each such quarterly accounting period), the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such
quarterly period and the related consolidated statement of operations for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly period, and the related consolidated
statement of cash flows for the elapsed portion of the fiscal year ended with
the last day of such quarterly period, and setting forth comparative
consolidated figures for the related periods in the prior fiscal year or, in the
case of such consolidated balance sheet, for the last day of the related period
in the prior fiscal year, all of which shall be certified by an Authorized
Officer of the Borrower as fairly presenting in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries (and, with respect to the financial statements for the fiscal
quarter ending on June 30, 2012, the Company and its Subsidiaries) in accordance
with GAAP, subject to changes resulting from audit and normal year-end audit
adjustments.

[g145081kg15i026.gif]

 


 (c) Budgets. Within 90 days after the commencement of each fiscal year of the
Borrower, budgets of the Borrower in reasonable detail for such fiscal year as
customarily prepared by management of the Borrower for their internal use
consistent in scope with the financial statements provided pursuant to Section
9.1(a), setting forth the principal assumptions upon which such budgets are
based. (d) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.1(a) and (b), a certificate of an
Authorized Officer of the Borrower (a “Compliance Certificate”) to the effect
that no Default or Event of Default exists or, if any Default or Event of
Default does exist, specifying the nature and extent thereof, which certificate
shall set forth (i) the calculations required to establish whether the Borrower
and the Restricted Subsidiaries were in compliance with the Financial
Performance Covenant as at the end of such fiscal year or other period, as the
case may be, (ii) a specification of any change in the identity of the
Restricted Subsidiaries, Unrestricted Subsidiaries and Foreign Subsidiaries as
at the end of such fiscal year or period, as the case may be, from the
Restricted Subsidiaries, Unrestricted Subsidiaries and Foreign Subsidiaries,
respectively, provided to the Lenders on the Closing Date or the most recent
fiscal year or period, as the case may be (and, in the event there are any
Unrestricted Subsidiaries, a reconciliation or narrative explanation of such
financial statements depicting or explaining the results of the Borrower and the
Restricted Subsidiaries, on the one hand and the Unrestricted Subsidiaries on
the other hand), (iii) the then applicable Senior Secured Leverage Ratio for
purposes of determining the Applicable ABR Margin, Applicable LIBOR Margin and
Commitment Fee Rate at such time and (iv) the amount of any Pro Forma Adjustment
not previously set forth in a Pro Forma Adjustment Certificate or any change in
the amount of a Pro Forma Adjustment set forth in any Pro Forma Adjustment
Certificate previously provided and, in either case, in reasonable detail, the
calculations and basis therefor. At the time of the delivery of the financial
statements provided for in Section 9.1(a), (i) a certificate of an Authorized
Officer of the Borrower setting forth in reasonable detail (x) the Borrower’s
calculation of the Excess Cash Flow for such fiscal year (commencing with the
financial statements for the fiscal year ended December 31, 2013) and (y) the
Applicable Amount as at the end of the fiscal year to which such financial
statements relate and (ii) a certificate of an Authorized Officer of the
Borrower setting forth the information required pursuant to Section 1(a) of the
Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this clause (d)(ii), as the case may be. (e) Certain
Notices. Promptly after an Authorized Officer or any other senior officer of any
Parent Guarantor, the Borrower or any of the Restricted Subsidiaries obtains
knowledge thereof, notice of (i) the occurrence of any event that constitutes a
Default or Event of Default, which notice shall specify the nature thereof, the
period of existence thereof and what action the Borrower proposes to take with
respect thereto, (ii) any litigation or governmental proceeding pending against
any Parent Guarantor, the Borrower or any of the Restricted Subsidiaries that
could reasonably be expected to result in a Material Adverse Effect and (iii)
any other development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect. (f) Environmental Matters. The Borrower or
the applicable Parent Guarantor or Restricted Subsidiary will promptly advise
the Lenders in writing after any Parent Guarantor, the Borrower or any of the
Restricted Subsidiaries obtains knowledge of any one or more of the following
environmental matters, unless such environmental matters would not, individually
or when aggregated with all other such matters, be reasonably expected to result
in a Material Adverse Effect:

[g145081kg15i027.gif]

 


 (i) Any pending or threatened Environmental Claim against any Parent Guarantor,
the Borrower or any of the Restricted Subsidiaries or any Real Estate; (ii) Any
condition or occurrence on any Real Estate that (x) could reasonably be expected
to result in noncompliance by any Parent Guarantor, the Borrower or any of the
Subsidiaries with any applicable Environmental Law or (y) could reasonably be
anticipated to form the basis of an Environmental Claim against any Parent
Guarantor, the Borrower or any of the Subsidiaries or any Real Estate; (iii) Any
condition or occurrence on any Real Estate that could reasonably be anticipated
to cause such Real Estate to be subject to any restrictions on the ownership,
occupancy, use or transferability of such Real Estate under any Environmental
Law; and (iv) The conduct of any investigation, or any removal, remedial or
other corrective action in response to the actual or alleged presence, release
or threatened release of any Hazardous Material on, at, under or from any Real
Estate. All such notices shall describe in reasonable detail the nature of the
claim, investigation, condition, occurrence or removal or remedial action and
the response thereto. The term “Real Estate” shall mean land, buildings and
improvements owned or leased by the Borrower or any of the Restricted
Subsidiaries, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements. (g) Other Information. Promptly upon filing
thereof, copies of any filings (including on Form 10-K, 10-Q or 8-K) or
registration statements with, and reports to, the SEC or any analogous
Government Authority in any relevant jurisdiction by any Parent Guarantor, the
Borrower or any of the Restricted Subsidiaries (other than amendments to any
registration statement (to the extent such registration statement, in the form
it becomes effective, is delivered to the Lenders), exhibits to any registration
statement and, if applicable, any registration statements on Form S-8) and
copies of all financial statements, proxy statements, notices and reports that
any Parent Guarantor, the Borrower or any of the Restricted Subsidiaries shall
send to the holders of any publicly issued debt of any Parent Guarantor, the
Borrower and/or any of the Restricted Subsidiaries in their capacity as such
holders (in each case to the extent not theretofore delivered to the Lenders
pursuant to this Agreement) and, with reasonable promptness, such other
information regarding the business, financial, legal or corporate affairs
(including any information required under the Patriot Act) of any Credit Party
or any of its Restricted Subsidiaries, or compliance with the terms of the
Credit Documents, as the Administrative Agent on its own behalf or on behalf of
any Lender may reasonably request in writing from time to time. (h) Pro Forma
Adjustment Certificate. Not later than the consummation of the acquisition of
any Acquired Entity or Business by the Borrower or any Restricted Subsidiary for
which there shall be a Pro Forma Adjustment and not later than any date on which
financial statements are delivered with respect to any four-quarter period in
which a Pro Forma Adjustment is made as a result of the consummation of the
acquisition of any Acquired Entity or Business by the Borrower or any Restricted
Subsidiary for which there shall be a Pro Forma Adjustment, a certificate of an
Authorized Officer of the Borrower setting forth the amount of such Pro Forma
Adjustment and, in reasonable detail, the calculations and basis therefor. 9.2
Books, Records and Inspections. Each of the Borrower and each Parent Guarantor
will, and will cause each of the Subsidiaries to, maintain proper books of
record and account, in which entries that are full, true and correct in all
material respects and are in conformity with GAAP

[g145081kg15i028.gif]

 


consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Borrower, such Parent Guarantor
or such Subsidiary, as the case may be. Each of the Borrower and each Parent
Guarantor will, and will cause each of the Subsidiaries to, permit officers and
designated representatives of the Administrative Agent or the Required Lenders
to visit and inspect any of the properties or assets of any Parent Guarantor,
the Borrower and any such Subsidiary in whomsoever’s possession to the extent
that it is within such applicable party’s control to permit such inspection, and
to examine the books and records of any Parent Guarantor, the Borrower and any
such Subsidiary and discuss the affairs, finances and accounts of any Parent
Guarantor, the Borrower and of any such Subsidiary with, and be advised as to
the same by, its and their officers and independent accountants, all at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or the Required Lenders may desire; provided that there
shall be no more than one such inspection in any fiscal year unless an Event of
Default has occurred and is continuing. 9.3 Maintenance of Insurance. Each of
the Borrower and each Parent Guarantor will, and will cause each of the
Restricted Subsidiaries (other than any Immaterial Subsidiary) to, at all times
maintain in full force and effect, with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts and against at least such risks (and
with such risk retentions) as are usually insured against in the same general
area by companies engaged in the same or a similar business; and will furnish to
the Lenders, upon written request from the Administrative Agent, information
presented in reasonable detail as to the insurance so carried. In addition to
the foregoing, if any portion of a Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards and in which flood insurance has been made available under the
National Flood Insurance Act of 1968 (or any amendment or successor act
thereto), then the Borrower shall maintain, or cause to be maintained, with
responsible and reputable insurance companies or associations, such flood
insurance if then available in an amount sufficient to comply with all
applicable rules and regulations promulgated pursuant to such Act. 9.4 Payment
of Taxes. Except, in each case, where failure to do so could not reasonably be
expected to result in a Material Adverse Effect, each of the Borrower and each
Parent Guarantor will pay and discharge, and will cause each of the Restricted
Subsidiaries to pay and discharge, all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it and all lawful claims that, if unpaid, could
reasonably be expected to become a Lien upon any properties of the Borrower, any
of the Parent Guarantors or any of the Restricted Subsidiaries; provided that
none of the Borrower, any of the Parent Guarantors or any of the Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim (i)
that is not yet delinquent or (ii) that is being contested in good faith and by
proper proceedings if it has maintained adequate reserves (in the good faith
judgment of the management of the Borrower) with respect thereto in accordance
with GAAP. 9.5 Consolidated Corporate Franchises. Each of the Borrower and each
Parent Guarantor will do, and will cause each Restricted Subsidiary (other than
any Immaterial Subsidiary) to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its legal existence, corporate rights
and authority, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that each Parent Guarantor, the Borrower and the Subsidiaries may consummate any
transaction permitted under Section 10.3, 10.4 or 10.5.

[g145081kg15i029.gif]

 


9.6 Compliance with Statutes, Regulations, etc. Each of the Borrower and each
Parent Guarantor will, and will cause each other Restricted Subsidiary to,
comply with all applicable laws, rules, regulations, ordinances and orders of
any Governmental Authority applicable to it or its property, and take all
reasonable actions to maintain all governmental franchises, licenses, permits,
approvals and authorizations in full force and effect, in each case except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect. 9.7 ERISA. Promptly after any Parent Guarantor, the Borrower or any
Subsidiary or any ERISA Affiliate knows or has reason to know of the occurrence
of any of the following events that, individually or in the aggregate (including
in the aggregate such events previously disclosed or exempt from disclosure
hereunder, to the extent the liability therefor remains outstanding), would be
reasonably likely to have a Material Adverse Effect, the Borrower will deliver
to the Administrative Agent a certificate of an Authorized Officer or any other
senior officer of the Borrower setting forth details as to such occurrence and
the action, if any, that any Parent Guarantor, the Borrower, such Subsidiary or
such ERISA Affiliate is required or proposes to take, together with any notices
(required, proposed or otherwise) given to or filed with or by any Parent
Guarantor, the Borrower, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan
participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto: that a Reportable
Event has occurred; that an accumulated funding deficiency has been incurred or
an application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan; that a Plan having an Unfunded Current Liability
has been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA (including the giving of written notice thereof); that a
Plan has an Unfunded Current Liability that has or will result in a lien under
ERISA or the Code; that proceedings will be or have been instituted to terminate
a Plan having an Unfunded Current Liability (including the giving of written
notice thereof); that a proceeding has been instituted against any Parent
Guarantor, the Borrower, a Subsidiary or an ERISA Affiliate pursuant to Section
515 of ERISA to collect a delinquent contribution to a Plan; that the PBGC has
notified any Parent Guarantor, the Borrower, any Subsidiary or any ERISA
Affiliate of its intention to appoint a trustee to administer any Plan; that any
Parent Guarantor, the Borrower, any Subsidiary or any ERISA Affiliate has failed
to make a required installment or other payment pursuant to Section 412 of the
Code with respect to a Plan; or that any Parent Guarantor, the Borrower, any
Subsidiary or any ERISA Affiliate has incurred or will incur (or has been
notified in writing that it will incur) any liability (including any contingent
or secondary liability) to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section
4971 or 4975 of the Code. 9.8 Good Repair. Each of the Borrower and each Parent
Guarantor will, and will cause each of the Restricted Subsidiaries to, ensure
that its properties and equipment used or useful in its business in whomsoever’s
possession they may be to the extent that it is within the control of such party
to cause same, are kept in good repair, working order and condition, normal wear
and tear excepted and casualty or condemnation excepted, and that from time to
time there are made in such properties and equipment all needful and proper
repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto, to the extent and in the manner customary for companies in
similar businesses and consistent with third party leases, except in each case
to the extent the failure to do so could not be reasonably expected to have a
Material Adverse Effect. 9.9 Transactions with Affiliates. Each of the Borrower
and each Parent Guarantor will conduct, and cause each of the Restricted
Subsidiaries to conduct, all transactions with any of its Affiliates (other than
the Parent Guarantors, the Borrower or their Restricted Subsidiaries) on terms
that

[g145081kg15i030.gif]

 


 

are substantially as favorable to such Parent Guarantor, the Borrower or such
Restricted Subsidiary as it would obtain in a comparable arm’s-length
transaction with a Person that is not an Affiliate; provided that the foregoing
restrictions shall not apply to (a) (i) the payment of customary annual fees to
the Sponsor for management, consulting and financial services rendered to
Parent, the Borrower and the Subsidiaries in an aggregate amount per fiscal year
not to exceed the amount permitted to be paid pursuant to the Management
Services Agreement as in effect on the Closing Date and any Management
Termination Fees not to exceed the amount set forth in the Management Services
Agreement as in effect on the Closing Date; (ii) customary and reasonable
investment banking fees paid to the Sponsor for services rendered to the
Borrower and the Subsidiaries in connection with divestitures, acquisitions,
financings and other transactions, including the Transactions; and (iii)
reimbursement of reasonable out-of-pocket fees and expenses of the Sponsor
incurred in connection with any such services rendered by the Sponsor, (b)
customary fees and indemnities paid to members of the Board of Directors (or
similar governing body) of each of each Parent Guarantor, the Borrower and the
Subsidiaries, (c) transactions permitted by Sections 10.1, 10.3, 10.4 and 10.6,
(d) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the board of directors (or
equivalent governing body) of any Borrower or Parent Guarantors, (e) the payment
of indemnities to officers, employees or members of management of any Parent
Guarantor, the Borrower and its Restricted Subsidiaries in the ordinary course
of business, (f)(A) any employment or severance agreements or arrangements
entered into by any Parent Guarantor, the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business, (B) any subscription agreement
or similar agreement pertaining to the repurchase of Capital Stock pursuant to
put/call rights or similar rights with employees, officers, directors or members
of management, and (C) any employee compensation, benefit plan or arrangement,
any health, disability or similar insurance plan which covers employees, and any
reasonable employment contract or arrangement and transactions pursuant thereto,
(g) any purchase by Parent of or contributions to, the equity capital of the
Parent Guarantors, and (h) any transaction in respect of which the Borrower
delivers to the Administrative Agent (for delivery to the Lenders) a letter
addressed to the board of directors (or equivalent governing body) of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing, which letter states that such transaction is
on terms that when taken as a whole are no less favorable to the Borrower or
such Restricted Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate. 9.10
End of Fiscal Years; Fiscal Quarters. Each of the Borrower and each Parent
Guarantor will, for financial reporting purposes, cause (a) each of its, and
each of its Subsidiaries’, fiscal years to end on December 31 of each year and
(b) each of its, and each of its Subsidiaries’, fiscal quarters to end on dates
consistent with such fiscal year-end and the Borrower’s past practice; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change the financial reporting convention specified above to any other financial
reporting convention reasonably acceptable to the Administrative Agent, in which
case the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary in
order to reflect such change in financial reporting. 9.11 Additional Guarantors
and Grantors; Additional Subsidiaries. Except as set forth in Section
10.1(a)(xi), each of the Borrower and each Parent Guarantor will cause (i) each
of its direct or indirect Domestic Subsidiaries (other than any Unrestricted
Subsidiary, any Immaterial Subsidiary or any Domestic Subsidiary owned by a
Foreign Subsidiary) formed or otherwise purchased or acquired after the date
hereof (including pursuant to a Permitted Acquisition) that is not an Excluded
Subsidiary and (ii) each of its Subsidiaries (other than any Unrestricted
Subsidiary or any Immaterial Subsidiary) that is not a Domestic Subsidiary at
the time it is formed or otherwise purchased or acquired but subsequently

[g145081kg17i001.gif]

 


becomes a Domestic Subsidiary (other than any Unrestricted Subsidiary or any
Immaterial Subsidiary) that is not an Excluded Subsidiary, in each case to
execute a supplement to each of the Guarantee Agreement and the Security
Agreement, and, with respect to any such Subsidiary that is a direct or indirect
parent or owner of the Borrower, to this Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, in order to become a
guarantor under the Guarantee Agreement and a grantor under the Security
Agreement, and, in the case of any such Subsidiary that is a direct or indirect
parent or owner of the Borrower, a party to this Agreement, and deliver the same
to the Administrative Agent. 9.12 Pledges of Additional Capital Stock and
Evidence of Indebtedness. Except as set forth in Section 10.1(a)(xi), each of
the Borrower and each Parent Guarantor will pledge, and, if applicable, will
cause each of its Domestic Subsidiaries to pledge, to the Administrative Agent
for the ratable benefit of the Secured Parties, (i) all the Capital Stock of
each of its (a) Domestic Subsidiaries that are wholly-owned Subsidiaries (other
than any Unrestricted Subsidiary or any Domestic Subsidiary owned by a Foreign
Subsidiary), (b) Domestic Subsidiaries that are not wholly-owned Subsidiaries
(other than any Unrestricted Subsidiary or any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary) and Minority Investments, in each case,
other than Excluded Capital Stock, and (c) each of its Foreign Subsidiaries that
are wholly-owned Subsidiaries (other than an Unrestricted Subsidiary, any
Immaterial Subsidiary or any Voting Stock representing in excess of 65% of the
issued and outstanding Voting Stock in any of its Foreign Subsidiaries) held by
any Parent Guarantor, the Borrower or a Subsidiary Guarantor, in each case,
formed or otherwise purchased or acquired after the date hereof, in each case
pursuant to a supplement to the Pledge Agreement in form and substance
reasonably satisfactory to the Administrative Agent, (ii) all evidences of
Indebtedness in excess of $2,500,000 received by the Borrower or any of the
Domestic Subsidiaries of Holdings (other than any Unrestricted Subsidiary) in
connection with any disposition of assets pursuant to Section 10.4(b) or, if the
obligor under such Indebtedness is not a Guarantor, Section 10.4(c), in each
case pursuant to a supplement to the Pledge Agreement in form and substance
reasonably satisfactory to the Administrative Agent and (iii) any global
promissory notes executed after the date hereof evidencing Indebtedness of the
Borrower, each Subsidiary and each Minority Investment that is owing to the
Borrower or any Guarantor, in each case pursuant to a supplement to the Security
Agreement in form and substance reasonably satisfactory to the Administrative
Agent. 9.13 Use of Proceeds. The Borrower will use the Letters of Credit from
time to time issued hereunder, the proceeds of all Loans made on the Closing
Date and the proceeds of all Revolving Credit Loans from time to time made
pursuant to the Revolving Credit Commitments for the purposes set forth in the
introductory statement to this Agreement (or set forth in any Refinancing
Amendment or Incremental Amendment establishing such Revolving Credit
Commitments). The Borrower will use the proceeds of all New Term Loans and Loans
made pursuant to the Additional Revolving Credit Commitments for general
corporate purposes, including funding of Permitted Acquisitions, dividends,
capital expenditures and repayment of Indebtedness not prohibited hereunder. The
Borrower will use the proceeds of all Refinancing Term Loans and Term B-1 Loans
incurred on the First Amendment Effective Date to refinance the Term Loans
outstanding immediately prior to the First Amendment Effective Date and to pay
fees (including the prepayment premium required to be paid pursuant to Section
2.20 of this Agreement) and expenses incurred in connection therewith. The
Borrower will use the proceeds of all Refinancing Term Loans incurred on the
Second Amendment Effective Date to refinance the Term B-1 Loans outstanding
immediately prior to the Second Amendment Effective Date. The Borrower will use
the proceeds of all Refinancing Term Loans incurred on the Third Amendment
Effective Date to refinance the Term B Loans outstanding immediately prior to
the Third Amendment Effective Date. The Borrower will use the proceeds of all
New Term Loans incurred on the Fifth Amendment Effective Date

[g145081kg17i002.gif]

 


(a) to refinance the Term B-1 Loans outstanding immediately prior to the Fifth
Amendment Effective Date and to pay fees and expenses in connection therewith
and (b) for general corporate purposes. The Borrower will use the proceeds of
(a) Refinancing Term B Loans to refinance the Existing Term B Loans and (b) the
New Term B Loans (i) to pay the fees and expenses and other additional amounts
incurred or owing in connection with the transactions contemplated under the
Sixth Amendment, (ii) to finance the NuLink Acquisition, (iii) to repurchase or
redeem a portion of the Senior Subordinated Notes and (iv) for general corporate
purposes. 9.14 Changes in Business. The Borrower and its Restricted
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by the Borrower and its Restricted Subsidiaries, taken as a whole, on the
Closing Date and other business activities incidental, related or reasonably
complementary to any of the foregoing. 9.15 Further Assurances. (a) Each of the
Borrower and each Parent Guarantor will, and will cause each other Credit Party
to, execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents), which may be required under any applicable law, or which
the Administrative Agent or the Required Lenders may reasonably request in
writing, in order to grant, preserve, protect and perfect the validity and
priority of the security interests created or intended to be created by the
Security Documents, all at the expense of the Borrower and the Restricted
Subsidiaries. The Borrower and each Parent Guarantor shall use commercially
reasonable efforts to obtain, and the cause each Excluded Subsidiary to obtain,
any ministerial, administrative or routine governmental approvals, consents,
conditions, notifications or authorizations that, if obtained or satisfied,
would result in such Person ceasing to be an Excluded Subsidiary or any Capital
Stock ceasing to be Excluded Capital Stock; provided that such efforts are not
required to be commenced in advance of any Permitted Acquisition or other
Investment pursuant to which any such Excluded Subsidiary or Excluded Capital
Stock is acquired. (b) If any assets (including any fee owned real estate or
improvements thereto or any interest therein) with a book value or fair market
value in excess of $5,000,000 are acquired by any Credit Party after the Closing
Date (other than assets constituting Collateral under the Security Documents
that become subject to the Lien of the applicable Security Document upon
acquisition thereof) that are of the nature secured by the Security Agreement or
any Mortgage, as the case may be, the Borrower will notify the Administrative
Agent and the Lenders thereof, and, if requested by the Administrative Agent or
the Required Lenders in writing, the Borrower will cause such assets to be
subjected to a Lien securing the applicable Obligations and will take, and cause
the other Credit Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such Liens
(in the case of Collateral other than Capital Stock, under the laws of the
United States, any state or territory thereof, or the District of Columbia)
consistent with the applicable requirements of the Security Documents, including
actions described in paragraph (a) of this Section 9.15, all at the expense of
the Credit Parties. Any Mortgage delivered to the Administrative Agent in
accordance with the preceding sentence shall be accompanied by (x) a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each Mortgage as a valid First Priority Lien on the
Mortgaged Property described therein, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request,
(y) a flood zone determination and any applicable Borrower notices with respect
thereto and any flood insurance that may be required under Section 9.3 and (z)
an opinion of local counsel to the Borrower (or in the event a

[g145081kg17i003.gif]

 


Subsidiary of the Borrower is the mortgagor, to such Subsidiary), in form and
substance reasonably satisfactory to the Administrative Agent. 9.16 Maintenance
of Rating of Facilities. The Borrower will use commercially reasonable efforts
to cause each of (i) a public senior secured credit rating with respect to the
credit facilities hereunder from each of S&P and Moody’s and (ii) a public
corporate rating by S&P and a public corporate family rating by Moody’s of the
Borrower, to be available at all times until the last Maturity Date under this
Agreement. 9.17 Interest Rate Protection. Commencing not later than 180 days
after the Closing Date, not less than 50% of the aggregate principal amount of
then outstanding Funded Debt (excluding Revolving Credit Loans) shall be either
(x) fixed rate debt or (y) debt subject to Hedge Agreements. Such Hedge
Agreements shall be maintained for not less than two years. 9.18 Limitations on
Activities. No Parent Guarantor will engage in any business or activity other
than (i) the ownership of all the outstanding shares of Capital Stock of the
Parent Companies and the Borrower, as applicable, (ii) maintaining its corporate
or other existence, (iii) participating in tax, accounting and other
administrative matters as a member of the consolidated group of the Parent
Guarantors and the Borrower, (iv) the performance of the Credit Documents to
which it is a party, (v) making any dividend or distribution permitted by
Section 10.6 or holding any cash, Capital Stock or property received in
connection with dividends or distributions made by the Borrower in accordance
with Section 10.6 pending (x) application thereof by any applicable Parent
Guarantor, as applicable, in the manner contemplated by Section 10.6 or (y)
transactions permitted under this Agreement, (vi) Indebtedness permitted under
Section 10.1, including without limitation, Permitted Intercompany Indebtedness
and the guarantees of such Permitted Intercompany Indebtedness by the Parent
Guarantors, (vii) transactions permitted under Section 10.3, 10.4, 10.5 or 10.6,
(viii) ownership of any Unrestricted Subsidiary to the extent otherwise
permitted hereunder and (ix) activities incidental to the businesses or
activities described in clauses (i) to (viii) of this Section 9.18. 9.19
Designation of Subsidiaries. The Borrower may, at any time after the Closing
Date, designate any Restricted Subsidiary of the Borrower as any Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary by
providing written notice thereof to the Administrative Agent; provided that (a)
immediately prior to and after giving effect to such designation, no Default or
Event of Default shall have occurred and be continuing; and (b) in the case of
any designation of a Restricted Subsidiary as an Unrestricted Subsidiary, (i)
any Subsidiary so designated does not, directly, indirectly or beneficially own
any Capital Stock or Indebtedness of, or own or hold any Lien on any property or
assets of, the Borrower or any of its Restricted Subsidiaries, (ii) neither the
Borrower nor any of its Restricted Subsidiaries shall at any time be directly or
indirectly liable for any Indebtedness that permits the holder thereof to (with
the passage of time or notice or both) declare a default thereon or cause the
payment thereof to be accelerated or payable prior to its stated maturity upon
the occurrence of a default with respect to any indebtedness, lien or other
obligations of any Unrestricted Subsidiary (including the right to take
enforcement action against such Unrestricted Subsidiary), (iii) any such
designation shall constitute an Investment on the date of such designation in an
Unrestricted Subsidiary in an amount equal to the sum of (x) the fair market
value of the equity interest in the Subsidiary to be designated as an
Unrestricted Subsidiary held by any Credit Party or Restricted Subsidiary
(without duplication) and (y) the aggregate principal amount of any Indebtedness
owed by such Subsidiary to any Credit Party or Restricted Subsidiary immediately
prior to such designation, and (iv) such Subsidiary shall have been or will
promptly be designated an “unrestricted subsidiary” (or otherwise not be subject
to the covenants) under (I) the Senior Unsecured Notes Indenture and all

[g145081kg17i004.gif]

 


Permitted Refinancing Indebtedness in respect thereof and (II) the Senior
Subordinated Notes Indenture and all Permitted Refinancing Indebtedness in
respect thereof, (c) no Unrestricted Subsidiary that has been designated as a
Restricted Subsidiary pursuant to this Section 9.19 may again be designated as
an Unrestricted Subsidiary. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence by such Subsidiary at the
time of designation of any Investments, Indebtedness or Liens of such Subsidiary
existing at such time, and (d) during the Permitted Tax Distribution Period,
neither Knology nor any of its Subsidiaries may be designated as an Unrestricted
Subsidiary. 9.20 Post-Closing Covenants. The Borrower will cause to be delivered
or performed the documents and other agreements set forth on Schedule 9.20
within the time frames specified therein. SECTION 10. Negative Covenants The
Borrower and the Parent Guarantors hereby covenant and agree that on the Closing
Date and thereafter, until the Commitments and each Letter of Credit have
terminated and the Loans and Unpaid Drawings, together with interest, Fees and
all other Obligations (other than inchoate indemnity obligations) incurred
hereunder, are paid in full: 10.1 Limitation on Indebtedness. (a) The Borrower
and the Parent Guarantors will not, and will not permit any of the Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except: (i) Indebtedness arising under the Credit Documents; (ii) Indebtedness
of (x) the Borrower or any of the Parent Guarantors to the Borrower, any of the
Parent Guarantors or any Subsidiary of the Borrower (including, without
limitation, the Permitted Intercompany Indebtedness) and (y) subject to
compliance with Section 10.5(g), any Restricted Subsidiary to the Borrower or
any of the Parent Guarantors or any other Restricted Subsidiary of the Borrower;
provided that (A) all such Indebtedness owing to a Credit Party shall be subject
to a perfected, First Priority Lien pursuant to the Pledge Agreement, and (B)
all such Indebtedness shall be unsecured and, if constituting an obligation of a
Credit Party, subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of any applicable promissory notes or an
intercompany subordination agreement on terms and conditions no less favorable
to the Lenders than the terms and conditions set forth in the Loan and
Reimbursement Agreement (as in effect on the date hereof) or otherwise in a
manner reasonably satisfactory to Administrative Agent; (iii) Indebtedness in
respect of any bankers’ acceptance, letter of credit, warehouse receipt or
similar facilities entered into in the ordinary course of business; (iv) except
as provided in clauses (x), (xi) and (xiii) below, subject to compliance with
Section 10.5(g), Guarantee Obligations incurred by (x) Restricted Subsidiaries
in respect of Indebtedness of the Borrower or other Restricted Subsidiaries that
is permitted to be incurred under this Agreement, (y) the Borrower or any of the
Parent Guarantors in respect of Indebtedness of the Borrower or the Restricted
Subsidiaries that is permitted to be incurred under this Agreement and (z) any
Foreign Subsidiary in respect of Indebtedness of any other Foreign Subsidiary
that is permitted to be incurred under this Agreement; (v) Guarantee Obligations
incurred in the ordinary course of business in respect of obligations of
suppliers, customers, franchisees, lessors and licensees;

[g145081kg17i005.gif]

 


(vi) (w) Indebtedness of the Borrower or the Restricted Subsidiaries (including
Indebtedness arising under Capital Leases but excluding Indebtedness incurred in
connection with Permitted Acquisitions) incurred within 270 days of the
acquisition, construction or improvement of fixed or capital assets to finance
the acquisition, construction or improvement of such fixed or capital assets
subject to pro forma compliance with Section 10.9, (x) Indebtedness of the
Borrower or the Restricted Subsidiaries arising under Capital Leases entered
into in connection with Permitted Sale Leasebacks, (y) Indebtedness of the
Borrower or the Restricted Subsidiaries arising under Capital Leases, other than
Capital Leases in effect on the date hereof and Capital Leases entered into
pursuant to subclauses (w) and (x) above; provided, that the aggregate amount of
Indebtedness incurred pursuant to this subclause (y) shall not exceed
$40,000,000 at any time outstanding, and (z) any Permitted Refinancing
Indebtedness issued or incurred to Refinance such Indebtedness; (vii) (A)
Indebtedness outstanding on the date hereof and listed on Schedule 10.1 and (B)
any Permitted Refinancing Indebtedness incurred to Refinance (in whole or in
part) such Indebtedness; (viii) Indebtedness in respect of Hedge Agreements;
(ix) (A) Indebtedness under the Senior Unsecured Notes, and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness and (B)
Indebtedness under the Senior Subordinated Notes, and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness; (x) (A) Indebtedness of a
Person or Indebtedness attaching to assets of a Person that, in either case,
becomes a Restricted Subsidiary or Indebtedness attaching to assets that are
acquired by the Borrower or any Restricted Subsidiary, in each case after the
Closing Date as the result of a Permitted Acquisition; provided that (w) before
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing, (x) such Indebtedness existed at the time such
Person became a Restricted Subsidiary or at the time such assets were acquired
and, in each case, was not created in anticipation thereof, (y) such
Indebtedness is not guaranteed in any respect by the Borrower, any Parent
Guarantor or any Restricted Subsidiary (other than by any such person that so
becomes a Restricted Subsidiary), (z) (1) the Capital Stock of such Person is
pledged to the Administrative Agent to the extent required under Section 9.12
and (2) such Person executes a supplement to the Guarantee Agreement and the
applicable Security Documents (or alternative guarantee and security
arrangements in relation to the Obligations reasonably acceptable to the
Administrative Agent) to the extent required under Sections 9.11 or 9.12, as
applicable, and (B) any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness; (xi) (A) Indebtedness of the Borrower or any Restricted
Subsidiary issued or incurred to finance a Permitted Acquisition; provided that
(u) the Total Leverage Ratio on a Pro Forma Basis as of the date of such
Permitted Acquisition (but excluding any cash or cash equivalents constituting
proceeds of such Indebtedness which may otherwise reduce the amount of
Consolidated Net Debt for such purpose), shall be less than 6.50 to 1.00, as
certified by a certificate from the Chief Financial Officer or Treasurer (or
other equivalent officer) of the Borrower demonstrating such compliance in
reasonable detail, (v) the Borrower shall be in compliance, on a Pro Forma
Basis, with the Financial Performance Covenant, as such covenant is recomputed
as at the most recent Test Period for which Section 9.1 Financials have been

[g145081kg17i006.gif]

 


delivered, as if such acquisition had occurred on the first day of such Test
Period, as certified by a certificate from the Chief Financial Officer or
Treasurer (or other equivalent officer) of the Borrower demonstrating such
compliance in reasonable detail, (w) such Indebtedness is not guaranteed in any
respect by any Parent Guarantor or any Restricted Subsidiary unless such Parent
Guarantor or Restricted Subsidiary is a Guarantor (or becomes a Guarantor
substantially concurrently with the incurrence of such Indebtedness or
guarantee), (x)(1) the Parent Guarantor, the Borrower or such other relevant
Credit Party pledges the Capital Stock of any Person acquired (the “acquired
Person”) to the Administrative Agent to the extent required under Section 9.12
and (2) such acquired Person executes a supplement to the applicable Guarantee
Agreement and the applicable Security Agreements (or alternative guarantee and
security arrangements in relation to the Obligations reasonably acceptable to
the Administrative Agent) to the extent required under Sections 9.11 or 9.12, as
applicable; provided that the requirements of this subclause (x) shall not apply
to an aggregate amount at any time outstanding of up to (and including) the
amount of the Guarantee and Collateral Exception Amount at such time of the
aggregate of (I) such Indebtedness and (II) all other Indebtedness as to which
this proviso then applies, (y) such Indebtedness (other than any such
Indebtedness constituting Permitted Secured Acquisition Debt) does not have a
maturity or have scheduled amortization or payments of principal and is not
subject to mandatory redemption or prepayment (except customary asset sale or
change of control provisions which allow for the payment of the Obligations
prior to such Indebtedness), in each case, prior to six months following the
Latest Maturity Date at the time of incurrence of such Indebtedness and will not
have a shorter Weighted Average Life to Maturity than the Weighted Average Life
to Maturity of any then outstanding Loans, and (z) to the extent such
Indebtedness is secured pursuant to Section 10.2(h), (1) the Senior Secured
Leverage Ratio, on a Pro Forma Basis as of the date of such Permitted
Acquisition, shall not exceed 4.50 to 1.00 (or, if such Senior Secured Leverage
Ratio exceeds 4.50 to 1.00, the Senior Secured Leverage Ratio, calculated on a
Pro Forma Basis (giving effect to such Permitted Acquisition and Indebtedness),
is not in excess of the Senior Secured Leverage Ratio calculated on a Pro Forma
Basis immediately prior to such incurrence of secured Indebtedness and the
consummation of such Permitted Acquisition, and without giving effect to such
incurrence of secured Indebtedness and such Permitted Acquisition), as certified
by a certificate from the Chief Financial Officer or Treasurer (or other
equivalent officer) of the Borrower demonstrating such compliance in reasonable
detail and (2) to the extent the Liens securing such Indebtedness are on any
assets constituting Collateral, such Indebtedness shall be Permitted Secured
Acquisition Debt, and (B) any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided further that if such Indebtedness
constitutes Permitted Secured Acquisition Debt and the provisions of clause (b)
of the definition of Permitted Secured Acquisition Debt are applicable (or
Permitted Refinancing Indebtedness in respect thereof), then the applicable
margins on the relevant Term Loans described therein shall be increased as
provided therein concurrently with the incurrence of such Permitted Secured
Acquisition Debt (or Permitted Refinancing Indebtedness in respect thereof);
(xii) Indebtedness in respect of bids, trade contracts (other than for debt for
borrowed money), leases (other than Capital Lease Obligations), statutory
obligations, surety, bid, stay, customs and appeal bonds, performance,
performance and completion and return of money bonds, government contracts,
financial assurances and completion guarantees and similar obligations, in each
case provided in the ordinary course of business, including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business (including letters of credit, bank guarantees or similar instruments in
lieu of such items to support the issuance thereof);

[g145081kg17i007.gif]

 


(xiii) Permitted Additional Junior Debt in an amount not to exceed (i)
$35,000,000 plus (ii) any such additional amount so long as (x) the Total
Leverage Ratio shall be less than 6.50 to 1.00, determined on a Pro Forma Basis
as of the date of incurrence of such Permitted Additional Junior Debt (but
excluding any cash or cash equivalents constituting proceeds of such
Indebtedness which may otherwise reduce the amount of Consolidated Net Debt for
such purpose), and (y) if such Indebtedness is secured on a junior lien, lien
subordinated basis with respect to the Obligations, the Senior Secured Leverage
Ratio shall be less than 4.25 to 1.00, determined on a Pro Forma Basis as of the
date of incurrence of such Permitted Additional Junior Debt (but excluding any
cash or cash equivalents constituting proceeds of such Indebtedness which may
otherwise reduce the amount of Consolidated Net Debt for such purpose), in each
case, as if any such Indebtedness had been outstanding and fully borrowed, and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness; 
(xiv) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business or assets (including Capital
Stock of Subsidiaries) of the Borrower or any Subsidiary permitted by Section
10.5, other than Guarantees of Indebtedness incurred by any person acquiring all
or any portion of such business or assets for the purpose of financing such
acquisition; (xv) Indebtedness consisting of promissory notes issued by the
Borrower and its Restricted Subsidiaries to current or former directors,
officers, employees, members of management or consultants of such person (or
their respective estate, heirs, family members, spouse or former spouse) to
finance the purchase or redemption of Capital Stock of Parent or any direct or
indirect parent thereof permitted by Section 10.6(b); (xvi) Cash Management
Obligations and other Indebtedness in respect of netting services, overdraft
protection and similar arrangements, in each case, in connection with cash
management and deposit accounts; (xvii) Indebtedness consisting of (i) the
financing of insurance premiums or (ii) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business; (xviii)
Indebtedness in respect of letters of credit, bankers’ acceptances supporting
trade payables, warehouse receipts or similar facilities entered into in the
ordinary course of business;  (xix) without duplication of any other
Indebtedness, non-cash accruals of interest, accretion or amortization of
original issue discount and/or pay-in-kind interest to the extent such
Indebtedness is permitted hereunder;  (xx) all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in clauses (i) through (xix); (xxi)
Indebtedness of the Borrower or any Restricted Subsidiary that is unsecured or
Indebtedness of a Restricted Foreign Subsidiary that is secured solely by
property of Restricted Foreign Subsidiaries in an aggregate principal amount not
to exceed $50,000,000 at any time outstanding; and

[g145081kg17i008.gif]

 


(xxii) Credit Agreement Refinancing Indebtedness. (b) Neither the Borrower nor
any Parent Guarantor will issue any preferred Capital Stock other than Qualified
PIK Securities. The Borrower will not permit any Restricted Subsidiary to issue
any preferred Capital Stock to any Person other than the Borrower or the
Subsidiary Guarantors (or, in the case of a Restricted Subsidiary not directly
owned by the Borrower or a Subsidiary Guarantor, to another Restricted
Subsidiary) other than Qualified PIK Securities. 10.2 Limitation on Liens. The
Borrower and the Parent Guarantors will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower, any Parent Guarantor or any Restricted Subsidiary,
whether now owned or hereafter acquired, except: (a) Liens arising under the
Credit Documents; (b) Permitted Liens; (c) Liens securing Indebtedness permitted
pursuant to Section 10.1(a)(vi); provided that such Liens attach at all times
only to the assets so financed; (d) Liens existing on the date hereof and listed
on Schedule 10.2; (e) the replacement, extension or renewal of any Lien
permitted by clauses (a), (c), (d), (f), (g), (h), (i) and (k) of this Section
10.2 upon or in the same assets theretofore subject to such Lien in connection
with the incurrence of Permitted Refinancing Indebtedness in respect of the
Indebtedness secured thereby; (f) Liens existing on the assets of any Person
that becomes a Restricted Subsidiary, or existing on assets acquired, pursuant
to a Permitted Acquisition to the extent the Liens on such assets secure
Indebtedness permitted by Section 10.1(a)(x); provided that such Liens attach at
all times only to the same assets that such Liens attached to, and secure only
the same Indebtedness (or any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness permitted by Section 10.1(a)(x)) that such Liens
secured, immediately prior to such Permitted Acquisition; (g) (i) Liens placed
upon the Capital Stock of any Restricted Subsidiary acquired pursuant to a
Permitted Acquisition to secure Indebtedness of the Borrower or any other
Restricted Subsidiary in an aggregate amount at any time outstanding not to
exceed the Guarantee and Collateral Exception Amount incurred pursuant to
Section 10.1(a)(xi) in connection with such Permitted Acquisition and (ii) Liens
placed upon the assets of such Restricted Subsidiary to secure a guarantee by
such Restricted Subsidiary of any such Indebtedness of the Borrower or any other
Restricted Subsidiary in an aggregate amount at any time outstanding not to
exceed the Guarantee and Collateral Exception Amount; (h) Liens securing
Permitted Secured Acquisition Debt permitted by Section 10.1(a)(xi); provided
that such Liens attach at all times only to the Collateral and to no property or
assets of Holdings and its Subsidiaries other than the Collateral;

[g145081kg17i009.gif]

 


(i) Liens securing Permitted Additional Junior Debt permitted by Section
10.1(a)(xiii); provided that such Liens attach at all times only to the
Collateral and to no property or assets of Holdings and its Subsidiaries other
than the Collateral;  (j) additional Liens so long as the aggregate principal
amount of the obligations so secured does not exceed $60,000,000 at any time
outstanding; and (k) Liens securing Credit Agreement Refinancing Indebtedness
permitted to be incurred under Section 10.1(a)(xxii); provided that, (A) in the
case of Liens securing obligations with respect thereto on a pari passu basis
with the Liens securing the Obligations, the Senior Representative acting on
behalf of the holders of such Indebtedness shall have become party to the Pari
Passu Intercreditor Agreement and (B) in the case of Liens securing obligations
with respect thereto on a junior lien, subordinated basis to the Obligations,
the Senior Representative acting on behalf of the holders of such Indebtedness
shall have entered into the Second Lien Intercreditor Agreement. 10.3 Limitation
on Fundamental Changes. The Borrower and the Parent Guarantors will not, and
will not permit any of the Restricted Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its business units, assets or
other properties, except that: (a) (i) any Subsidiary of the Borrower or any
other Person may be merged or consolidated with or into the Borrower; provided
that the Borrower shall be the continuing or surviving entity; (ii) any Parent
Company may be merged or consolidated with or into Holdings; provided that
Holdings shall be the continuing or surviving entity; and (iii) any Parent
Company may be merged or consolidated with or into any other Parent Company;
provided that a Parent Company shall be the continuing or surviving entity; (b)
any Subsidiary of the Borrower or any other Person may be merged, amalgamated or
consolidated with or into any one or more Subsidiaries of the Borrower; provided
that (i) in the case of any merger, amalgamation or consolidation involving one
or more Restricted Subsidiaries, a Restricted Subsidiary shall be the continuing
or surviving entity, and (ii) in the case of any merger, amalgamation or
consolidation involving one or more Subsidiary Guarantors, a Subsidiary
Guarantor shall be the continuing or surviving entity; (c) (i) any Restricted
Subsidiary that is not a Subsidiary Guarantor may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower, a Subsidiary Guarantor or any other Restricted
Subsidiary of the Borrower, subject to compliance with Section 10.5(g) and (ii)
the Borrower or any Restricted Subsidiary may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
other Persons (including by way of merger, in the case of a Restricted
Subsidiary), so long as such sale, lease, transfer or other disposition (x) does
not constitute a sale, lease, transfer or other disposition of all or
substantially all of the business units, assets or properties of the Borrower
and its Restricted Subsidiaries, taken as a whole, and (y) is in compliance with
Section 10.4; (d) any Guarantor may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any Guarantor;

[g145081kg17i010.gif]

 


(e) any Restricted Subsidiary may liquidate or dissolve if (x) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (y) to the extent such Restricted Subsidiary is a Credit Party, any assets
or business not otherwise disposed of or transferred in accordance with Section
10.4 or 10.5, or, in the case of any such business, discontinued, shall be
transferred to, or otherwise owned or conducted by, another Credit Party after
giving effect to such liquidation or dissolution;  (f) any Subsidiary of a
Parent Guarantor (other than the Borrower) that is not a Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into any other
Subsidiary of a Parent Guarantor (other than the Borrower) or a Parent
Guarantor; provided that a Parent Guarantor shall be the continuing or surviving
entity; and (g) any Restricted Subsidiary may merge with any other Person in
order to (i) effect an Investment permitted pursuant to Section 10.5 (provided
that (A) the continuing or surviving Person shall be a Restricted Subsidiary,
which together with each of its Restricted Subsidiaries, shall have complied
with the requirements of Sections 9.11 and 9.12 and (B) to the extent
constituting an Investment, such Investment must be a permitted Investment in
accordance with Section 10.5) or (ii) effect the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary or an Unrestricted Subsidiary as a
Restricted Subsidiary in accordance with Section 9.19. 10.4 Limitation on Sale
of Assets. The Borrower and the Parent Guarantors will not, and will not permit
any of the Restricted Subsidiaries to, (i) convey, sell, lease, assign, transfer
or otherwise dispose of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired
(other than any such sale, transfer, assignment or other disposition resulting
from any casualty or condemnation, of any assets of the Borrower or the
Restricted Subsidiaries) or (ii) sell to any Person (other than the Borrower or
a Guarantor) any shares owned by it of any Restricted Subsidiary’s Capital Stock
or issue any Capital Stock of a Restricted Subsidiary to any Person (other than
the Borrower or a Guarantor or, solely in the case of a Restricted Subsidiary
that is not a Guarantor, to another Restricted Subsidiary), except that: (a) the
Parent Guarantors, the Borrower and the Restricted Subsidiaries may sell,
transfer or otherwise dispose of used or surplus equipment, vehicles, inventory
and other assets, including any tangible or intangible property, in the ordinary
course of business; (b) the Borrower and the Restricted Subsidiaries may sell,
transfer or otherwise dispose of other assets (other than accounts receivable
(unless in connection with a sale of a division as permitted herein)) for fair
market value; provided that (i) with respect to any such sale, transfer or
disposition pursuant to this clause (b) for a purchase price in excess of
$5,000,000, the Borrower or such Restricted Subsidiary shall receive not less
than 75% of such consideration in the form of cash or cash equivalents (in each
case, free and clear of all Liens, other than Liens granted under the Security
Documents and nonconsensual Liens permitted under Section 10.2); provided that
for the purposes of this clause (i), any Designated Non-Cash Consideration
received by the Borrower or such Restricted Subsidiary in respect of such sale,
transfer or disposition having an aggregate fair market value, taken together
with all other Designated Non-Cash Consideration received pursuant to this
Section 10.4(b) that has not been converted to cash, not in excess of
$70,000,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall, in each case, be deemed to be cash, (ii) any
non-cash proceeds received are pledged to the Administrative Agent to the extent
required under Section 9.12, (iii) the Net Cash Proceeds of any such transaction

[g145081kg17i011.gif]

 


which is an Asset Sale Prepayment Event shall be applied to prepay the Loans to
the extent provided for in Section 5.2(a), (iv) with respect to any such sale,
transfer or disposition (or series of related sales, transfers or dispositions),
the Borrower shall be in compliance, on a Pro Forma Basis, with the Financial
Performance Covenant, as such covenant is recomputed as at the last day of the
most recently ended Test Period for which Section 9.1 Financials have been
delivered and (v) after giving effect to any such sale, transfer or disposition,
no Default or Event of Default shall have occurred and be continuing;  (c) (i)
the Parent Guarantors, the Borrower and the Restricted Subsidiaries may make
sales of assets to the Borrower or to any Subsidiary Guarantor or any Parent
Guarantor; and (ii) the Borrower and the Restricted Subsidiaries may make sales
of assets to Restricted Subsidiaries that are not Guarantors; provided that, in
the case of this clause (ii), (w) such sale, transfer or disposition shall be
for fair market value, (x) the aggregate amount of such sales, transfers and
dispositions since the Closing Date shall not exceed $70,000,000, (y) at least
50% of the consideration received by the Borrower and the Restricted
Subsidiaries shall consist of cash and cash equivalents) and (z) any non-cash
proceeds received are pledged to the Administrative Agent to the extent required
under Section 9.12; (d) any Parent Guarantor, the Borrower or any Restricted
Subsidiary may effect any transaction permitted by Section 10.3 or 10.6;  (e) in
addition to selling or transferring accounts receivable pursuant to the other
provisions hereof, the Borrower and the Restricted Subsidiaries may (i) sell or
discount without recourse accounts receivable arising in the ordinary course of
business in connection with the compromise or collection thereof and (ii) sell
or transfer accounts receivable and related rights pursuant to customary
receivables financing facilities so long as, in the case of clauses (i) and
(ii), the Net Cash Proceeds thereof to the Borrower and its Restricted
Subsidiaries (except in the case of transactions permitted by Section 10.4(e)(i)
to the extent the Net Cash Proceeds of any such transaction do not exceed
$10,000) are promptly applied to the prepayment of Loans and/or commitment
reductions as provided for in Section 5.2;  (f) the Borrower and its Restricted
Subsidiaries may lease or sub-lease any real property or personal property in
the ordinary course of business;  (g) any Asset Swap shall be permitted;
provided that (i) no Default or Event of Default shall exist and be continuing
before or after giving effect thereto and (ii) if and to the extent that the
Borrower and its Restricted Subsidiaries receive consideration for the cable
television system or systems (or portions thereof) and related assets
transferred to them in connection with such Asset Swap that is in addition to
the cable television systems (or portions thereof) and related assets received
upon disposition thereof, such Asset Swap shall be deemed to be a disposition of
assets and shall be permitted only if the provisions of Section 10.4(b) and
Section 5.2 shall be complied with in connection therewith;  (h) the Borrower
and its Restricted Subsidiaries may abandon, allow to lapse or otherwise dispose
of intangible property that the Borrower or such Restricted Subsidiary shall
determine in its reasonable business judgment is immaterial to the conduct of
its business;  (i) forgiveness of any loans or advances made pursuant to Section
10.5(c); (j) licensing and cross-licensing arrangements involving any technology
or other intellectual property of the Borrower or any Restricted Subsidiary in
the ordinary course of business;

[g145081kg17i012.gif]

 


(k) transfers of property subject to casualty or condemnation proceeding
(including in lieu thereof) upon receipt of the Net Proceeds therefor; (l)
sales, transfers, leases and other dispositions of property in the ordinary
course of business consisting of the abandonment of intellectual property rights
which, in the reasonable good faith determination of the Borrower, are not
material to the conduct of the business of the Borrower and its Restricted
Subsidiaries; and (m) Liens permitted by Section 10.2 and Investments permitted
by Section 10.5 (excluding Section 10.5(r)). 10.5 Limitation on Investments. The
Borrower and the Parent Guarantors will not, and will not permit any of the
Restricted Subsidiaries to, make any advance, loan, extensions of credit or
capital contribution to, or purchase any stock, bonds, notes, debentures or
other securities of or any assets of, or make any other Investment in, any
Person, except: (a) extensions of trade credit and asset purchases in the
ordinary course of business; (b) Permitted Investments; (c) loans and advances
to officers, directors and employees of the Borrower or any of its Subsidiaries
in an aggregate principal amount at any time outstanding under this clause (c)
(determined without regard to any write-downs or write-offs of such loans or
advances) not exceeding $30,000,000; (d) Investments existing on the date hereof
and listed on Schedule 10.5 and any extensions, renewals or reinvestments
thereof, so long as the aggregate amount of all Investments pursuant to this
clause (d) is not increased at any time above the amount of such Investments
existing on the date hereof; (e) Investments received in connection with the
bankruptcy or reorganization of suppliers or customers and in settlement of
delinquent obligations of, and other disputes with, customers arising in the
ordinary course of business; (f) Investments to the extent that payment for such
Investments is made solely with Capital Stock of Holdings or Parent; (g)
Investments (i) in any Guarantor or the Borrower and (ii) in Restricted
Subsidiaries that are not Guarantors, in the case of this clause (g)(ii), in an
aggregate amount not to exceed the Applicable Amount at any time outstanding
(valued net in the case of intercompany loans); provided that intercompany
current liabilities incurred in the ordinary course of business in connection
with the cash management operations of the Borrower and its Restricted
Subsidiaries shall not be included in calculating the limitation in this
paragraph at any time; (h) Investments constituting Permitted Acquisitions;
provided that (i) the aggregate amount of any such investment, as valued at the
fair market value of such investment at the time each such investment is made,
made by Holdings, the Borrower or any Restricted Subsidiary in any Restricted
Foreign Subsidiary, to the extent that such Restricted Foreign Subsidiary does
not become a Subsidiary Guarantor pursuant to Section 9.11 and does not enter
into the guarantee and collateral arrangements

[g145081kg17i013.gif]

 


contemplated thereby, shall not exceed the Applicable Amount at the time of such
investment plus an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such investment (which amount shall not exceed the amount of such
investment valued at the fair market value of such investment at the time such
investment was made); and (ii) the Borrower shall have delivered to the
Administrative Agent, no later than five Business Days after the date on which
such Investment is consummated, a certificate of an Authorized Officer, in form
and substance reasonably satisfactory to the Administrative Agent, certifying
that all of the requirements set forth in the definition of “Permitted
Acquisition” have been satisfied or will be satisfied on or prior to the
consummation of such Investment; (i) (i) other Investments (including
Investments in Minority Investments and Unrestricted Subsidiaries) and (ii)
Investments in joint ventures or similar entities that do not constitute
Restricted Subsidiaries, in each case, as valued at the fair market value of
such Investment at the time each such Investment is made, in an amount that, at
the time such Investment is made, would not exceed the sum of (x) the Applicable
Amount at such time plus (y) an amount equal to any repayments, interest,
returns, profits, distributions, income and similar amounts actually received in
cash in respect of any such Investment (which amount shall not exceed the amount
of such Investment valued at the fair market value of such Investment at the
time such Investment was made); (j) dividends permitted under Section 10.6;  (k)
Investments in Hedge Agreements;  (l) Investments constituting non-cash proceeds
of sales, transfers and other dispositions of assets to the extent permitted by
Section 10.4(b) or (c);  (m) Guarantee Obligations and other Indebtedness
otherwise permitted under Section 10.1;  (n) loans made to any Parent Guarantor
in lieu of, and not in excess of the amount of, any Restricted Payment to the
extent permitted to be made pursuant to Section 10.6;  (o) Investments
consisting of cash earnest money required in connection with Permitted
Acquisitions made not to exceed $40,000,000 in the aggregate at any time;  (p)
Investments constituting deposits or pledges permitted under Section 10.2; (q)
advances of payroll payments and expenses to directors, officers, employees,
members of management or consultants in the ordinary course of business; (r)
Investments consisting of sales of assets and Permitted Sale Leasebacks
permitted under Section 10.4 and 10.8;  (s) the Acquisition; and (t)
acquisitions by the Borrower or any Parent Guarantor of obligations of one or
more directors, officers, employees, members or management or consultants of any
Parent Guarantor, the Borrower or its Subsidiaries in connection with such
person’s acquisition of Capital Stock of Holdings,

[g145081kg17i014.gif]

 


Parent (or its parent entity), so long as no cash is actually advanced by the
Borrower or any of its Subsidiaries to such persons in connection with the
acquisition of any such obligations. 10.6 Limitations on Dividends. The Borrower
and the Parent Guarantors and the Restricted Subsidiaries will not declare or
pay any dividends (other than dividends payable solely in its Capital Stock) or
return any capital to its equityholders or make any other distribution, payment
or delivery of property or cash to its equityholders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its Capital Stock or the Capital Stock of any direct or
indirect parent now or hereafter outstanding (or any options or warrants or
equity appreciation rights issued with respect to any of its Capital Stock), or
set aside any funds for any of the foregoing purposes, or permit any of the
Restricted Subsidiaries to purchase or otherwise acquire for consideration any
shares of any class of the Capital Stock of any Parent Guarantor or the
Borrower, now or hereafter outstanding (or any options or warrants or equity
appreciation rights issued with respect to any of its Capital Stock) (all of the
foregoing “dividends”); provided that, except in the case of clauses (d) and (e)
below, so long as no Default or Event of Default exists or would exist after
giving effect thereto, (a) each of each Parent Guarantor and the Borrower may
redeem in whole or in part any of its Capital Stock for another class of Capital
Stock or rights to acquire its Capital Stock or with proceeds from substantially
concurrent equity contributions or issuances of new shares of its Capital Stock;
provided that such other class of Capital Stock contains terms and provisions at
least as advantageous to the Lenders in all respects material to their interests
as those contained in the Capital Stock redeemed thereby; (b) the Borrower may
declare and pay dividends and/or make distributions to the Parent Companies, and
the Parent Companies may declare and pay dividends and/or make distributions to
Holdings, and Holdings may declare and pay dividends and/or make distributions
to Parent, to enable Parent to repurchase shares of its Capital Stock (or any
options or warrants or equity appreciation rights issued with respect to any of
its Capital Stock) held by officers, directors and employees of Parent,
Holdings, the Parent Companies, the Borrower and its Subsidiaries so long as
such repurchase is pursuant to, and in accordance with the terms of, management
and/or employee stock plans, stock subscription agreements or shareholder
agreements; provided that the aggregate amount of dividends made by the Borrower
pursuant to this clause (b) shall not exceed (i) $10,000,000 in any fiscal year
(with unused amounts in any fiscal year being carried over to succeeding fiscal
years subject to a maximum of $20,000,000 in any fiscal year), or (ii)
$70,000,000 in the aggregate after the Closing Date; (c) the Borrower may
declare and pay dividends to the Parent Companies, the Parent Companies may
declare and pay dividends to Holdings, and Holdings may declare and pay
dividends to Parent; provided that the amount of any such dividends pursuant to
this clause (c) shall not exceed an amount equal to the Applicable Amount at
such time; (d) the Borrower may declare and pay dividends and/or make
distributions to the Parent Companies, the Parent Companies may declare and pay
dividends and/or make distributions to Holdings, and Holdings may declare and
pay dividends and/or make distributions to Parent, solely to pay (i)
administrative and similar expenses actually incurred by Holdings or Parent
related to ownership of Holdings, the Parent Companies and the Borrower;
provided that the amount of such dividends and/or distributions does not exceed
in any fiscal year the amount of such expenses payable for such fiscal year (it
being understood that such expenses shall in no event exceed $1,000,000 in the
aggregate per fiscal year), or (ii) payments permitted pursuant to Section
9.9(a) or (b); (e) the Borrower may make tax distributions pursuant to Section
4.1(b) of the Borrower’s limited liability company agreement to the Parent
Companies in amounts sufficient so that each Parent Company may (i) pay its U.S.
federal, state, local and non-United States income taxes, franchise taxes or
similar taxes attributable to the operation and business of the Borrower and its
Subsidiaries and (ii) make distributions to Holdings, and Holdings may make
distributions to Parent, so that each of Holdings and Parent can pay franchise
or similar taxes attributable to the operations and business of the Borrower and
its Subsidiaries (distributions pursuant to this clause (e) are referred to as
“Tax Distributions”); provided that (i) income

[g145081kg17i015.gif]

 


tax distributions made with respect to any taxable period (or portion thereof)
to any Parent Company shall be made based on the items of income, gain, loss and
deduction that are (or are reasonably estimated to be) allocable to such Parent
Company for such period under the Borrower’s limited liability company agreement
(taking into account any loss or credit carryovers or other tax attributes that
are available to offset the income of such Parent Company in such period) and
(ii) each Parent Company promptly shall pay over any tax distributions made
pursuant to this Section 10.6 to the appropriate taxing authority; (f) the
Permitted Tax Distribution/Contribution shall be permitted; (g) distributions by
the Borrower to the Parent Guarantors of any Subsidiary in connection with a
disposition by Holdings or a Parent Guarantor permitted under Section 10.4; (h)
dividends by a Restricted Subsidiary to the holders of its Capital Stock on a
pro rata basis; and (i) after the occurrence of a Qualified IPO, the Borrower
may declare and pay dividends of up to 6.00% per annum of the net cash proceeds
received by (or contributed to) Borrower from such Qualified IPO. 10.7
Limitations on Subordinated Debt Payments and Amendments. (a) The Borrower and
the Parent Guarantors will not, and will not permit any Restricted Subsidiary
to, prepay, repurchase or redeem or otherwise defease any Subordinated Debt
(other than any intercompany loans); provided, however, that so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, the Borrower or any Restricted Subsidiary may prepay, repurchase or
redeem Subordinated Debt (w) on or after the fifth anniversary of the date of
the incurrence of such Subordinated Debt in the amount (if any) as shall be
necessary to ensure that such Subordinated Debt shall not be considered an
“applicable high yield discount obligation” within the meaning of Section 163(i)
of the Code, (x) for an aggregate price not in excess of the Applicable Amount
at the time of such prepayment, repurchase or redemption, (y) with the proceeds
of Permitted Refinancing Indebtedness, (z) pursuant to an exchange of
Subordinated Debt for Qualified Capital Stock of Holdings or Parent or any
direct or indirect parent company thereof or (aa) solely to the extent such
Subordinated Debt constitutes Senior Subordinated Notes, for an aggregate
purchase price not in excess of $239,800,000 following the Sixth Amendment
Effective Date. (b) The Borrower and the Parent Guarantors will not, and will
not permit any Restricted Subsidiary to, waive, amend, modify, terminate or
release any Subordinated Debt to the extent that any such waiver, amendment,
modification, termination or supplement would be materially adverse to the
Lenders. 10.8 Limitations on Sale Leasebacks. The Borrower and the Parent
Guarantors will not, and will not permit any of the Restricted Subsidiaries to,
enter into or effect any Sale Leasebacks, other than Permitted Sale Leasebacks
for aggregate proceeds not to exceed $50,000,000 during any fiscal year of the
Borrower. 10.9 Financial Covenant. The Borrower will not permit the Senior
Secured Leverage Ratio to exceed, on any Calculation Date occurring during a
period set forth below, the correlative ratio indicated with respect to such
period:  Calculation Date Occurring During Period Maximum Senior Secured
Leverage Ratio From the Sixth Amendment Effective Date through and including
December 31, 2016 5.50 to 1.00 From and including January 1, 2017, through and
including March 31, 2017 5.40 to 1.00

[g145081kg17i016.gif]

 


From and including April 1, 2017, through and including June 30, 2017 5.30 to
1.00 From and including July 1, 2017, through and including September 30, 2017
5.20 to 1.00 From and including October 1, 2017, through and including December
31, 2017 5.10 to 1.00 From and including January 1, 2018, through and including
March 31, 2018 5.05 to 1.00 From and including April 1, 2018, through and
including June 30, 2018 5.00 to 1.00 From and including July 1, 2018, through
and including September 30, 2018 4.90 to 1.00 From and including October 1,
2018, through and including December 31, 2018 4.80 to 1.00 From and including
January 1, 2019, through and including March 31, 2019 4.70 to 1.00 From and
including April 1, 2019, through and including June 30, 2019 4.60 to 1.00 From
and including July 1, 2019, through and including September 30, 2019 4.50 to
1.00 From and including October 1, 2019, through and including December 31, 2019
4.40 to 1.00 From and including January 1, 2020, through and including March 31,
2020 4.30 to 1.00 From and including April 1, 2020, through and including June
30, 2020 4.20 to 1.00 From and including July 1, 2020, through and including
September 30, 2020 4.10 to 1.00 From and including October 1, 2020, through and
including December 31, 2020 4.00 to 1.00 From and including January 1, 2021,
through and including March 31, 2021 3.90 to 1.00 From and including April 1,
2021, through and including June 30, 2021 3.80 to 1.00 From and including July
1, 2021, through and including September 30, 2021 3.70 to 1.00 From and
including October 1, 2021, through and including December 31, 2021 3.60 to 1.00

[g145081kg17i017.gif]

 


From and including January 1, 2022, through and including the Maturity Date 3.50
to 1.00  10.10 Limitations on Negative Pledges; Limitations on Clauses
Restricting Subsidiary Distributions. The Borrower and the Parent Guarantors
will not, and will not permit any of the Restricted Subsidiaries to, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (I) the ability of the Borrower, any
Parent Guarantor or any Restricted Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets for the benefit of the Secured
Parties with respect to the Obligations or under the Credit Documents, or (II)
the ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any of its Capital Stock or to make or repay loans or advances
to the Borrower, any Guarantor or any other Restricted Subsidiary or to
guarantee Indebtedness of the Borrower, any Guarantor or any other Restricted
Subsidiary; provided that the foregoing shall not apply to (a) restrictions and
conditions imposed by law, (b) restrictions contained in any Credit Document,
(c) restrictions contained in the Senior Unsecured Notes Indenture and any
Permitted Refinancing Indebtedness in respect thereof, restrictions contained in
the Senior Subordinated Notes Indenture and any Permitted Refinancing
Indebtedness in respect thereof and Indebtedness incurred under Section
10.1(xi), (xiii) and (xxii) (so long as any such restrictions or conditions do
not restrict Liens securing the Obligations and are otherwise no more
restrictive than the Credit Documents), (d) customary restrictions and
conditions contained in agreements relating to the sale, transfer, lease or
other disposition of assets permitted by Section 10.4; provided that such
restrictions and conditions apply only to the assets that are to be sold,
transferred or disposed of, (e) with respect to clause (I) above, restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by Section 10.1 to the extent such restrictions or conditions apply
only to the property or assets securing such Indebtedness, (f) restrictions and
conditions contained in agreements that represent Indebtedness of a Restricted
Subsidiary that is not a Guarantor to the extent such Indebtedness is permitted
by Section 10.1, (g) with respect to clause (I) above, customary restrictions in
leases and other contracts entered into in the ordinary course of business
restricting the assignment thereof, (h) any agreement in effect at the time a
Person becomes a Restricted Subsidiary, so long as such agreement was not
entered into in connection with or in contemplation of such Person becoming a
Restricted Subsidiary, and is not binding on other Credit Parties, (i)
restrictions and conditions that are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
by Section 10.5 and applicable solely to such joint venture or Capital Stock of
such joint venture entered into in the ordinary course of business, (j) with
respect to clause (I) above, restrictions and conditions that are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower, any Parent Guarantor or any Restricted
Subsidiary, (k) are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business and (l) comprise
restrictions imposed by any agreement governing Indebtedness entered into on or
after the Closing Date and permitted under Section 10.1 that are, taken as a
whole, in the good faith judgment of the Borrower, no more restrictive with
respect to the Borrower or any Restricted Subsidiary than customary market terms
for Indebtedness of such type (and, in any event, are no more restrictive than
the restrictions contained in this Agreement and do not restrict Liens securing
the Obligations), so long as the Borrower shall have reasonably determined that
such restrictions will not affect (a) its obligation or ability to make any
payments required hereunder, (b) the obligation of any Restricted Subsidiary to
provide a guaranty under any Credit Documents or (c) its obligation or the
obligations of any Credit Party to grant Liens on the Collateral to secure the
Obligations.

[g145081kg17i018.gif]

 


SECTION 11. Events of Default Upon the occurrence of any of the following
specified events (each an “Event of Default”): 11.1 Payments. The Borrower shall
(a) default in the payment when due of any principal of the Loans or (b)
default, and such default shall continue for five or more Business Days, in the
payment when due of any interest on the Loans or any Fees or any Unpaid Drawings
or of any other amounts owing hereunder or under any other Credit Document; or
11.2 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any Security Document or any
certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or 11.3 Covenants. Any Credit Party shall (a) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 9.1(e) or Section 10 or (b) default in the due performance or observance
by it of any term, covenant or agreement (other than those referred to in
Section 11.1 or 11.2 or clause (a) of this Section 11.3) contained in this
Agreement, any Security Document or the Fee Letter and such default shall
continue unremedied for a period of at least 30 days after receipt of written
notice by the Borrower from the Administrative Agent or the Required Lenders; or
11.4 Default Under Other Agreements. (a) Any Parent Guarantor, the Borrower or
any of the Restricted Subsidiaries shall (i) default in any payment with respect
to any Indebtedness (other than the Obligations) in excess of $75,000,000 in the
aggregate, for the Parent Guarantors, the Borrower and such Restricted
Subsidiaries, beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) default in the
observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (other than,
with respect to Indebtedness consisting of any Hedge Agreements, termination
events or equivalent events pursuant to the terms of such Hedge Agreements), the
effect of which default or other event or condition is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, any such Indebtedness to become due prior to
its stated maturity, or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to its stated maturity; or (b) without limiting the
provisions of clause (a) above, any such Indebtedness shall be declared to be
due and payable, or required to be prepaid other than by a regularly scheduled
required prepayment or as a mandatory prepayment (and, with respect to
Indebtedness consisting of any Hedge Agreements, other than due to a termination
event or equivalent event pursuant to the terms of such Hedge Agreements), prior
to the stated maturity thereof; or 11.5 Bankruptcy, etc. Any Parent Guarantor,
the Borrower, or any Restricted Subsidiary (other than any Immaterial
Subsidiary) shall commence a voluntary case, proceeding or action concerning
itself under any Debtor Relief Law; or an involuntary case, proceeding or action
is commenced against any Parent Guarantor, the Borrower or any Restricted
Subsidiary (other than any Immaterial Subsidiary) and the petition is not
controverted within 10 days after commencement of the case, proceeding or
action; or an involuntary case, proceeding or action is commenced against any
Parent Guarantor, the Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) and the petition is not dismissed within 60 days after
commencement of the case, proceeding or action; or a

[g145081kg17i019.gif]

 


custodian (as defined in the Bankruptcy Code), receiver, receiver manager,
trustee, liquidator or similar person is appointed for, or takes charge of, all
or any substantial part of the property of any Parent Guarantor, the Borrower or
any Restricted Subsidiary (other than any Immaterial Subsidiary) and such
appointment continues undischarged or unstayed for a period of 60 days; or any
Parent Guarantor, the Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) commences any other proceeding or action under any
reorganization, arrangement, adjustment of debt, winding up, relief of debtors,
dissolution, receivership, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to any Parent
Guarantor, the Borrower or any Restricted Subsidiary (other than any Immaterial
Subsidiary); or there is commenced against any Parent Guarantor, the Borrower or
any Restricted Subsidiary (other than any Immaterial Subsidiary) any such
proceeding or action that remains undismissed for a period of 60 days; or any
Parent Guarantor, the Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding or action is
entered; or any Parent Guarantor, the Borrower or any Restricted Subsidiary
(other than any Immaterial Subsidiary) makes a general assignment for the
benefit of creditors; or any corporate action is taken by any Parent Guarantor,
the Borrower or any Restricted Subsidiary (other than any Immaterial Subsidiary)
for the purpose of effecting any of the foregoing; or 11.6 ERISA. (a) Any Plan
shall fail to satisfy the minimum funding standard required for any plan year or
part thereof or a waiver of such standard or extension of any amortization
period is sought or granted under Section 412 of the Code; any Plan is or shall
have been terminated or is the subject of termination proceedings under ERISA
(including the giving of written notice thereof); an event shall have occurred
or a condition shall exist in either case entitling the PBGC to terminate any
Plan or to appoint a trustee to administer any Plan (including the giving of
written notice thereof); any Plan shall have an accumulated funding deficiency
(whether or not waived); Holdings or any of its Subsidiaries or any ERISA
Affiliate has incurred or is likely to incur a liability to or on account of a
Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or
4204 of ERISA or Section 4971 or 4975 of the Code (including the giving of
written notice thereof); (b) there could result from any event or events set
forth in clause (a) of this Section 11.6 the imposition of a lien, the granting
of a security interest, or a liability, or the reasonable likelihood of
incurring a lien, security interest or liability; and (c) such lien, security
interest or liability will or would be reasonably likely to have a Material
Adverse Effect; or 11.7 Guarantee Agreement. The Guarantee Agreement or any
material provision thereof shall cease to be in full force or effect or any
Guarantor thereunder or any Credit Party shall deny or disaffirm in writing any
Guarantor’s obligations under the Guarantee Agreement; or 11.8 Security
Agreement and Pledge Agreement. (a) The Security Agreement or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement; or (b) the Pledge Agreement or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or any Lender) or any pledgor thereunder or any Credit
Party shall deny or disaffirm in writing any pledgor’s obligations under the
Pledge Agreement; or 11.9 Mortgages. Any Mortgage or any material provision of
any Mortgage relating to any material portion of the Collateral shall cease to
be in full force or effect (other than pursuant to the terms hereof or thereof
or as a result of acts or omissions of the Administrative Agent or any Lender)
or

[g145081kg17i020.gif]

 


any mortgagor thereunder or any Credit Party shall deny or disaffirm in writing
any mortgagor’s or grantor’s obligations under any Mortgage; or 11.10 Judgments.
One or more judgments or decrees shall be entered against any Parent Guarantor,
the Borrower or any of the Restricted Subsidiaries involving a liability of
$75,000,000 or more in the aggregate for all such judgments and decrees for the
Parent Guarantors, the Borrower and the Restricted Subsidiaries (to the extent
not paid or fully covered by insurance provided by a carrier not disputing
coverage after having been notified thereof) and any such judgments or decrees
shall not have been satisfied, vacated, discharged or stayed or bonded pending
appeal within 60 days from the entry thereof; or 11.11 Change of Control. A
Change of Control shall occur; or then, and in any such event, and at any time
thereafter, if any Event of Default shall then be continuing, the Administrative
Agent may, with the consent of the Required Lenders, and upon the request of the
Required Lenders shall, by written notice to the Borrower, take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent or any Lender to enforce its claims against the Borrower, except as
otherwise specifically provided for in this Agreement (provided that, if an
Event of Default specified in Section 11.5 shall occur with respect to any
Parent Guarantor, the Borrower or any Subsidiary (other than any Immaterial
Subsidiary), the result that would occur upon the giving of written notice by
the Administrative Agent as specified in clauses (i), (ii) and (iv) below shall
occur automatically without the giving of any such notice): (i) declare the
Total Revolving Credit Commitment terminated, whereupon the Commitments of each
Lender shall forthwith terminate immediately and any Fees theretofore accrued
shall forthwith become due and payable without any other notice of any kind;
(ii) declare the principal of and any accrued interest and fees in respect of
all Loans and all Obligations owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; (iii) terminate any Letter of Credit that may be terminated in
accordance with its terms; (iv) direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence of an Event of
Default specified in Section 11.5 with respect to the Borrower or any Subsidiary
(other than any Immaterial Subsidiary), it will pay) to the Administrative Agent
at its Administrative Agent’s Office such additional amounts of cash, to be held
as security for the Borrower’s reimbursement obligations for Drawings that may
subsequently occur thereunder, equal to the aggregate Stated Amount of all
Letters of Credit issued and then outstanding prior to their maturity dates
and/or (v) exercise all rights and remedies available under the Credit Documents
or at law or in equity. 11.12 Cure Right.  (a) Notwithstanding anything to the
contrary contained in Section 11, in the event that the Borrower fails to comply
with the Financial Performance Covenant with respect to a Test Period, after the
completion of the last fiscal quarter in the Test Period to which such Financial
Performance Covenant applies until the expiration of the 10th Business Day
subsequent to the date the certificate calculating the Financial Performance
Covenant with respect to such Test Period is required to be delivered pursuant
to Section 9.1(d) (such period commencing after the Test Period and prior to the
end of such ten Business Day period, the “Cure Period”), Parent may engage in an
issuance of Capital Stock or other Qualified Capital Stock that constitutes a
Permitted Equity Issuance for cash (or a capital contribution in cash to the
Parent) and contribute such amount to the common equity capital of the Borrower
(including through a capital contribution of such cash proceeds by Parent to
Holdings to the Parent Companies to the Borrower) (collectively, the “Cure
Right”), and upon the receipt by the Borrower of such cash common equity (the
“Cure Amount”) the Financial Performance Covenant shall be recalculated giving
effect to the following pro forma adjustments:

[g145081kg17i021.gif]

 


(i) Consolidated EBITDA shall be increased, solely for purposes of measuring the
Financial Performance Covenant for such Test Period (the “Initial Test Period”)
and applicable subsequent Test Periods which include the last fiscal quarter of
the Initial Test Period and not for any other purpose under this Agreement, by
an amount equal to the Cure Amount; and (ii) if, after giving effect to the
foregoing recalculations, the Borrower shall then be in compliance with the
requirements of the Financial Performance Covenant, the Borrower shall be deemed
to have satisfied the requirements of the Financial Performance Covenant as of
the relevant date of determination with the same effect as though there had been
no failure to comply therewith at such date, and the applicable breach or
default of the Financial Performance Covenant that had occurred shall be deemed
cured for purposes of this Agreement; provided that (x) the Borrower shall have
notified the Administrative Agent of the exercise of such Cure Right prior to
the issuance of the relevant Capital Stock or other Qualified Capital Stock for
cash or the receipt of the cash contributions by Parent and (y) such cash is
actually received by the Borrower (including through capital contribution of
such cash by Parent to Holdings to the Parent Companies to the Borrower) during
the Cure Period. (b) Notwithstanding anything herein to the contrary, (i) in
each four consecutive fiscal quarter period of the Borrower there shall be at
least two fiscal quarters in which the Cure Right is not exercised, (ii) during
the term of this Agreement, the Cure Right shall not be exercised more than five
times, (iii) for purposes of this Section 11.12, the Cure Amount shall not
exceed the aggregate amount necessary to cause the Borrower to be in compliance
with the Financial Performance Covenant for any applicable period, and any
amounts in excess thereof shall not be deemed to be a Cure Amount, and this
Section 11.12 may not be relied on for purposes of calculating any financial
ratios or tests other than as applicable to compliance with the Financial
Performance Covenant (including for purposes of determining any financial
ratio-based terms, the Applicable Amount and any other available basket
hereunder) and (iv) exercise of the Cure Right and receipt of the Cure Amount
shall not result in any reduction in Indebtedness for purposes of calculating
compliance with the Financial Performance Covenant or any other financial ratio
test hereunder.  11.13 Government Approvals and Consents. Notwithstanding
anything to the contrary set forth herein or in any other Credit Document, each
Agent agrees that to the extent prior Governmental Authority approval is
required pursuant to Requirements of Law for (i) the operation and effectiveness
of any grant, right or remedy hereunder or under the other Credit Documents or
(ii) taking any action that may be taken by the Administrative Agent hereunder
or under the other Credit Documents, such grant, right, remedy or actions will
be subject to such prior Governmental Authority approval having been obtained by
or in favor of the Administrative Agent. Voting rights in any Collateral
representing control over any license, permit, franchise or other authorization
issued by any such Governmental Authority shall remain in the authorized holder
thereof notwithstanding the occurrence and continuance of any Event of Default
until any necessary consents of a Governmental Authority shall have been
obtained for any assignment of assets or change of control that requires such
prior approval.  11.14 Application of Proceeds. Upon or following the
acceleration of the maturity of the Obligations and the exercise of remedies
with respect to any Collateral, or an Event of Default under Section 11.5 with
respect to the Borrower or any Parent Guarantor, the proceeds of any collection
or sale of the Collateral as well as any Collateral consisting of cash, or other
amounts received in respect of the Obligations may, if not otherwise applied to
preserve the value of the Collateral, be applied by the Administrative Agent at
any time after receipt as follows:

[g145081kg17i022.gif]

 


(a) first, to the payment of all reasonable and documented costs and expenses
incurred by the Administrative Agent in connection with such collection or sale
or otherwise in connection with the Credit Documents or any of the Obligations,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Credit Document on behalf of any Credit Party and
any other reasonable and documented costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Credit
Document and the payment of all reimbursement and indemnification obligations or
claims owing to the Agents, the Letter of Credit Issuers and the Related Parties
of the Agents and the Letter of Credit Issuers hereunder or under any other
Credit Document; (b) second, to the payment in full of the Unfunded
Advances/Participations (the amounts so applied to be distributed between or
among the Administrative Agent and the Letter of Credit Issuer pro rata in
accordance with the amounts of Unfunded Advances/Participations owed to them on
the date of any distribution); (c) third, to the Secured Parties, an amount
equal to all Obligations (including Obligations to cash collateralize
outstanding Letters of Credit) owing to them on the date of any distribution,
and, if such moneys shall be insufficient to pay such amounts in full, then
ratably (without priority of any one over any other) to such Secured Parties in
proportion to the unpaid amounts thereof; and (d) fourth, any surplus then
remaining shall be paid to the Grantors or their successors or assigns or to
whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct. SECTION 12. The Administrative Agent 12.1
Appointment. Each Lender and each Letter of Credit Issuer hereby irrevocably
designates and appoints Credit Suisse AG as the Administrative Agent of such
Lender under this Agreement and the other Credit Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents, and to exercise such powers and perform such duties as are delegated
to the Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Letter of Credit Issuers, and
neither the Borrower nor any other Loan Party shall have rights (as a
third-party beneficiary or otherwise) with respect to any of such provisions.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document, or
otherwise exist against the Administrative Agent. It is understood and agreed
that the use of the term “agent” herein or in any other Credit Document (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties. 12.2 Delegation of Duties. The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers under this Agreement and the other Credit Documents by or

[g145081kg17i023.gif]

 


through agents, sub-agents or attorneys-in-fact appointed by the Administrative
Agent. The Administrative Agent and any such sub agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub agent and to the Related Parties of the Administrative Agent and any
such sub agent, and shall apply to their respective activities in connection
with the syndication of the Commitments and Loans as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents. 12.3 Exculpatory Provisions. (a) The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent: (i) shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing; (ii) shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and (iii) shall not, except as expressly set forth herein
and in the other Credit Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity. (b) The
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11 and Section 13.1), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment. 12.4
Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely, and shall not incur any liability for relying, upon any writing,
resolution, request, instrument, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person or Persons,
and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or a Letter of Credit Issuer, the
Administrative Agent may

[g145081kg17i024.gif]

 


presume that such condition is satisfactory to such Lender or Letter of Credit
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or Letter of Credit Issuer prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may deem and treat the
Lender specified in the Register with respect to any amount owing hereunder as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. 12.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders (except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable). 12.6 Non-Reliance on
Administrative Agent and Other Lenders. Each Lender and each Letter of Credit
Issuer expressly acknowledges that neither the Administrative Agent nor any of
its Related Parties has made any representations or warranties to it and that no
act by the Administrative Agent hereinafter taken, including any review of the
affairs of the Borrower any Guarantor or any other Credit Party, shall be deemed
to constitute any representation or warranty by the Administrative Agent to any
Lender, any Letter of Credit Issuer or any of their respective Related Parties.
Each Lender represents to the Administrative Agent that it has, independently
and without reliance upon the Administrative Agent or any other Lender, any
Letter of Credit Issuer or any of their respective Related Parties, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower any Guarantor
and any other Credit Party and made its own decision to make its Loans hereunder
and enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under or based upon this Agreement and the other
Credit Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower, any Guarantor and any other Credit Party.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, assets,
operations, properties, financial condition, prospects or creditworthiness of
the Borrower, any Guarantor or any other Credit Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates. 12.7 Indemnification. The
Lenders agree to indemnify the Administrative Agent (or any sub-agent thereof),
any Letter of Credit Issuer or any Related Party of any of the foregoing in its

[g145081kg17i025.gif]

 


capacity as such, or, in the case of any Related Party, acting for the
Administrative Agent or a Letter of Credit Issuer in its capacity as such (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so), ratably according to their respective portions of the
Total Credit Exposure in effect on the date on which indemnification is sought
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with their respective portions of the Total Credit Exposure in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (including
at any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent, any Letter of Credit Issuer or any
Related Party of any of the foregoing in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent, any Letter of Credit Issuer or any Related Party of any of
the foregoing under or in connection with any of the foregoing; provided that no
Lender shall be liable to any such Person for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of such Person; provided, further, that with respect to such unpaid
amounts owed to any Letter of Credit Issuer solely in its capacity as such, only
the Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable indemnification is sought (or if indemnification is sought after the
date upon which all Commitments shall have terminated and the Loans and all
Unpaid Drawings shall have been paid in full and all Letters of Credit have been
terminated or cash collateralized, ratably in accordance with the Revolving
Credit Commitment Percentage immediately prior to such date). The agreements in
this Section 12.7 shall survive the payment of the Loans and all other amounts
payable hereunder. 12.8 Administrative Agent in its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower, any
Guarantor and any other Credit Party or any Subsidiary or Affiliate thereof as
though the Administrative Agent were not the Administrative Agent hereunder and
under the other Credit Documents and without any duty to account therefor to the
Lenders. With respect to the Loans made by it, the Administrative Agent shall
have the same rights and powers under this Agreement and the other Credit
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity. 12.9 Successor Agent. The
Administrative Agent may, at any time resign as Administrative Agent upon 20
days’ prior written notice to the Lenders and the Borrower. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Credit Documents, then the Required Lenders shall appoint a
successor agent for the Lenders, which successor agent shall be approved by the
Borrower except if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing (which approval shall not be unreasonably withheld),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If (i) the Borrower withholds its consent to the
appointment of any successor Administrative Agent as permitted hereunder or (ii)
the

[g145081kg17i026.gif]

 


Administrative Agent shall notify the Borrower and the Lenders that no such
successor is willing to accept such appointment, then such resignation shall
nonetheless become effective in accordance with such notice, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Credit Documents and the Required Lenders may
perform the duties of the resigning Administrative Agent (except that in the
case of any Collateral held by the Administrative Agent on behalf of the Secured
Parties under any of the Credit Documents, the retiring Administrative Agent may
continue to hold such Collateral until such time as a successor Administrative
Agent is appointed and such Collateral is assigned to such successor
Administrative Agent and the retiring Administrative Agent may elect to
distribute notices or payments to the Lenders, in which case it shall remain
entitled to the benefits of this Section 12 for so long as it is acting in any
such manner). After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 12 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Credit Documents. 12.10
Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest or other payment to any
Lender an amount equivalent to any applicable withholding tax. If the Internal
Revenue Service or any authority of the United States or any other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses. Each Lender shall severally indemnify the Administrative Agent, within
10 days after demand therefor, for any Taxes attributable to such Lender, in
each case, that are payable or paid by the Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this Section 12.10. 12.11 Other Agents;
Arranger and Bookrunner. None of the Lenders or other Persons identified on the
cover page of this Agreement as a “joint lead arranger”, “lead arranger”, “joint
bookrunner”, “bookrunner”, “co-syndication agent” or “documentation agent” or
any of the Amendment Agents shall have any right, power, obligation, liability,
responsibility or duty under this Agreement or any other Credit Document in
their respective capacities as such, but shall be entitled to all the benefits
of this Section 12 applicable to the Administrative Agent. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder. 12.12 Administrative Agent May File
Proofs of Claim. (a) In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or
Letter of Credit

[g145081kg17i027.gif]

 


Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise: (b) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, Unpaid Drawings and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Letter of Credit
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Letter of
Credit Issuers and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Letter of Credit Issuers and
the Administrative Agent under Sections 4.1. and 13.5) allowed in such judicial
proceeding; and (c) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and each
Letter of Credit Issuer to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Letter of Credit Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 4.1
and 13.5. 12.13 Collateral and Guaranty Matters. (a) The Secured Parties
irrevocably authorize the Administrative Agent, at its option and in its
discretion (except where it is otherwise obligated to do so under the Credit
Documents), (i) to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (x) upon termination of all
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations for which no claim has been made) and the expiration
or termination of all Letters of Credit (other than Letters of Credit as to
which other arrangements satisfactory to the Administrative Agent and the
applicable Letter of Credit Issuer shall have been made), (y) that is sold or
otherwise disposed of to a Person that is not a Credit Party in connection with
any sale or other disposition permitted under the Credit Documents, or (z)
subject to Section 13.1, if approved, authorized or ratified in writing by the
Required Lenders (or such other amount of Lenders required to authorize such
sale or disposition); (ii) to subordinate any Lien on any property granted to or
held by the Administrative Agent under any Credit Document to the holder of any
Lien on such property that is permitted by Section 10.2(c) (or release any such
Liens to the extent Liens in favor of the Administrative Agent on such property
are not permitted by the Indebtedness secured pursuant to the Liens permitted
under Section 10.2(c)); and (iii) to release any Subsidiary Guarantor from its
obligations under the Credit Documents and to terminate any Liens granted by
such Subsidiary Guarantor if such Person ceases to be a Restricted Subsidiary as
a result of a transaction permitted under the Credit Documents (including
pursuant to such Person being designated as an Unrestricted Subsidiary in
accordance with this Agreement);

[g145081kg17i028.gif]

 


it being understood that, notwithstanding anything herein or in any other Credit
Documents, the Company and its Subsidiaries shall not be released from their
obligations under the Credit Documents, and the Liens granted thereby shall not
be terminated, in connection with, or as a result of, the Permitted Tax
Distribution/Contribution. Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
property, or to release any Guarantor from its obligations under the Guaranty
pursuant to this Section 12.13. (b) The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
12.14 Credit Bidding. The Lenders hereby irrevocably authorize the
Administrative Agent, upon the written consent of Required Lenders to Credit Bid
(in an amount and on such terms as may be directed by the Required Lenders) and
purchase (either directly or through one or more acquisition vehicles) at any
public or private sale conducted under the provisions of the UCC (including
pursuant to sections 9-610 and 9-620 of the UCC), the provisions of the
Bankruptcy Code (including pursuant to section 363 of the Bankruptcy Code) (or
any similar provision of any other applicable Debtor Relief Law) or under
similar provisions of any applicable Requirements of Law in the relevant
jurisdiction, or at any sale or foreclosure conducted by the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable Requirements of Law, all or any portion of the Collateral on behalf
of and for the benefit of the Lenders. Each Lender hereby agrees that, except
with the written consent of the Administrative Agent and the Required Lenders,
it will not exercise any right that it might otherwise have to Credit Bid at any
sales of all or any portion of the Collateral conducted under the provisions of
the UCC, the Bankruptcy Code (or any applicable other Debtor Relief Law) or any
similar Requirement of Law in the relevant jurisdiction, foreclosure sales or
other similar dispositions of Collateral. 12.15 Cash Management Obligations;
Swap Agreements. Except as otherwise expressly set forth herein or in any Credit
Document, no Cash Management Bank or Qualified Counterparty that obtains the
benefits of any guarantee or any Collateral by virtue of the provisions hereof
or of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents.
Notwithstanding any other provision of this Section 12 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations or Hedge Agreements unless the Administrative Agent has received
written notice of such obligations, together with such supporting documentation
as the Administrative Agent may reasonably request, from the applicable Cash
Management Bank or Qualified Counterparty, as the case may be.

[g145081kg17i029.gif]

 


SECTION 13. Miscellaneous 13.1 Amendments and Waivers. Neither this Agreement
nor any other Credit Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 13.1. The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the relevant Credit Party or Credit Parties (to the extent approval of
a Credit Party is required) written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that (x) no
such waiver and no such amendment, supplement or modification shall directly (i)
forgive any portion of any Loan or extend the final scheduled maturity date of
any Loan or extend the date for the payment of any Term Loan Repayment Amount or
other scheduled amortization of Term Loans added after the Closing Date or
reduce the stated rate, or forgive any portion, or extend the date for the
payment, of any interest or fee payable hereunder (other than as a result of
waiving the applicability of any post-default increase in interest rates (it
being understood that any amendment or modification of defined terms used in the
Financial Performance Covenant in this Agreement shall not constitute a
reduction in the stated rate or fees for purposes of this clause (i)), or extend
the final expiration date of any Lender’s Commitment or extend the final
expiration date of any Letter of Credit beyond the L/C Maturity Date, or
increase the aggregate amount of the Commitments of any Lender, or amend or
modify any provisions of Section 13.8(a), in each case without the written
consent of each Lender directly and adversely affected thereby (provided that
extensions of Letter of Credit expiration dates beyond the L/C Maturity Date
will be permitted without such consent if the obligations of such Lender
directly affected terminate on the L/C Maturity Date or such Lender otherwise
consents to such extension), or (ii) amend, modify or waive any provision of
this Section 13.1 or reduce the percentage specified in the definition of the
term “Required Lenders” or consent to the assignment or transfer by the Borrower
of its rights and obligations under any Credit Document to which it is a party,
in each case without the written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Term Loan Commitments and the
Revolving Credit Commitments, as applicable, on the date hereof), or (iii)
amend, modify or waive any provision of Section 12 without the written consent
of the then-current Administrative Agent, or (iv) amend, modify or waive any
provision of Section 3 without the written consent of each Letter of Credit
Issuer, or (v) amend, modify or waive the application of any provision of any
Credit Document in a manner that adversely affects any Class of Lenders in a
manner that is disproportionate to the impact thereof on another Class of
Lenders without the written consent of the Lenders holding a majority of the
Loans and outstanding and unused commitments of such Class (it being understood
that Lenders providing Indebtedness permitted under Sections 2.17, 2.18 or 2.19
and, with the consent of the Required Lenders, Lenders providing additional
extensions of credit pursuant to this Agreement may be permitted to share in the
allocation of prepayments with holders of the Term Loans (in the case of
additional or extended term loans) or the Revolving Credit Commitments (in the
case of additional or extended revolving credit facilities), as applicable, on
substantially the same basis as the Term Loans and the Revolving Credit
Commitments on the date hereof), or (vi) change any Revolving Credit Commitment
to a Term Loan Commitment, or change any Term Loan Commitment to a Revolving
Credit Commitment, in each case without the prior written consent of each Lender
directly and adversely affected thereby, or (vii) release all or substantially
all of the value of the Guarantors under

[g145081kg17i030.gif]

 


 

the Guarantee Agreement (except as expressly permitted by the Guarantee
Agreement or pursuant to a transaction permitted under Section 10.4), or release
all or substantially all of the Collateral under the Security Documents, in each
case without the prior written consent of each Lender, or (viii) change Section
4.2 in a manner that would alter the pro rata sharing of reductions of Revolving
Credit Commitments required thereby, in each case without the written consent of
each Lender directly and adversely affected thereby; (y) no amendment or
modification that reduces the percentage specified in the definition of the
“Required Revolving Credit Lenders” (it being understood that, Additional
Revolving Credit Commitments, Extended Revolving Credit Commitments and
Refinancing Revolving Credit Commitments and, with the consent of the Required
Lenders, additional extensions of revolving credit pursuant to this Agreement,
may be included in the definition of the “Required Revolving Credit Lenders” on
substantially the same basis as the Revolving Credit Commitments are included on
the date hereof) shall be effective without the consent of each Revolving Credit
Lender; and (z) no amendment or modification that reduces the percentage
specified in the definition of “Required Term Loan Lenders” (it being understood
that additional Term Loans permitted hereunder and, with the consent of the
Required Lenders, additional extensions of term loans pursuant to this Agreement
may be included in the definition of “Required Term Loan Lenders” on
substantially the same basis as the Term Loans are included on the date hereof)
shall be effective without the consent of each Term Loan Lender; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or any Letter of Credit Issuer
hereunder or under any other Credit Document without the prior written consent
of the Administrative Agent or such Letter of Credit Issuer, as applicable. In
the case of any waiver, the Borrower, the Lenders, the Letter of Credit Issuers
and the Administrative Agent shall be restored to their former positions and
rights hereunder and under the other Credit Documents, and any Default or Event
of Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon. The Administrative
Agent is authorized to enter into the Pari Passu Intercreditor Agreement and the
Second Lien Intercreditor Agreement (or amend any then-existing Intercreditor
Agreement) in connection with the incurrence of secured Indebtedness pursuant to
Sections 10.1(a)(xi), 10.1(a)(xiii) or 10.1(a)(xxii). Notwithstanding the
foregoing, no consent of the Borrower or any Credit Party shall be required for
amendments or waivers to any Intercreditor Agreement except to the extent
expressly set forth in such Intercreditor Agreement. Notwithstanding the
foregoing, (i) the Administrative Agent and the Borrower may amend, in a writing
executed by both the Administrative Agent and the Borrower, any Credit Document
to effect administrative changes that are not adverse to any Lender or to
correct errors or omissions, (ii) upon the effectiveness of any Incremental
Amendment, Loan Modification Agreement or Refinancing Amendment, the
Administrative Agent, the Borrower and the Lenders providing the relevant
Incremental Commitments, Extended Term Loans, Extended Revolving Credit
Commitments or Credit Agreement Refinancing Indebtedness, as applicable, may
amend this Agreement to the extent (but only to the extent) necessary to reflect
the existence and terms of the Incremental Commitments, Extended Term Loans,
Extended Revolving Credit Commitments or Credit Agreement Refinancing
Indebtedness, as applicable, incurred pursuant thereto (including any amendments
necessary to treat the Loans and Commitments subject thereto as Other Term
Loans, Other Revolving Credit Loans, Extended Term Loans, Extended Revolving
Credit Commitments, Refinancing Revolving Credit Commitments and/or Refinancing
Term Loan Commitments), and (iii) the Administrative Agent may enter into
amendments to this Agreement and the other Credit Documents with the Borrower as
may be necessary in order to establish new

[g145081kg19i001.gif]

 


 tranches or sub-tranches in respect of the Loans and/or Commitments extended
pursuant to Section 2.17, 2.18 and 2.19 and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrower in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with Section 2.17, 2.18 and 2.19.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Credit Documents
with the Term Loans and the Revolving Credit Loans and the Revolving Credit
Loans, as applicable, and accrued interest and fees in respect thereof and (b)
to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Required Revolving Credit Lenders and
Required Term Loan Lenders, as applicable. Notwithstanding anything in this
Agreement or the other Credit Documents to the contrary, the Commitments or
Loans of any Lender that is at the time a Defaulting Lender shall not have any
voting or approval rights under the Credit Documents and shall be excluded in
determining whether all Lenders (or all Lenders of a Class), all affected
Lenders (or all affected Lenders of a Class), Required Revolving Credit Lenders,
Required Term Loan Lenders or other majority of Lenders of any Class or the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section 13.1); provided that
(x) the Commitment of any Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender, and (y) any waiver, amendment or
modification required the consent of all Lenders or each affected Lender that
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender. 13.2 Notices . (a) Except in the
case of notices and other communications expressly permitted to be given by
telephone all notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by electronic transmission
pursuant to paragraph (b) of this Section 13.2), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when received,
or, in the case of telecopy notice, when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient), addressed
as follows, or to such other address as may be hereafter notified by the
respective parties hereto: (i) if to the Borrower or any Parent Guarantor: 7887
East Belleview Avenue Suite 1000 Englewood, CO 80111 Fax: (720) 479-3503

[g145081kg19i002.gif]

 


 (ii) if to the Administrative Agent: Credit Suisse AG Attention: Sean Portrait
– Agency Manager Eleven Madison Avenue New York, NY 10010 Fax: 212-322-2291
Email: agency.loanops@credit-suisse.com; (iii) if to Credit Suisse AG, in its
capacity as a Letter of Credit Issuer: Credit Suisse AG One Madison Ave., 2nd
Floor New York, NY 10010 Phone: 212-538-1370 Fax: 212-325-8315 E-mail:
list.ib-letterofcredit@credit-suisse.com; and (iv) if to the Revolver Agent:
JPMorgan Chase Bank, N.A. 500 Stanton Christiana Rd. NCC5 / 1st Floor Newark, DE
19713 Attention: Loan & Agency Services Group Tel: +1 (302) 634-5881 / +1 (302)
634-1980 Fax: 302-634-3301 Email: eugene.h.tulliii@chase.com /
jacqueline.l.zellman@jpmorgan.com (v) if to JPMorgan Chase Bank, N.A., in its
capacity as a Letter of Credit Issuer: JPMorgan Chase Bank, N.A. 10420 Highland
Manor Dr. 4th Floor Tampa, FL 33610 Attention: Standby LC Unit Tel: 800-364-1969
Fax: 856-294-5267 Email: gts.ib.standby@jpmchase.com With a copy to: JPMorgan
Chase Bank, N.A. 500 Stanton Christiana Rd. NCC5 / 1st Floor Newark, DE 19713
Attention: Loan & Agency Services Group Tel: +1 (302) 634-5881 / +1 (302)
634-1980 Fax: 302-634-3301

[g145081kg19i003.gif]

 


 Email: eugene.h.tulliii@chase.com / jacqueline.l.zellman@jpmorgan.com (ivvi) if
to any other Letter of Credit Issuer, to it at the address provided in writing
to the Administrative Agent and the Borrower at the time of its appointment as a
Letter of Credit Issuer hereunder; and (vvii) if to a Lender, to it at its
address (or fax number) set forth on Schedule 1.1(b) or in the Assignment and
Acceptance pursuant to which such Lender shall have become a party hereto.
Notices delivered through electronic communications to the extent provided in
Section 13.2(b) below, shall be effective as provided in said Section 13.2(b).
(b) Notices and other communications to the Lenders and the Letter of Credit
Issuers hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2.3 or 3, if such Lender or
Letter of Credit Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Section by electronic
communication. Each of the Administrative Agent, each Parent Guarantor and the
Borrower may, in their respective discretion, agree to accept notices and other
communications hereunder via electronic communications pursuant to procedures
approved by such Person; provided that approval of such procedures may be
limited to a particular notice or particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, in each case, if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient. (c) Each of
each Parent Guarantor and the Borrower hereby agrees, unless directed otherwise
by the Administrative Agent or unless the electronic mail address referred to
below has not been provided by the Administrative Agent to the Borrower, that it
will, or will cause its Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Credit Documents, including all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication (unless otherwise agreed by the Administrative Agent) that (i) is
or relates to a Notice of Borrowing or a Notice of Conversion or Continuation,
(ii) relates to the payment of any principal or other amount due under this
Agreement, (iii) provides notice of any Default or Event of Default under this
Agreement or any other Credit Document or (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of this Agreement and/or
any Borrowing or other extension of credit hereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium that is properly
identified in a format acceptable to the Administrative Agent to such electronic
mail address as provided by the Administrative Agent from time to time. In
addition, each of each Parent Guarantor and the

[g145081kg19i004.gif]

 


 Borrower agrees, and agrees to cause its Subsidiaries, to continue to provide
the Communications to the Administrative Agent in the manner specified in the
Credit Documents but only to the extent requested by the Administrative Agent.
The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders and the Letter of
Credit Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on Intralinks, SyndTrak or another similar electronic system
(the “Platform”) and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower or its securities) (each, a “Public Lender”). The
Borrower hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 13.16); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor”; and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor”. Notwithstanding the foregoing, the following Borrower Materials shall
be marked “PUBLIC”, unless the Borrower notifies the Administrative Agent
promptly that any such document contains material non-public information: (1)
the Credit Documents and (2) notification of changes in the terms of the Credit
Documents. Each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES
WARRANTS THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF
THE PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN
THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY
CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE)

[g145081kg19i005.gif]

 


 ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE PLATFORM except to the extent arising from the
administrative agent’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final and NON-appealable judgment. The
Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Credit Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Credit Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address. Nothing herein shall prejudice the
right of the Administrative Agent or any Lender to give any notice or other
communication pursuant to any Credit Document in any other manner specified in
such Credit Document. 13.3 No Waiver; Cumulative Remedies . No failure to
exercise and no delay in exercising, on the part of the Administrative Agent,
any Letter of Credit Issuer or any Lender, any right, remedy, power or privilege
hereunder or under the other Credit Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law. No waiver of any
provision of this Agreement or any other Credit Document or consent to any
departure by the Borrower or any other Credit Party therefrom shall in any event
be effective unless the same shall be permitted by Section 13.1, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice or demand on the Borrower or a Parent
Guarantor in any case shall entitle the Borrower or any Parent Guarantor to any
other or further notice or demand in similar or other circumstances. 13.4
Survival of Representations and Warranties . All representations and warranties
made hereunder, in the other Credit Documents and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall survive
the execution and delivery of this Agreement and the making of the Loans and the
issuance of Letters of Credit hereunder. 13.5 Payment of Expenses;
Indemnification . The Borrower agrees (a) to pay or reimburse the Administrative
Agent and the Amendment Agents for all of their reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Credit Documents and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby, including the reasonable and
documented or invoiced fees, disbursements and other charges of one counsel to
the Administrative Agent and the Amendment Agents, and in connection with local
and collateral matters, one counsel in any relevant local jurisdiction, (b) to
pay all reasonable out of pocket expenses incurred by any Letter of Credit
Issuer in connection with the issuance, amendment, renewal or extension of any

[g145081kg19i006.gif]

 


 Letter of Credit or any demand for payment thereunder, (c) to pay or reimburse
the Administrative Agent and any other Agent for all its reasonable and
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Credit Documents and
any such other documents (including, without limitation, after the occurrence
and during the continuance of a Default or Event of Default and in connection
with any workout or restructuring or proceeding under the Bankruptcy Code or any
other Debtor Relief Law), including the reasonable fees, disbursements and other
charges of one primary counsel (and, in the case of an actual or perceived
conflict of interest by an Agent, where the Agent affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another counsel to the affected Agent), and one local counsel in each
appropriate jurisdiction (which may include one special counsel acting in
multiple jurisdictions), (d) to pay, indemnify, and hold harmless each Lender
and Agent from, any and all recording and filing fees and (e) to pay, indemnify,
and hold harmless each Lender, each Letter of Credit Issuer and each Agent and
their respective Related Parties (each, an “Indemnitee”) from and against any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever, including reasonable and documented fees, disbursements and other
charges of one primary counsel (and, in the case of an actual or perceived
conflict of interest by an Indemnitee, where the Indemnitee affected by such
conflict informs the Borrower or such conflict and thereafter retains its own
counsel, of another counsel to the affected Indemnitee), and one local counsel
in each appropriate jurisdiction (which may include one special counsel acting
in multiple jurisdictions), with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Credit
Documents and any such other documents, including the financing contemplated
hereby (regardless of whether any Indemnitee is a party thereto and regardless
of whether any such matter is initiated by a third party or by Holdings, the
Borrower, any of their respective Affiliates, creditors or equity holders or any
other Person), including, without limitation, any of the foregoing relating to
the violation of, noncompliance with or liability under, any Environmental Law
or to any actual or alleged presence, release or threatened release of Hazardous
Materials involved or attributable to the operations of the Borrower, any of its
Subsidiaries or any of the Real Estate (all the foregoing in this clause (e),
collectively, the “indemnified liabilities”); provided that the Borrower shall
have no obligation hereunder to any such Indemnitee with respect to indemnified
liabilities to the extent such indemnified liabilities result from (i) the gross
negligence or willful misconduct of such Indemnitee or its controlled Affiliates
or its controlling persons or their respective officers, directors, employees,
agents, advisors or members, in each case, who are involved in the Transactions
(as determined by a court of competent jurisdiction in a final and
non-appealable decision), (ii) a material breach by such Indemnitee or one of
its Affiliate of its funding obligations hereunder or (iii) disputes by and
among such Indemnitees (other than any claims against any Agent, any other
agent, arranger or bookrunner named on the cover page hereto, any Amendment
Agent or any Letter of Credit Issuer in such capacities or fulfilling such roles
or any similar role or with respect to acts or omissions taken in furtherance of
or relating to such capacities or roles) to the extent such disputes do not
arise from any act or omission of the Borrower or any of its Affiliates. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks, SyndTrak or other
similar information transmissions systems in connection with this Agreement or
the Transactions. No Indemnitee shall have any liability for any special,
punitive, indirect or consequential damages relating to this Agreement or any
other Credit Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). The agreements in this
Section 13.5 shall survive repayment of the Loans and all other amounts payable
hereunder. 13.6 Successors and Assigns; Participations and Assignments . (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of any Letter of Credit Issuer that issues

[g145081kg19i007.gif]

 


 any Letter of Credit), except that (i) neither the Borrower nor any Parent
Guarantor may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender (and any attempted assignment or transfer by any Parent Guarantor or the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Letter of Credit Issuer that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Agents, the Related Parties of
each of the Administrative Agent, the Letter of Credit Issuer, the Lenders and
the Agents, and any Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement. (b) (i) Subject to the conditions set
forth in paragraph (b)(ii) below, any Lender may assign to one or more assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not be unreasonably withheld or delayed)
of: (A) the Borrower (which consent shall not be unreasonably withheld or
delayed); provided that no consent of the Borrower shall be required (x) with
respect to the Term Facility, for an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, (y) with respect to the Revolving Credit Facility,
for an assignment to a Revolving Credit Lender or (z) with respect to any
Facility, if an Event of Default under Section 11.1 or Section 11.5 has occurred
and is continuing, any other assignee; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five Business Days after
having received notice thereof; and provided, further, that the Borrower’s
consent shall not be required for assignments of the Term B Loans by the Agents
and their respective Affiliates during the primary syndication of the Term B
Loans, which shall in any event end upon the earlier of (i) the date the Third
Amendment Lead Arranger reasonably determines that the primary syndication has
concluded and (ii) the date that is 60 days after the Third Amendment Effective
Date; and provided, further, that the Borrower’s consent shall not be required
for assignments of the Refinancing Term B Loans and the New Term B Loans by the
Agents and their respective Affiliates during the primary syndication of such
Refinancing Term B Loans and New Term B Loans, which shall in any event end upon
the earlier of (i) the date the Sixth Amendment Lead Arrangers reasonably
determine that the primary syndication has concluded and (ii) the date that is
60 days after the Sixth Amendment Effective Date; and (B) the Administrative
Agent; provided that no consent of the Administrative Agent shall be required
for with respect to the Term Facility, an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund and, with respect to the Revolving Credit
Facility, Credit Suisse AG, in its capacity as a the Letter of Credit Issuer.
(ii) Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than (x) with respect to the Term
Facility, $1,000,000, and increments of $1,000,000 in

[g145081kg19i008.gif]

 


 excess thereof and (y) with respect to the Revolving Credit Facility,
$5,000,000, and increments of $1,000,000 in excess thereof, unless the Borrower
and the Administrative Agent otherwise consent; provided that no such consent of
the Borrower shall be required if an Event of Default under Section 11.1 or
Section 11.5 has occurred and is continuing; provided further that
contemporaneous assignments to a single assignee made by Lenders that are
Affiliates of each other or to assignees that are Affiliates by a single Lender
or group of Lenders that are Affiliates of each other shall be aggregated for
purposes of meeting the minimum assignment amount requirements stated above; (B)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans; (C) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment Agreement
via an electronic settlement system acceptable to the Administrative Agent (or,
if previously agreed with the Administrative Agent, manually), and shall pay to
the Administrative Agent a processing and recordation fee of $3,500 (which fee
may be waived or reduced in the sole discretion of the Administrative Agent);
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and, if required,
applicable tax forms; (E) at the time any Lender is making purchases of Loans or
Commitments, it shall enter into an Assignment and Assumption Agreement
identifying the Class and tranche of such Loans or Commitments (including,
without limitation, in the case of any assignment of Revolving Credit
Commitments); and (F) no such assignment shall be made to (w) a natural Person,
(x) a Defaulting Lender, (y) an Affiliated Lender, other than pursuant to
Section 13.6(d) or (z) any Parent Guarantor, the Borrower or their respective
Subsidiaries, other than pursuant to Section 13.6(e). For the purpose of this
Section 13.6(b), the term “Approved Fund” means any Person (other than a natural
person) that is engaged in making, purchasing, holding or investing in bank
loans and similar extensions of credit in the ordinary course and that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender. (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.10, 2.11, 2.12, 3.5, 5.4 and 13.5). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this

[g145081kg19i009.gif]

 


 Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section. (iv) The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and any payment made by the
Letter of Credit Issuer under any Letter of Credit owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Further, the
Register shall contain the name and address of the Administrative Agent and the
lending office through which each such Person acts under this Agreement. The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Letter of Credit Issuer and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower, the Letter of Credit
Issuer and any Lender (with respect to any entry relating to such Lender’s
Commitment or Loans), at any reasonable time and from time to time upon
reasonable prior notice. (v) Upon its receipt of a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Letter of Credit Issuer, sell participations to one
or more banks or other Persons (other than a natural person or any Parent
Guarantor, the Borrower or any of their respective Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and/or the Loans owing to it); provided, however, that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Letter of
Credit Issuer and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Credit Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 13.1 that affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.10, 2.11, 2.12 and 5.4 to the
same extent as if it were a Lender (subject to the requirements of those
Sections) and had acquired its interest by assignment pursuant to paragraph (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 13.8(b) as though it were a Lender; provided
such Participant agrees to be subject to Section 13.8(a) as though it were a
Lender. (ii) A Participant shall not be entitled to receive any greater payment
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, (x) under Section 2.10 or 5.4,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be

[g145081kg19i010.gif]

 


 unreasonably withheld) and (y) under Section 2.11 or 2.12, unless such greater
payment arises by reason of a Change in Law taking place after the date the
participation is entered into. (iii) Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (d)
Assignments to Affiliated Lenders. Any Lender may, at any time, assign all or a
portion of its rights and obligation with respect to Loans under this Agreement
to an Affiliated Lender (including Affiliated Investment Funds) pursuant to this
Section 13.6 through (x) Dutch Auctions open to all Lenders of a particular
Class of Term Loans subject to such Dutch Auction on a pro rata basis or (y)
through open market purchases, in each case subject to the following additional
conditions and limitations: (i) Affiliated Lenders shall not receive information
provided solely to Lenders and the Administrative Agent and their respective
advisors by the Administrative Agent or any Lender and shall not be permitted to
attend or participate in meetings attended solely by Lenders and the
Administrative Agent and their advisors, other than the right to receive notices
of Borrowings, notices of prepayments and other administrative notices in
respect of its Loans or Commitments required to be delivered to Lenders pursuant
to Article II; provided that Affiliated Investment Funds shall not be subject to
such limitation; (ii) notwithstanding anything in Section 13.1 or the definition
of “Required Lenders” to the contrary, for purposes of determining whether the
Lenders have (1) consented to any amendment, waiver or modification of any
Credit Document (including such modifications pursuant to Section 13.1), (2)
otherwise acted on any matter related to any Credit Document, (3) directed or
required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Credit Document, or
(4) voted on any plan of reorganization pursuant to Title 11 of the United
States Code, that in either case does not require the consent of each Lender or
each affected Lender or does not adversely affect such Affiliated Lender
disproportionately in any material respect as compared to other Lenders,
Affiliated Lenders will be deemed to have voted in the same proportion as
Lenders that are not Affiliated Lenders voting on such matter; and each
Affiliated Lender hereby acknowledges, agrees and consents that if, for any
reason, its vote to accept or reject any plan pursuant to Title 11 of the United
States Code) is not deemed to have been so voted, then such vote will be (x)
deemed not to be in good faith and (y) “designated” pursuant to Section 1126(e)
of Title 11 of the United States Code such that the vote is not counted in
determining whether the applicable

[g145081kg19i011.gif]

 


 class has accepted or rejected such plan in accordance with Section 1126(c) of
Title 11 of the United States Code; provided that Affiliated Investment Funds
shall not be subject to such limitation and shall be entitled to vote as any
other Lender; provided, further, that, notwithstanding anything herein to the
contrary, Affiliate Investment Funds may not in the aggregate account for more
than 49.9% of the amounts necessary to constitute Required Lenders, and any
amount in excess of such percentage will be subject to the limitations set forth
in this clause (ii); (iii) no Auction Purchase or assignment of Revolving Credit
Loans or Revolving Credit Commitments may be made to any Affiliated Lender;
provided that such limitation shall not apply to the Revolving Credit Loans and
Revolving Credit Commitments of any Lender that is a Defaulting Lender at the
time of such assignments; (iv) at the time any Affiliated Lender is making
purchases of Loans or Commitments, it shall enter into an Assignment and
Assumption Agreement identifying itself as an Affiliated Lender to the
applicable assignor; and (v) the aggregate principal amount of all Term Loans
held by Affiliated Lenders (other than Affiliated Investment Funds) shall in no
event exceed 25% of the aggregate outstanding principal amount of the Term
Loans. Notwithstanding anything to the contrary herein, this Section 13.6(d)
shall supersede any provisions in Sections 5.2 or 13.8 to the contrary. (e)
Assignments to Purchasing Borrower Parties. Each Lender acknowledges that each
Purchasing Borrower Party may (x) purchase or acquire Term Loans hereunder from
Lenders from time to time pursuant to a Dutch Auction in accordance with the
terms of this Agreement (including, without limitation, Section 13.6 hereof),
subject to the restrictions set forth in the definition of “Dutch Auction” and
(y) acquire Term Loans hereunder through a contribution from an Affiliate, in
each case, subject to the following additional conditions and limitations: (i)
Purchasing Borrower Parties shall not receive information provided solely to
Lenders or the Administrative Agent or their respective advisors by the
Administrative Agent or any Lender or their respective advisors and shall not be
permitted to attend or participate in meetings attended solely by Lenders and
the Administrative Agent and their advisors; (ii) notwithstanding anything
herein or in any of the other Credit Documents to the contrary, with respect to
any Auction Purchase or other assignment to a Purchasing Borrower Party (or
contribution from an Affiliate of the Borrower), under no circumstances, whether
or not any Credit Party is subject to a bankruptcy or other insolvency
proceeding, shall any Purchasing Borrower Party be permitted to exercise any
voting rights or other privileges with respect to any Loans or Commitments, and
any Term Loans that are assigned to a Purchasing Borrower Party, shall have no
voting rights or other privileges under this Agreement and the other Credit
Documents and shall not be taken into account in determining any required vote
or consent; (iii) no Auction Purchase or assignment (or contribution) of
Revolving Credit Loans or Revolving Credit Commitments may be made to any
Purchasing Borrower Parties;

[g145081kg19i012.gif]

 


 (iv) at the time any Purchasing Borrower Parties is making purchases or sales
of Loans or Commitments, it shall enter into an Assignment and Assumption
Agreement identifying itself as a Purchasing Borrower Parties to the applicable
assignor; (v) (i) with respect to a Dutch Auction, at the time of such Purchase
Notice and Auction Purchase, and (ii) with respect to any other assignment of
Term Loans, at the time of such assignment, no Default or Event of Default shall
have occurred and be continuing or would result therefrom; (vi) no proceeds from
any Revolving Credit Loan shall be used, directly or indirectly, to fund any
Auction Purchase or assignment pursuant to this Section 13.6(e); and (vii)
immediately upon the effectiveness of each Auction Purchase or assignment to a
Purchasing Borrower Party or a contribution of Term Loans from an Affiliate of
the Borrower, a Cancellation (it being understood that such Cancellation shall
not constitute a voluntary repayment of Loans for purposes of this Agreement)
shall be automatically and irrevocably effected with respect to all of the Loans
and related Obligations subject to such Auction Purchase or assignment for no
consideration, with the effect that such Loans and related Obligations shall for
all purposes of this Agreement and the other Credit Documents no longer be
outstanding, and the Credit Parties shall no longer have any Obligations
relating thereto, it being understood that such forgiveness and cancellation
shall result in the Credit Parties being irrevocably and unconditionally
released from all claims and liabilities relating to such Obligations which have
been so cancelled and forgiven, and the Collateral shall cease to secure any
such Obligations which have been so cancelled and forgiven. Notwithstanding
anything to the contrary herein, this Section 13.6(e) shall supersede any
provisions in Sections 5.2 or 13.8 to the contrary. (f) Any Lender may, without
the consent of or notice to the Borrower or the Administrative Agent or any
other Person, at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. In order to facilitate such pledge
or assignment, the Borrower hereby agrees that, upon request of any Lender at
any time and from time to time after the Borrower has made its initial borrowing
hereunder, the Borrower shall provide to such Lender, at the Borrower’s own
expense, a promissory note, substantially in the form of Exhibit K-1 or K-2, as
the case may be, evidencing the Term Loans and Revolving Credit Loans,
respectively, owing to such Lender. (g) Subject to Section 13.16, the Borrower
authorizes each Lender or Participant to disclose to any Participant, proposed
Participant, secured creditor of such Lender, assignee or proposed assignee
(each, a “Transferee”) and any prospective Transferee any and all information in
such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or which has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

[g145081kg19i013.gif]

 


 (h) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all applicable Loans hereunder.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. (i) In the event that
any Revolving Credit Lender shall become a Defaulting Lender or S&P, Moody’s and
Thompson’s BankWatch (or InsuranceWatch Ratings Service, in the case of Lenders
that are insurance companies (or Best’s Insurance Reports, if such insurance
company is not rated by Insurance Watch Ratings Service)) shall, after the date
that any Lender becomes a Revolving Credit Lender, downgrade the long term
certificate of deposit ratings of such Lender, and the resulting ratings shall
be below BBB-, Baa3 and C (or BB, in the case of a Lender that is an insurance
company (or B, in the case of an insurance company not rated by InsuranceWatch
Ratings Service)) (or, with respect to any Revolving Credit Lender that is not
rated by any such ratings service or provider, any Letter of Credit Issuer shall
have reasonably determined that there has occurred a material adverse change in
the financial condition of any such Lender, or a material impairment of the
ability of any such Lender to perform its obligations hereunder, as compared to
such condition or ability as of the date that any such Lender became a Revolving
Credit Lender) then such Letter of Credit Issuer shall have the right, but not
the obligation, at its own expense, upon notice to such Lender and the
Administrative Agent, to replace such Lender with an assignee (in accordance
with and subject to the restrictions contained in paragraph (b) above), and such
Lender hereby agrees to transfer and assign without recourse (in accordance with
and subject to the restrictions contained in paragraph (b) above) all its
interests, rights and obligations in respect of its Revolving Credit Commitment
to such assignee; provided, however, that (i) no such assignment shall conflict
with any law, rule and regulation or order of any Governmental Authority and
(ii) such Letter of Credit Issuer or such assignee, as the case may be, shall
pay to such Lender in immediately available funds on the date of such assignment
the principal of, and interest accrued to the date of payment on, the Loans made
by such Lender hereunder and all other amounts accrued for such Lender’s account
or owed to it hereunder. 13.7 Replacements of Lenders under Certain
Circumstances . If any Lender requests compensation under Section 2.10(a)(ii) or
(iii), 2.11 or Section 3.5, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.4 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 2.13, or if any Lender is a Defaulting Lender
or a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 13.6), all
of its interests, rights (other than its existing rights to payments pursuant to
Section

[g145081kg19i014.gif]

 


 2.11, Section 3.5 or Section 5.4) and obligations under this Agreement and the
related Credit Documents to an eligible assignee pursuant to Section 13.6(b)
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that: (i) the Borrower shall have paid
to the Administrative Agent the assignment fee (if any) specified in Section
13.6; (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in Unpaid Drawings,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.12 or Section 3.5) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts); (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.11 or payments required to be made
pursuant to Section 5.4, such assignment will result in a reduction in such
compensation or payments thereafter; (iv) such assignment does not conflict with
applicable law; and (v) in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent. A Lender shall not be required
to make any such assignment or delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Notwithstanding anything
to the contrary contained herein, with respect to a Non-Consenting Lender that
has not consented to a matter which requires the consent of all Lenders of a
particular Class, such assignment (and related payments) may be made, at the
election of the Borrower, solely with respect to Loans and Commitments of such
Class. In the event any such Lender fails to execute an Assignment and
Acceptance in connection with such assignment, such Assignment and Acceptance
may be executed by the Borrower or the Administrative Agent (on behalf of the
assigning Lender) and the Borrower and the Administrative Agent are granted a
power of attorney to execute such an Assignment and Acceptance in the
circumstances provided for in this Section 13.7. 13.8 Adjustments; Set-off . (a)
If any Lender (a “benefited Lender”) shall at any time receive any payment of
all or part of its Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 11.5, or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Loans, or interest
thereon, such benefited Lender shall (i) notify the Administrative Agent of such
fact and (ii) purchase for cash at face value from the other Lenders a
participating interest in such portion of each such other Lender’s Loans, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that (x) if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest, and (y) the provisions of
this paragraph shall not be construed to apply to (A) any payment made or
collateral provided by the Borrower or any other Person pursuant to and in
accordance with the express terms of this Agreement (including, for the
avoidance of doubt, any such provisions

[g145081kg19i015.gif]

 


 added pursuant to any permitted amendment to this Agreement and including the
application of funds arising from the existence of a Defaulting Lender or
assignments made pursuant to Section 13.6(e) or Section 13.7), or (B) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Unpaid Drawings to any
assignee or participant, other than to any Parent Guarantor, the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply
except if such assignment or participation is made pursuant to Section 13.6).
(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders or provided by law each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder or under any other Credit Document (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower; provided that, in the event that any Defaulting Lender shall exercise
any such right of setoff pursuant to this Section 13.8(b), (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Letter of
Credit Issuers, and the Lenders, and (y) such Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. 13.9 Counterparts . (a) This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts (including by facsimile or other electronic image scan
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or in electronic (e.g., “pdf” or “tif”) format shall
be effective as delivery of a manually executed counterpart of this Agreement.
(b) The words “execution”, “signed”, “signature” and words of like import in any
Assignment and Acceptance shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act. 13.10 Severability . Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

[g145081kg19i016.gif]

 


 13.11 Integration . This Agreement, the other Credit Documents and the Fee
Letter represent the agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents or the Fee Letter. 13.12 GOVERNING LAW .
THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND
AS EXPRESSLY SET FORTH IN OTHER CREDIT DOCUMENTS) AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK. 13.13 Submission to Jurisdiction; Waivers .
Each Parent Guarantor and the Borrower each hereby irrevocably and
unconditionally: (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York
located in the Borough of Manhattan, New York, New York, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof; (b) consents and agrees that any such action or
proceeding arising out of or relating to this Agreement or any other Credit
Document may be brought in any court referred to in paragraph (a) of this
Section 13.13 and waives any objection that it may now or hereafter have to the
laying of venue of any such action or proceeding in any such court or that such
action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same; (c) agrees that service of process in any such action
or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower at its address set forth in Section 13.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto; (d)
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law; and (e) waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 13.13 any special, indirect,
exemplary, punitive or consequential damages.

[g145081kg19i017.gif]

 


 Each of the parties hereto agrees that a final judgment in any such action or
proceeding arising out of or relating to this Agreement or any other Credit
Document and brought in any court referred to in paragraph (a) of this Section
13.13 shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. Nothing in this Agreement
shall affect any right that the Administrative Agent, any Letter of Credit
Issuer or any Lender may otherwise have to bring any action or proceeding
relating to enforcement of the Security Documents and the exercise of rights and
remedies with respect to the Collateral against the Borrower or any other Credit
Party or their respective properties in the courts of any jurisdiction. 13.14
Acknowledgments . Each Agent, each Letter of Credit Issuer, each Lender and
their respective Affiliates (collectively, solely for purposes of this Section
13.14, the “Lenders”) may have economic interests that conflict with those of
the Parent Guarantors, the Borrower and their Subsidiaries, their respective
stockholders and/or their respective affiliates (collectively, solely for
purposes of this Section 13.14, the “Credit Parties”). Each Credit Party hereby
acknowledges and agrees that: (a) nothing in the Credit Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between any Lender, on the one hand, and such
Credit Party, its stockholders or its affiliates, on the other; (b) (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person; and (c) no joint venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Parent Guarantors, the Borrower and the Lenders.
Each Credit Party acknowledges and agrees that it has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Credit Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Credit Party, in connection
with such transaction or the process leading thereto. 13.15 WAIVERS OF JURY
TRIAL . EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED

[g145081kg19i018.gif]

 


 TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. 13.16
Confidentiality . Each of the Administrative Agent, the Lenders and the Letter
of Credit Issuers agree to maintain the confidentiality of the Confidential
Information (as defined below), except that Confidential Information may be
disclosed (a) to its Affiliates and to its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process; (d)
to any other party hereto; (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Agreement or any other Credit Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section 13.16 or an agreement
containing confidentiality provisions customary in connection with the
syndication or assignment of loans, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities; (h)
with the consent of the Borrower; or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section
13.16, or (y) becomes available to the Administrative Agent, any Lender, any
Letter of Credit Issuer or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower. For purposes of
this Section 13.16, “Confidential Information” means all information received
from the Borrower or any of its Subsidiaries relating to the Borrower or any of
its Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Letter of Credit Issuer on a non-confidential basis prior to disclosure by the
Borrower or any of its Subsidiaries; provided that, in the case of information
received from the Borrower or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Confidential Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Confidential Information as such Person
would accord to its own confidential information. 13.17 USA Patriot Act . Each
Lender and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies each Parent Guarantor and the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Guarantor and the Borrower, which
information includes the name and address of each Guarantor and the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable to identify each Guarantor and the Borrower in accordance with the
Patriot Act. 13.18 Consent to Effectiveness . Each Term Lender, each First
Amendment Revolving Credit Lender and the Administrative Agent consents to and
agrees to the terms of the First Amendment. Each Lender holding a Term B Loan
and the Administrative Agent consents to and agrees to the terms of the Third
Amendment and this Agreement, as amended by the First Amendment, the Second
Amendment

[g145081kg19i019.gif]

 


 and the Third Amendment. Each Lender holding a New Term B Loan (on the Fifth
Amendment Effective Date) and the Administrative Agent consent to and agree to
the terms of the Fifth Amendment and this Agreement, as amended by the First
Amendment, the Second Amendment, the Third Amendment, the Fourth Amendment and
the Fifth Amendment. Each Lender holding a Term B Loan on the Sixth Amendment
Effective Date and the Administrative Agent consent to and agree to the terms of
the Sixth Amendment and this Agreement, as amended by the First Amendment, the
Second Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment
and the Sixth Amendment. Each Seventh Amendment Revolving Credit Lender, each
Person that is a Letter of Credit Issuer on the Seventh Amendment Effective
Date, the Administrative Agent and the Revolver Agent consents to and agrees to
the terms of the Seventh Amendment. 13.19 Acknowledgement and Consent to Bail-In
of EEA Financial Institutions 13.20 . Notwithstanding anything to the contrary
in any Credit Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Credit Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by: (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and (b) the effects of any Bail-in Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEA Resolution Authority. [remainder of
page intentionally left blank]

[g145081kg19i020.gif]

 


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
WIDEOPENWEST FINANCE, LLC By: Name: Title: Racecar Acquisition, LLC By: Name:
Title: WideOpenWest KITE Inc. By: Name: Title:

[g145081kg19i021.gif]

 


 CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as a Lender and as
Administrative Agent and Letter of Credit Issuer By: Name: Title: By: Name:
Title:

[g145081kg19i022.gif]

 